Exhibit 10.1



 
 
U.S. $3,656,530,220 EQUIVALENT
THIRD AMENDMENT TO
GLOBAL SENIOR CREDIT AGREEMENT
Dated as of August 21, 2009
among
PROLOGIS and
CERTAIN AFFILIATE BORROWERS,
as Borrowers,
BANK OF AMERICA, N.A.,
as Global Administrative Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing
Line Lender,
and a U.S. L/C Issuer,
BANK OF AMERICA, N.A.,
acting through its Canada branch, as Canadian Funding Agent and a Canadian L/C
Issuer,
ABN AMRO BANK N.V.,
as Euro Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer,
SUMITOMO MITSUI BANKING CORPORATION,
as a Global Co-Syndication Agent, Yen Funding Agent, KRW Funding Agent,
and a Yen L/C Issuer,
THE ROYAL BANK OF SCOTLAND PLC and JPMORGAN CHASE BANK, N.A.,
as Global Co-Syndication Agents,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC, RBS SECURITIES INC.,
SUMITOMO MITSUI BANKING CORPORATION,
and
J.P. MORGAN SECURITIES INC.
as Global Lead Arrangers and Global Book Runners
 
 

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO
GLOBAL SENIOR CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO GLOBAL SENIOR CREDIT AGREEMENT (this “Amendment”)
is entered into as of August 21, 2009 among PROLOGIS, a Maryland real estate
investment trust (“ProLogis”), the other Loan Parties listed on the signature
pages hereof, the undersigned Lenders, BANK OF AMERICA, N.A., as Global
Administrative Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing Line
Lender, and a U.S. L/C Issuer, BANK OF AMERICA, N.A., acting through its Canada
branch, as Canadian Funding Agent and a Canadian L/C Issuer, THE ROYAL BANK OF
SCOTLAND PLC (successor to ABN AMRO Bank N.V.), as a Global Co-Syndication
Agent, ABN AMRO BANK, N.V., as Euro Funding Agent, Euro Swing Line Lender, and a
Euro L/C Issuer, and SUMITOMO MITSUI BANKING CORPORATION, as a Global
Co-Syndication Agent, Yen Funding Agent, KRW Funding Agent, and a Yen L/C
Issuer.
R E C I T A L S

A.   Reference is hereby made to that certain Global Senior Credit Agreement
dated as of October 6, 2005, executed by ProLogis, the other Borrowers, and the
Credit Parties (as amended prior to the date hereof, the “Credit Agreement”).  
B.   Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement, as amended hereby.   C.  
Borrowers and Credit Parties desire to amend certain provisions contained in the
Credit Agreement, in each case subject to the terms and conditions set forth
herein.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Amendments to the Credit Agreement. The Credit Agreement (including the
Exhibits and Schedules) is hereby amended in its entirety in the form of
Exhibit A attached hereto.
2. Amendments of Credit Agreement and Other Loan Documents.
     (a) All references in the Loan Documents to the Credit Agreement shall
henceforth be references to the Credit Agreement as modified and amended by this
Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.
     (b) All of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.
     (c) Section 2(b) of the Pledge Agreement executed by ProLogis is hereby
amended in its entirety to read as follows:
ProLogis Global Third Amendment

 



--------------------------------------------------------------------------------



 



(b) (i) all supporting obligations for the Pledged Debt and (ii) all security
for the Pledged Debt, including, without limitation, all equity interests,
investment property, general intangibles and other assets or property securing
such Pledged Debt;
3. Extension Option. Each Lender identified as a Lender or Fronting Lender on
Schedule 2.1-2 and Schedule 2.2-2, as applicable, to the Credit Agreement as
amended hereby agrees, subject to the terms and conditions of the Credit
Agreement, as amended hereby, to extend its obligations and Commitments under
the applicable Tranches and/or Fronting Commitments (with respect to a Fronting
Lender) in the amounts set forth on Schedule 2.1-2 and Schedule 2.2-2, as
applicable, from the Initial Maturity Date until the Extended Maturity Date (as
defined in the Credit Agreement, as amended hereby). Each such consent shall be
irrevocable and binding on such Lender and its successors and permitted assigns.
4. Ratifications. Each Borrower (including ProLogis in its capacities as a
Guarantor under the Parent Guaranty and a Pledgor under the Pledge Agreement
executed by ProLogis) (a) ratifies and confirms all provisions of the Loan
Documents to which it is a party as amended by this Amendment and (b) confirms
that no guaranty or Lien granted, conveyed, or assigned by such Borrower to any
of the Credit Parties under the Loan Documents is released, reduced, or
otherwise adversely affected by this Amendment and that each such guaranty or
Lien continues to guarantee and secure full payment and performance of the
present and future Obligations of Borrowers as set forth under the Loan
Documents.
5. Representations. Each Borrower represents and warrants to the Credit Parties
that as of the date of this Amendment: (a) this Amendment has been duly
authorized, executed, and delivered by such Borrower; (b) no action of, or
filing with, any Governmental Authority is required to authorize, or is
otherwise required in connection with, the execution, delivery, and performance
by such Borrower of this Amendment; (c) the Loan Documents to which such
Borrower is a party, as amended by this Amendment, are valid and binding upon
such Borrower and are enforceable against such Borrower in accordance with their
respective terms, except as limited by Debtor Relief Laws and general principles
of equity; (d) the execution, delivery, and performance by such Borrower of this
Amendment do not require the consent of any other Person and do not and will not
constitute a violation of any Law, order of any Governmental Authority, or
material agreement to which such Borrower is a party or by which such Borrower
is bound; (e) all representations and warranties of such Borrower in the Loan
Documents to which such Borrower is a party, as amended by this Amendment, are
true and correct in all material respects on and as of the date of this
Amendment, except to the extent that (i) any of them speaks to a different
specific date or (ii) the facts on which any of them was based have been changed
by transactions contemplated or permitted by the Credit Agreement; and (f) both
before and after giving effect to this Amendment, no Default exists.
6. Termination of Term Loan. ProLogis notifies Bank of America, as
Administrative Agent under the Senior Credit Agreement dated February 8, 2007,
among ProLogis and certain affiliates, as borrowers, Bank of America, N.A., as
Administrative Agent, and the lenders named therein (the “Senior Loan
Agreement”), that, effective automatically as of the Amendment Effective Date,
Prologis irrevocably terminates the Aggregate Commitments (as defined in the
Senior Loan Agreement). Each Lender under the Credit Agreement that is a Lender
under the
ProLogis Global Third Amendment

2



--------------------------------------------------------------------------------



 



Senior Loan Agreement hereby waives any requirement set forth in Section 3.2.2
of the Senior Loan Agreement that ProLogis provide prior notice of the
termination of the Aggregate Commitments thereunder.
7. Conditions. This Amendment shall be effective on the date that each of the
following conditions is satisfied (the “Amendment Effective Date”):
     (a) this Amendment is executed by each Borrower, Global Administrative
Agent, the Required Lenders, the Funding Agents, the L/C Issuers, and the Swing
Line Lenders;
     (b) an Amendment and Supplement No. 1 to the Security Agency Agreement (the
“SAA Amendment”), substantially in the form of Exhibit B hereto, has been
executed and delivered by all parties thereto;
     (c) the representations and warranties in this Amendment are true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speaks to a different specific date, or
(ii) the facts on which any of them was based have been changed by transactions
contemplated or permitted by the Credit Agreement;
     (d) there shall not have been any event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
     (e) Global Administrative Agent has received such certificates of
resolutions or other action from each Loan Party as Global Administrative Agent
may reasonably require to evidence the authority of such Loan Party to execute
and deliver this Amendment;
     (f) Global Administrative Agent has received favorable opinion letters from
counsel to the Loan Parties, addressed to the Credit Parties, as to such matters
concerning the Loan Parties and this Amendment as Global Administrative Agent
may reasonably request;
     (g) all fees required to be paid on or before the Amendment Effective Date
shall have been paid;
     (h) Global Administrative Agent has received evidence that all
“Obligations” (as defined in the Senior Loan Agreement), other than contingent
indemnification obligations that will survive the termination of the Senior Loan
Agreement, have been or concurrently with the effectiveness hereof will be paid
in full in cash;
     (i) contemporaneously with the execution hereof, the Master Assignments and
Assumptions attached hereto as Exhibit C with respect to various assignments
under the U.S. Tranche, the Canadian Tranche and the Euro Tranche are duly
executed and delivered by all the parties thereto; and
     (j) both before and after giving effect to this Amendment, no Default
exists.
8. Continued Effect. Except to the extent amended hereby, all terms, provisions,
and conditions of the Credit Agreement and the other Loan Documents, and all
documents executed
ProLogis Global Third Amendment

3



--------------------------------------------------------------------------------



 



in connection therewith, shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms,
subject to Debtor Relief Laws and general principles of equity.
9. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment shall be construed — and its
performance enforced — under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document. A signature page hereto delivered by facsimile or electronic
mail shall be effective as delivery of a manually-signed counterpart hereof.
10. Parties. This Amendment binds and inures to the benefit of the parties
hereto and their respective successors and permitted assigns.
11. Entireties. The Credit Agreement and the other Loan Documents, as amended by
this Amendment, represent the final agreement among the parties about the
subject matter of the Credit Agreement and the other Loan Documents and may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
12. Authorization. Each Credit Party that is a signatory to this Amendment
authorizes and directs Bank of America, in its capacity as Global Administrative
Agent (acting on behalf of such Credit Party) and in its capacity as Collateral
Agent, to execute and deliver the SAA Amendment concurrently with the
effectiveness of this Amendment.
[Remainder of Page Intentionally Left Blank;
Signature Pages to Follow.]
ProLogis Global Third Amendment

4



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
US BORROWER SIGNATURES
PROLOGIS, a Maryland real estate investment trust
PLD INTERNATIONAL INCORPORATED,
a Delaware corporation
PLD INTERNATIONAL FINANCE LLC,
a Delaware limited liability company
PROLOGIS JAPAN FINANCE INCORPORATED,
a Delaware corporation
PROLOGIS CANADA INVESTMENT 11 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 12 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 13 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 14 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 15 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 16 TRUST,
a Maryland business trust
PROLOGIS LOGISTICS SERVICES
INCORPORATED, a Delaware corporation
PROLOGIS FINANCE LLC, a Delaware limited liability
company, by ProLogis, a Maryland real estate investment
trust its managing member
PROLOGIS FINANCE-PALMTREE LLC,
a Delaware limited liability company, by ProLogis, a
Maryland real estate investment trust its managing member

            By:   /s/ Phillip D. Joseph, Jr.         Name:   Phillip D. Joseph,
Jr.        Title:   Senior Vice President and Treasurer     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
US BORROWER SIGNATURES (CONT’D)
PLD EUROPE FINANCE B.V.,
a Netherlands private company with limited liability
PROLOGIS UK FUNDING II B.V.,
a Netherlands private company with limited liability

            By:   /s/ Peter Ruijgrok         Name:   ProLogis Directorship II
B.V.              In turn represented by Peter Ruijgrok       Title:   Managing
Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
CANADIAN BORROWER SIGNATURES
PROLOGIS CANADA INVESTMENT 3 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 6 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 8 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 9 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 10 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 11 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 12 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 13 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 14 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 15 TRUST,
a Maryland business trust
PROLOGIS CANADA INVESTMENT 16 TRUST,
a Maryland business trust
PROLOGIS FINANCE LLC, a Delaware limited liability
company, by ProLogis, a Maryland real estate investment
trust, its managing member
Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
CANADIAN BORROWER SIGNATURES (CONT’D)
PROLOGIS FINANCE-PALMTREE LLC,
a Delaware limited liability company, by ProLogis, a
Maryland real estate investment trust, its managing member

            By:   /s/ Phillip D. Joseph, Jr.         Name:   Phillip D. Joseph,
Jr.        Title:   Senior Vice President and Treasurer     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
EUROPEAN BORROWER SIGNATURES
PLD EUROPE FINANCE B.V.,
a Netherlands private company with limited liability
PLD EUROPE FINANCE II B.V.,
a Netherlands private company with limited liability
PROLOGIS UK FUNDING II B.V.,
a Netherlands private company with limited liability
PROLOGIS UK FUNDING III B.V.,
a Netherlands private company with limited liability

            By:   /s/ Peter Ruijgrok         Name:   ProLogis Directorship II
B.V.              In turn represented by Peter Ruijgrok        Title:   Managing
Director     

PROLOGIS, a Maryland real estate investment trust
PLD INTERNATIONAL INCORPORATED,
a Delaware corporation
PLD INTERNATIONAL FINANCE LLC,
a Delaware limited liability company
PROLOGIS JAPAN FINANCE INCORPORATED,
a Delaware corporation

            By:   /s/ Phillip D. Joseph, Jr.         Name:   Phillip D. Joseph,
Jr.        Title:   Senior Vice President and Treasurer     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
YEN BORROWER SIGNATURES
MAISHIMA THREE SPECIAL PURPOSE
COMPANY, a Japanese company
NARASHINO THREE SPECIAL PURPOSE
COMPANY, a Japanese company
NARITA THREE SPECIAL PURPOSE COMPANY,
a Japanese company
PROLOGIS MISATO SPECIAL PURPOSE COMPANY,
a Japanese company
PROLOGIS OSAKA TWO SPECIAL PURPOSE
COMPANY, a Japanese company
PROLOGIS TOKONAME SPECIAL PURPOSE
COMPANY, a Japanese company
ICHIKAWA ONE SPECIAL PURPOSE COMPANY,
a Japanese company
TAKATSUKI TWO SPECIAL PURPOSE COMPANY,
a Japanese company
IWANUMA ONE SPECIAL PURPOSE COMPANY,
a Japanese company
ZAMA ONE SPECIAL PURPOSE COMPANY, a
Japanese company
KITA NAGOYA SPECIAL PURPOSE COMPANY,
a Japanese company
ICHIKAWA TWO SPECIAL PURPOSE COMPANY,
a Japanese company

            By:   /s/ Kazuhiro Tsutsumi         Name:   Kazuhiro Tsutsumi       
Title:   Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
YEN BORROWER SIGNATURES (CONT’D)
PROLOGIS TOKYO FINANCE INVESTMENT
LIMITED PARTNERSHIP, a Japanese company,
by ProLogis Tokyo Finance LLC, a Delaware limited
liability company
PROLOGIS, a Maryland real estate investment trust
PROLOGIS JAPAN FINANCE INCORPORATED,
a Delaware corporation
PLD INTERNATIONAL INCORPORATED,
a Delaware corporation

            By:   /s/ Phillip D. Joseph, Jr.         Name:   Phillip D. Joseph,
Jr.        Title:   Senior Vice President and Treasurer     

PLD EUROPE FINANCE B.V.,
a Netherlands private company with limited liability
PROLOGIS UK FUNDING II B.V.,
a Netherlands private company with limited liability

            By:   /s/ Peter Ruijgrok       Name:  ProLogis Directorship II B.V. 
                 In turn represented by Peter Ruijgrok      Title:    Managing
Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
KOREAN BORROWER SIGNATURES

         
 
  PLD ANSUNG LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD ASAN LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD BAEKAM LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD CHEONAN LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD DEOKPYUNG LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD DEOKPYUNG 2 LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD GONJIAM LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD INCHEON LLC,
a Korean limited liability company   SEAL          
 
  PLD NAMYANGJU LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD OJUNG LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD OKCHEON LLC,
a Korean limited liability company   SEAL
 
       
 
  PLD YONGIN LLC,
a Korean limited liability company   SEAL
 
       
 
  PROLOGIS KOREAN MANAGEMENT LLC,
a Korean limited liability company   SEAL

             By:   /s/ Sunwoo Nam         Name:   Sunwoo Nam, on behalf of all
entities listed above        Title:           

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
AGENT:
BANK OF AMERICA, N.A.,
as Global Administrative Agent,
Collateral Agent,
U.S. Funding Agent,
U.S. Swing Line Lender, and
a U.S. L/C Issuer

             By:   /s/ Will T. Bowers, Jr.         Will T. Bowers, Jr., Senior
Vice President             

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
AGENT:
BANK OF AMERICA, N.A., acting through its Canada branch,
as Canadian Funding Agent and
a Canadian L/C Issuer

              By:   /s/ Medina Sales De Andrade         Medina Sales De Andrade,
Vice President             

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
AGENT:
ABN AMRO BANK, N.V.,
as Euro Funding Agent and
a Euro L/C Issuer

            By:   /s/ Urvi Widhani         Name:           Title:   Assistant
Director        By:   /s/ G.J. Wilmer         Name:           Title:   Director 
   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
AGENT:
SUMITOMO MITSUI BANKING CORPORATION,
as Yen Funding Agent and
a Yen L/C Issuer

            By:   /s/ William G. Karl         Name:           Title:   General
Manager     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
AGENT:
SUMITOMO MITSUI BANKING CORPORATION,
as KRW Funding Agent

             By:   /s/ William G. Karl         Name:           Title:   General
Manager     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
JPMORGAN CHASE BANK, N.A.,
as a Fronting Lender

             By:   /s/ Kimberly Turner         Name:           Title:  
Executive Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
THE ROYAL BANK OF SCOTLAND PLC,
as a Fronting Lender

             By:   /s/ Brett Thompson         Name:           Title:   Senior
Vice President     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
SUMITOMO MITSUI BANKING CORPORATION,
as a Fronting Lender

             By:   /s/ William G. Karl         Name:           Title:   General
Manager     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
LENDERS:
BANK OF AMERICA, N.A.,
as a U.S. Lender and a Euro Lender
BANK OF AMERICA, N.A., TOKYO BRANCH
as a Yen Lender
BANK OF AMERICA, N.A., SEOUL BRANCH
as a KRW Lender
BANK OF AMERICA, N.A.,
as a Fronting Lender

              By:   /s/ Will T. Bowers, Jr.         Will T. Bowers, Jr., Senior
Vice President             

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
BANK OF CHINA, NEW YORK BRANCH,
as a U.S. Lender

             By:   /s/ William W. Smith         Name:           Title:   Deputy
General Manager     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
THE BANK OF NOVA SCOTIA,
as a U.S. Lender

             By:   /s/ Patrik G. Norris         Name:           Title:  
Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
BARCLAYS BANK PLC,
as a U.S. Lender

             By:   /s/ David Barton         Name:           Title:   Director   
 

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
CALYON, NEW YORK BRANCH,
as a U.S. Lender

             By:   /s/ John A Wain         Name:           Title:   Managing
Director               By:   /s/ Paul Ragusin         Name:           Title:  
Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.
CITICORP NORTH AMERICA, INC.,
as a U.S. Lender

             By:   /s/ John C. Rowland         Name:           Title:  
Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            DEUTSCHE BANK, AG, NEW YORK BRANCH
as a U.S. Lender
      By:   /s/ Perry Forman         Name:           Title:   Director       
By:   /s/ George R. Reynolds         Name:           Title:   Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            FORTIS BANK (NEDERLAND) N.V.,
as a U.S. Lender
      By:   /s/ R.J. van Deelen         Name:           Title:   Managing
Director        By:   /s/ M.W. Eijker         Name:           Title:   Senior
Associate Origination     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            GOLDMAN SACHS BANK USA,
as a U.S. Lender
      By:   /s/ Mark Walton         Name:           Title:   Authorized
Signatory     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            ING REAL ESTATE FINANCE (USA) LLC,
as a U.S. Lender
      By:   /s/ Maria D. Kastanis         Name:           Title:   Senior
Director        By:   /s/ R. William Knickerbocker         Name:          
Title:   Vice President     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            JPMORGAN CHASE BANK, N.A.,
as a U.S. Lender
      By:   /s/ Kimberly Turner         Name:           Title:   Executive
Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            MORGAN STANLEY, N.A.,
as a U.S. Lender
      By:   /s/ Melissa James         Name:           Title:   Authorized
Signatory     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            MORGAN STANLEY SENIOR FUNDING INC.,
as a U.S. Lender
      By:   /s/ Ryan Vetsch         Name:           Title:   Vice President     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            THE NORTHERN TRUST COMPANY,
as a U.S. Lender
      By:   /s/ Carol B. Conklin         Name:           Title:   Vice
President     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            ROYAL BANK OF CANADA,
as a U.S. Lender
      By:   /s/ Dan LePage         Name:           Title:   Authorized
Signatory     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            THE ROYAL BANK OF SCOTLAND PLC,
as a U.S. Lender
      By:   /s/ Brett Thompson         Name:           Title:   Senior Vice
President     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            SOCIETE GENERALE,
as a U.S. Lender
      By:   /s/ Gregoire Simon-Barboux         Name:           Title:   Deputy
Global Head     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            SUMITOMO MITSUI BANKING CORPORATION,
as a U.S. Lender,
      By:   /s/ William G. Karl         Name:           Title:   General
Manager     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            U.S. BANK NATIONAL ASSOCIATION,
as a U.S. Lender
      By:   /s/ Sandra A. Sauer         Name:           Title:   Vice President 
   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a U.S. Lender
      By:   /s/ Matthew Ricketts         Name:           Title:   Director     

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            LENDERS:

ABN AMRO BANK N.V.,
as a Canadian Lender
      By:   /s/ Christiane Vachon         Name:           Title:   First Vice
President            By:   /s/ H. Bayu Budiatmanto         Name:          
Title:   Vice President   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            BANK OF AMERICA, N.A., acting through its Canada
branch,
as a Canadian Lender
      By:   /s/ Medina Sales De Andrade         Medina Sales De Andrade,
Assistant Vice President           

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            THE BANK OF NOVA SCOTIA,
as a Canadian Lender
      By:   /s/ Patrik G. Norris         Name:           Title:   Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            CITIBANK, N.A., CANADIAN BRANCH,
as a Canadian Lender
      By:   /s/ John Hastings         Name:           Title:   Authorized
Signatory   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            DEUTSCHE BANK AG, CANADA BRANCH,
as a Canadian Lender
      By:   /s/ Eitan Szlak         Name:           Title:   Vice President     
      By:   /s/ Marcellus Leung         Name:           Title:   Assistant Vice
President   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            JPMORGAN CHASE BANK, N.A.,
as a Canadian Lender
      By:   /s/ Kimberly Turner         Name:           Title:   Executive
Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            MORGAN STANLEY SENIOR FUNDING (NOVA
SCOTIA) CO.,
as a Canadian Lender
      By:   /s/ Mark D. Cross         Name:           Title:   Vice President   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            ROYAL BANK OF CANADA,
as a Canadian Lender
      By:   /s/ Dan LePage         Name:           Title:   Authorized
Signatory   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            SUMITOMO MITSUI BANKING CORPORATION
OF CANADA,
as a Canadian Lender
      By:   /s/ Alfred Lee         Name:           Title:   Senior Vice
President   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            LENDERS:

ABN AMRO BANK N.V.,
as a Euro Lender
      By:   /s/ Carlo Koop       Name:       Title: Director            By:  
/s/ Mick Borms       Name:       Title: Assistant Director   



Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            BARCLAYS BANK PLC,
as a Euro Lender
      By:   /s/ David Barton         Name:           Title:   Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            CITICORP NORTH AMERICA, INC.,
as a Euro Lender
      By:   /s/ John C. Rowland         Name:           Title:   Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            DEUTSCHE BANK AG NEW YORK BRANCH,
as a Euro Lender
      By:   /s/ Perry Forman         Name:           Title:   Director         
  By:   /s/ George R. Reynolds         Name:           Title:   Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            DEUTSCHE POSTBANK INTERNATIONAL S.A.,
as a Euro Lender
      By:   /s/ Thomas Pfleger         Name:           Title:              
By:   /s/ Klaus Grosserkathofer         Name:           Title:      

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            FORTIS BANK (NEDERLAND) N.V.,
as a Euro Lender
      By:   /s/ R.J. van Deelen         Name:           Title:   Managing
Director            By:   /s/ M.W. Brjker         Name:           Title:  
Senior Associate Origination   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            GOLDMAN SACHS BANK USA,
as a Euro Lender
      By:   /s/ Mark Walton         Name:           Title:   Authorized
Signatory   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            ING REAL ESTATE FINANCE (USA) LLC,
as a Euro Lender
      By:   /s/ Maria D. Kastanis         Name:           Title:   Senior
Director            By:   /s/ R. William Knickerbocker         Name:          
Title:   Vice President   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            JPMORGAN CHASE BANK, N.A.,
as a Euro Lender
      By:   /s/ Kimberly Turner         Name:           Title:   Executive
Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            MORGAN STANLEY BANK INTERNATIONAL
LIMITED,
as a Euro Lender
      By:   /s/ Anne Siew         Name:           Title:   Authorized Signatory 
 

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            ROYAL BANK OF CANADA,
as a Euro Lender
      By:   /s/ Dan LePage         Name:           Title:   Authorized
Signatory   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            THE ROYAL BANK OF SCOTLAND PLC,
as a Euro Lender
      By:   /s/ Brett Thompson         Name:           Title:   Senior Vice
President   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            SCOTIABANK EUROPE PLC,
as a Euro Lender
      By:   /s/ John O’Connor         Name:           Title:   Head of Credit
Administration   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            SOCIETE GENERALE,
as a Euro Lender
      By:   /s/ Gregoire Simon-Barboux         Name:           Title:   Deputy
Global Head   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            SUMITOMO MITSUI BANKING CORPORATION,
as a Euro Lender,
      By:   /s/ William G. Karl         Name:           Title:   General
Manager   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Euro Lender
      By:   /s/ Matthew Ricketts         Name:           Title:   Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            LENDERS:

THE BANK OF NOVA SCOTIA,
as a Yen Lender
      By:   /s/ William G. Said         Name:           Title:   Vice President
& Country Head   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH,
as a Yen Lender
      By:   /s/ John Feeney         Name:           Title:   Vice President   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            CALYON, TOKYO BRANCH,
as a Yen Lender
      By:   /s/ Francois-Xavier Thomas         Name:           Title:   Managing
Director and Branch Manager            By:   /s/ Makiyo Narushima        
Name:           Title:   Managing Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            CITIBANK JAPAN LTD.,
as a Yen Lender
      By:   /s/ Yushiyuki Hijikata         Name:           Title:   Vice
President and Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

                  DEUTSCHE BANK AG, TOKYO BRANCH,
the Tokyo Branch of a German aktien gesellschaft
as a Yen Lender    
 
           
 
  By:
Name:   /s/ Ikuo Kodama
 
   
 
  Title:  
 
Director    
 
           
 
  By:
Name:   /s/ Mayuri Tateishi
 
   
 
  Title:  
 
Director    

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

                  ING BANK N.V., TOKYO BRANCH,
as a Yen Lender    
 
           
 
  By:
Name:   /s/ Yuichi Hirasawa
 
   
 
  Title:  
 
Vice President    
 
           
 
  By:
Name:   /s/ Atsuyoshi Murao
 
   
 
  Title:  
 
Chief Operating Officer    

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            JPMORGAN CHASE BANK, N.A.,
as a Yen Lender
      By:   /s/ Kimberly Turner         Name:           Title:   Executive
Director   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            THE ROYAL BANK OF SCOTLAND PLC,
as a Yen Lender
      By:   /s/ Craig Roberts         Name:           Title:   Head of Portfolio
Management   

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            SOCIETE GENERALE, TOKYO BRANCH,
as a Yen Lender
      By:            /s/         Name:           Title:                 [SEAL]  
By:            /s/         Name:           Title:      

Signature Page to
Third Amendment to ProLogis Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            SUMITOMO MITSUI BANKING CORPORATION,
as a Yen Lender,
      By:   /s/ William G. Karl         Name:           Title:   General
Manager   

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            LENDERS:

ABN AMRO SEOUL BRANCH,
as a KRW Lender
      By:   /s/ Jae Hong Park         Name:           Title:   V/P           
By:   /s/ Hong Soo Kim         Name:           Title:   E/D   

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            CALYON, SEOUL BRANCH,
as a KRW Lender
      By:   /s/ Gin H. Lee         Name:           Title:   Senior Country
Officer            By:   /s/ Hyoung-Tae Kim         Name:           Title:  
Head of Corporate Coverage Group   

 



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

            SUMITOMO MITSUI BANKING CORPORATION,
as a KRW Lender
      By:   /s/ William G. Karl         Name:           Title:   General
Manager   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CREDIT AGREEMENT
     
 
CUSIP Number: 74340MAA3
GLOBAL SENIOR CREDIT AGREEMENT
Dated as of October 6, 2005
among
PROLOGIS
and
CERTAIN AFFILIATE BORROWERS,
as Borrowers,
BANK OF AMERICA, N.A.,
as Global Administrative Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing
Line Lender,
and a U.S. L/C Issuer,
BANK OF AMERICA, N.A.,
acting through its Canada branch, as Canadian Funding Agent and a Canadian L/C
Issuer,
ABN AMRO BANK N.V.,
as Euro Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer,
SUMITOMO MITSUI BANKING CORPORATION,
as a Global Co-Syndication Agent, Yen Funding Agent, KRW Funding Agent, and a
Yen L/C Issuer,
THE ROYAL BANK OF SCOTLAND PLC and JPMORGAN CHASE BANK, N.A.,
as Global Co-Syndication Agents,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC, RBS SECURITIES INC.,
SUMITOMO MITSUI BANKING CORPORATION,
and
J.P. MORGAN SECURITIES INC.
as Global Lead Arrangers and Global Book Runners
Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Interpretive Provisions
    55  
1.3 Accounting Terms
    56  
1.4 Exchange Rates; Currency Equivalents
    57  
1.5 Change of Currency
    57  
1.6 Times of Day
    58  
1.7 Determination of Letter of Credit Amounts and Whether a Letter of Credit is
Outstanding
    58  
 
       
ARTICLE II U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS
    58  
 
       
2.1 U.S. Committed Loans
    58  
2.2 U.S. Fronting Loans
    59  
2.3 U.S. Committed Borrowings, Conversions and Continuations of U.S. Committed
Loans
    62  
2.4 U.S. Letters of Credit
    64  
2.5 U.S. Swing Line Loans
    65  
2.6 U.S. Prepayments
    68  
 
       
ARTICLE III CANADIAN COMMITMENTS AND CANADIAN COMMITTED LOANS
    69  
 
       
3.1 Canadian Committed Loans
    69  
3.2 Canadian Committed Borrowings, Conversions and Continuations of Canadian
Committed Loans
    70  
3.3 Canadian Letters of Credit
    72  
3.4 Canadian Prepayments
    72  
3.5 Termination of Canadian Commitments
    73  
 
       
ARTICLE IV EURO COMMITMENTS AND EURO CREDIT EXTENSIONS
    73  
 
       
4.1 Euro Committed Loans
    73  
4.2 Euro Fronting Loans
    73  
4.3 Euro Committed Borrowings, Conversions and Continuations of Euro Committed
Loans
    77  
4.4 Euro Letters of Credit
    78  
4.5 Euro Swing Line Loans
    79  
4.6 Euro Prepayments
    82  
 
       
ARTICLE V YEN COMMITMENTS AND YEN CREDIT EXTENSION
    84  
 
       
5.1 Yen Committed Loans
    84  
5.2 Yen Fronting Loans
    84  
5.3 Yen Committed Borrowings, Conversions and Continuations of Yen Committed
Loans
    87  
5.4 Yen Letters of Credit
    89  
5.5 Yen Prepayments
    90  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE VI KRW COMMITMENTS AND KRW COMMITTED LOANS
    91  
 
       
6.1 KRW Committed Loans
    91  
6.2 Borrowings, Conversions and Continuations of KRW Committed Loans
    91  
6.3 Prepayments
    92  
6.4 Termination of KRW Commitments
    93  
 
       
ARTICLE VII GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT
    93  
 
       
7.1 Limitations on Obligations to Issue Letters of Credit
    93  
7.2 Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit
    94  
7.3 Drawings and Reimbursements; Funding of Participations
    96  
7.4 Repayment of Participations
    98  
7.5 Borrower Obligations Absolute
    99  
7.6 Role of L/C Issuer
    100  
7.7 Cash Collateral
    100  
7.8 Applicability of ISP
    101  
7.9 Letter of Credit Fees
    101  
7.10 Fronting Fee and Documentary and Processing Charges Payable to each L/C
Issuer
    102  
7.11 Conflict with Issuer Documents
    102  
7.12 Letters of Credit Issued for Eligible Affiliate
    102  
 
       
ARTICLE VIII GENERAL PROVISIONS APPLICABLE TO LOANS
    104  
 
       
8.1 Minimum Amounts for Committed Borrowings, Conversions or Continuations and
Prepayments
    104  
8.2 Termination or Reduction of Commitments and Removal of a Borrower
    105  
8.3 Repayment of Loans
    106  
8.4 Interest
    107  
8.5 Fees
    109  
8.6 Computation of Interest and Fees
    111  
8.7 Evidence of Debt and Promissory Note
    112  
8.8 Payments Generally; Global Administrative Agent’s Clawback
    112  
8.9 Sharing of Payments by Lenders in a Tranche
    115  
8.10 Extension of Initial Maturity Date
    116  
8.11 Additional Affiliate Borrowers
    117  
8.12 Reallocation of Commitments
    119  
8.13 Increase in Commitments
    121  
8.14 Establishment of Supplemental Tranche
    123  
 
       
ARTICLE IX TAXES, YIELD PROTECTION AND ILLEGALITY
    124  
 
       
9.1 Taxes
    124  
9.2 Illegality
    127  
9.3 Inability to Determine Rates
    128  
9.4 Increased Costs Generally
    129  
9.5 Compensation for Losses
    131  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
9.6 Mitigation Obligations; Replacement of Lenders
    131  
9.7 Qualified Lender Status
    132  
9.8 Survival
    132  
 
       
ARTICLE X CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    133  
 
       
10.1 Conditions of Initial Credit Extension
    133  
10.2 Conditions to all Credit Extensions
    134  
 
       
ARTICLE XI REPRESENTATIONS AND WARRANTIES
    135  
 
       
11.1 Existence, Qualification and Power; Compliance with Laws
    135  
11.2 Authorization; No Contravention
    135  
11.3 Governmental Authorization; Other Consents
    136  
11.4 Binding Effect
    136  
11.5 Financial Statements
    136  
11.6 Litigation
    136  
11.7 No Default
    137  
11.8 Ownership of Property; Liens
    137  
11.9 Environmental Compliance
    137  
11.10 Insurance
    137  
11.11 Taxes
    137  
11.12 Pension Law Compliance
    137  
11.13 Margin Regulations; Investment Company Act
    138  
11.14 Disclosure
    138  
11.15 Compliance with Laws
    139  
11.16 Dutch Banking Act
    139  
11.17 Solvency
    139  
11.18 Exemption from ERISA; Plan Assets
    139  
11.19 Pledge of Unencumbered Pool Properties
    139  
 
       
ARTICLE XII AFFIRMATIVE COVENANTS
    139  
 
       
12.1 Financial Statements
    139  
12.2 Certificates; Other Information
    140  
12.3 Notices
    142  
12.4 Payment of Obligations
    142  
12.5 Preservation of Existence, Etc
    142  
12.6 Maintenance of Properties
    143  
12.7 Maintenance of Insurance
    143  
12.8 Compliance with Laws
    143  
12.9 Books and Records
    143  
12.10 Inspection Rights
    143  
12.11 Use of Proceeds
    143  
12.12 REIT Status
    144  
12.13 Guaranties
    144  
12.14 Collateral
    144  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
12.15 Pledge by International Finance
    145  
12.16 Claims Pari Passu
    145  
 
       
ARTICLE XIII NEGATIVE COVENANTS
    145  
 
       
13.1 Investments
    145  
13.2 Secured Indebtedness; Subsidiary Indebtedness
    145  
13.3 Fundamental Changes
    146  
13.4 Dispositions
    146  
13.5 Restricted Payments
    147  
13.6 Change in Nature of Business
    148  
13.7 Transactions with Affiliates
    148  
13.8 Negative Pledge Agreements; Burdensome Agreements
    148  
13.9 Use of Proceeds
    149  
13.10 Financial Covenants
    149  
13.11 Unencumbered Pool Asset Value
    149  
13.12 International Finance
    150  
 
       
ARTICLE XIV EVENTS OF DEFAULT AND REMEDIES
    150  
 
       
14.1 Events of Default
    150  
14.2 Remedies Upon Event of Default
    153  
14.3 Application of Funds
    154  
 
       
ARTICLE XV AGENTS
    154  
 
       
15.1 Appointment and Authority
    154  
15.2 Rights as a Lender
    155  
15.3 Exculpatory Provisions
    155  
15.4 Reliance by Agents
    156  
15.5 Delegation of Duties
    156  
15.6 Resignation of Global Administrative Agent
    156  
15.7 Resignation of Funding Agents
    157  
15.8 Non-Reliance on Agents and Other Lenders
    158  
15.9 No Other Duties, Etc
    159  
15.10 Global Administrative Agent May File Proofs of Claim
    159  
15.11 Collateral and Guaranty Matters
    160  
15.12 Security Agency Agreement
    160  
 
       
ARTICLE XVI MISCELLANEOUS
    160  
 
       
16.1 Amendments, Etc
    160  
16.2 Notices; Effectiveness; Electronic Communication
    162  
16.3 No Waiver; Cumulative Remedies
    165  
16.4 Expenses; Indemnity; Damage Waiver
    165  
16.5 Payments Set Aside
    167  
16.6 Successors and Assigns
    168  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
16.7 Treatment of Certain Information; Confidentiality
    172  
16.8 Right of Setoff
    172  
16.9 Interest Rate Limitation
    173  
16.10 Counterparts; Integration; Effectiveness
    173  
16.11 Severability
    173  
16.12 Replacement of Lenders
    174  
16.13 Additional Fronting Lenders; Change in Fronting Commitments
    174  
16.14 GOVERNING LAW; JURISDICTION; ETC
    175  
16.15 Waiver of Jury Trial
    175  
16.16 USA Patriot Act Notice
    176  
16.17 Know Your Customers
    176  
16.18 TMK Representation
    177  
16.19 Time of the Essence
    177  
16.20 Judgment Currency
    177  
16.21 Designation as Designated Senior Debt
    178  
16.22 Acknowledgment of Borrowers
    178  
16.23 ENTIRE AGREEMENT
    178  
16.24 Termination of Existing Credit Agreements
    178  
16.25 No Fiduciary Duty
    178  

-v-



--------------------------------------------------------------------------------



 



      SCHEDULES    
1.1-1
  Mandatory Cost Formulae
1.1-2
  Unencumbered Pool Properties Owned by ProLogis and Eligible Consolidated
Subsidiaries
2.1-1
  Commitments, Applicable Global Percentages, and Applicable Tranche Percentages
Prior to the Initial Maturity Date
 
  (a) U.S. Lenders
 
  (b) Canadian Lenders
 
  (c) Euro Lenders
 
  (d) Yen Lenders
 
  (e) KRW Lenders
2.1-2
  Extended Commitments, Applicable Global Percentages, and Applicable Tranche
Percentages on and After the Initial Maturity Date
 
  (a) U.S. Lenders
 
  (b) Euro Lenders
 
  (c) Yen Lenders
2.1-3
  Extension Percentages
2.2-1
  Fronting Lender Commitments Prior to the Initial Maturity Date
2.2-2
  Fronting Lender Commitments on and After the Initial Maturity Date
2.3
  Initial Borrowers
 
  (a) Initial U.S. Borrowers
 
  (b) Initial Canadian Borrowers
 
  (c) Initial Euro Borrowers
 
  (d) Initial Yen Borrowers
 
  (e) Initial KRW Borrowers
2.4
  Existing Letters of Credit
 
  (a) U.S. Existing Letters of Credit
 
  (b) Euro Existing Letters of Credit
 
  (c) Yen Existing Letters of Credit
8.12-1
  Pre-Approved Reallocations Prior to the Initial Maturity Date
8.12-2
  Pre-Approved Reallocations on and After the Initial Maturity Date
10.1
  Opinions
11.6
  Litigation
11.9
  Environmental Matters
12.13
  Initial Subsidiary Guarantors
12.14
  Initial Pledged Indebtedness
16.2
  Global Administrative Agent’s Office; Certain Addresses for Notices
16.6
  Processing and Recordation Fees

Global Senior Credit Agreement

vi



--------------------------------------------------------------------------------



 



      EXHIBITS     Form of
A-1
  U. S. Committed Loan Notice
A-2
  Canadian Committed Loan Notice
A-3
  Euro Committed Loan Notice
A-4
  Yen Committed Loan Notice
A-5
  KRW Committed Loan Notice
B-1
  U.S. Swing Line Loan Notice
B-2
C
  Euro Swing Line Notice
Compliance Certificate
D
  Assignment and Assumption
E
  Parent Guaranty
F
  Subsidiary Guaranty
G-1
  ProLogis Pledge Agreement
G-2
  Subsidiary Pledge Agreement
H
  Supplemental Addendum
I
  Borrower’s Accession Agreement
J
  Joinder Agreement
K
  Increase Certificate

Global Senior Credit Agreement

vii



--------------------------------------------------------------------------------



 



GLOBAL SENIOR CREDIT AGREEMENT
          This GLOBAL SENIOR CREDIT AGREEMENT is entered into as of October 6,
2005, among PROLOGIS, a Maryland real estate investment trust (“ProLogis”),
Initial Affiliate Borrowers, each Eligible Affiliate that becomes a borrower
hereunder pursuant to Section 8.11 (individually, an “Additional Affiliate
Borrower” and collectively, “Additional Affiliate Borrowers;” ProLogis, Initial
Affiliate Borrowers, and Additional Affiliate Borrowers are individually called
a “Borrower” and collectively called “Borrowers”), Lenders (defined below), BANK
OF AMERICA, N.A., as Global Administrative Agent, Collateral Agent, U.S. Funding
Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, BANK OF AMERICA, N.A.,
acting through its Canada branch, as Canadian Funding Agent and a Canadian L/C
Issuer, THE ROYAL BANK OF SCOTLAND PLC (successor to ABN AMRO Bank N.V.), as a
Global Co-Syndication Agent, ABN AMRO BANK N.V., as Euro Funding Agent, Euro
Swing Line Lender, and a Euro L/C Issuer, and SUMITOMO MITSUI BANKING
CORPORATION, as a Global Co-Syndication Agent, Yen Funding Agent, KRW Funding
Agent, and a Yen L/C Issuer.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
          “ABN AMRO” means ABN AMRO Bank N.V. and its successors.
          “ABR Rate” means (a) with respect to the Canadian Committed Loans in
Canadian Dollars, for any day, the greatest of (i) the CDOR Rate plus one-half
of one percent (0.5%), (ii) the Canadian Dollar Prime Rate, and (iii) the Daily
Floating Eurocurrency Rate, and (b) with respect to Yen Committed Loans in Yen,
the greater of (i) the Japanese Prime Rate, and (ii) the Daily Floating Yen
Eurocurrency Rate. If at any time any rate described above is not available,
then the applicable ABR Rate shall be determined by reference to the rate or
rates, as applicable, that are available.
          “ABR Rate Loan” means a Canadian Committed Loan denominated in
Canadian Dollars or a Yen Committed Loan denominated in Yen, in each case
bearing interest at the ABR Rate.
          “Additional Affiliate Borrower” has the meaning specified in the
introductory paragraph hereto.
          “Additional Fee Margin” means, at the time of determination thereof,
the percentage per annum set forth below based upon the Rating Requirement:
Global Senior Credit Agreement

1



--------------------------------------------------------------------------------



 



                          Rating Requirement   Additional Fee Margin Moody’s
Rating   S&P Rating   Fitch Rating   Additional Facility Fee   Utilization Fee
Less than Baa3 or not rated
  Less than BBB- or not rated   Less than BBB- or not rated     0.350 %    
2.400 %
Baa3
  BBB-   BBB-     0.350 %     2.150 %
Baa2
  BBB   BBB     0.300 %     2.150 %
Baa1
  BBB+   BBB+     0.300 %     2.075 %
A3 or better
  A- or better   A- or better     0.275 %     1.900 %

          “Adjusted EBITDA” means, for the Companies on a consolidated basis,
net earnings before Preferred Dividends, plus amounts that have been deducted,
and minus amounts that have been added for the following (without duplication):
     (a) Non-recurring losses and gains from Dispositions of assets (excluding
Dispositions to any Property Fund and Dispositions to third parties in
connection with the Companies’ development business);
     (b) Losses (gains) resulting from foreign currency exchange effects of
settlement of Indebtedness and mark-to-market adjustments associated with
(i) intercompany Indebtedness between ProLogis and any of its Consolidated
Subsidiaries and Unconsolidated Affiliates, (ii) third party Indebtedness of
ProLogis and its Consolidated Subsidiaries, and (iii) Swap Contracts (other than
those entered into for purely speculative purposes);
     (c) Arrangement fees and closing costs incurred in connection with the
negotiation, documentation, and/or closing of this Agreement;
     (d) Fees and costs incurred in connection with the negotiation,
documentation, and/or closing of each capital market offering, redemption of
Indebtedness, business combination, and consent solicitation;
     (e) Losses (gains) from early extinguishment of Indebtedness; and
     (f) Losses (earnings) attributable to Unconsolidated Affiliates;
plus Allowed Unconsolidated Affiliate Earnings, plus all amounts deducted in
calculating net earnings for Interest Expense (including cash and non-cash
amounts), provisions for taxes based on income (including deferred income
taxes), provisions for unrealized gains and losses, depreciation and
amortization and the effect of any other non-cash item minus the amount, if any,
by which Allowed Unconsolidated Affiliate Earnings exceed fifteen percent (15%)
of the total of all of the foregoing. Notwithstanding the above, non-cash losses
(gains) and any non-cash impairment of Investments, intangible assets, including
goodwill, or other assets shall be added back to (in the case of write-downs,
impairment charges, and losses) or deducted from (in
Global Senior Credit Agreement

2



--------------------------------------------------------------------------------



 



the case of gains) Adjusted EBITDA to the extent deducted (added) in the
calculation of net earnings or Adjusted EBITDA (but without duplication).
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by Global Administrative Agent or the applicable Funding
Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Affiliate Borrowers” means, collectively, each Initial Affiliate
Borrower and each Additional Affiliate Borrower; and “Affiliate Borrower” means
any of the Affiliate Borrowers.
          “Agents” means, collectively, Global Administrative Agent, Collateral
Agent, and the Funding Agents; and “Agent” means any of the Agents.
          “Aggregate Tranche Commitments” means, collectively, the U.S.
Aggregate Commitments, the Euro Aggregate Commitments, the Canadian Aggregate
Commitments, the Yen Aggregate Commitments, the KRW Aggregate Commitments, and
each Supplemental Aggregate Commitment; and “Aggregate Tranche Commitment” means
any of the Aggregate Tranche Commitments.
          “Agreement” means this Global Senior Credit Agreement.
          “Allocating Lender” has the meaning specified in Section 8.12.1.
          “Allowed Unconsolidated Affiliate Earnings” means distributions
(excluding extraordinary or non-recurring distributions) received in cash from
Unconsolidated Affiliates.
          “Alternative Currencies” means (a) for the U.S. Tranche, each of Euro,
Sterling, Yen, and Canadian Dollars, (b) for the Euro Tranche, each of Dollars,
Sterling, and Yen, (c) for the Yen Tranche, each of Dollars, Euro, and Sterling,
and (d) for each Supplemental Tranche, each alternative currency set forth in
the Supplemental Addendum.
          “Applicable Global Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Dollar
Equivalent of the total Aggregate Tranche Commitments represented by the Dollar
Equivalent of such Lender’s Commitments at such time. If the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 14.2 or if the Aggregate
Tranche Commitments have expired, then the Applicable Global Percentage of such
Lender shall be the percentage (carried out to the ninth decimal place) of the
Dollar Equivalent of the Total Global Outstandings held by such Lender (with the
aggregate amount of such Lender’s risk participation and funded participation in
L/C Obligations, Fronting Loans, and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition). Notwithstanding the foregoing, to
the extent that on or after the Initial Maturity Date there are Canadian Total
Outstandings or KRW Outstanding Amount and the Commitments under the Available
Tranches have not been terminated and have not expired, then for purposes of
calculating the Applicable Global Percentages, (a) the Dollar Equivalent of the
Canadian Total
Global Senior Credit Agreement

3



--------------------------------------------------------------------------------



 



Outstandings and the KRW Outstanding Amount will be used for the purpose of
determining the total Aggregate Tranche Commitments, and (b) the Dollar
Equivalent of the Canadian Total Outstandings and the KRW Outstanding Amount of
such Lender will be used for the purpose of determining such Lender’s
Commitments at such time.
          “Applicable Margin” means, at the time of determination thereof, with
respect to the applicable Borrowings, the percentage per annum set forth below
based upon the Rating Requirement:

                                          Rating Requirement   Applicable Margin
                    Eurocurrency                     Base Rate   Rate Loans/    
                Loans/ ABR   Substitute Rate                     Rate Loans/  
Loans/ BA Rate   KRW     Moody’s   S&P   Fitch   Money Market   Loans/ Letter of
  Rate   Facility Rating   Rating   Rating   Rate Loans   Credit Fees   Loans  
Fee
Less than Baa3 or not rated
  Less than BBB- or not rated   Less than BBB- or not rated     0.250 %    
0.950 %     1.250 %     0.300 %
Baa3
  BBB-   BBB-     0 %     0.750 %     1.050 %     0.250 %
Baa2
  BBB   BBB     0 %     0.600 %     0.900 %     0.200 %
Baa1
  BBB+   BBB+     0 %     0.475 %     0.775 %     0.150 %
A3 or better
  A- or better   A- or better     0 %     0.450 %     0.750 %     0.125 %

          “Applicable Time” means, with respect to any borrowings and payments
in any currency, the local time in the place of settlement for such currency as
may be determined by Global Administrative Agent, the applicable Funding Agent,
or the applicable L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
          “Applicable Tranche Lender” means, with respect to any Tranche, a
Lender under such Tranche.
          “Applicable Tranche Percentage” means:
     (a) with respect to any U.S. Lender at any time, the percentage (carried
out to the ninth decimal place) of the U.S. Aggregate Commitments represented by
such U.S. Lender’s U.S. Commitment at such time. If the commitment of each U.S.
Lender to make U.S. Loans and the obligation of each U.S. L/C Issuer to make
U.S. L/C Credit Extensions have been terminated pursuant to Section 8.2 or 14.2
or if the U.S. Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such U.S. Lender shall be the percentage (carried out to the ninth
decimal place) of the U.S. Total Outstandings represented by such U.S. Lender’s
U.S. Credit Exposure. The Applicable Tranche Percentage of each U.S. Lender
(i) as of the Third Amendment Effective Date is
Global Senior Credit Agreement

4



--------------------------------------------------------------------------------



 



set forth opposite the name of such U.S. Lender on Schedule 2.1-1(a) and (ii) as
of the Initial Maturity Date is set forth opposite the name of such U.S. Lender
on Schedule 2.1-2(a).
     (b) with respect to any Canadian Lender at any time, the percentage
(carried out to the ninth decimal place) of the Canadian Aggregate Commitments
represented by such Canadian Lender’s Canadian Commitment at such time. If the
commitment of each Canadian Lender to make Canadian Committed Loans and the
obligation of each Canadian L/C Issuer to make Canadian L/C Credit Extensions
have been terminated pursuant to Section 3.5, 8.2 or 14.2 or if the Canadian
Aggregate Commitments have expired, then the Applicable Tranche Percentage of
such Canadian Lender shall be the percentage (carried out to the ninth decimal
place) of the Canadian Total Outstandings represented by such Canadian Lender’s
Canadian Credit Exposure. The Applicable Tranche Percentage of each Canadian
Lender as of the Third Amendment Effective Date is set forth opposite the name
of such Canadian Lender on Schedule 2.1-1(b).
     (c) with respect to any Euro Lender at any time, the percentage (carried
out to the ninth decimal place) of the Euro Aggregate Commitments represented by
such Euro Lender’s Euro Commitment at such time. If the commitment of each Euro
Lender to make Euro Loans and the obligation of each Euro L/C Issuer to make
Euro L/C Credit Extensions have been terminated pursuant to Section 8.2 or 14.2
or if the Euro Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such Euro Lender shall be the percentage (carried out to the ninth
decimal place) of the Euro Total Outstandings represented by such Euro Lender’s
Euro Credit Exposure. The Applicable Tranche Percentage of each Euro Lender
(i) as of the Third Amendment Effective Date is set forth opposite the name of
such Euro Lender on Schedule 2.1-1(c) and (ii) as of the Initial Maturity Date
is set forth opposite the name of such Euro Lender on Schedule 2.1-2(b).
     (d) with respect to any Yen Lender at any time, the percentage (carried out
to the ninth decimal place) of the Yen Aggregate Commitments represented by such
Yen Lender’s Yen Commitment at such time. If the commitment of each Yen Lender
to make Yen Committed Loans and the obligation of each Yen L/C Issuer to make
Yen L/C Credit Extensions have been terminated pursuant to Section 8.2 or 14.2
or if the Yen Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such Yen Lender shall be the percentage (carried out to the ninth
decimal place) of the Yen Total Outstandings represented by such Yen Lender’s
Yen Credit Exposure. The Applicable Tranche Percentage of each Yen Lender (i) as
of the Third Amendment Effective Date is set forth opposite the name of such Yen
Lender on Schedule 2.1-1(d) and (ii) as of the Initial Maturity Date is set
forth opposite the name of such Yen Lender on Schedule 2.1-2(c).
     (e) with respect to any KRW Lender at any time, the percentage (carried out
to the ninth decimal place) of the KRW Aggregate Commitments represented by such
KRW Lender’s KRW Commitment at such time. If the commitment of each KRW Lender
to make KRW Committed Loans has been terminated pursuant to Section 6.4, 8.2 or
14.2 or if the KRW Aggregate Commitments have expired, then the Applicable
Global Senior Credit Agreement

5



--------------------------------------------------------------------------------



 



Tranche Percentage of such KRW Lender shall be the percentage (carried out to
the ninth decimal place) of the KRW Outstanding Amount of all KRW Committed
Loans held by such KRW Lender. The Applicable Tranche Percentage of each KRW
Lender as of the Third Amendment Effective Date is set forth opposite the name
of such KRW Lender on Schedule 2.1-1(e).
     (f) with respect to each Supplemental Tranche, the percentage set forth in
the applicable Supplemental Addendum, as adjusted from time to time in
accordance with this Agreement.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Arrangers” means, collectively, Banc of America Securities LLC, RBS
Securities Inc., Sumitomo Mitsui Banking Corporation, and J.P. Morgan Securities
Inc., each in its capacity as a global lead arranger and a global book runner
under the Loan Documents.
          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 16.6.2), and accepted by Global Administrative
Agent and the applicable Funding Agent, in substantially the form of Exhibit D
or any other form approved by Global Administrative Agent and the applicable
Funding Agent.
          “Audited Financial Statements” means the audited consolidated balance
sheet of the Companies for the fiscal year ended December 31, 2008 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Companies, including the notes
thereto.
          “Auto-Extension Letter of Credit” has the meaning set forth in
Section 7.2.3.
          “Available Tranches” means (a) prior to the Initial Maturity Date, the
Tranches, and (b) on and after the Initial Maturity Date, collectively, the U.S.
Tranche, the Euro Tranche, the Yen Tranche, and each Supplemental Tranche; and
“Available Tranche” means any of the Available Tranches.
          “BA Rate” means, for any Interest Period, with respect to a BA Rate
Loan under the Canadian Tranche, the rate of interest per annum equal to the
annual rate of interest quoted on the first day of such Interest Period by
Canadian Funding Agent in accordance with its normal practice as being its rate
of interest for bankers’ acceptances in Canadian Dollars for a face amount
similar to the amount of the applicable BA Rate Loans and for a term similar to
such Interest Period.
          “BA Rate Loan” means a Canadian Committed Loan that bears interest at
the BA Rate. All BA Rate Loans shall be denominated in Canadian Dollars.
Global Senior Credit Agreement

6



--------------------------------------------------------------------------------



 



          “Bank of America” means Bank of America, N.A. and its successors.
          “Base Rate” means, with respect to Committed Loans denominated in
Dollars for any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by U.S. Funding Agent as
its “prime rate”, and (c) the Daily Floating Eurocurrency Rate. If at any time
any rate described above is not available, then the Base Rate shall be
determined by reference to the rate or rates, as applicable, that are available.
The “prime rate” is a rate set by U.S. Funding Agent based upon various factors
including U.S. Funding Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by U.S. Funding Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
          “Base Rate Committed Loan” means any Committed Loan that is a Base
Rate Loan.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.
          “Bond Documents” means (a) when used in connection with any U.S. Bond
L/C, the Bonds or other evidences of indebtedness with respect to which such
U.S. Bond L/C has been issued as credit support, together with any remarketing
agreement, trust indenture, purchase agreement, purchased bond custody
agreement, funding agreement, pledge agreement, loan agreement, and other
documents executed pursuant to or in connection with such bonds or other
evidences of indebtedness, and all amendments or supplements thereto, and (b) in
all other cases, collectively, all Bond Documents as defined in the preceding
clause (a) relating to U.S. Bond L/Cs then outstanding.
          “Bond Purchase Drawing” has the meaning specified in Section 7.13.2.
          “Bond Rights” has the meaning specified in Section 7.13.4.
          “Bonds” means revenue bonds issued by any Person for the purpose of
financing, directly or indirectly, the development, operation, construction, or
maintenance of infrastructure and housing projects involving any Company, or
which projects are related to any Company’s business activities in the region in
which the projects are being developed, and for which any Company has obtained
credit support in the form of a U.S. Bond L/C for such revenue bonds.
          “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
          “Borrower Accession Agreement” means a Borrower Accession Agreement
substantially in the form of Exhibit I.
          “Borrower Materials” has the meaning specified in Section 12.2.
          “Borrowing” means any Committed Borrowing or any Swing Line Borrowing,
as the context may require.
          “Business Day” means:
Global Senior Credit Agreement

7



--------------------------------------------------------------------------------



 



     (a) any day other than (i) a Saturday or Sunday or (ii) with respect to any
Tranche, a day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, the jurisdiction where the Funding Agent’s Office
for such Tranche is located; and
     (b) (i) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;
     (ii) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, a TARGET Day;
     (iii) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan or BA Rate Loan denominated in a currency other than
Dollars or Euro, any such day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London, Toronto, Tokyo or
other applicable offshore interbank market for such currency; and
     (iv) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan or BA Rate Loans denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan or
BA Rate Loan (other than any interest rate settings), any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.
          “Canadian Aggregate Commitments” means the Canadian Commitments of all
Canadian Lenders.
          “Canadian Borrower” means each Borrower listed under the heading
“Canadian Tranche” on Schedule 2.3 and any other Borrower added to the Canadian
Tranche pursuant to Section 8.11 that is organized under the Laws of the United
States or any other jurisdiction reasonably acceptable to Canadian Funding Agent
and is qualified to do business in Canada.
          “Canadian Commitment” means, as to each Canadian Lender, its
obligation to make Canadian Committed Loans to Canadian Borrowers pursuant to
Section 3.1, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Canadian Lender’s name on the most
recent Schedule 2.1-1(b) prepared by Global Administrative Agent or Canadian
Funding Agent (or if the applicable assignment occurred after
Global Senior Credit Agreement

8



--------------------------------------------------------------------------------



 



such preparation, in the most recent Assignment and Assumption to which such
Canadian Lender is a party), as such amount may be adjusted from time to time in
accordance with this Agreement.
          “Canadian Committed Borrowing” means a borrowing consisting of
simultaneous Canadian Committed Loans of the same Type, and, in the case of
Eurocurrency Rate Loans or BA Rate Loans, having the same Interest Period made
by each Canadian Lender pursuant to Section 3.1.
          “Canadian Committed Loan” has the meaning specified in Section 3.1.
          “Canadian Committed Loan Notice” means a notice of (a) a Canadian
Committed Borrowing, (b) a conversion of Canadian Committed Loans from one Type
to another, or (c) a continuation of Eurocurrency Rate Loans or BA Rate Loans,
pursuant to Section 3.2.1, which, if in writing, shall be substantially in the
form of Exhibit A-2.
          “Canadian Credit Exposure” means, for any Canadian Lender at any time,
the aggregate Canadian Outstanding Amount of all Canadian Committed Loans of
such Canadian Lender plus such Canadian Lender’s Applicable Tranche Percentage
of the Canadian Outstanding Amount of all Canadian L/C Obligations.
          “Canadian Dollar Prime Rate” means, on any day, the per annum rate of
interest most recently announced by Canadian Funding Agent as its reference rate
then in effect for determining interest rates on Cdn$ denominated commercial
loans in Canada.
          “Canadian Dollars” and the symbol “Cdn$” means the lawful currency of
Canada.
          “Canadian Funding Agent” means Bank of America, acting through its
Canada branch, in its capacity as Canadian funding agent under the Loan
Documents, or any successor thereof.
          “Canadian Funding Agent’s Office” means, with respect to the Canadian
Tranche, Canadian Funding Agent’s Office address and, as appropriate, account as
set forth on Schedule 16.2 with respect to the Canadian Tranche, or (subject to
Section 16.2.5) such other address or account with respect to the Canadian
Tranche as Canadian Funding Agent may from time to time notify to ProLogis,
Global Administrative Agent, the other Funding Agents, and Canadian Lenders.
          “Canadian L/C Borrowing” means an extension of credit resulting from a
drawing under any Canadian Letter of Credit which has not been reimbursed on the
date when made or refinanced as a Canadian Committed Borrowing. All Canadian L/C
Borrowings shall be denominated in Canadian Dollars.
          “Canadian L/C Credit Extension” means, with respect to any Canadian
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the increase of the amount thereof.
          “Canadian L/C Issuers” means Bank of America, acting through its
Canada branch, in its individual capacity as a bank issuing Canadian Letters of
Credit hereunder, and any other Canadian Lender, in its individual capacity,
approved by Global Administrative Agent and
Global Senior Credit Agreement

9



--------------------------------------------------------------------------------



 



Canadian Funding Agent to issue Canadian Letters of Credit hereunder; and
“Canadian L/C Issuer” means any one of the Canadian L/C Issuers.
          “Canadian L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Canadian Letters of
Credit plus the aggregate of all Canadian Unreimbursed Amounts, including all
Canadian L/C Borrowings.
          “Canadian Lenders” means each Lender listed on Schedule 2.1-1(b) and
any Person that becomes a Canadian Lender pursuant to Section 8.13, and the
successors and permitted assigns of any of the foregoing.
          “Canadian Letter of Credit” means any standby letter of credit issued
under the Canadian Tranche. Canadian Letters of Credit may only be issued in
Canadian Dollars.
          “Canadian Letter of Credit Sublimit” means an amount equal to the
lesser of (a) Cdn$25,000,000 and (b) the Canadian Aggregate Commitments. The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Canadian Aggregate Commitments.
          “Canadian Outstanding Amount” means: (a) with respect to Canadian
Committed Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Canadian
Committed Loans occurring on such date; and (b) with respect to Canadian L/C
Obligations on any date, the aggregate outstanding amount of Canadian L/C
Obligations on such date after giving effect to any Canadian L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the Canadian L/C Obligations as of such date, including as a result of any
reimbursements by the applicable Canadian Borrower of Canadian Unreimbursed
Amounts.
          “Canadian Required Lenders” means, as of any date of determination,
Canadian Lenders having more than fifty percent (50%) of the Canadian Aggregate
Commitments or, if the Canadian Aggregate Commitments have terminated, Canadian
Lenders holding in the aggregate more than fifty percent (50%) of the aggregate
Canadian Outstanding Amount of all Committed Loans and all Canadian L/C
Obligations (with the aggregate amount of each Canadian Lender’s risk
participation and funded participation in Canadian L/C Obligations being deemed
“held” by such Canadian Lender for purposes of this definition); provided that
the Canadian Commitment of, and the portion of the Canadian Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Canadian Required Lenders.
          “Canadian Total Outstandings” means the aggregate Canadian Outstanding
Amount of all Canadian Committed Loans and all Canadian L/C Obligations.
          “Canadian Tranche” means the revolving credit facility described in
Article III.
          “Canadian Unreimbursed Amount” means any unreimbursed amount under
Section 7.3 with respect to a Canadian Letter of Credit.
          “Capital Expenditures” means, for any period, an amount equal to $0.20
per square foot on the portfolio square footage as most recently reported on a
Form 10-Q or 10-K filed by or on behalf of ProLogis with the SEC.
Global Senior Credit Agreement

10



--------------------------------------------------------------------------------



 



          “Capital Lease” means any capital lease or sublease that has been (or
under GAAP should be) capitalized on the balance sheet of the lessee.
          “Capitalization Rate” means the percentage rates set forth below:

  (a)   8.5% with respect to all Properties not located in Japan or Europe;    
(b)   6.5% with respect to all Properties located in Japan; and     (c)   8.0%
with respect to all Properties located in Europe.

          “Cash Collateralize” means, with respect to each Tranche that has a
Letter of Credit subfacility, to pledge and deposit with or deliver to
Collateral Agent, for the benefit of the L/C Issuers of such Tranche and Lenders
of such Tranche, as collateral for the L/C Obligations of such Tranche, cash or
deposit account balances in the applicable currency of the applicable Letter of
Credit pursuant to documentation in form and substance satisfactory to
Collateral Agent (which documents are hereby consented to by such Lenders).
Derivatives of such term have corresponding meanings.
          “Cash Equivalents” means (a) direct obligations of the United States
of America or any agency thereof, or obligations fully guaranteed by the United
States of America or any agency thereof, provided that such obligations mature
within one (1) year of the date of acquisition thereof, (b) commercial paper
rated “A-1” (or higher) according to S&P, or “P-1” (or higher) according to
Moody’s and maturing not more than one hundred and eighty (180) days from the
date of acquisition thereof, (c) time deposits with, and certificates of deposit
and bankers’ acceptances issued by any Lender or any other United States bank
having capital surplus and undivided profits aggregating at least
$1,000,000,000, and (d) mutual funds whose investments are substantially limited
to the foregoing.
          “Catellus” means Catellus Development Corporation.
          “CDOR Rate” means, on any day, the per annum rate of interest (as
reasonably determined by Canadian Funding Agent in a manner and amount identical
to Canadian Funding Agent’s determination of such rate of interest with respect
to similarly situated loans and borrowers) which is the rate based on an average
rate applicable to Cdn$ bankers’ acceptances for a term equivalent to the term
of the relevant requested Interest Period appearing on the “Reuters Screen CDOR
Page” (as defined in the International Swap Dealer Association, Inc.
definitions) as of 10:00 a.m. (Toronto time) on such date, or if such date is
not a Business Day, then on the immediately preceding Business Day; provided
that if such rates are not available, then the CDOR Rate for any day shall be
calculated as the discount rate quoted by Canadian Funding Agent for its own
Cdn$ bankers’ acceptances for the applicable period as of 10:00 a.m. (Toronto
time) on such day, or if said day is not a Business Day, then on the immediately
preceding Business Day.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
Law, (b) any change in any Law or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
Global Senior Credit Agreement

11



--------------------------------------------------------------------------------



 



          “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) or more of the equity securities of
ProLogis entitled to vote for members of the board of directors or equivalent
governing body of ProLogis on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or
     (b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of ProLogis
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of ProLogis, or control over the equity securities of
ProLogis entitled to vote for members of the board of directors or equivalent
governing body of ProLogis on a fully-diluted basis (and taking into account all
such securities that such Person or group has the right to acquire pursuant to
any option right) representing twenty-five percent (25%) or more of the combined
voting power of such securities.
          “Closing Date” means the first date all the conditions precedent in
Section 10.1 are satisfied or waived in accordance with Section 16.1.
          “Code” means the Internal Revenue Code of 1986.
Global Senior Credit Agreement

12



--------------------------------------------------------------------------------



 



          “Collateral Agent” means Bank of America, in its capacity as
Collateral Agent under the Guaranties, the Pledge Agreements, the Security
Agency Agreement and any related document, or any successor in such capacity.
          “Commitment” means a Lender’s commitment under any Tranche.
          “Committed Borrowings” means, collectively, U.S. Committed Borrowings,
Canadian Committed Borrowings, Euro Committed Borrowings, Yen Committed
Borrowings, KRW Committed Borrowings, and each Supplemental Committed Borrowing;
and “Committed Borrowing” means any one of the foregoing.
          “Committed Loan Notices” means, collectively, the U.S. Committed Loan
Notice, the Canadian Committed Loan Notice, the Euro Committed Loan Notice, the
Yen Committed Loan Notice, the KRW Committed Loan Notice, and each Supplemental
Committed Loan Notice; and “Committed Loan Notice” means any one of the
Committed Loan Notices.
          “Committed Loans” means, collectively, the U.S. Committed Loans, the
Canadian Committed Loans, the Euro Committed Loans, the Yen Committed Loans, the
KRW Committed Loans, and each Supplemental Committed Loan; and “Committed Loan”
means any one of the Committed Loans.
          “Companies” means ProLogis and its Consolidated Subsidiaries; provided
that for purposes of Sections 11.1, 11.2, 11.3, 11.4, 11.6, 11.7, 11.15, 11.18,
and 14.1, “Companies” shall also include each Borrower that is not ProLogis or a
Consolidated Subsidiary; and “Company” means any one of the Companies.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C.
          “Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) all Indebtedness of the Companies, on a consolidated basis, to (b) Total
Asset Value.
          “Consolidated Subsidiary” means, with respect to any Person (a
“Parent”), any other Person in which such Parent directly or indirectly holds an
Equity Interest and which would be consolidated in the preparation of
consolidated financial statements of such Parent in accordance with GAAP. Any
reference herein or in any other Loan Document to a “Consolidated Subsidiary”
shall, unless otherwise specified, be a reference to a Consolidated Subsidiary
of ProLogis.
          “Consolidated Tangible Net Worth” means, for the Companies, on a
consolidated basis, as of any date, (a) Total Assets (excluding intangible
assets of the Companies), minus (b) all Liabilities, minus (c) minority
interests in Consolidated Subsidiaries.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise
Global Senior Credit Agreement

13



--------------------------------------------------------------------------------



 



voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
          “Credit Extension” means the making of a Borrowing (but not a
continuation or conversion thereof) or an L/C Credit Extension.
          “Credit Parties” means, collectively, each Agent, each Lender, each
L/C Issuer, each Swing Line Lender, and each Fronting Lender.
          “Customary Permitted Liens” means Liens described in clauses (a), (b),
(c), (d), (e), (f), (g), (h), (i), (l), (p), or (r) of the definition of
“Permitted Liens”.
          “Customary Recourse Exceptions” means, with respect to any
Non-Recourse Debt, exclusions from the exculpation provisions with respect to
such Non-Recourse Debt for fraud, misapplication of cash, environmental claims,
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
          “Daily Floating Eurocurrency Rate” means, as of any date of
determination, the per annum rate of interest equal to BBA LIBOR (as defined in
clause (a) of the definition of “Eurocurrency Rate”), as published by Reuters
(or another commercially available source providing quotations of BBA LIBOR as
reasonably selected by Global Administrative Agent from time to time) at
approximately 11:00 a.m. London time on the date of determination (or, if such
day is not a Business Day, on the immediately preceding Business Day) for Dollar
deposits being delivered in the London interbank market for a term of one
(1) month commencing on that day.
          “Daily Floating Yen Eurocurrency Rate” means, as of any date of
determination, the Eurocurrency Rate applicable to Eurocurrency Rate Loans
denominated in Yen under the Yen Tranche with a term of one (1) month commencing
on the date of determination (or, if such day is not a Business Day, on the
immediately preceding Business Day).
          “Debt Service” means, for any Person for any period, the sum of the
cash portion of Interest Expense plus any regularly scheduled principal payments
on Indebtedness plus any operating lease payments related to transactions in
which such Person or an Affiliate of such Person leases, as lessee, any Property
or other assets that it owned and sold, transferred, or otherwise Disposed of to
the lessor (or a predecessor in interest to the lessor); provided that Debt
Service shall not include Excluded Debt Service.
          “Debtor Relief Laws” means Title 11 of the United States Code and all
other applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
Global Senior Credit Agreement

14



--------------------------------------------------------------------------------



 



          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate or ABR
Rate plus (ii) the Applicable Margin, if any, applicable to Base Rate Loans and
ABR Rate Loans, plus (iii) 2% per annum; provided that with respect to a
Eurocurrency Rate Loan, a BA Rate Loan, a Substitute Rate Loan, a KRW Rate Loan,
a Money Market Rate Loan, and a Supplemental Rate Loan, if any, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin and any Mandatory Cost) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin plus 2% per annum.
          “Defaulting Lender” means any Lender that: (a) has failed to fund any
Loan (including any portion of an applicable Fronting Loan), any participation
in L/C Obligations, or any participation in a Swing Line Loan within one
(1) Business Day of the date required to be funded by it hereunder, unless such
failure has been cured; (b) has notified any Borrower, Global Administrative
Agent, any Funding Agent, any L/C Issuer, or any Lender in writing that it does
not intend to comply with any of its funding obligations hereunder, unless such
notice has been withdrawn and the effect of such notice has been cured; (c) has
failed, within three (3) Business Days after written request by Global
Administrative Agent based on a reasonable belief that such Lender may be
unwilling or unable to comply, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans (including
any portion of an applicable Fronting Loan), participations in L/C Obligations,
or participations in Swing Line Loans, unless such failure has been cured;
(d) has otherwise failed to pay to Global Administrative Agent, any Funding
Agent, any L/C Issuer, or any other Lender any other amount (other than a de
minimus amount) required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute or such
failure has been cured; or (e) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
          “Designated Senior Debt” means (a) the Obligations and (b) all other
Indebtedness of or guaranteed by ProLogis that (i) is not contractually
subordinated to any other Indebtedness of ProLogis, (ii) at the time of issuance
(or, in the case of Indebtedness arising under a revolving credit facility, at
the time of effectiveness of such facility) is in (or has commitments to
provide) an aggregate Dollar Equivalent amount (for all Indebtedness issued or
commitments made concurrently on the same terms, regardless of whether held by
multiple parties) of $25,000,000 or more, and (iii) is specifically designated
by ProLogis in writing as “Designated Senior Debt.”
          “Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution, or other disposition (including any sale and leaseback
transaction, but excluding charitable contributions) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
Global Senior Credit Agreement

15



--------------------------------------------------------------------------------



 



          “Disqualified Stock” means any of ProLogis’ Equity Interests which by
its terms (or by the terms of any Equity Interests into which it is convertible
or for which it is exchangeable or exercisable) (a) matures or is subject to
mandatory redemption, pursuant to a sinking fund obligation or otherwise, (b) is
convertible into or exchangeable or exercisable for a Liability or Disqualified
Stock during the term of the credit agreement, (c) is redeemable during the term
of the credit agreement at the option of the holder of such Equity Interests, or
(d) otherwise requires any payments by ProLogis, in each case on or before the
Extended Maturity Date.
          “Dollar” and “$” mean lawful money of the United States.
          “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by Global Administrative Agent, the applicable Funding Agent, or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (as of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.
          “Domestic Borrower” means, with respect to each Tranche, a Borrower
under such Tranche that is not a Foreign Borrower under such Tranche.
          “Dutch Banking Act” means the Act on the Supervision of the Financial
Markets dated September 28, 2006 (Wet op het Financieel Toezicht).
          “Dutch Borrower” means any Borrower that is organized under the Laws
of The Netherlands.
          “Eligible Affiliate” means any Person in which ProLogis directly or
indirectly holds an Equity Interest.
          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the applicable Funding Agents, the applicable L/C Issuers and
the applicable Swing Line Lenders, and (ii) unless an Event of Default has
occurred and is continuing, ProLogis (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, (A) “Eligible
Assignee” shall not include ProLogis or any of ProLogis’ Affiliates or
Consolidated Subsidiaries; (B) to the extent that a Lender is a Qualified Lender
with respect to an outstanding Loan in which a Fronting Lender has funded a
portion of such Loan, then an “Eligible Assignee” with respect to the assignment
of such Loan by such Qualified Lender shall be a Qualified Lender; (C) so long
as no Default exists, an “Eligible Assignee” of a Canadian Lender must be an
authorized “foreign bank of Canada” (as defined in subsection 248(i) of the
Income Tax Act (Canada)) which holds its interest in Canadian Committed Loans in
the course of its “Canadian banking business” (as defined in subsection 248(i)
of the Income Tax Act (Canada)) for the purposes of subsection 212 (13.3) of the
Income Tax Act (Canada); (D) each “Eligible Assignee” shall be able to make the
representations set forth in Section 9.1.5(a) with respect to the applicable
Tranche; and (E) an “Eligible Assignee” with respect to the Yen Tranche shall
qualify as an institution from which a TMK may, pursuant to the Laws of Japan,
borrow money.
Global Senior Credit Agreement

16



--------------------------------------------------------------------------------



 



          “Eligible Consolidated Subsidiary” means a Consolidated Subsidiary
(a) of which at least ninety percent (90%) of all of the issued and outstanding
voting and beneficial Equity Interests are owned, directly or indirectly, by
ProLogis free and clear of any Liens (other than Permitted Liens) and (b) that
has no Indebtedness other than (i) Indebtedness hereunder, (ii) Non-Recourse
Debt, (iii) Indebtedness arising out of assessment bonds, and (iv) Indebtedness
(A) to ProLogis, (B) to a Subsidiary Guarantor, (C) to a Finance Subsidiary,
(D) that is pledged pursuant to Section 12.14, and/or (E) that is not required
to be pledged pursuant to Section 12.14 but is owed to another Eligible
Consolidated Subsidiary or to a Person that would be an Eligible Consolidated
Subsidiary except that it has liability with respect to Designated Senior Debt.
For the avoidance of doubt, if two or more Persons would be Eligible
Consolidated Subsidiaries except that they have Indebtedness among themselves,
the existence of such Indebtedness shall not, in and of itself, disqualify any
such Person from being an Eligible Consolidated Subsidiary.
          “EMU” means the European economic and monetary union in accordance
with the Treaty of Rome 1957, as amended by the Single European Act 1986, the
Maastricht Treaty of 1992 and the Amsterdam Treaty of 1998.
          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.
          “Encumbered Properties” means, any Properties or other assets that are
subject to any Liens (other than Permitted Liens) securing any Liabilities.
          “Environmental Laws” means any and all Federal, state, provincial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of ProLogis, any other Loan Party or any of their
respective Affiliates directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Equity Interests” means, with respect to any Person, all shares of
capital stock of (or other ownership or profit interests in) such Person, all
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person, and
all other ownership, beneficial or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting, in
each case to the extent then outstanding; provided that the convertible senior
notes of ProLogis that are outstanding as of the Third Amendment
Global Senior Credit Agreement

17



--------------------------------------------------------------------------------



 



Effective Date shall not constitute Equity Interests unless such notes are
converted into capital stock of ProLogis.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with ProLogis within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
          “ERISA Event” means: (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by ProLogis or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by ProLogis or any ERISA Affiliate
from a Multiemployer Plan or receipt by ProLogis or any ERISA Affiliate of
notification that a Multiemployer Plan is in reorganization; (d) the filing by
ProLogis or any ERISA Affiliate of a notice of intent to terminate any Pension
Plan, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; or (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan.
          “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
          “Euro Aggregate Commitments” means, at any time, the Euro Commitments
of all Euro Qualified Lenders and Euro Non-Qualified Lenders, provided that such
Euro Aggregate Commitments shall not include the Fronting Commitments.
          “Euro Borrower” means each Borrower listed under the heading “Euro
Tranche” on Schedule 2.3 and any other Borrower added to the Euro Tranche
pursuant to Section 8.11.
          “Euro Commitment” means, as to each Euro Lender, its obligation to
(a) make Euro Committed Loans to Euro Borrowers pursuant to Section 4.1,
(b) purchase participations in Euro Fronting Loans to the extent such Euro
Lender is a Euro Non-Qualified Lender, (c) purchase participations in Euro L/C
Obligations, and (d) purchase participations in Euro Swing Line Loans, in the
Euro Equivalent aggregate principal amount at any one time outstanding not to
exceed (i) prior to the Initial Maturity Date, the amount set forth opposite
such Euro Lender’s name on the most recent Schedule 2.1-1(c), or (ii) on and
after the Initial Maturity Date, the amount set forth opposite such Euro
Lender’s name on the most recent Schedule 2.1-2(b), each as prepared by Global
Administrative Agent or Euro Funding Agent (or if the applicable assignment
occurred after such preparation, in the most recent Assignment and Assumption to
which such Euro Lender is a party), as such amount may be adjusted from time to
time in accordance with this Agreement.
Global Senior Credit Agreement

18



--------------------------------------------------------------------------------



 



          “Euro Committed Borrowing” means a borrowing consisting of
simultaneous Euro Committed Loans of the same Type, and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each Euro
Lender (other than any applicable Euro Non-Qualified Lender) pursuant to
Section 4.1.
          “Euro Committed Loan” has the meaning specified in Section 4.1, and
shall include any Euro Fronting Loan made in connection with a Euro Committed
Borrowing.
          “Euro Committed Loan Notice” means a notice of (a) a Euro Committed
Borrowing, (b) a conversion of Euro Committed Loans from one Type to the other,
or (c) a continuation of Eurocurrency Rate Loans, pursuant to Section 4.3.1,
which, if in writing, shall be substantially in the form of Exhibit A-3.
          “Euro Credit Exposure” means, for any Euro Lender at any time, the
aggregate Euro Outstanding Amount of all Euro Committed Loans (other than Euro
Fronting Loans) of such Euro Lender plus such Euro Lender’s Applicable Tranche
Percentage of the Euro Outstanding Amount of all Euro L/C Obligations and all
Euro Swing Line Loans plus, as to any Euro Non-Qualified Lenders, the Euro
Outstanding Amount of such Euro Lender’s participation in all applicable Euro
Fronting Loans.
          “Euro Credit Extension” means each of the following: (a) a Euro
Committed Borrowing, (b) a Euro Swing Line Borrowing, and (c) a Euro L/C Credit
Extension.
          “Euro Equivalent” means, at any time, (a) with respect to any amount
denominated in Euro, such amount, and (b) with respect to any amount denominated
in any Alternative Currency under the Euro Tranche, the equivalent amount
thereof in Euro as determined by Euro Funding Agent or the applicable Euro L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate (as of
the most recent Revaluation Date) for the purchase of Euro with such Alternative
Currency.
          “Euro Existing Letters of Credit” means the letters of credit
outstanding on the date hereof and described on Schedule 2.4(b).
          “Euro Fronting Loan” has the meaning specified in Section 4.2.1.
          “Euro Funding Agent” means ABN AMRO, in its capacity as Euro funding
agent under the Loan Documents, or any successor Euro funding agent.
          “Euro Funding Agent’s Office” means, with respect to the Euro Tranche,
Euro Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 16.2 with respect to the Euro Tranche, or (subject to Section 16.2.5)
such other address or account with respect to the Euro Tranche as Euro Funding
Agent may from time to time notify to ProLogis, Global Administrative Agent, the
other Funding Agents, and Euro Lenders.
          “Euro L/C Borrowing” means an extension of credit resulting from a
drawing under any Euro Letter of Credit which has not been reimbursed on the
date when made or refinanced as a Euro Committed Borrowing. All Euro L/C
Borrowings shall be denominated in Euro or Sterling, as applicable.
Global Senior Credit Agreement

19



--------------------------------------------------------------------------------



 



          “Euro L/C Credit Extension” means, with respect to any Euro Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
          “Euro L/C Issuers” means ABN AMRO, in its individual capacity as a
bank issuing Euro Letters of Credit hereunder, and any other Euro Lender, in its
individual capacity, approved by Global Administrative Agent and Euro Funding
Agent to issue Euro Letters of Credit hereunder, including each issuer of a Euro
Existing Letter of Credit; and “Euro L/C Issuer” means any one of the Euro L/C
Issuers.
          “Euro L/C Obligations” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Euro Letters of
Credit plus the aggregate of all Euro Unreimbursed Amounts, including all Euro
L/C Borrowings.
          “Euro Lenders” means (a) prior to the Initial Maturity Date, (i) each
Lender listed on Schedule 2.1-1(c) and (ii) any Person that becomes a Euro
Lender with an Initial Commitment pursuant to Section 8.13, and (b) on and after
the Initial Maturity Date, (i) any Lender that has an Extended Commitment which
consists in whole or in part of a Euro Commitment and (ii) any Person that
becomes a Euro Lender pursuant to Section 8.13; in each case, including such
Person’s successors and permitted assigns.
          “Euro Letter of Credit” means any standby letter of credit, bank
guaranty, bank bond or comparable instrument issued under the Euro Tranche
(including the Euro Existing Letters of Credit). Euro Letters of Credit may only
be issued in Euro or Sterling.
          “Euro Letter of Credit Sublimit” means an amount equal to the lesser
of (a) EUR 100,000,000 (or, on and after the Initial Maturity Date, EUR
50,000,000) and (b) the Euro Aggregate Commitments. The Euro Letter of Credit
Sublimit is part of, and not in addition to, the Euro Aggregate Commitments.
          “Euro Loan” means an extension of credit by a Euro Lender to a
Borrower under Article III in the form of a Euro Committed Loan or Euro Swing
Line Loan.
          “Euro Non-Qualified Lender” means a Euro Lender that is not a Euro
Qualified Lender.
          “Euro Outstanding Amount” means: (a) with respect to Euro Committed
Loans (other than Euro Fronting Loans), the aggregate outstanding Euro
Equivalent principal amount thereof after giving effect to any borrowings and
repayments of Euro Committed Loans; (b) with respect to Euro Fronting Loans, the
aggregate outstanding Euro Equivalent principal amount thereof after giving
effect to any borrowings and repayments of Euro Fronting Loans; (c) with respect
to Euro Swing Line Loans, the aggregate outstanding Euro Equivalent principal
amount thereof after giving effect to any borrowings and repayments of Euro
Swing Line Loans; and (d) with respect to any Euro L/C Obligations, the
aggregate outstanding Euro Equivalent principal amount thereof after giving
effect to any Euro L/C Credit Extension occurring on such date and any other
change in the outstanding amount of the Euro L/C Obligations on such date,
including as a result of any reimbursement by any Euro Borrower of Euro
Unreimbursed Amounts.
          “Euro Qualified Lender” means, as of any date of determination, a Euro
Lender that (a) has committed hereunder to make Euro Committed Loans in the
applicable currency requested
Global Senior Credit Agreement

20



--------------------------------------------------------------------------------



 



by a Euro Borrower to be funded under the Euro Tranche, (b) is capable of making
the requested Euro Committed Loans to the Foreign Borrower requesting such Euro
Committed Loan without the imposition of any withholding taxes, and (c) to the
extent the applicable Euro Borrower requesting a Euro Committed Loan is a TMK,
is an institution from which such Euro Borrower may, pursuant to the Laws of
Japan, borrow money.
          “Euro Required Lenders” means, as of any date of determination, Euro
Lenders having more than fifty percent (50%) of the Euro Aggregate Commitments
or, if the Euro Aggregate Commitments have terminated, Euro Lenders holding in
the aggregate more than fifty percent (50%) of the Euro Total Outstandings (with
the aggregate amount of each Euro Lender’s risk participation and funded
participation in Euro L/C Obligations, Euro Fronting Loans, and Euro Swing Line
Loans being deemed “held” by such Euro Lender for purposes of this definition);
provided that the Euro Commitment of, and the portion of the Euro Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Euro Required Lenders.
          “Euro Swing Line” means the Euro revolving credit facility made
available by Euro Swing Line Lender pursuant to Section 4.5.
          “Euro Swing Line Borrowing” means a borrowing of a Euro Swing Line
Loan pursuant to Section 4.5.
          “Euro Swing Line Lender” means ABN AMRO in its capacity as provider of
Euro Swing Line Loans, or any successor Euro swing line lender hereunder.
          “Euro Swing Line Loan” has the meaning specified in Section 4.5.1.
          “Euro Swing Line Loan Notice” means a notice of a Euro Swing Line
Borrowing pursuant to Section 4.5.2, which, if in writing, shall be
substantially in the form of Exhibit B-2.
          “Euro Swing Line Sublimit” means an amount equal to the lesser of
(a) EUR 100,000,000 and (b) the Euro Aggregate Commitments. The Euro Swing Line
Sublimit is part of, and not in addition to, the Euro Aggregate Commitments.
          “Euro Total Outstandings” means the aggregate Euro Outstanding Amount
of all Euro Committed Loans (including all Euro Fronting Loans), all Euro Swing
Line Loans, and all Euro L/C Obligations.
          “Euro Tranche” means the revolving credit facility described in
Article IV.
          “Euro Unreimbursed Amount” means any unreimbursed amount under
Section 7.3 with respect to a Euro Letter of Credit.
          “Eurocurrency Rate” means, for any Interest Period with respect to:
     (a) any Eurocurrency Rate Loan under the U.S. Tranche, any Eurocurrency
Rate Loan under the Euro Tranche (other than Euro Loans denominated in Euro),
any Eurocurrency Rate Loan under the Yen Tranche (other than Yen Committed Loans
Global Senior Credit Agreement

21



--------------------------------------------------------------------------------



 



denominated in Yen) and any Eurocurrency Rate Loan under the Canadian Tranche,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or another commercially available source
providing quotations of BBA LIBOR as designated by the applicable Funding Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the applicable Funding Agent to be the rate
at which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by such Funding Agent and with a
term equivalent to such Interest Period would be offered by such Funding Agent’s
London Branch (or other appropriate branch or Affiliate of such Funding Agent)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.
     (b) any Eurocurrency Rate Loan denominated in Euro under the Euro Tranche
for any Interest Period, the rate per annum equal to the offered quotation which
appears on the Reuters Screen which displays the rate of the Banking Federation
of the European Union for the Euro (being currently page “EURIBOR01”) for such
Interest Period at approximately 11:00 a.m., Brussels time, two (2) Business
Days prior to the commencement of such Interest Period for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, if such page shall cease to be
available, such other page or such other service for the purpose of displaying
an average rate of the Banking Federation of the European Union as the Euro
Funding Agent, after consultation with Euro Lenders and ProLogis, shall select.
If such rate is not available at such time for any reason, and the Euro Funding
Agent has not selected an alternative service on which a quotation is displayed,
then the “Eurocurrency Rate” for such Interest Period shall be the arithmetic
mean (rounded upwards to four decimal places) of the rates (as notified to the
Euro Funding Agent) at which each Reference Bank was offering to prime banks in
the European interbank market deposits in Euro for the relevant Interest Period
at approximately 11:00 a.m., Brussels time, two (2) Business Days prior to the
commencement of such Interest Period.
     (c) any Eurocurrency Rate Loans denominated in Yen under the Yen Tranche
for any Interest Period, the rate which appears on the screen display “Reuters
Screen TIBM” under the caption “Average 10 Banks” on the Reuters Service (or
such other screen display or service as may replace it for purposes of
displaying Tokyo interbank offered rates of prime banks for Yen deposits) at
approximately 11:00 a.m., Tokyo time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Yen with a
maturity comparable to such Interest Period. If no such rate is available on the
Reuters Service (or such replacement), then the “Eurocurrency Rate” for such
Interest Period shall be the interest rate offered for Yen deposits for a period
comparable to that Interest Period which appears on the screen display
designated as “Euro-Yen TIBOR” on page 23070 of the Telerate Service published
by the Japanese
Global Senior Credit Agreement

22



--------------------------------------------------------------------------------



 



Banking Association (or such other screen display or service as may replace it
for purposes of displaying Tokyo interbank offered rates of prime banks for Yen
deposits). If such rate is not available on the Reuters Service (or such
replacement) or the Telerate Screen (or such replacement), then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum at
which the Yen Funding Agent was offering to leading banks in the Tokyo interbank
market deposits in Yen for a period equal to the applicable Interest Period at
approximately 11:00 a.m., Tokyo time, two (2) Business Days prior to the
commencement of such Interest Period. If such rate is not available on the
Reuters Service (or such replacement) or the Telerate Screen (or such
replacement) and Yen Funding Agent is unable to provide a rate referred to in
the sentence above, then the “Eurocurrency Rate” for such Interest Period shall
be the rate which is applied by Yen Funding Agent in Japan as its long-term
prime lending rate on the relevant date to its Yen loans with terms exceeding
one (1) year to its prime customers in Japan and which Yen Funding Agent
confirms and notifies the applicable Borrower in writing as such.
     (d) any Supplemental Rate Loan under each Supplemental Tranche, as set
forth in the applicable Supplemental Addendum.
          “Eurocurrency Rate Loan” means any Committed Loan that bears interest
at a rate based on the Eurocurrency Rate.
          “Event of Default” has the meaning specified in Section 14.1.
          “Excluded Debt Service” means, for any period, any regularly scheduled
principal payments on (a) any Indebtedness which pays such Indebtedness in full,
but only to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness (other than Secured Debt) that is rated at least Baa3 and
BBB-, as the case may be, by at least two (2) of Moody’s, S&P, and Fitch.
          “Excluded Taxes” means, with respect to any Agent, any Lender, any L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized, in which its
principal office is located, in which it is otherwise conducting business and
subject to such taxes or, in the case of any Lender, in which its applicable
Lending Office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which such
Borrower is located and (c) except as provided in the following sentence, in the
case of a Foreign Lender (other than an assignee pursuant to a request by
ProLogis under Section 16.13), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 9.1.4, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding tax pursuant to Section 9.1.1.
Notwithstanding anything to the contrary contained in this definition,
Global Senior Credit Agreement

23



--------------------------------------------------------------------------------



 



(x) prior to the Trigger Date, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document
(regardless of whether a Fronting Lender was utilized to mitigate any
withholding taxes), provided that such Lender shall have complied with the last
paragraph of Section 9.1.4 and (y) on or after the Trigger Date, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made to any Lender hereunder or under any other Loan Documents (regardless of
whether such Lender has complied with Section 9.1.4). Furthermore, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender (other than a Fronting
Lender acting in such capacity) with respect to any Loan that such Lender is
required to make pursuant to Section 2.2.2(b) or 4.2.2(b).
          “Exemption Representation” has the meaning specified in
Section 9.1.5(a).
          “Existing Credit Agreements” means, collectively, (a) the
Multi-Currency Revolving Facility Agreement dated August 7, 2003, by and among
PLD Europe Finance B.V. and ProLogis UK Funding B.V., as original borrower,
ProLogis, as Parent, the guarantors named therein, ABN AMRO, as Facility Agent,
and various lenders, (b) the Revolving Credit Facility Agreement dated August 5,
2003 by and among ProLogis Japan Finance Incorporated, as original borrower,
certain additional borrowers, ProLogis, as guarantor, SMBC, as Agent, and
various lenders, (c) the Credit Agreement dated November 18, 2004 by and among
the borrowers named therein, ProLogis, as guarantor, Bank of America, acting
through its Canadian branch, as Administrative Agent, and various lenders named
therein, (d) the Credit Agreement (Multi-Year) dated November 8, 2002, by and
among ProLogis, as a borrower and guarantor, the other borrowers named therein,
Bank of America, as Administrative Agent, and various lenders, (e) the Credit
Agreement (364-Day) dated November 8, 2002, by and among ProLogis, as borrower
and guarantor, the other borrowers named therein, Bank of America, as
Administrative Agent, and various lenders, (f) the Credit Agreement dated
June 29, 2005, by and among ProLogis Macquarie Fund, as borrower, ProLogis, as
guarantor, Bank of America, as Administrative Agent, and various lenders, and
(g) the Term Loan Agreement dated September 29, 2005, among Bank of America, as
Administrative Agent, the lenders party thereto, and ProLogis.
          “Existing Letters of Credit” means, collectively, the U.S. Existing
Letters of Credit, the Euro Existing Letters of Credit, and the Yen Existing
Letters of Credit.
          “Extended Availability Period” means the period from the Closing Date
to the earliest of (a) the Extended Maturity Date, (b) for purposes of all
Tranches, the date of termination of all the Aggregate Tranche Commitments
pursuant to Section 8.2, (c) for purposes of any Tranche, the date of
termination of the Aggregate Tranche Commitments for such Tranche pursuant to
Section 8.2, and (d) the date of termination of the commitment of each Lender to
make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 14.2.
          “Extended Commitment” means, with respect to each Lender as of any
time of determination, the amount of such Lender’s Initial Commitment, if any,
that has been extended pursuant to Section 8.10 until the Extended Maturity Date
or increased pursuant to Section 8.13 after the Third Amendment Effective Date,
including the portion of the Initial Commitment of such Lender that has been
converted to an Extended Commitment as of such time of
Global Senior Credit Agreement

24



--------------------------------------------------------------------------------



 



determination. On and after the Third Amendment Effective Date, the Extended
Commitments shall be the amounts set forth on Schedule 2.1-2, as such amounts
may be increased, decreased, or assigned as permitted hereunder.
          “Extended Maturity Date” means August 21, 2012.
          “Extension Percentage” means, with respect to any Lender, the ratio
(calculated on a Dollar Equivalent basis as in effect on the Third Amendment
Effective Date) of such Lender’s Extended Commitments under all Tranches to such
Lender’s Initial Commitments under all Tranches, as set forth on Schedule 2.1-3;
provided that no Lender’s Extension Percentage shall exceed 100%. If any Lender,
after the Third Amendment Effective Date and prior to the Initial Maturity Date
(a) assigns any of its Commitments, then the Extension Percentages for such
Lender and the assignee shall be recalculated by Global Administrative Agent as
the ratio (calculated on a Dollar Equivalent basis as in effect on the Third
Amendment Effective Date) of each such Lender’s Extended Commitments under all
Tranches to each such Lender’s Initial Commitments under all Tranches, or
(b) increases its Extended Commitments pursuant to the terms hereof, then the
Extension Percentages for such Lender shall be recalculated by Global
Administrative Agent as the ratio (calculated on a Dollar Equivalent basis as in
effect on the Third Amendment Effective Date) of such Lender’s Extended
Commitments under all Tranches to such Lender’s Initial Commitments under all
Tranches.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
U.S. Funding Agent on such day on such transactions as determined by U.S.
Funding Agent.
          “Fee Letters” means, collectively, the fee letters entered into by and
among ProLogis and certain Agents and/or certain Credit Parties.
          “Finance Subsidiary” means a Consolidated Subsidiary (a) of which at
least ninety percent (90%) of all of the issued and outstanding voting and
beneficial Equity Interests are owned, directly or indirectly, by International
Finance free and clear of any Liens (other than Permitted Liens); (b) that
engages in no material business other than (i) lending funds to ProLogis, other
Companies or Unconsolidated Affiliates and (ii) activities incidental to the
foregoing, and (c) that has no Indebtedness other than (x) Indebtedness
hereunder, (y) Indebtedness to ProLogis, a Subsidiary Guarantor or another
Finance Subsidiary and/or (z) Unsecured Debt to any Eligible Consolidated
Subsidiary.
          “Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or
any successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by ProLogis and reasonably acceptable to Global
Administrative Agent.
Global Senior Credit Agreement

25



--------------------------------------------------------------------------------



 



          “Fitch Rating” means the most recently-announced rating from time to
time of Fitch assigned to any class of long-term senior, unsecured (or secured
solely pursuant to the Pledge Agreements) debt securities issued by ProLogis, as
to which no letter of credit, guaranty, or third party credit support is in
place, regardless of whether all or any part of such Indebtedness has been
issued at the time such rating was issued.
          “Fixed Charge Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures,
to (b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
and for the four (4) fiscal quarters ending on the date of determination.
          “Foreign Borrower” means a Borrower that (a) with respect to the U.S.
Tranche, (i) is not organized under the Laws of a jurisdiction of the United
States, a State thereof or the District of Columbia or (ii) is organized under
the Laws of a jurisdiction of the United States, a State thereof or the District
of Columbia but is domiciled and operating in another jurisdiction that results
in U.S. Loans to such Borrower being subject to withholding taxes, (b) with
respect to the Canadian Tranche, (i) is not organized under the Laws of Canada,
or (ii) is organized under the Laws of Canada but is domiciled and operating in
another jurisdiction that results in Canadian Committed Loans to such Borrower
being subject to withholding taxes, (c) with respect to the Euro Tranche, (i) is
not organized under the Laws of The Netherlands, or (ii) is organized under the
Laws of the Netherland but is domiciled and operating in another jurisdiction
that results in Euro Loans to such Borrower being subject to withholding taxes,
(d) (i) with respect to the Yen Tranche, is not organized under the Laws of
Japan, or (ii) is organized under the Laws of Japan but is domiciled and
operating in another jurisdiction that results in Yen Loans to such Borrower
being subject to withholding taxes, (e) with respect to the KRW Tranche, (i) is
not organized under the Laws of The Republic of Korea, or (ii) is organized
under the Laws of The Republic of Korea but is domiciled and operating in
another jurisdiction that results in KRW Loans to such Borrower being subject to
withholding taxes, and (f) with respect to a Supplemental Tranche, (i) is not
organized under the Laws of the applicable Supplemental Primary Location or
(ii) is organized under the Laws of the applicable Supplemental Primary Location
but is domiciled and operating in another jurisdiction that results in
Supplemental Loans to such Borrower being subject to withholding taxes.
          “Foreign Currency” means any currency other than Dollars.
          “Foreign Currency Equivalent” means with respect to an amount
denominated in a Primary Currency of any Tranche, the equivalent in the
applicable Alternative Currency of such amount determined at the Spot Rate for
the purchase of such Alternative Currency with the applicable Primary Currency,
as determined by the applicable Funding Agent on the most recent Revaluation
Date applicable to such amount.
          “Foreign Lender” means a Lender under a Tranche that cannot make Loans
to the Domestic Borrowers under such Tranche without the imposition of a
withholding tax.
          “Foreign Obligor” means a Loan Party that (a) with respect to the U.S.
Tranche, (i) is not organized under the Laws of a jurisdiction of the United
States, a State thereof or the District of Columbia or (ii) is organized under
the Laws of a jurisdiction of the United States, a State
Global Senior Credit Agreement

26



--------------------------------------------------------------------------------



 



thereof or the District of Columbia but is domiciled and operating in another
jurisdiction that results in U.S. Loans to such Loan Party being subject to
withholding taxes, (b) with respect to the Canadian Tranche, (i) is not
organized under the Laws of Canada, or (ii) is organized under the Laws of
Canada but is domiciled and operating in another jurisdiction that results in
Canadian Committed Loans to such Loan Party being subject to withholding taxes,
(c) with respect to the Euro Tranche, (i) is not organized under the Laws of The
Netherlands, or (ii) is organized under the Laws of the Netherland but is
domiciled and operating in another jurisdiction that results in Euro Loans to
such Loan Party being subject to withholding taxes, (d) (i) with respect to the
Yen Tranche, is not organized under the Laws of Japan, or (ii) is organized
under the Laws of Japan but is domiciled and operating in another jurisdiction
that results in Yen Loans to such Loan Party being subject to withholding taxes,
(e) with respect to the KRW Tranche, (i) is not organized under the Laws of The
Republic of Korea, or (ii) is organized under the Laws of The Republic of Korea
but is domiciled and operating in another jurisdiction that results in KRW Loans
to such Loan Party being subject to withholding taxes, and (f) with respect to a
Supplemental Tranche, (i) is not organized under the Laws of the applicable
Supplemental Primary Location or (ii) is organized under the Laws of the
applicable Supplemental Primary Location but is domiciled and operating in
another jurisdiction that results in Supplemental Loans to such Loan Party being
subject to withholding taxes.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fronting Commitment” means, with respect to any Fronting Lender,
(a) prior to the Initial Maturity Date, the aggregate Dollar Equivalent amount
of Fronting Loans that such Fronting Lender has agreed to make as set forth on
Schedule 2.2-1, and (b) on and after the Initial Maturity Date, an aggregate
Dollar Equivalent amount of Fronting Loans that such Fronting Lender has agreed
to make as set forth on Schedule 2.2-2, in each case, as such amount may be
adjusted in accordance with Section 16.13.
          “Fronting Lender Election” means the election by ProLogis, in
consultation with the applicable Funding Agent, of one or more Fronting Lenders
to make the applicable Fronting Loans, provided that to the extent ProLogis does
not make such election as to which Fronting Lenders fund such Fronting Loan
within one (1) Business Day after a request for such information by the
applicable Funding Agent, then such Funding Agent, to the extent that it is a
Fronting Lender, shall fund such Fronting Loan in its capacity as a Fronting
Lender; provided further that if such Funding Agent, in its capacity as Fronting
Lender, is unable to fund any portion of such Fronting Loan due to the
limitations set forth in Section 2.2.1, 4.2.1, or 5.2.1, as applicable, then the
Fronting Loan (or the applicable portion thereof) shall be funded by the other
Fronting Lenders in the order of the Fronting Lenders with the highest unused
Fronting Commitments.
          “Fronting Lenders” means (a) prior to the Initial Maturity Date, each
of the Lenders listed on Schedule 2.2-1, and (b) on and after the Initial
Maturity Date, each of the Lenders listed on Schedule 2.2-2, and, in each case,
each successor or additional Fronting Lender hereunder, and “Fronting Lender”
means any one of the Fronting Lenders.
Global Senior Credit Agreement

27



--------------------------------------------------------------------------------



 



          “Fronting Loans” means, collectively, the U.S. Fronting Loans, the
Euro Fronting Loans, and the Yen Fronting Loans, and “Fronting Loan” means any
of the Fronting Loans.
          “Fronting Portion” means, with respect to any Fronting Loan, the
portion of such Fronting Loan that is funded by the applicable Fronting Lender,
as determined by the Funding Agent for the applicable Tranche.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “Funding Agents” means, collectively, U.S. Funding Agent, Canadian
Funding Agent, Euro Funding Agent, Yen Funding Agent, KRW Funding Agent, and
each Supplemental Funding Agent; and “Funding Agent” means any of the Funding
Agents.
          “Funding Agents’ Offices” means, collectively, the U.S. Funding
Agent’s Office, the Canadian Funding Agent’s Office, the Euro Funding Agent’s
Office, the Yen Funding Agent’s Office, the KRW Funding Agent’s Office, and each
Supplemental Funding Agent’s Office; and “Funding Agent’s Office” means any one
of the Funding Agents’ Offices.
          “Funding Shortfall” means, at any time with respect to a Defaulting
Lender under a particular Tranche, (a) such Lender’s Applicable Tranche
Percentage times the Outstanding Amount of all Loans (including the portion of
the Loans that has not been funded by Defaulting Lenders) under such Tranche
minus (b) the Outstanding Amount of all Loans (excluding the portion of the
Loans that has not been funded by Defaulting Lenders) under such Tranche held by
such Lender at such time.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
          “Global Administrative Agent” means Bank of America, in its capacity
as global administrative agent under the Loan Documents, or any successor in
such capacity.
          “Global Administrative Agent’s Office” means, with respect to any
currency, Global Administrative Agent’s address and, as appropriate, account as
set forth on Schedule 16.2 with respect to such currency, or (subject to
Section 16.2.5) such other address or account with respect to such currency as
Global Administrative Agent may from time to time notify to ProLogis, the
Funding Agents, and Lenders.
          “Governmental Authority” means the government of the United States or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to
Global Senior Credit Agreement

28



--------------------------------------------------------------------------------



 



government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of such Person’s contributions of Properties to Property
Funds pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund under certain circumstances unless
the obligations under such SLCA are required under GAAP to be included in
“liabilities” on the balance sheet of the Companies. The term “Guarantee” as a
verb has a corresponding meaning.
          “Guaranties” means the Parent Guaranty and each Subsidiary Guaranty.
          “Guarantors” means, collectively, ProLogis and each Subsidiary
Guarantor, and “Guarantor” means any of the Guarantors.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Honor Date” has the meaning specified in Section 7.3.1.
          “Increasing Lender” has the meaning specified in Section 8.13.1.
          “Indebtedness” means for any Person, without duplication, all monetary
obligations of such Person, excluding trade payables and accrued expenses
(including deferred tax liabilities
Global Senior Credit Agreement

29



--------------------------------------------------------------------------------



 



except as expressly provided below) incurred in the ordinary course of business
or for which reserves in accordance with GAAP or otherwise reasonably acceptable
to Global Administrative Agent have been provided, (a) for borrowed money,
(b) evidenced by bonds, debentures, notes, or similar instruments, (c) to pay
the deferred purchase price of property or services except (i) obligations
incurred in the ordinary course of business to pay the purchase price of stock
so long as such obligations are paid within customary settlement terms, and
(ii) obligations to purchase stock (other than stock of ProLogis or any of its
Consolidated Subsidiaries or Affiliates) pursuant to subscription or stock
purchase agreements in the ordinary course of business, (d) secured by a Lien
existing on any property of such Person, whether or not such obligation shall
have been assumed by such Person; provided that the amount of any Indebtedness
under this clause (d) that has not been assumed by such Person shall be equal to
the lesser of the stated amount of such Indebtedness or the fair market value of
the property securing such Indebtedness, (e) arising under Capital Leases to the
extent included on a balance sheet of such Person, (f) arising under Swap
Contracts exclusive of interest rate contracts purchased to hedge indebtedness
in the ordinary course of business and net of obligations owed to such Person
under Swap Contracts, (g) arising under any Guarantee of such Person (other than
(i) endorsements in the ordinary course of business of negotiable instruments or
documents for deposit or collection, (ii) indemnification obligations and
purchase price adjustments pursuant to acquisition agreements entered into in
the ordinary course of business and (iii) any Guarantee of Liabilities of a
third party that do not constitute Indebtedness), and (h) Settlement Debt. The
amount of any Indebtedness shall be determined without giving effect to any
mark-to-market increase or decrease resulting from the purchase accounting
impact of corporate or portfolio acquisitions or any mark-to-market
remeasurement of the amount of any Indebtedness denominated in a Foreign
Currency. Indebtedness shall not include obligations under any assessment,
performance, bid or surety bond or any similar bonding obligation.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitees” has the meaning specified in Section 16.4.2.
          “Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.
          “Information” has the meaning specified in Section 16.7.
          “Initial Affiliate Borrowers” means the Eligible Affiliates that are
listed on Schedule 2.3.
          “Initial Availability Period” means the period from the Closing Date
to the earliest of (a) the Initial Maturity Date, (b) for purposes of all
Tranches, the date of termination of all the Aggregate Tranche Commitments
pursuant to Section 8.2, (c) for purposes of any Tranche, the date of
termination of the Aggregate Tranche Commitments for such Tranche pursuant to
Section 8.2, and (d) the date of termination of the commitment of each Lender to
make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 14.2.
          “Initial Commitment” means a Lender’s commitment under any Tranche
prior to the Initial Maturity Date.
          “Initial Maturity Date” means October 6, 2010.
Global Senior Credit Agreement

30



--------------------------------------------------------------------------------



 



          “Interest Expense” means, for any Person for any period, (a) all
interest expense on such Person’s Indebtedness (whether direct, indirect, or
contingent, and including interest on all convertible Liabilities), minus
(b) amortized loan fees to the extent previously paid in cash, plus
(c) Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Disqualified Stock, plus (d) capitalized interest of
such Person accruing after December 31, 2009.
          “Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan
(including any Euro Swing Line Loan) and any BA Rate Loan, (i) the last day of
each Interest Period applicable to such Loan and (ii) (1) the Initial Maturity
Date if such Loan is a Loan under the Canadian Tranche or the KRW Tranche, or
held by a Lender with no Extended Commitment, or (2) the Extended Maturity Date
if such Loan is held by a Lender with an Extended Commitment; provided that if
any Interest Period for a Eurocurrency Rate Loan or BA Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; (b) as
to any Base Rate Loan, Money Market Rate Loan, ABR Rate Loan, or KRW Rate Loan,
(i) the last Business Day of each March, June, September and December and (ii)
(1) the Initial Maturity Date if such Loan is a Loan under the Canadian Tranche
or the KRW Tranche, or held by a Lender with no Extended Commitment, or (2) the
Extended Maturity Date if such Loan is held by a Lender with an Extended
Commitment; and (c) as to any Supplemental Rate Loan that is not a Eurocurrency
Rate Loan, the dates set forth in the applicable Supplemental Addendum.
          “Interest Period” means, as to each Eurocurrency Rate Loan or BA Rate
Loan, the period commencing on the date such Eurocurrency Rate Loan or BA Rate
Loan is disbursed or converted to or continued as a Eurocurrency Rate Loan or BA
Rate Loan, as applicable, and ending on the date seven (7) days or fourteen
(14) days (to the extent available for the requested currency), or one (1), two
(2), three (3) or six (6) months thereafter, as selected by the applicable
Borrower in the applicable Committed Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
next succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond (i) the Initial Maturity Date if
such Loan is a Loan under the Canadian Tranche or the KRW Tranche, or held by a
Lender with no Extended Commitment, or (ii) the Extended Maturity Date for any
portion of a Loan that was funded pursuant to an Extended Commitment.
          “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, ProLogis’
internal controls over financial reporting, in each case as described in the
Securities Laws.
Global Senior Credit Agreement

31



--------------------------------------------------------------------------------



 



          “International Finance” means PLD International Finance LLC, a
Delaware limited liability company.
          “Investment” in any Person, Property, or other asset means any
investment, whether by means of stock, purchase, loan, advance, extension of
credit, capital contribution, or otherwise, in or to a Person, the guaranty of
any Liabilities of a Person, or the subordination of any claim against a Person
to other Liabilities of such Person. The amount of any Investment shall be
determined in accordance with GAAP; provided that the amount of the Investment
in Properties shall be calculated based upon the undepreciated Investment in
such Property.
          “IRS” means the United States Internal Revenue Service.
          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
          “Issuer Documents” means with respect to any Letter of Credit, the
applicable Letter of Credit Application, and any other document, agreement and
instrument entered into by the applicable L/C Issuer and the applicable Borrower
(or any Eligible Affiliate) or in favor of the applicable L/C Issuer and
relating to any Letter of Credit.
          “Japan Properties Fund” means the entity commonly referred to as
ProLogis Japan Properties Fund, formally named PLD/RECO Japan TMK Property
Trust, a Japan Trust, and any other Property Fund that predominantly holds
Properties in Japan.
          “Japanese Prime Rate” means, on any day, the per annum rate of
interest as publicly announced by Yen Funding Agent as its “short prime rate” in
Japan. The “short prime rate” is a rate set by Yen Funding Agent based on
various factors, including Yen Funding Agent’s costs and desired return, general
economic conditions, and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.
Any change in such rate announced by Yen Funding Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change.
          “KRW” means the lawful currency of The Republic of Korea.
          “KRW Aggregate Commitments” means the KRW Commitments of all KRW
Lenders.
          “KRW Borrower” means each Borrower listed under the heading “KRW
Tranche” on Schedule 2.3 and any other Borrower added to the KRW Tranche
pursuant to Section 8.11 that is organized under the Laws of Korea.
          “KRW Commitment” means, as to each KRW Lender, its obligation to make
KRW Committed Loans to KRW Borrowers pursuant to Section 6.1, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such KRW Lender’s name on the most recent Schedule 2.1-1(e) prepared by
Global Administrative Agent or KRW Funding Agent (or if the applicable
assignment occurred after such preparation, in the most recent Assignment and
Assumption to which such KRW Lender is a party), as such amount may be adjusted
from time to time in accordance with this Agreement.
Global Senior Credit Agreement

32



--------------------------------------------------------------------------------



 



          “KRW Committed Borrowing” means a borrowing consisting of simultaneous
KRW Committed Loans made by each Lender pursuant to Section 6.1.
          “KRW Committed Loan” has the meaning specified in Section 6.1.
          “KRW Committed Loan Notice” means a notice of a KRW Committed
Borrowing, pursuant to Section 6.2.1, which, if in writing, shall be
substantially in the form of Exhibit A-5.
          “KRW Funding Agent” means SMBC, in its capacity as KRW funding agent
under the Loan Documents, or any successor in such capacity.
          “KRW Funding Agent’s Office” means, with respect to the KRW Tranche,
KRW Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 16.2 with respect to the KRW Tranche, or (subject to Section 16.2.5)
such other address or account with respect to the KRW Tranche as KRW Funding
Agent may from time to time notify to ProLogis, Global Administrative Agent, the
other Funding Agents, and KRW Lenders.
          “KRW Lenders” means each Lender listed on Schedule 2.1-1(e) and any
Person that becomes a KRW Lender pursuant to Section 8.13, and the successors
and permitted assigns of any of the foregoing.
          “KRW Outstanding Amount” means with respect to KRW Committed Loans on
any date, the amount in KRW of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and repayments of such KRW
Committed Loans occurring on such date.
          “KRW Rate” means, with respect to a KRW Rate Loan under the KRW
Tranche, for any day the sum of (a) a fluctuating rate per annum equal to the
final quotation yield rate for the ninety-one (91) days KRW denominated
negotiable certificates of deposit as quoted by the Korea Securities Dealers
Association; provided that if such quotation is not available, KRW Lenders shall
determine the KRW Rate on the basis of another comparable source or sources
reasonably selected by them, plus (b) the amount of any fee or other charge, if
any, charged by any applicable Governmental Authority on KRW Rate Loans (as of
the Third Amendment Effective Date, the current fee is 0.40%). Any change in
such rate announced by the Korea Securities Dealers Association shall take
effect at the opening of business on the day specified in the public
announcement of such change.
          “KRW Rate Loan” means a KRW Committed Loan that bears interest at the
KRW Rate.
          “KRW Required Lenders” means, as of any date of determination, KRW
Lenders having more than fifty percent (50%) of the KRW Aggregate Commitments
or, if the KRW Aggregate Commitments have terminated, KRW Lenders holding in the
aggregate more than fifty percent (50%) of the aggregate KRW Outstanding Amount;
provided that the KRW Commitment of, and the portion of the KRW Outstanding
Amount held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of KRW Required Lenders.
          “KRW Tranche” means the revolving credit facility described in
Article VI.
Global Senior Credit Agreement

33



--------------------------------------------------------------------------------



 



          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “L/C Advance” means, with respect to each Lender under a particular
Tranche, such Lender’s funding of its participation in any L/C Borrowing under
such Tranche in accordance with its Applicable Tranche Percentage. All U.S. L/C
Advances shall be denominated in Dollars. All Canadian L/C Advances shall be
denominated in Canadian Dollars. All Euro L/C Advances shall be denominated in
Euro or Sterling, as applicable. All Yen L/C Advances shall be denominated in
Yen.
          “L/C Borrowing” means a Canadian L/C Borrowing, a Euro L/C Borrowing,
a U.S. L/C Borrowing, or a Yen L/C Borrowing, as applicable.
          “L/C Credit Extensions” means, collectively, each U.S. L/C Credit
Extension, each Canadian L/C Credit Extension, each Euro L/C Credit Extension,
each Yen L/C Credit Extension, and each Supplemental L/C Credit Extensions; and
“L/C Credit Extension” means any one of the L/C Credit Extensions.
          “L/C Issuers” means, collectively, each U.S. L/C Issuer, each Canadian
L/C Issuer, each Euro L/C Issuer, each Yen L/C Issuer, and each Supplemental L/C
Issuer; and “L/C Issuer” means any one of the L/C Issuers.
          “L/C Obligations” means, collectively, the Dollar Equivalent of all of
the U.S. L/C Obligations, Canadian L/C Obligations, the Euro L/C Obligations,
the Yen L/C Obligations, and each Supplemental L/C Obligation.
          “Lenders” means, collectively, U.S. Lenders, Canadian Lenders, Euro
Lenders, Yen Lenders, KRW Lenders, and Supplemental Lenders, and, as the context
requires, includes the Fronting Lenders and the Swing Line Lenders.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify ProLogis,
Global Administrative Agent, and Funding Agent for the Tranche in which Lender
has a commitment or outstandings.
          “Letter of Credit Application” means, an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the applicable L/C Issuer.
          “Letter of Credit Expiration Date” means: (a) with respect to any
Canadian Letter of Credit, the day that is the one (1) year anniversary after
the Initial Maturity Date; (b) with respect to any other Letter of Credit, the
day that is the one (1) year anniversary after the Extended
Global Senior Credit Agreement

34



--------------------------------------------------------------------------------



 



Maturity Date; in each case, if such day is not a Business Day, the immediately
preceding Business Day.
          “Letter of Credit Fee” has the meaning specified in Section 7.9.
          “Letter of Credit Sublimit” means any of the U.S. Letter of Credit
Sublimit, the Canadian Letter of Credit Sublimit, the Euro Letter of Credit
Sublimit, the Yen Letter of Credit Sublimit, or any Supplemental Letter of
Credit Sublimit.
          “Letters of Credit” means, collectively, the U.S. Letters of Credit,
the Canadian Letters of Credit, the Euro Letters of Credit, the Yen Letters of
Credit, and each Supplemental Letter of Credit, and “Letter of Credit” means any
one of the Letters of Credit.
          “Liabilities” means (without duplication), for any Person, (a) any
obligations required by GAAP to be classified upon such Person’s balance sheet
as liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).
          “Loan Documents” means this Agreement, each Supplemental Addendum,
each Borrower Accession Agreement, each Issuer Document, the Fee Letters, the
Pledge Agreements, the Security Agency Agreement, the Security Documents, and
the Guaranties.
          “Loan Parties” means, collectively, ProLogis, each Affiliate Borrower,
each Subsidiary Guarantor, and each Pledgor, and “Loan Party” means any one of
the Loan Parties.
          “Loans” means, collectively, all U.S. Loans, all Canadian Committed
Loans, all Euro Loans, all Yen Committed Loans, all KRW Committed Loans, and all
Supplemental Loans, if any, and “Loan” means any of the Loans.
          “Major Subsidiary” means, as of any date of determination, each
Consolidated Subsidiary that has Properties and other assets that constitute
more than five percent (5%) of Total Asset Value.
Global Senior Credit Agreement

35



--------------------------------------------------------------------------------



 



          “Mandatory Cost” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1.1.
          “Material Adverse Effect” means any (a) material impairment of the
ability of ProLogis to perform any of its payment or other material obligations
under any Indebtedness, (b) material and adverse change in the assets,
operations or financial condition of the Companies, taken as a whole, or
(c) material impairment of the ability of any Borrower (other than ProLogis) to
perform any of its payment or other material obligations under this Agreement
unless (i) ProLogis has performed or discharged such obligation (if capable of
being so performed or discharged) or (ii) ProLogis has a legal obligation to
perform and discharge such obligation and ProLogis is satisfying its legal
obligation accordingly.
          “Maximum Leverage Ratio” means 0.60 to 1.0.
          “Money Market Rate” means, as to any Swing Line Loan made by any Swing
Line Lender pursuant to Sections 2.5 or 4.5 or any Fronting Loan that remains
outstanding after the last day of an Interest Period as contemplated by
Section 2.2.5, 4.2.5 or 5.2.5, a rate per annum that shall be determined for
each Loan by agreement between ProLogis and the applicable Swing Line Lender or
Fronting Lender (but in no event to (a) be less than the Daily Floating
Eurocurrency Rate, or (b) exceed the Base Rate).
          “Money Market Rate Loan” means any Loan that bears interest at a rate
based on the Money Market Rate.
          “Moody’s” means Moody’s Investors Service, Inc. (or any successor
thereof) or, if Moody’s no longer publishes ratings, another ratings agency
selected by ProLogis and reasonably acceptable to Global Administrative Agent.
          “Moody’s Rating” means the most recently-announced rating from time to
time of Moody’s assigned to any class of long-term senior, unsecured (or secured
solely pursuant to the Pledge Agreements) debt securities issued by ProLogis, as
to which no letter of credit, guaranty, or third party credit support is in
place, regardless of whether all or any part of such Indebtedness has been
issued at the time such rating was issued.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which ProLogis or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
          “NOI” means, for any period and any Property, the difference (if
positive) between (a) any rents, proceeds (other than proceeds from
Dispositions), expense reimbursements, or income received from such Property
(but excluding security or other deposits, late fees, early lease termination,
or other penalties of a non-recurring nature), less (b) all costs and expenses
(including interest on assessment bonds) incurred as a result of, or in
connection with, the development, operation, or leasing of such Property (but
excluding depreciation, amortization, Interest Expense and Capital
Expenditures).
Global Senior Credit Agreement

36



--------------------------------------------------------------------------------



 



          “Non-Consenting Lender” means any Lender that, within the preceding
sixty (60) days failed to agree to an amendment, waiver, or consent that was
(a) requested by ProLogis and (b) approved by Lenders holding at least forty
percent (40%) of the Dollar Equivalent amount of the Aggregate Tranche
Commitments or, if the Aggregate Tranche Commitments have terminated, of the
Total Global Outstandings (calculated in the same manner as in the definition of
“Required Lenders”) or if such amendment, waiver, or consent related to a
particular Tranche, at least forty percent (40%) of the Aggregate Tranche
Commitment for such Tranche or, if such Aggregate Tranche Commitment has
terminated, of the Total Tranche Outstandings for such Tranche.
          “Non-Extended Commitment” means, as to each Lender, the amount of such
Lender’s Initial Commitment, if any, that has not been extended to the Extended
Maturity Date.
          “Non-Extended Tranche Obligations” means, as to each Lender, the
aggregate amount of the Total Tranche Outstandings held by such Lender under a
Tranche minus the amount of such Lender’s Extended Commitments (and if the
Extended Commitments have terminated, the Total Tranche Outstandings that will
be or have been extended to the Extended Maturity Date), if any, under such
Tranche.
          “Non-Industrial Property” means a Property that is not an Industrial
Property.
          “Non-Qualified Lender” means a U.S. Non-Qualified Lender, a Euro
Non-Qualified Lender, or a Yen Non-Qualified Lender.
          “Non-Recourse Debt” means, for any Person, any Indebtedness of such
Person in which the holder of such Indebtedness may not look to such Person
personally for repayment, other than to the extent of any security therefor or
pursuant to Customary Recourse Exceptions.
          “Non-U.S. Lender” means any Lender that is not organized under the
Laws of a jurisdiction of the United States, a State thereof or the District of
Columbia.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
          “Organization Documents” means: (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if
Global Senior Credit Agreement

37



--------------------------------------------------------------------------------



 



applicable, any certificate or articles of formation or organization of such
entity; and (d) with respect to a TMK, a copy of its asset securitization plan.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Outstanding Amount” means (a) with respect to all of the outstanding
Committed Loans on any date (other than the Fronting Loans), the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Committed
Loans occurring on such date; (b) with respect to Fronting Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Fronting Loans occurring on such date; (c) with respect to the outstanding
Swing Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(d) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by any Borrower of Unreimbursed
Amounts.
          “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the applicable Agent, the applicable L/C Issuer, or
the applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency under the applicable Tranche, the rate of
interest per annum at which overnight deposits in such Alternative Currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of U.S.
Funding Agent in the applicable offshore interbank market for such currency to
major banks in such interbank market.
          “Parent Guaranty” means the Unconditional Parent Guaranty Agreement in
substantially the form of Exhibit E, executed by ProLogis in favor of Collateral
Agent, for the benefit of the holders of Designated Senior Debt (including the
Obligations).
          “Participant” has the meaning specified in Section 16.6.4.
          “Participating Member State” means each state so described in any EMU
Legislation.
          “Payment Lender” has the meaning specified in Section 8.8.3.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by ProLogis or any
ERISA Affiliate or to which ProLogis or any
Global Senior Credit Agreement

38



--------------------------------------------------------------------------------



 



ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
          “Permitted Liens” means (a) Liens granted to any Agent to secure the
Obligations, (b) pledges or deposits made to secure payment of worker’s
compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions, or social security
programs, (c) encumbrances consisting of zoning restrictions, easements, or
other restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use, (d) Liens for taxes not yet due and payable or being contested in good
faith by appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or otherwise reasonably acceptable to Global Administrative
Agent have been provided, (e) Liens imposed by mandatory provisions of law such
as for materialmen’s, mechanic’s, warehousemen’s, and other like Liens arising
in the ordinary course of business, securing payment of any Liability whose
payment is not yet due, (f) Liens on Properties where the applicable Company or
Unconsolidated Affiliate is insured against such Liens by title insurance or
other similar arrangements satisfactory to Global Administrative Agent,
(g) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Global Administrative Agent have been provided,
(h) Liens securing assessment bonds, (i) Liens granted to ProLogis by any other
Company or any Unconsolidated Affiliate, (j) pledges of Equity Interests granted
to any Finance Subsidiary or to International Finance to secure intercompany
Indebtedness, (k) pledges of intercompany indebtedness granted by any Finance
Subsidiary to any other Finance Subsidiary or to International Finance,
(l) leases to tenants of space in Properties that are entered into in the
ordinary course of business, (m) any netting or set-off arrangement entered into
by any Company in the normal course of its banking arrangements for the purpose
of netting debit and credit balances, or any set-off arrangement which arises by
operation of law as a result of any Company opening a bank account, (n) any
title transfer or retention of title arrangement entered into by any Company in
the normal course of its trading activities on the counterparty’s standard or
usual terms, (o) Liens over goods and documents of title to goods arising out of
letter of credit transactions entered into in the ordinary course of business,
(p) Liens securing Settlement Debt in an aggregate amount not at any time
exceeding $250,000,000, (q) any Lien which secures the Obligations and some or
all of the Designated Senior Debt on a pari passu basis, and (r) Liens securing
Indebtedness that has been pledged to Collateral Agent for the benefit of all
Designated Senior Debt.
          “Permitted Redemption” means Restricted Payments permitted by
Section 13.5(f).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by ProLogis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
Global Senior Credit Agreement

39



--------------------------------------------------------------------------------



 



          “Platform” has the meaning specified in Section 12.2.
          “Pledge Agreements” means (a) a Pledge Agreement substantially in the
form of Exhibit G-1, executed by ProLogis, and (b) each Pledge Agreement
substantially in the form of Exhibit G-2, executed by a Consolidated Subsidiary
pursuant to Section 12.14.
          “Pledgor” means any Consolidated Subsidiary that executes a Pledge
Agreement.
          “Pre-Approved Reallocations” means (a) prior to the Initial Maturity
Date, each of the pre-approved reallocations set forth on Schedule 8.12-1, and
(b) on and after the Initial Maturity Date, each of the pre-approved
reallocations set forth on Schedule 8.12-2. The Pre-Approved Reallocation of any
Lender may from time to time be increased or decreased pursuant to a written
agreement executed by ProLogis, Global Administrative Agent and such Lender.
          “Preferred Dividends” means, for the Companies, on a consolidated
basis, for any period, Restricted Payments of any kind or character or other
proceeds paid or payable with respect to any Equity Interests except for common
equity (but excluding any Restricted Payments paid or payable to any Company).
          “Primary Currency” means (a) with respect to the U.S. Tranche,
Dollars; (b) with respect to the Canadian Tranche, Canadian Dollars; (c) with
respect to the Euro Tranche, Euro; (d) with respect to the Yen Tranche, Yen;
(d) with respect to the KRW Tranche, KRW; and (e) with respect to each
Supplemental Tranche, as set forth in the applicable Supplemental Addendum.
          “Primary Location” has the meaning specified in Section 8.8.2.
          “ProLogis” has the meaning specified in the introductory paragraph
hereto.
          “Properties” means real estate properties (including land) owned by a
Company or an Unconsolidated Affiliate or any trust of which a Company or an
Unconsolidated Affiliate is the sole beneficiary, and “Property” means any one
of the Properties.
          “Property Fund” means an Unconsolidated Affiliate formed or sponsored
by ProLogis to hold Properties.
          “Property Fund Borrower” means a Borrower of a Property Fund Loan made
pursuant to this Agreement.
          “Property Fund Loan” means Indebtedness of a Property Fund (which may
include Loans hereunder), the proceeds of which were used to finance the
contribution by ProLogis or other Companies of Properties to such Property Fund.
          “Qualified Lenders” means any of the U.S. Qualified Lenders, the Euro
Qualified Lenders, and the Yen Qualified Lenders.
          “Rating Requirement” means, as of any date of determination, the lower
of the two (2) highest ratings of the Moody’s Rating, the S&P Rating, and the
Fitch Rating. Initially, the Applicable Margin and the Additional Fee Margin
shall be determined based upon the Rating
Global Senior Credit Agreement

40



--------------------------------------------------------------------------------



 



Requirement specified in the certificate delivered pursuant to
Section 10.1.1(f)(iii). For purposes hereof, the correlation of the levels or
grades of the Moody’s Rating, the S&P Rating, and the Fitch Rating shall be as
set forth in the tables included herein in the definitions of “Applicable
Margin” and “Additional Fee Margin” in the column labeled “Rating Requirement.”
Each change in the Rating Requirement shall be effective commencing on the fifth
(5th) Business Day following the earlier to occur of (a) Global Administrative
Agent’s receipt of notice from ProLogis, as required in Section 12.3(f), of an
applicable change in the Moody’s Rating, the S&P Rating, or the Fitch Rating and
(b) Global Administrative Agent’s actual knowledge of an applicable change in
the Moody’s Rating, the S&P Rating, or the Fitch Rating.
          “RBS PLC” means The Royal Bank of Scotland plc and its successors.
          “Reallocation Effective Date” has the meaning specified in
Section 8.12.2.
          “Reference Banks” means the principal London offices of RBS PLC, Bank
of America, and Société Générale or any successor to any of the foregoing
selected by Euro Funding Agent (in consultation with ProLogis).
          “Register” has the meaning specified in Section 16.6.3.
          “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of ProLogis as prescribed by the
Securities Laws.
          “REIT” means a “real estate investment trust” for purposes of the
Code.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Relevant Equivalent” has the meaning specified in Section 7.9.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the thirty (30) day notice period
has been waived.
          “Request for Credit Extension” means a request hereunder for a Credit
Extension.
          “Requested Tranche” has the meaning specified in Section 8.11.1.
          “Required Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the Dollar Equivalent amount of the
Aggregate Tranche Commitments or, if the Aggregate Tranche Commitments have
terminated, Lenders holding in the aggregate more than fifty percent (50%) of
the Dollar Equivalent amount of the Total Global Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations, Fronting Loans, and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Global Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
Global Senior Credit Agreement

41



--------------------------------------------------------------------------------



 



          “Responsible Officer” means the chief executive officer, the
president, the chief financial officer, a representative director, any vice
president, the treasurer or any assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of any Company, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Company’s stockholders, partners or members (or the
equivalent).
          “Retail Property” means a Property that is used for retail purposes.
          “Revaluation Date” means (a) with respect to any Eurocurrency Rate
Loan or L/C Obligations denominated in an Alternative Currency, the first (1st)
Business Day of each calendar month, and (b) such additional dates as Global
Administrative Agent, any Funding Agent, or any L/C Issuer shall reasonably
determine or the Required Lenders shall reasonably require.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by ProLogis and
reasonably acceptable to Global Administrative Agent.
          “S&P Rating” means the most recently-announced rating from time to
time of S&P assigned to any class of long-term senior, unsecured (or secured
solely pursuant to the Pledge Agreements) debt securities issued by ProLogis, as
to which no letter of credit, guaranty, or third party credit support is in
place, regardless of whether all or any part of such Indebtedness has been
issued at the time such rating was issued.
          “Same Day Funds” means (a) with respect to disbursements and payments
in the Primary Currency of the applicable Tranche, immediately available funds,
and (b) with respect to disbursements and payments in an Alternative Currency of
the applicable Tranche, same day or other funds as may be determined by the
applicable Funding Agent or applicable L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
          “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Secured Debt” means, for any Person, Indebtedness of such Person
secured by any Liens (other than Permitted Liens) in any of such Person’s
Properties or other material assets.
          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and
Global Senior Credit Agreement

42



--------------------------------------------------------------------------------



 



practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board.
          “Security Agency Agreement” means the Amended and Restated Security
Agency Agreement dated as of October 6, 2005 among Global Administrative Agent,
Bank of America, as Collateral Agent, and certain other holders of Designated
Senior Debt, and acknowledged by ProLogis.
          “Security Documents” means with respect to each U.S. Bond L/C, the
trust indenture entered into in connection with such U.S. Bond L/C, and such
other agreements and documents delivered by the Issuer (as defined in the
applicable U.S. Bond L/C) and the applicable Trustee, pursuant to which such
Issuer’s interest in the Trust Estate, Revenues (each as defined in the
applicable trust indenture) and similar items and, upon payment in full of the
applicable Bonds, such Trustee’s interest in the applicable Bond Documents, are
assigned to Collateral Agent as security for payment of such Bonds.
          “Settlement Debt” means, for any Person, tax liabilities of such
Person payable in installments in connection with a settlement agreement with
the relevant taxing authority.
          “Share” means, for any Person, the share of the assets, liabilities,
revenues, income, losses, or expenses of an Eligible Consolidated Subsidiary to
which such Person is entitled based upon such Person’s ownership of the Equity
Interests of such Eligible Consolidated Subsidiary.
          “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of ProLogis and its Consolidated Subsidiaries
as of that date.
          “Short Term Affiliate Borrower” means any Affiliate Borrower that
(a) will not request any Committed Loans, (b) assumes only Outstanding Amounts
of another Borrower, and (c) repays such Outstanding Amounts within thirty
(30) days after it assumes such Outstanding Amounts.
          “SMBC” means Sumitomo Mitsui Banking Corporation, and it successors.
          “Solvent” means, as to a Person, that (a) the aggregate fair market
value of its assets exceeds its Liabilities, (b) it has sufficient cash flow to
enable it to pay its Liabilities as they mature, and (c) it does not have
unreasonably small capital to conduct its businesses.
          “Specified Type” has the meaning specified in Section 7.3.1.
          “Spot Rate” for a currency means the rate that appears on the relevant
screen page on Bloomberg’s for cross currency rates with respect to such
currency two (2) Business Days prior to the date on which the foreign exchange
computation is made; provided that if such page ceases to be available, such
other page for the purpose of displaying cross currency rates as Global
Administrative Agent, the applicable Funding Agent, or the applicable L/C
Issuer, as applicable, may determine, in its reasonable discretion.
Global Senior Credit Agreement

43



--------------------------------------------------------------------------------



 



          “Stabilized Industrial Properties” means, as of any date, Industrial
Properties that have a Stabilized Occupancy Rate as of the first day of the most
recent fiscal quarter of ProLogis for which information is available.
          “Stabilized Occupancy Rate” means, as of any date for any Property,
that the percentage of the rentable area of such Property leased pursuant to
bona fide tenant leases, licenses, or other agreements requiring current rent or
other similar payments, is at least ninety percent (90%) or such higher
percentage as ProLogis requires internally, consistent with past practices, to
classify as a stabilized Property of the relevant type in the relevant market.
          “Sterling” and “£” mean the lawful currency of the United Kingdom.
          “Subsidiary Guarantor” means each Consolidated Subsidiary that has
executed a Subsidiary Guaranty.
          “Subsidiary Guaranty” means an Unconditional Subsidiary Guaranty
Agreement in substantially the form of Exhibit F, executed by an Affiliate
Borrower or a Consolidated Subsidiary required to execute a guaranty pursuant to
Section 12.13 in favor of Collateral Agent, for the benefit of the holders of
Designated Senior Debt (including the Obligations), and modified to the extent
required under applicable Laws.
          “Substitute Rate” means (a) the Applicable Margin plus (b) (in the
case of any Lender which has lent from a Lending Office in the United Kingdom or
a Participating Member State) the Mandatory Cost, and (c) (i) to the extent
requested by Euro Funding Agent or ProLogis, a negotiated rate agreed to by
ProLogis, Euro Funding Agent and each Euro Lender or (ii) to the extent that a
negotiated rate is not requested or agreed to by the applicable parties, the
rate per annum determined by Euro Funding Agent to be the highest (rounded
upwards to four (4) decimal places) of the rates notified by the Reference Banks
to Euro Funding Agent before the last day of the applicable Interest Period to
be those which express as a percentage rate per annum the cost to each such
Reference Bank of funding its Loans from whatever sources it may reasonably
select during such Interest Period.
          “Substitute Rate Loan” means a Euro Committed Loan that bears interest
at a rate based on the Substitute Rate with a one (1) month interest period, if
applicable.
          “Supplemental Addendum” has the meaning specified in Section 8.14.2.
          “Supplemental Aggregate Commitments”, “Supplemental Borrowers”,
“Supplemental Commitments”, “Supplemental Committed Borrowing”, “Supplemental
Committed Loan” “Supplemental Committed Loan Notice”, “Supplemental Funding
Agent”, “Supplemental Funding Agent’s Office”, “Supplemental L/C Obligations”,
“Supplemental Lenders”, “Supplemental Letter of Credit”, “Supplemental Letter of
Credit Fee”, “Supplemental Letter of Credit Issuer”, “Supplemental Letter of
Credit Sublimit”, “Supplemental Loans”, “Supplemental Outstanding Amount”,
“Supplemental Rate Loan”, “Supplemental Required Lenders”, “Supplemental Swing
Line Borrowing”, “Supplemental Swing Line Lender”, “Supplemental Swing Line
Loans” and “Supplemental Swing Line Sublimit” have their respective meaning (if
any), with respect to any Supplemental Tranche, as set forth in the applicable
Supplemental Addendum.
Global Senior Credit Agreement

44



--------------------------------------------------------------------------------



 



     “Supplemental Primary Location” means, with respect to any Supplemental
Tranche, the primary jurisdiction of each Supplemental Borrower under such
Supplemental Tranche as designated in the applicable Supplemental Addendum.
     “Supplemental Tranche” has the meaning specified in Section 8.14.1.
     “Supplemental Tranche Effective Date” has the meaning specified in
Section 8.14.4.
     “Supplemental Tranche Request” has the meaning specified in Section 8.14.1.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowings” means, collectively, U.S. Swing Line Borrowings,
Euro Swing Line Borrowings, and each Supplemental Swing Line Borrowing.
     “Swing Line Lenders” means, collectively, U.S. Swing Line Lenders, Euro
Swing Line Lenders, and each Supplemental Swing Line Lender, and “Swing Line
Lender” means any Swing Line Lender.
     “Swing Line Loans” means, collectively, the U.S. Swing Line Loans, the Euro
Swing Line Loans, and each Supplemental Swing Line Loan; and “Swing Line Loan”
means any of the Swing Line Loans.
     “Swing Line Sublimit” means any of the U.S. Swing Line Sublimit, the Euro
Swing Line Sublimit, or any Supplemental Swing Line Sublimit.
Global Senior Credit Agreement

45



--------------------------------------------------------------------------------



 



     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
Global Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Third Amendment” means the Third Amendment to Global Senior Credit
Agreement dated as of August 21, 2009 by and among ProLogis, other Loan Parties,
Global Administrative Agent, the Funding Agents, and the Lenders party thereto.
     “Third Amendment Effective Date” means the date on which all conditions
precedent to the effectiveness of the Third Amendment have been satisfied or
waived.
     “TMK” means a Tokutei Mokuteki Kaisha incorporated in Japan.
     “Total Asset Value” means, as of any date for the Companies on a
consolidated basis, the total (without duplication) of the following:
     (a) the quotient of (A) the sum of the most recent fiscal quarter’s NOI
from Stabilized Industrial Properties multiplied by four (4), divided by (B) the
applicable Capitalization Rate; plus
     (b) the sum of (i) one hundred percent (100%) of the undepreciated book
value of each Transition Property for the first twelve (12) months following the
date such Property became a Transition Property, (ii) seventy-five percent (75%)
of the undepreciated book value of each Transition Property that has been a
Transition Property for at least twelve (12) months but less than twenty-four
(24) months, and (iii) fifty percent (50%) of the undepreciated book value of
each Transition Property that has been a Transition Property for at least
twenty-four (24) months; plus
     (c) the amount of all other Investments in Properties under construction,
Retail Properties, and Properties subject to a ground lease with a Person that
is not an Affiliate of ProLogis, as lessee, each on an undepreciated book basis;
plus
     (d) the book value of raw land; plus
     (e) the book value of the Companies’ Investments in Unconsolidated
Affiliates; plus
     (f) the product of (A) management fee income of the Companies for the most
recent fiscal quarter multiplied by (B) four, multiplied by (C) eight; plus
     (g) Cash and Cash Equivalents; minus
Global Senior Credit Agreement

46



--------------------------------------------------------------------------------



 



     (h) the amount, if any, by which the amount in clause (e) above exceeds
fifteen percent (15%) of the sum of clauses (a) through (g) above.
     For the avoidance of doubt, with respect to each of clauses (b) through (h)
(other than clause (f)) above, impairments pursuant to GAAP shall be included.
     “Total Assets” means, for any Person as of any date, (a) such Person’s
total assets, plus (b) accumulated depreciation with respect to such assets.
     “Total Global Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
     “Total Tranche Outstandings” means, as applicable, the U.S. Total
Outstandings, the Euro Total Outstandings, the Yen Total Outstandings, the
Canadian Total Outstandings, the KRW Outstanding Amount, or any Supplemental
Outstanding Amount.
     “Tranche Required Lenders” means, as applicable, the U.S. Required Lenders,
the Euro Required Lenders, the Canadian Required Lenders, the Yen Required
Lenders, the KRW Required Lenders, or any Supplemental Required Lenders.
     “Tranches” means, collectively, the U.S. Tranche, the Canadian Tranche, the
Euro Tranche, the Yen Tranche, the KRW Tranche, and each Supplemental Tranche;
and “Tranche” means any of the Tranches.
     “Transition Properties” means, as of any date, Industrial Properties that
have been completed but are not Stabilized Industrial Properties.
     “Trigger Date” has the meaning specified in the Security Agency Agreement.
     “Trustee” means any Trustee designated as the beneficiary of a U.S. Bond
L/C.
     “Type” means (a) with respect to a U.S. Committed Loan, its character as a
Base Rate Loan or a Eurocurrency Rate Loan, (b) with respect to a Canadian
Committed Loan, its character as an ABR Rate Loan, a BA Rate Loan, or a
Eurocurrency Rate Loan, (c) with respect to a Euro Committed Loan, its character
as a Eurocurrency Rate Loan, and (d) with respect to a Yen Committed Loan, its
character as a Eurocurrency Rate Loan, Base Rate Loan (for a Dollar denominated
Yen Committed Loan) or ABR Rate Loan (for a Yen denominated Yen Committed Loan).
     “Unconsolidated Affiliate” means any Person in which ProLogis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
ProLogis on the consolidated financial statements of ProLogis.
     “Unencumbered Debt Service” means, for any period, all Debt Service in
respect of all Unsecured Debt of the Companies.
     “Unencumbered Debt Service Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Unencumbered NOI minus the Capital Expenditures
associated with all
Global Senior Credit Agreement

47



--------------------------------------------------------------------------------



 



Unencumbered Properties (except for Unencumbered Properties where the tenant is
responsible for capital expenditures), to (b) Unencumbered Debt Service, in each
case for the four (4) fiscal quarters ending on the date of determination.
     “Unencumbered NOI” means, for any period, the total of (a) the Companies’
Share of the NOI of the Unencumbered Properties of ProLogis and its Eligible
Consolidated Subsidiaries during such period; provided that this clause (a)
shall not include any NOI that is subject to any Lien (other than Permitted
Liens); plus (b) the management fees of the Companies not subject to any Lien
(other than Permitted Liens) less related expenses during such period; minus
(c) the amount, if any, by which the amount of clause (b) above exceeds thirty
percent (30%) of the sum of the amounts of clauses (a) and (b).
     “Unencumbered Pool Asset Value” means, as of the last day of any fiscal
quarter, without duplication, an amount equal to the sum (subject to the
adjustments below) of (a) the quotient of (x) the Companies’ Share of (i) four
(4) times (ii) the NOI for such fiscal quarter (or if acquired during such
fiscal quarter, the annualized NOI), generated by each Stabilized Industrial
Property constituting an Unencumbered Pool Property (other than Properties
subject to a ground lease with a Person that is not an Affiliate of ProLogis, as
lessee) divided by (y) the applicable Capitalization Rate; plus (b) the
Companies’ Share of the undepreciated book value of each Unencumbered Pool
Property subject to a ground lease with a Person that is not an Affiliate of
ProLogis; plus (c) the Companies’ Share of the undepreciated book value of each
Unencumbered Pool Property constituting a Retail Property; plus (d) fifty
percent (50%) of the Companies’ Share of the undepreciated book value of each
Unencumbered Pool Property constituting a Transition Property; provided that in
calculating the Unencumbered Pool Asset Value, ProLogis shall exclude Properties
and/or the NOI therefrom to the extent necessary so that (i) the sum of the
foregoing clauses (b), (c), and (d) does not exceed fifteen percent (15%) of the
Unencumbered Pool Asset Value; and (ii) the percentage of the Unencumbered Pool
Asset Value attributable to (A) Properties located in each of Belgium, France,
The Netherlands, Poland, or Spain does not, in any such case, exceed ten percent
(10%); (B) Properties located in Belgium, France, the Netherlands, Poland, and
Spain does not, in the aggregate, exceed twenty five percent (25%); and
(C) Properties located outside the United States does not exceed fifty percent
(50%). For the avoidance of doubt, with respect to each of clauses (b), (c), and
(d), impairments pursuant to GAAP shall be included.
     “Unencumbered Pool Properties” means, without duplication, Retail
Properties owned as of the Third Amendment Effective Date, Properties that are
subject to ground leases to a Person that is not an Affiliate of ProLogis, as
lessee, as of the Third Amendment Effective Date, Stabilized Industrial
Properties and Transition Properties, that, in each case (unless otherwise
approved by Global Administrative Agent in its sole discretion in the case of
clauses (a) and (b) below) are (a) owned by ProLogis or an Eligible Consolidated
Subsidiary; (b) located in the United States, Canada, Japan, the United Kingdom,
Germany, Belgium, France, the Netherlands, Poland, or Spain; and (c) not subject
to any Lien (other than Customary Permitted Liens) or negative pledge and in
which ProLogis has the ability (without violation of corporate benefit laws and,
in the case of any Eligible Consolidated Subsidiary that is not a Wholly-owned
Consolidated Subsidiary, without the necessity of consent or approval by the
holder of any minority interest in such Eligible Consolidated Subsidiary) to
cause there to be granted to Global Administrative Agent, for the benefit of the
Lenders, first priority Liens (other than with respect to Customary Permitted
Liens, provided that the holder of all Indebtedness secured by any Liens
described in clause (i) or (r) of the definition of “Permitted Liens” shall have
agreed in writing (at all times that such Property is an Unencumbered Pool
Property) to, upon the request of the obligor of such Indebtedness, subordinate
such Liens to the Liens in favor of Global Administrative Agent on terms
reasonably satisfactory to Global Administrative Agent). The Unencumbered Pool
Properties as of the Third Amendment Effective Date are listed on Schedule 1.1-2
(including a list of the Unencumbered Pool Properties that are owned by Eligible
Consolidated Subsidiaries). ProLogis may, from time to time, add additional
Unencumbered Pool Properties and remove existing Unencumbered Pool Properties so
long as
Global Senior Credit Agreement

48



--------------------------------------------------------------------------------



 



no Default exists or would result therefrom and the provisions of the
requirement in Section 13.11 continue to be met; provided that ProLogis may not
add additional Retail Properties or Properties subject to ground leases to a
Person that is not an Affiliate of ProLogis as Unencumbered Pool Properties
after the Third Amendment Effective Date.
     “Unencumbered Property” means any Property that is not an Encumbered
Property.
     “Unfunded Euro Swing Line Amount” has the meaning specified in Section
4.5.3(c).
     “Unfunded U.S. Swing Line Amount” has the meaning specified in Section
2.5.3(c).
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amounts” means, collectively, the U.S. Unreimbursed Amount,
the Euro Unreimbursed Amounts, the Canadian Unreimbursed Amount, and the Yen
Unreimbursed Amounts.
     “Unsecured Debt” means, for any Person, Indebtedness of such Person that is
not Secured Debt.
     “U.S. Aggregate Commitments” means, at any time, all of the U.S.
Commitments of U.S. Qualified Lenders and U.S. Non-Qualified Lenders; provided
that such U.S. Aggregate Commitments shall not include the Fronting Commitments.
     “U.S. Bond L/Cs” means all U.S. Letters of Credit issued by any U.S. L/C
Issuer at the request of a Domestic Borrower under the U.S. Tranche, for the
benefit of any Company, in support of the Bonds issued by any issuer of
tax-exempt bonds, which U.S. Letters of Credit satisfy the conditions set forth
in Section 7.13.1, and renewals or extensions thereof.
     “U.S. Borrower” means each Borrower listed under the heading “U.S. Tranche”
on Schedule 2.3(a) and any other Borrower added to the U.S. Tranche pursuant to
Section 8.11.
     “U.S. Commitment” means, as to each U.S. Lender, its obligation to (a) make
U.S. Committed Loans to U.S. Borrowers pursuant to Section 2.1, (b) purchase
participations in U.S. Fronting Loans to the extent such U.S. Lender is a U.S.
Non-Qualified Lender, (c) purchase participations in U.S. L/C Obligations, and
(d) purchase participations in U.S. Swing Line Loans, in the Dollar Equivalent
aggregate principal amount at any one time outstanding not to exceed (i) prior
to the Initial Maturity Date, the amount set forth opposite such U.S. Lender’s
name on the most recent Schedule 2.1-1(a), or (ii) on and after the Initial
Maturity Date, the amount set forth opposite such U.S. Lender’s name on the most
recent Schedule 2.1-2(a), each as prepared by Global Administrative Agent or
U.S. Funding Agent (or if the applicable assignment occurred after such
preparation, in the most recent Assignment and Assumption to which such U.S.
Lender is a party), as such amount may be adjusted from time to time in
accordance with this Agreement.
     “U.S. Committed Borrowing” means a borrowing consisting of simultaneous
U.S. Committed Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each U.S. Lender (other than the
applicable U.S. Non-Qualified Lenders) pursuant to Section 2.1.
Global Senior Credit Agreement

49



--------------------------------------------------------------------------------



 



     “U.S. Committed Loan” has the meaning specified in Section 2.1, and shall
include any U.S. Fronting Loans made in connection with a U.S. Committed
Borrowing.
     “U.S. Committed Loan Notice” means a notice of (a) a U.S. Committed
Borrowing, (b) a conversion of U.S. Committed Loans from one Type to the other,
or (c) a continuation of Eurocurrency Rate Loans, pursuant to Section 2.3.1,
which, if in writing, shall be substantially in the form of Exhibit A-1.
     “U.S. Credit Exposure” means, for any U.S. Lender at any time, the
aggregate U.S. Outstanding Amount of all U.S. Committed Loans (other than U.S.
Fronting Loans) of such U.S. Lender plus such U.S. Lender’s Applicable Tranche
Percentage of the U.S. Outstanding Amount of all U.S. L/C Obligations and all
U.S. Swing Line Loans plus, as to any U.S. Non-Qualified Lenders, the U.S.
Outstanding Amount of such U.S. Lender’s participation in all applicable U.S.
Fronting Loans.
     “U.S. Credit Extension” means each of the following: (a) a U.S. Committed
Borrowing, (b) U.S. Swing Line Borrowing, and (c) a U.S. L/C Credit Extension.
     “U.S. Existing Letters of Credit” means the letters of credit outstanding
on the date hereof and described on Schedule 2.4(a).
     “U.S. Fronting Loan” has the meaning specified in Section 2.2.1.
     “U.S. Funding Agent” means Bank of America, in its capacity as U.S. funding
agent under the Loan Documents, or any successor thereof.
     “U.S. Funding Agent’s Office” means, with respect to the U.S. Tranche, U.S.
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 16.2 with respect to the U.S. Tranche, or (subject to Section 16.2.5)
such other address or account with respect to the U.S. Tranche as U.S. Funding
Agent may from time to time notify to ProLogis, Global Administrative Agent, the
other Funding Agents, and U.S. Lenders.
     “U.S. L/C Borrowing” means an extension of credit resulting from a drawing
under any U.S. Letter of Credit which has not been reimbursed on the date when
made or refinanced as a U.S. Committed Borrowing. All U.S. L/C Borrowings shall
be denominated in Dollars.
     “U.S. L/C Credit Extension” means, with respect to any U.S. Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
     “U.S. L/C Issuers” means Bank of America, in its individual capacity as a
bank issuing U.S. Letters of Credit hereunder, and any other U.S. Lender, in its
individual capacity, approved by Global Administrative Agent and U.S. Funding
Agent to issue U.S. Letters of Credit hereunder, including each issuer of a U.S.
Existing Letter of Credit; and “U.S. L/C Issuer” means any one of the U.S. L/C
Issuers.
     “U.S. L/C Obligations” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding U.S. Letters of
Credit (including any reinstatement of or increase in the face amount thereof
which may be reflected pursuant to the terms of any U.S.
Global Senior Credit Agreement

50



--------------------------------------------------------------------------------



 



Bond L/C) plus the aggregate of all U.S. Unreimbursed Amounts, including all
U.S. L/C Borrowings (including all U.S. L/C Borrowings and unpaid reimbursement
obligations under any U.S. Bond L/C).
     “U.S. Lender” means (a) prior to the Initial Maturity Date, (i) each Lender
listed on Schedule 2.1-1(a) and (ii) any Person that becomes a U.S. Lender with
an Initial Commitment pursuant to Section 8.13, and (b) on and after the Initial
Maturity Date, (i) any Lender that has an Extended Commitment which consists in
whole or in part of a U.S. Commitment and (ii) any Person that becomes a U.S.
Lender pursuant to Section 8.13; in each case, including such Person’s
successors and permitted assigns.
     “U.S. Letter of Credit” means any standby letter of credit issued under the
U.S. Tranche (including the U.S. Existing Letters of Credit). U.S. Letters of
Credit may only be issued in Dollars.
     “U.S. Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$150,000,000 (or, on and after the Initial Maturity Date, $125,000,000) and
(b) the U.S. Aggregate Commitments. The U.S. Letter of Credit Sublimit is part
of, and not in addition to, the U.S. Commitments.
     “U.S. Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a U.S. Committed Loan or U.S. Swing Line Loan.
     “U.S. Non-Qualified Lender” means a U.S. Lender that is not a U.S.
Qualified Lender.
     “U.S. Outstanding Amount” means: (a) with respect to U.S. Committed Loans
(other than U.S. Fronting Loans), the aggregate outstanding Dollar Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
U.S. Committed Loans; (b) with respect to U.S. Fronting Loans, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any borrowings and repayments of U.S. Fronting Loans; (c) with respect to U.S.
Swing Line Loans, the aggregate outstanding Dollar Equivalent principal amount
thereof after giving effect to any borrowings and repayments of U.S. Swing Line
Loans; and (d) with respect to any U.S. L/C Obligations, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any U.S. L/C Credit Extension occurring on such date and any other change in the
outstanding amount of the U.S. L/C Obligations on such date, including as a
result of any reimbursement by any U.S. Borrower of U.S. Unreimbursed Amounts.
     “U.S. Qualified Lender” means, as of any date of determination, a U.S.
Lender that (a) has committed hereunder to make U.S. Committed Loans in the
applicable currency requested by a U.S. Borrower to be funded under the U.S.
Tranche, (b) is capable of making the requested U.S. Committed Loans to the
applicable Foreign Borrower requesting such U.S. Committed Loan without the
imposition of any withholding taxes, and (c) to the extent the U.S. Borrower
requesting a U.S. Committed Loan is a TMK, is an institution from which such
U.S. Borrower may, pursuant to the Laws of Japan, borrow money.
     “U.S. Required Lenders” means, as of any date of determination, U.S.
Lenders having more than fifty percent (50%) of the U.S. Aggregate Commitments
or, if the U.S. Aggregate Commitments have terminated, U.S. Lenders holding in
the aggregate more than fifty percent
Global Senior Credit Agreement

51



--------------------------------------------------------------------------------



 



(50%) of the U.S. Total Outstandings (with the aggregate amount of each U.S.
Lender’s risk participation and funded participation in U.S. L/C Obligations,
U.S. Fronting Loans, and U.S. Swing Line Loans being deemed “held” by such U.S.
Lender for purposes of this definition); provided that the U.S. Commitment of,
and the portion of the U.S. Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
U.S. Required Lenders.
     “U.S. Swing Line” means the U.S. revolving credit facility made available
by U.S. Swing Line Lender pursuant to Section 2.5.
     “U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan
pursuant to Section 2.5.
     “U.S. Swing Line Lender” means Bank of America, in its capacity as provider
of U.S. Swing Line Loans, or any successor in such capacity.
     “U.S. Swing Line Loan” has the meaning specified in Section 2.5.1.
     “U.S. Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.5(b), which, if in writing, shall be substantially in the
form of Exhibit B-1.
     “U.S. Swing Line Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Aggregate Commitments.
     “U.S. Total Outstandings” means the aggregate U.S. Outstanding Amount of
all U.S. Committed Loans (including all U.S. Fronting Loans), all U.S. Swing
Line Loans, and all U.S. L/C Obligations.
     “U.S. Tranche” means the U.S. credit facility described in Article II
hereof.
     “U.S. Unreimbursed Amount” means any unreimbursed amounts under Section 7.3
with respect to a U.S. Letter of Credit.
     “Wholly-owned” when used in connection with any Consolidated Subsidiary of
any Person shall mean a Consolidated Subsidiary of which all of the issued and
outstanding shares of Equity Interests shall be owned by such Person or one or
more of its Wholly-owned Consolidated Subsidiaries.
     “Yen” and “¥” mean the lawful currency of Japan.
     “Yen Aggregate Commitments” means, at any time, all of the Yen Commitments
of Yen Qualified Lenders and Yen Non-Qualified Lenders, provided that such Yen
Aggregate Commitments shall not include the Fronting Commitments.
     “Yen Borrower” means each Borrower listed under the heading “Yen Tranche”
on Schedule 2.3(d) and any other Borrower added to the Yen Tranche pursuant to
Section 8.11.
Global Senior Credit Agreement

52



--------------------------------------------------------------------------------



 



     “Yen Commitment” means, as to each Yen Lender, its obligation to (a) make
Yen Committed Loans to Yen Borrowers pursuant to Section 5.1, (b) purchase
participations in Yen Fronting Loans to the extent such Yen Lender is a Yen
Non-Qualified Lender, and (c) purchase participations in Yen L/C Obligations, in
the Yen Equivalent aggregate principal amount at any one time outstanding not to
exceed (i) prior to the Initial Maturity Date, the amount set forth opposite
such Yen Lender’s name on the most recent Schedule 2.1-1(d), or (ii) on and
after the Initial Maturity Date, the amount set forth opposite such Yen Lender’s
name on the most recent Schedule 2.1-2(c),prepared by Global Administrative
Agent or Yen Funding Agent (or if the applicable assignment occurred after such
preparation, in the most recent Assignment and Assumption to which such Yen
Lender is a party), as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Yen Committed Borrowing” means a borrowing consisting of simultaneous Yen
Committed Loans of the same Type, and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each Yen Lender (other than the
applicable Yen Non-Qualified Lenders) pursuant to Section 5.1.
     “Yen Committed Loan” has the meaning specified in Section 5.1, and shall
include any Yen Fronting Loans made in connection with a Yen Committed
Borrowing.
     “Yen Committed Loan Notice” means a notice of (a) a Yen Committed
Borrowing, (b) a conversion of Yen Committed Loans from one Type to the other,
or (c) a continuation of Eurocurrency Rate Loans, pursuant to Section 5.3.1,
which, if in writing, shall be substantially in the form of Exhibit A-4.
     “Yen Credit Exposure” means, for any Yen Lender at any time, the aggregate
Yen Outstanding Amount of all Yen Committed Loans (other than Yen Fronting
Loans) of such Yen Lender plus such Yen Lender’s Applicable Tranche Percentage
of the Yen Outstanding Amount of all Yen L/C Obligations plus, as to any Yen
Non-Qualified Lenders, the Yen Outstanding Amount of such Yen Lender’s
participation in all applicable Yen Fronting Loans.
     “Yen Credit Extension” means each of the following: (a) a Yen Committed
Borrowing and (b) a Yen L/C Credit Extension.
     “Yen Equivalent” means, at any time, (a) with respect to any amount
denominated in Yen, such amount, and (b) with respect to any amount denominated
in any Alternative Currency under the Yen Tranche, the equivalent amount thereof
in Yen as determined by Yen Funding Agent or the applicable Yen L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (as of the most
recent Revaluation Date) for the purchase of Yen with such Alternative Currency.
     “Yen Existing Letters of Credit” means the letters of credit outstanding on
the date hereof and described on Schedule 2.4(c).
     “Yen Fronting Loan” has the meaning specified in Section 5.2.1.
     “Yen Funding Agent” means SMBC, in its capacity as Yen funding agent under
the Loan Documents, or any successor in such capacity.
Global Senior Credit Agreement

53



--------------------------------------------------------------------------------



 



     “Yen Funding Agent’s Office” means, with respect to the Yen Tranche, Yen
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 16.2 with respect to the Yen Tranche, or (subject to Section 16.2.5)
such other address or account with respect to the Yen Tranche as Yen Funding
Agent may from time to time notify to ProLogis, Global Administrative Agent, the
other Funding Agents, and Yen Lenders.
     “Yen L/C Borrowing” means an extension of credit resulting from a drawing
under any Yen Letter of Credit which has not been reimbursed on the date when
made or refinanced as a Yen Committed Borrowing. All Yen L/C Borrowings shall be
denominated in Yen.
     “Yen L/C Credit Extension” means, with respect to any Yen Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
     “Yen L/C Issuers” means SMBC, in its individual capacity as a bank issuing
Letters of Credit hereunder, and any other Yen Lender, in its individual
capacity, approved by Global Administrative Agent and Yen Funding Agent to issue
Yen Letters of Credit hereunder, including each issuer of a Yen Existing Letter
of Credit; and “Yen L/C Issuer” means any one of Yen L/C Issuers.
     “Yen L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Yen Letters of Credit plus
the aggregate of all Yen Unreimbursed Amounts, including all Yen L/C Borrowings.
     “Yen Lender” means (a) prior to the Initial Maturity Date, (i) each Lender
listed on Schedule 2.1-1(d) and (ii) any Person that becomes a Yen Lender with
an Initial Commitment pursuant to Section 8.13, and (b) on and after the Initial
Maturity Date, (i) any Lender that has an Extended Commitment which consists in
whole or in part of a Yen Commitment, and (ii) any Person that becomes a Yen
Lender pursuant to Section 8.13; in each case, including such Person’s
successors and permitted assigns; provided that such Person and its permitted
successors or assigns in each case is an institution from which a TMK may,
pursuant to the Laws of Japan, borrow money.
     “Yen Letter of Credit” means any standby letter of credit issued under the
Yen Tranche (including the Yen Existing Letters of Credit). Yen Letters of
Credit may only be issued in Yen.
     “Yen Letter of Credit Sublimit” means an amount equal to the lesser of (a)
¥10,000,000,000 and (b) the Yen Aggregate Commitments. The Yen Letter of Credit
Sublimit is part of, and not in addition to, the Yen Aggregate Commitments.
     “Yen Non-Qualified Lender” means a Yen Lender that is not a Yen Qualified
Lender.
     “Yen Outstanding Amount” means: (a) with respect to Yen Committed Loans
(other than Yen Fronting Loans), the aggregate outstanding Yen Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
Yen Committed Loans; (b) with respect to Yen Fronting Loans, the aggregate
outstanding Yen Equivalent principal amount thereof after giving effect to any
borrowings and repayments of Yen Fronting Loans; and (c) with respect to any Yen
L/C Obligations, the aggregate outstanding Yen Equivalent principal amount
thereof after giving effect to any Yen L/C Credit Extension occurring on such
date and any other change
Global Senior Credit Agreement

54



--------------------------------------------------------------------------------



 



in the outstanding amount of the Yen L/C Obligations on such date, including as
a result of any reimbursement by any Yen Borrower of Yen Unreimbursed Amounts.
     “Yen Qualified Lender” means, as of any date of determination, a Yen Lender
that (a) has committed hereunder to make Yen Committed Loans in the applicable
currency requested by a Yen Borrower to be funded under the Yen Tranche, and
(b) is capable of making the requested Yen Committed Loans to the applicable
Foreign Borrower requesting such Yen Committed Loan without the imposition of
any withholding taxes.
     “Yen Required Lenders” means, as of any date of determination, Yen Lenders
having more than fifty percent (50%) of the Yen Aggregate Commitments or, if the
Yen Aggregate Commitments have terminated, Yen Lenders holding in the aggregate
more than fifty percent (50%) of the Yen Total Outstandings (with the aggregate
amount of each Yen Lender’s risk participation and funded participation in Yen
L/C Obligations and Yen Fronting Loans being deemed “held” by such Yen Lender
for purposes of this definition); provided that the Yen Commitment of, and the
portion of the Yen Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Yen Required
Lenders.
     “Yen Total Outstandings” means the aggregate Yen Outstanding Amount of all
Yen Committed Loans (including all Yen Fronting Loans) and all Yen L/C
Obligations.
     “Yen Tranche” means the Yen credit facility as described in Article V
hereof.
     “Yen Unreimbursed Amount” means any unreimbursed amounts under Section 7.3
with respect to a Yen Letter of Credit.
     1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and
Global Senior Credit Agreement

55



--------------------------------------------------------------------------------



 



Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.3 Accounting Terms.
     1.3.1 Generally. All accounting and financial terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     1.3.2 Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either ProLogis or the Required Lenders shall so request, Global
Administrative Agent, Lenders and ProLogis shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) ProLogis shall provide to Global Administrative Agent and each Lender
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     1.3.3 Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
ProLogis is required to consolidate pursuant to FASB Interpretation No. 46 —
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Consolidated
Subsidiary as defined herein. Notwithstanding the foregoing or any other
provision of this Agreement or any other Loan Document, Parkridge Holdings
Limited
Global Senior Credit Agreement

56



--------------------------------------------------------------------------------



 



(“Parkridge”) shall not be deemed to be a Consolidated Subsidiary for any
purpose so long as ProLogis does not own, directly or indirectly, more than
fifty percent (50%) of the Equity Interests in Parkridge.
     1.3.4 Property Funds. Notwithstanding the foregoing, in the event of a
change in GAAP resulting in Property Funds being treated as Consolidated
Subsidiaries under GAAP, such Property Funds shall continue to be considered
Unconsolidated Affiliates.
     1.4 Exchange Rates; Currency Equivalents.
     (a) Global Administrative Agent, the applicable Funding Agent, or the
applicable L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent amount, the
Euro Equivalent amount, and the Yen Equivalent amount of Credit Extensions and
any Credit Extensions denominated in the Alternative Currency of each applicable
Tranche. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date.
     (b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or BA Rate
Loan, or the issuance, amendment or extension of a Letter of Credit, or a Swing
Line Loan, an amount (such as a required minimum or multiple amount) is
expressed in a Primary Currency of the applicable Tranche, but such Committed
Borrowing, Eurocurrency Rate Loan, BA Rate Loan, Letter of Credit, or Swing Line
Loan is denominated in an Alternative Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Primary Currency amount (rounded to
the nearest unit of such Foreign Currency, with 0.0001 of a unit being rounded
upward), as determined by the applicable Funding Agent on the applicable
Revaluation Date under and in accordance with the provisions of this Agreement.
     1.5 Change of Currency.
     (a) Each obligation of Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.
Global Senior Credit Agreement

57



--------------------------------------------------------------------------------



 



     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as Global Administrative Agent (in consultation with any
other relevant Agent and, to the extent a Default does not exist, ProLogis) may
from time to time specify to be appropriate to reflect the adoption of the Euro
by any member state of the European Union and any relevant market conventions or
practices relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as Global Administrative Agent (in
consultation with any other relevant Agent and, to the extent a Default does not
exist, ProLogis) may from time to time specify to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to such change in currency.
     1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to United States Central time (daylight or
standard, as applicable).
     1.7 Determination of Letter of Credit Amounts and Whether a Letter of
Credit is Outstanding.
     (a) Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the Dollar Equivalent for the U.S. Tranche of the
stated amount of such U.S. Letter of Credit in effect at such time; the Euro
Equivalent for the Euro Tranche of the stated amount of such Euro Letter of
Credit in effect at such time; the amount of the Canadian Dollars of such
Canadian Letter of Credit in effect at such time, and the Yen Equivalent for the
Yen Tranche of the stated amount of such Yen Letter of Credit in effect at such
time; provided that with respect to any Letter of Credit that, by its terms or
the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent for the U.S. Tranche, the
amount of Canadian Dollars for the Canadian Tranche, the Euro Equivalent for the
Euro Tranche; and the Yen Equivalent for the Yen Tranche of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.
     (b) For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
ARTICLE II
U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS
     2.1 U.S. Committed Loans. Subject to the terms and conditions set forth
herein, each U.S. Lender severally agrees to make loans (each such loan, a “U.S.
Committed Loan”) to each U.S.
Global Senior Credit Agreement

58



--------------------------------------------------------------------------------



 



Borrower in Dollars or in one or more Alternative Currencies of the U.S.
Tranche, subject to Section 2.2, from time to time, on any Business Day during
the Initial Availability Period with respect to such U.S. Lender’s Initial
Commitment, and during the Extended Availability Period with respect to such
U.S. Lender’s Extended Commitment, as applicable, under the U.S. Tranche, in an
aggregate amount not to exceed at any time outstanding the amount of such U.S.
Lender’s U.S. Commitment; provided that after giving effect to any U.S.
Committed Borrowing, (a) the U.S. Total Outstandings shall not exceed the U.S.
Aggregate Commitments, and (b) the U.S. Credit Exposure of any U.S. Lender shall
not exceed such U.S. Lender’s U.S. Commitment. Within the limits of each U.S.
Lender’s U.S. Commitment, U.S. Borrowers may borrow under this Section 2.1,
prepay under Section 2.6, and reborrow under this Section 2.1. U.S. Committed
Loans denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans,
and U.S. Committed Loans denominated in any Alternative Currency may be
Eurocurrency Rate Loans, as further provided herein.
     2.2 U.S. Fronting Loans.
     2.2.1 U.S. Fronting Loans. Subject to the terms and conditions set forth in
this Section 2.2, upon a request for a U.S. Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 2.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such U.S. Committed Borrowing in the requested currency
on behalf of each applicable U.S. Non-Qualified Lender with respect to such U.S.
Committed Borrowing and in the amount of each such U.S. Non-Qualified Lender’s
Applicable Tranche Percentage for such U.S. Committed Loan (each a “U.S.
Fronting Loan”), notwithstanding the fact that such U.S. Fronting Loan, when
aggregated with the U.S. Credit Exposure of such Fronting Lender, may exceed the
amount of such Fronting Lender’s U.S. Commitment; provided that (a) after giving
effect to any U.S. Fronting Loan, the aggregate Dollar Equivalent amount of all
Fronting Loans funded by such Fronting Lender shall not exceed the Fronting
Commitment of such Fronting Lender, and (b) such Fronting Lender shall not be a
U.S. Non-Qualified Lender for purposes of such U.S. Fronting Loan. Immediately
upon the making of a U.S. Fronting Loan on behalf of a U.S. Non-Qualified
Lender, such U.S. Non-Qualified Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Fronting Lender a
risk participation in one hundred percent (100%) of such U.S. Fronting Loan. The
purchase of such risk participation in each U.S. Fronting Loan by such U.S.
Non-Qualified Lender shall satisfy such U.S. Non-Qualified Lender’s funding
requirements under Section 2.1. Notwithstanding any other provision herein, no
more than five (5) Credit Extensions that utilize U.S. Fronting Loans shall be
made during any calendar month.
     2.2.2 Election of Fronting Lenders. (a) Upon a request for a U.S. Committed
Borrowing in accordance with Section 2.3 in an Alternative Currency, or to a
TMK, with respect to which there are U.S. Non-Qualified Lenders, there shall be
a Fronting Lender Election. If the Fronting Lenders based on the limitations set
forth in the proviso to the first sentence of Section 2.2.1 are unable to fund
the entire requested U.S. Fronting Loan in such Alternative Currency or to such
TMK, then the applicable U.S. Borrower may decrease the amount of the requested
U.S. Committed Borrowing within one (1) Business Day after notice by U.S.
Funding Agent of such limitation. If such U.S. Borrower does not reduce its
request for a U.S. Committed Borrowing to an amount equal to or less than the
Global Senior Credit Agreement

59



--------------------------------------------------------------------------------



 



available Fronting Commitment subject to the limitation set forth in the proviso
to the first sentence in Section 2.2.1, then the requested U.S. Committed Loan
shall not be made by U.S. Lenders.
(b) Upon a request for a U.S. Committed Borrowing in accordance with Section 2.3
(other than in an Alternative Currency) to a Foreign Borrower (other than with
respect to a TMK as set forth in paragraph (a) above) with respect to which
there are U.S. Non-Qualified Lenders, there shall be a Fronting Lender Election.
If there are no available Fronting Lenders based on the limitations set forth in
the proviso to the first sentence of Section 2.2.1 to fund the entire requested
U.S. Fronting Loan to such Foreign Borrower, then the applicable U.S. Borrower
may decrease the amount of the requested U.S. Committed Borrowing within one
(1) Business Day after notice by U.S. Funding Agent of such limitation. If such
U.S. Borrower does not reduce its request for a U.S. Committed Borrowing to an
amount equal to or less than the available Fronting Commitment subject to the
limitation set forth in the proviso to the first sentence in Section 2.2.1, then
(x) the requested U.S. Committed Loan shall be deemed to be reduced to the
available Fronting Commitments and (y) the applicable U.S. Borrower shall be
deemed to have requested an additional U.S. Committed Loan in the amount of the
excess of the requested U.S. Committed Loan over the available Fronting
Commitments which shall be made by U.S. Lenders without the utilization of any
Fronting Loans.
     2.2.3 Refinancing of the U.S. Fronting Loans.
(a) (i) On the Trigger Date, U.S. Funding Agent shall notify each U.S.
Non-Qualified Lender of its obligation to fund its participation in each
applicable U.S. Fronting Loan. Each applicable U.S. Non-Qualified Lender shall
make the amount of its participation in each applicable U.S. Fronting Loan
specified in such notice available to U.S. Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at U.S. Funding Agent’s Office for
payments in the same currency as the applicable U.S. Fronting Loan not later
than 1:00 p.m. on the Business Day specified in such notice.
         (ii) To the extent that a U.S. Non-Qualified Lender that has a risk
participation in a U.S. Fronting Loan assigns all or part of its interest in
such risk participation under Section 16.6 to a U.S. Qualified Lender for
purposes of such U.S. Fronting Loan, then such U.S. Qualified Lender shall make
the amount of its assigned participation in such U.S. Fronting Loan available to
U.S. Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at U.S. Funding Agent’s Office for payments in the same currency as the
applicable U.S. Fronting Loan not later than 1:00 p.m. on the third (3rd)
Business Day following the effective date of the assignment.
Global Senior Credit Agreement

60



--------------------------------------------------------------------------------



 



     (b) If any applicable U.S. Lender fails to make available to any Fronting
Lender any amount required to be paid by such U.S. Lender pursuant to the
foregoing provisions of this Section 2.2.3 by the time specified in
Section 2.2.3(a), such Fronting Lender shall be entitled to recover from such
U.S. Lender (acting through U.S. Funding Agent), on demand, such amount in the
same currency as the applicable U.S. Fronting Loan with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Fronting Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of a
Fronting Lender submitted to any applicable U.S. Lender (through U.S. Funding
Agent) with respect to any amount owing under this clause (b) shall be
conclusive absent manifest error.
     (c) Each applicable U.S. Lender’s obligation to purchase and fund risk
participations in U.S. Fronting Loans pursuant to this Section 2.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such U.S. Lender may have against the applicable Fronting Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any U.S.
Borrower to repay any Fronting Lender, together with interest as provided
herein.
     (d) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such U.S. Fronting Loan, such Fronting Lender
will distribute to such U.S. Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such U.S.
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.
     (e) If any payment received by any Fronting Lender (and paid to a U.S.
Lender) in respect of principal or interest on any U.S. Fronting Loan is
required to be returned by such Fronting Lender under any of the circumstances
described in Section 16.5 (including pursuant to any settlement entered into by
such Fronting Lender in its direction), such U.S. Lender shall pay to such
Fronting Lender in the applicable currency of such Fronting Loan the amount of
such payment in respect of such U.S. Fronting Loan on demand of U.S. Funding
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
U.S. Funding Agent will make such demand upon the request of the applicable
Fronting Lender. The obligations of the applicable U.S. Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
Global Senior Credit Agreement

61



--------------------------------------------------------------------------------



 



     2.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable U.S.
Lender funds its risk participation pursuant to this Section 2.2 to refinance
such U.S. Lender’s applicable U.S. Fronting Loan, all payments made hereunder in
respect of the portion of any U.S. Committed Loans that was funded in part by a
Fronting Lender on behalf of such U.S. Lender shall be solely for the account of
the applicable Fronting Lender.
     2.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting Lender
shall be required to make a U.S. Fronting Loan on behalf of a U.S. Non-Qualified
Lender that is a Defaulting Lender at the time of the receipt by U.S. Funding
Agent of the applicable U.S. Committed Loan Notice. In addition, to the extent
(a) a U.S. Fronting Loan is outstanding, (b) a U.S. Non-Qualified Lender becomes
a Defaulting Lender, and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable U.S. Borrower, then such U.S. Borrower shall repay
such U.S. Fronting Loan (i) on or before the earlier of (A) thirty (30) days
following receipt of such demand or (B) the fifth (5th) day following the last
day of the applicable Interest Period ending after receipt of such demand, or
(ii) if no Interest Period is in effect with respect to such U.S. Fronting Loan,
within ten (10) days following receipt of such demand. If any such U.S. Fronting
Loan is not repaid in full on the last day of an Interest Period (if applicable
or required under clause (i)(B) above), subject to Section 8.4.2, such U.S.
Fronting Loan shall bear interest at the Money Market Rate plus the Applicable
Margin until such payment is due hereunder.
     2.3 U.S. Committed Borrowings, Conversions and Continuations of U.S.
Committed Loans.
     2.3.1 Procedures for U.S. Committed Borrowings. Each U.S. Committed
Borrowing, each conversion of U.S. Committed Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting U.S. Borrower’s irrevocable notice to U.S. Funding Agent, which may
be given by telephone. Each such notice must be received by U.S. Funding Agent
not later than 11:00 a.m. (a) three (3) Business Days (five (5) Business Days in
the case of a Foreign Borrower) prior to the requested date of any U.S.
Committed Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars, (b) four (4) Business Days (five (5) Business Days in
the case of a Foreign Borrower) prior to the requested date of any U.S.
Committed Borrowing denominated in any Alternative Currency of the U.S. Tranche
or any continuation or conversion of Eurocurrency Rate Loans denominated in any
Alternative Currency of the U.S. Tranche, and (c) one (1) Business Day (five
(5) Business Days in the case of a Foreign Borrower) prior to the requested date
of any U.S. Committed Borrowing of Base Rate Committed Loans or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans. Each telephonic notice by the requesting U.S. Borrower pursuant
to this Section 2.3.1 must be confirmed promptly by delivery to U.S. Funding
Agent of a written U.S. Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of such U.S. Borrower. Each U.S. Committed
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount permitted by Section 8.1.1. Except as provided in
Sections 7.3 and 2.5.3, each U.S. Committed Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount permitted by Section 8.1.1.
Each U.S. Committed
Global Senior Credit Agreement

62



--------------------------------------------------------------------------------



 



Loan Notice (whether telephonic or written) shall specify (i) the jurisdiction
of the applicable U.S. Borrower and whether such Borrower is a Foreign Borrower,
(ii) whether such U.S. Borrower is requesting a U.S. Committed Borrowing, a
conversion of U.S. Committed Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (iii) the requested date of the U.S. Committed
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of U.S. Committed Loans to be borrowed,
converted or continued, (v) the Type of U.S. Committed Loans to be borrowed or
to which existing U.S. Committed Loans are to be converted, (vi) if applicable,
the duration of the Interest Period with respect thereto, and (vii) the currency
of the U.S. Committed Loans to be borrowed or continued. If the requesting U.S.
Borrower fails to specify a currency in a U.S. Committed Loan Notice requesting
a U.S. Committed Borrowing, then the U.S. Committed Loans so requested shall be
made in Dollars. If the requesting U.S. Borrower fails to specify a Type of U.S.
Committed Loan in a U.S. Committed Loan Notice or if the requesting U.S.
Borrower fails to give a timely notice requesting a continuation, then the
applicable U.S. Committed Loans shall be made as, or converted to, Base Rate
Loans; provided that in the case of a failure to timely request a continuation
of U.S. Committed Loans denominated in an Alternative Currency of the U.S.
Tranche, such U.S. Committed Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one (1) month. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the requesting U.S. Borrower requests a U.S. Committed Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such U.S.
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. No U.S. Committed
Loan may be converted into or continued as a U.S. Committed Loan denominated in
a different currency, but instead must be repaid in the original currency of
such U.S. Committed Loan and reborrowed in the other currency.
     2.3.2 Funding of U.S. Committed Loans. Following receipt of a U.S.
Committed Loan Notice, U.S. Funding Agent shall promptly notify each U.S. Lender
of the amount and currency of its Applicable Tranche Percentage of the
applicable U.S. Committed Borrowing, and if no timely notice of a conversion or
continuation is provided by the applicable U.S. Borrower, U.S. Funding Agent
shall notify each U.S. Lender of the details of any automatic conversion to Base
Rate Loans, or continuation of U.S. Committed Loans denominated in a currency
other than Dollars, in each case as described in Section 2.3.1. In the case of a
U.S. Committed Borrowing, each U.S. Qualified Lender and the applicable Fronting
Lender, if any, shall make the amount of its U.S. Committed Loan available to
U.S. Funding Agent in Same Day Funds at U.S. Funding Agent’s Office for the
applicable currency not later than 1:00 p.m., in the case of any U.S. Committed
Loan denominated in Dollars, and not later than the Applicable Time specified by
U.S. Funding Agent in the case of any U.S. Committed Loan in an Alternative
Currency under the U.S. Tranche, in each case on the Business Day specified in
the applicable U.S. Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 10.2 (and, if such U.S. Committed Borrowing is
the initial Credit Extension, Section 10.1), U.S. Funding Agent shall make all
funds so received available to the applicable U.S. Borrower in like funds as
received by U.S. Funding Agent either by (a) crediting the account of such U.S.
Borrower on the books of U.S. Funding Agent with the amount of such funds or
(b) wire transfer of
Global Senior Credit Agreement

63



--------------------------------------------------------------------------------



 



such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) U.S. Funding Agent by such U.S. Borrower; provided
that if, on the date the U.S. Committed Loan Notice with respect to such U.S.
Committed Borrowing denominated in Dollars is given by such U.S. Borrower, such
U.S. Borrower has outstanding U.S. L/C Borrowings, then the proceeds of such
U.S. Committed Borrowing, first, shall be applied to the payment in full of such
U.S. L/C Borrowings, and, second, shall be made available to the applicable U.S.
Borrower as provided above.
     2.3.3 Certain Continuations and Conversions. Except as otherwise provided
herein, a Eurocurrency Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurocurrency Rate Loan. During the existence
of a Default, the U.S. Required Lenders may, at their option, by notice to the
U.S. Borrowers (which notice may be revoked at the option of the U.S. Required
Lenders notwithstanding any provision of Section 16.1) declare that (a) no U.S.
Loans denominated in Dollars may be requested as, converted to or continued as
Eurocurrency Rate Loans, and (b) no U.S. Loans denominated in an Alternative
Currency may be requested or continued as Eurocurrency Rate Loans, other than as
Eurocurrency Rate Loan with an Interest Period of one (1) month.
     2.3.4 Notice of Rates. U.S. Funding Agent shall promptly notify the
applicable U.S. Borrower and U.S. Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, U.S. Funding Agent shall
notify the applicable U.S. Borrower and U.S. Lenders of any change in U.S.
Funding Agent’s “prime rate” used in determining the Base Rate promptly
following the public announcement of such change.
     2.3.5 Number of Interest Periods. After giving effect to all U.S. Committed
Borrowings, all conversions of U.S. Committed Loans from one Type to the other,
and all continuations of U.S. Committed Loans as the same Type, there shall not
be more than twelve (12) Interest Periods in effect with respect to U.S.
Committed Loans.
     2.4 U.S. Letters of Credit. Subject to the terms and conditions set forth
herein, (a) each U.S. L/C Issuer agrees, in reliance upon the agreements of U.S.
Lenders set forth in this Section 2.4 and Article VII, (i) from time to time on
any Business Day during the Extended Availability Period, to issue U.S. Letters
of Credit denominated in Dollars for the account of any U.S. Borrower or any
Eligible Affiliate, and to amend or extend U.S. Letters of Credit previously
issued by it, in accordance with Section 7.2, and (ii) to honor drawings under
the applicable U.S. Letters of Credit; and (b) U.S. Lenders severally agree to
participate in U.S. Letters of Credit issued for the account of any U.S.
Borrower or any Eligible Affiliates and any drawings thereunder; provided that
after giving effect to any U.S. L/C Credit Extension with respect to any U.S.
Letter of Credit, (x) the U.S. Total Outstandings shall not exceed the U.S.
Aggregate Commitments, (y) the U.S. Credit Exposure of any U.S. Lender shall not
exceed such U.S. Lender’s U.S. Commitment, and (z) the U.S. Outstanding Amount
of the U.S. L/C Obligations shall not exceed the U.S. Letter of Credit Sublimit.
Within the foregoing limits, any U.S. Borrower’s ability to obtain U.S. Letters
of Credit shall be fully revolving, and accordingly each U.S. Borrower may,
during the foregoing period, obtain U.S. Letters of Credit to replace U.S.
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All U.S. Existing Letters of Credit that were originally issued for the account
of a
Global Senior Credit Agreement

64



--------------------------------------------------------------------------------



 



Person that is not a U.S. Borrower shall, immediately upon the effectiveness
hereof, be deemed to have been issued pursuant hereto for the account of the
applicable U.S. Borrower identified as the “Account Obligor” on Schedule 2.4(a)
(which U.S. Borrower hereby assumes all U.S. L/C Obligations with respect to
such U.S. Existing Letter of Credit), and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof. On and after the
Initial Maturity Date, each outstanding Canadian Letter of Credit shall be
deemed to have been issued under the U.S. Tranche to the extent provided in
Section 3.5.
     2.5 U.S. Swing Line Loans.
     2.5.1 The U.S. Swing Line. Subject to the terms and conditions set forth
herein, U.S. Swing Line Lender agrees, in reliance upon the agreements of the
other U.S. Lenders set forth in this Section 2.5, to make loans in Dollars (each
such loan, a “U.S. Swing Line Loan”) to any Domestic Borrower under the U.S.
Tranche from time to time on any Business Day during the Extended Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the U.S. Swing Line Sublimit, notwithstanding the fact that such U.S. Swing
Line Loans, when aggregated with the Applicable Tranche Percentage of the U.S.
Outstanding Amount of U.S. Committed Loans and U.S. L/C Obligations of the U.S.
Lender acting as U.S. Swing Line Lender, may exceed the amount of such U.S.
Lender’s U.S. Commitment; provided that after giving effect to any U.S. Swing
Line Loan, (a) the U.S. Total Outstandings shall not exceed the U.S. Aggregate
Commitments and (b) the U.S. Credit Exposure of any U.S. Lender shall not exceed
such U.S. Lender’s U.S. Commitment, and provided, further, that no U.S. Borrower
shall use the proceeds of any U.S. Swing Line Loan to refinance any other
outstanding U.S. Swing Line Loan. Within the foregoing limits, each Domestic
Borrower may borrow under this Section 2.5, prepay under Section 2.6, and
reborrow under this Section 2.5. Each U.S. Swing Line Loan shall be a Money
Market Rate Loan. Immediately upon the making of a U.S. Swing Line Loan, each
U.S. Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from U.S. Swing Line Lender a risk participation in such
U.S. Swing Line Loan in an amount equal to the product of such U.S. Lender’s
Applicable Tranche Percentage times the amount of such U.S. Swing Line Loan.
Notwithstanding the foregoing, (i) no U.S. Swing Line Loan shall be made to any
Foreign Borrower under the U.S. Tranche, and (ii) U.S. Swing Line Lender shall
have no obligation to make any U.S. Swing Line Loan if any U.S. Lender has
failed to fund any amount required under Section 2.5.3, unless such failure has
been cured, or is at the time of making any U.S. Swing Line Loan a Defaulting
Lender, unless U.S. Swing Line Lender has entered into arrangements satisfactory
to U.S. Swing Line Lender, in its sole discretion, with the applicable Borrower
or such U.S. Lender to eliminate U.S. Swing Line Lender’s risk with respect to
such U.S. Lender.
     2.5.2 Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made
upon the requesting U.S. Borrower’s irrevocable notice to U.S. Swing Line Lender
and U.S. Funding Agent, which may be given by telephone. Each such notice must
be received by U.S. Swing Line Lender and U.S. Funding Agent not later than 1:00
p.m. on the requested borrowing date, and shall specify (a) the amount to be
borrowed, which shall be a minimum of $500,000, and (b) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to U.S. Swing
Global Senior Credit Agreement

65



--------------------------------------------------------------------------------



 



Line Lender and U.S. Funding Agent of a written U.S. Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the requesting
U.S. Borrower. Promptly after receipt by U.S. Swing Line Lender of any
telephonic U.S. Swing Line Loan Notice, U.S. Swing Line Lender will confirm with
U.S. Funding Agent (by telephone or in writing) that it has also received such
U.S. Swing Line Loan Notice and, if not, U.S. Swing Line Lender will notify U.S.
Funding Agent (by telephone or in writing) of the contents thereof. Unless U.S.
Swing Line Lender has received notice (by telephone or in writing) from Global
Administrative Agent, U.S. Funding Agent (including at the request of any U.S.
Lender) or any Credit Party prior to 2:00 p.m. on the date of the proposed U.S.
Swing Line Borrowing (i) directing U.S. Swing Line Lender not to make such U.S.
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.5.1, or (ii) that one or more of the applicable
conditions specified in Article X is not then satisfied, then, subject to the
terms and conditions hereof, U.S. Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such U.S. Swing Line Loan Notice, make
the amount of its U.S. Swing Line Loan available to the requesting U.S.
Borrower.
   2.5.3 Refinancing of U.S. Swing Line Loans.
     (a) U.S. Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable U.S. Borrower (which hereby irrevocably
authorizes U.S. Swing Line Lender to so request on its behalf), that each U.S.
Lender make a Base Rate Committed Loan in an amount equal to such U.S. Lender’s
Applicable Tranche Percentage of the amount of the U.S. Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a U.S. Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.3, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Committed
Loans, but subject to the unutilized portion of the U.S. Aggregate Commitments
and the conditions set forth in Section 10.2. U.S. Swing Line Lender shall
furnish such U.S. Borrower with a copy of the applicable U.S. Committed Loan
Notice promptly after delivering such notice to U.S. Funding Agent. Each U.S.
Lender shall make an amount equal to its Applicable Tranche Percentage of the
amount specified in such U.S. Committed Loan Notice available to U.S. Funding
Agent in Same Day Funds for the account of U.S. Swing Line Lender at U.S.
Funding Agent’s Office for Dollar-denominated payments not later than 12:00 noon
on the day specified in such U.S. Committed Loan Notice, whereupon, subject to
Section 2.5.3(b), each U.S. Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to such U.S. Borrower in such amount.
U.S. Funding Agent shall remit the funds so received to U.S. Swing Line Lender.
     (b) If for any reason any U.S. Swing Line Loan cannot be refinanced by a
U.S. Committed Borrowing in accordance with Section 2.5.3(a), the request for
Base Rate Committed Loans submitted by U.S. Swing Line Lender as set forth
herein shall be deemed to be a request by U.S. Swing Line Lender that each U.S.
Lender fund its risk participation in the relevant U.S. Swing Line Loan and each
Global Senior Credit Agreement

66



--------------------------------------------------------------------------------



 



U.S. Lender’s payment to U.S. Funding Agent for the account of U.S. Swing Line
Lender pursuant to Section 2.5.3(a) shall be deemed payment in respect of such
participation.
     (c) If any U.S. Lender fails to make available to U.S. Funding Agent for
the account of U.S. Swing Line Lender any amount (the “Unfunded U.S. Swing Line
Amount”) required to be paid by such U.S. Lender pursuant to the foregoing
provisions of this Section 2.5.3 by the time specified in Section 2.5.3(a),
(i) U.S. Swing Line Lender shall be entitled to recover from such U.S. Lender
(acting through U.S. Funding Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to U.S. Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect;
and (ii) for the avoidance of doubt, the Unfunded U.S. Swing Line Amount shall
become due and payable on the date specified in Section 8.3(d)(i). A certificate
of U.S. Swing Line Lender submitted to any U.S. Lender (through U.S. Funding
Agent) with respect to any amount owing under this clause (c) shall be
conclusive absent manifest error.
     (d) Each U.S. Lender’s obligation to make U.S. Committed Loans or to
purchase and fund risk participations in U.S. Swing Line Loans pursuant to this
Section 2.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which any Lender may have against U.S. Swing Line Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each U.S. Lender’s
obligation to make U.S. Committed Loans pursuant to this Section 2.5.3 is
subject to the conditions set forth in Section 10.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any U.S.
Borrower to repay U.S. Swing Line Loans, together with interest as provided
herein.
   2.5.4 Repayment of Participations.
     (a) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Swing Line Loan, if U.S. Swing Line Lender receives any
payment on account of such U.S. Swing Line Loan, U.S. Swing Line Lender will
distribute to such U.S. Lender its Applicable Tranche Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such U.S. Lender’s risk participation was funded) in the
same funds as those received by U.S. Swing Line Lender.
     (b) If any payment received by U.S. Swing Line Lender in respect of
principal or interest on any U.S. Swing Line Loan is required to be returned by
U.S. Swing Line Lender under any of the circumstances described in Section 16.5
(including pursuant to any settlement entered into by U.S. Swing Line Lender in
its discretion), each U.S. Lender shall pay to U.S. Swing Line Lender its
Global Senior Credit Agreement

67



--------------------------------------------------------------------------------



 



Applicable Tranche Percentage thereof on demand of U.S. Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. U.S.
Funding Agent will make such demand upon the request of U.S. Swing Line Lender.
The obligations of U.S. Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
   2.5.5 Interest for Account of U.S. Swing Line Lender. U.S. Swing Line Lender
shall be responsible for invoicing the applicable U.S. Borrowers for interest on
the U.S. Swing Line Loans. Until a U.S. Lender funds its Base Rate Committed
Loan or risk participation pursuant to this Section 2.5 to refinance such U.S.
Lender’s Applicable Tranche Percentage of any U.S. Swing Line Loan, interest in
respect of such U.S. Lender’s Applicable Tranche Percentage shall be solely for
the account of U.S. Swing Line Lender.
   2.5.6 Payments Directly to U.S. Swing Line Lender. Each U.S. Borrower shall
make all payments of principal and interest in respect of the U.S. Swing Line
Loans directly to U.S. Swing Line Lender.
     2.6 U.S. Prepayments.
     2.6.1 Prepayments of Committed Loans. Each U.S. Borrower may, upon notice
to U.S. Funding Agent, at any time or from time to time voluntarily prepay U.S.
Committed Loans in whole or in part without premium or penalty; provided that
(a) such notice must be received by U.S. Funding Agent, not later than
11:00 a.m. (i) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans, and (ii) one (1) Business Day prior to any date of
prepayment of any Base Rate Committed Loans; and (b) any prepayment of U.S.
Committed Loans shall be in a principal amount permitted by Section 8.1.2 or, if
less, the entire principal amount thereof then outstanding; provided that if
U.S. Lenders have made any U.S. Committed Loans pursuant to Section 2.5.3 or
7.3.2, then the applicable U.S. Borrower may make a prepayment in any other
amount so long as, after giving effect thereto, the aggregate principal amount
of all Base Rate Committed Borrowings is in the principal amount of $1,000,000
or a higher integral multiple of $100,000. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Eurocurrency Rate Loans. U.S. Funding Agent will promptly
notify each U.S. Lender and each Fronting Lender, as applicable, of its receipt
of each such notice, and of the amount of such U.S. Lender’s Applicable Tranche
Percentage of such prepayment. If such notice is given by such U.S. Borrower,
then such U.S. Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amount required
pursuant to Section 9.5. Subject to Sections 2.2.4 and 8.8.3, each such
prepayment shall be applied to the U.S. Committed Loans of U.S. Lenders in
accordance with their respective Applicable Tranche Percentages.
     2.6.2 Prepayments of Swing Line Loans. The applicable U.S. Borrower may,
upon notice to U.S. Swing Line Lender (with a copy to U.S. Funding Agent), at
any time or
Global Senior Credit Agreement

68



--------------------------------------------------------------------------------



 



from time to time, voluntarily prepay any U.S. Swing Line Loans in whole or in
part without premium or penalty; provided that (a) such notice must be received
by U.S. Swing Line Lender and U.S. Funding Agent not later than 12:00 noon on
the date of the prepayment, and (b) any such prepayment shall be in a minimum
principal amount of $500,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by such U.S. Borrower, such U.S.
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
     2.6.3 Prepayments Due to Currency Fluctuations. U.S. Funding Agent shall
calculate the Dollar Equivalent of the U.S. Total Outstandings (but only with
respect to Eurocurrency Rate Loans denominated in an Alternative Currency) on
each applicable Revaluation Date. If on the Revaluation Date that occurs on the
first (1st) Business Day of each calendar month, or such other times as U.S.
Funding Agent may determine in its reasonable discretion, such calculation
reflects that, as of such Revaluation Date, the Dollar Equivalent of the U.S.
Total Outstandings exceeds an amount equal to one hundred and five percent
(105%) of the U.S. Aggregate Commitments then in effect, then, within two
(2) Business Days after notice of such calculation from U.S. Funding Agent to
ProLogis, U.S. Borrowers shall prepay U.S. Loans and/or Cash Collateralize U.S.
L/C Obligations in an aggregate amount sufficient to reduce the U.S. Total
Outstandings as of such date of payment to an amount not exceeding one hundred
percent (100%) of the U.S. Aggregate Commitments then in effect; provided that
solely for purposes of measuring compliance with this Section 2.6.3, the amount
of Cash Collateral delivered to Collateral Agent under this Section 2.6.3 shall
be deemed to have reduced the U.S. Total Outstandings. Subject to Section 2.2.4,
each such prepayment shall be applied to the U.S. Committed Loans of U.S.
Lenders in accordance with their respective Applicable Tranche Percentages.
     2.6.4 Other Prepayments. If, on any date other than the Initial Maturity
Date, the Dollar Equivalent of the U.S. Total Outstandings exceeds the U.S.
Aggregate Commitments then in effect and such excess is not due to a currency
exchange fluctuation covered under Section 2.6.3, then, within two (2) Business
Days after notice from U.S. Funding Agent to ProLogis, U.S. Borrowers shall
prepay the U.S. Committed Loans and/or U.S. Borrowers shall Cash Collateralize
the U.S. L/C Obligations in an aggregate amount sufficient to reduce the Dollar
Equivalent of such U.S. Total Outstandings as of such date of payment to an
amount not to exceed the U.S. Aggregate Commitments then in effect, without
regard to any minimum or multiples specified in Section 8.1.2 with respect to
prepayments. Subject to Section 2.2.4, each such prepayment shall be applied to
the U.S. Committed Loans of U.S. Lenders in accordance with their respective
Applicable Tranche Percentages.
ARTICLE III
CANADIAN COMMITMENTS AND CANADIAN COMMITTED LOANS
     3.1 Canadian Committed Loans. Subject to the terms and conditions set forth
herein, each Canadian Lender severally agrees to make loans (each such loan, a
“Canadian Committed Loan”) to each Canadian Borrower only in Canadian Dollars
from time to time, on any Business Day during the Initial Availability Period,
in an aggregate amount not to exceed at any time outstanding the
Global Senior Credit Agreement

69



--------------------------------------------------------------------------------



 



amount of such Canadian Lender’s Canadian Commitment; provided that after giving
effect to any Canadian Committed Borrowing, (a) the Canadian Total Outstandings
shall not exceed the Canadian Aggregate Commitments, and (b) the Canadian Credit
Exposure of any Canadian Lender shall not exceed such Canadian Lender’s Canadian
Commitment. Within the limits of each Canadian Lender’s Canadian Commitment,
Canadian Borrowers may borrow under this Section 3.1, prepay under Section 3.3
and reborrow under this Section 3.1. Canadian Committed Loans may be ABR Rate
Loans, BA Rate Loans, or Eurocurrency Rate Loans, as further provided herein.
     3.2 Canadian Committed Borrowings, Conversions and Continuations of
Canadian Committed Loans.
     3.2.1 Procedures for Canadian Committed Borrowings. Each Canadian Committed
Borrowing, each conversion of Canadian Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans or BA Rate Loans shall
be made upon the requesting Canadian Borrower’s irrevocable notice to Canadian
Funding Agent, which may be given by telephone. Each such notice must be
received by Canadian Funding Agent not later than 11:00 a.m., Toronto time,
(a) three (3) Business Days prior to the requested date of any Canadian
Committed Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
or BA Rate Loans or of any conversion of Eurocurrency Rate Loans or BA Rate
Loans to ABR Rate Loans, and (b) one (1) Business Day prior to the requested
date of any Canadian Committed Borrowing of ABR Rate Loans. Each telephonic
notice by the requesting Canadian Borrower pursuant to this Section 3.2.1 must
be confirmed promptly by delivery to Canadian Funding Agent of a written
Canadian Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the requesting Canadian Borrower. Each Canadian Committed
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or BA
Rate Loan shall be in a principal amount permitted by Section 8.1.1. Each
Canadian Committed Borrowing of or conversion to ABR Rate Loans shall be in a
principal amount permitted by Section 8.1.1. Each Canadian Committed Loan Notice
(whether telephonic or written) shall specify (i) the jurisdiction of the
applicable Canadian Borrower and whether such Borrower is a Foreign Borrower,
(ii) whether the applicable Canadian Borrower is requesting a Canadian Committed
Borrowing, a conversion of Canadian Committed Loan from one Type to the other,
or a continuation of Eurocurrency Rate Loans or BA Rate Loans, (iii) the
requested date of the Canadian Committed Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (iv) the principal amount of
Canadian Committed Loans to be borrowed, converted or continued, (v) the Type of
Canadian Committed Loans to be borrowed or to which existing Canadian Committed
Loans are to be converted, and (vi) if applicable, the duration of the Interest
Period with respect thereto. If the requesting Canadian Borrower fails to
specify a Type of Canadian Committed Loan in a Canadian Committed Loan Notice or
if the requesting Canadian Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Canadian Committed Loans shall
be made as, or converted to, ABR Rate Loans. Any automatic conversion to ABR
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans or BA Rate Loans.
If the requesting Canadian Borrower requests a Canadian Committed Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans or BA Rate Loan in any
such Canadian
Global Senior Credit Agreement

70



--------------------------------------------------------------------------------



 



Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
     3.2.2 Funding of Canadian Committed Loans. Following receipt of a Canadian
Committed Loan Notice, Canadian Funding Agent shall promptly notify each
Canadian Lender of the amount of its Applicable Tranche Percentage of the
applicable Canadian Committed Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Canadian Borrower, Canadian Funding
Agent shall notify each Canadian Lender of the details of any automatic
conversion to ABR Rate Loans. In the case of a Canadian Committed Borrowing,
each Canadian Lender shall make the amount of its Canadian Committed Loan
available to Canadian Funding Agent in Same Day Funds in Canadian Dollars at
Canadian Funding Agent’s Office not later than 12:00 noon, Toronto time, on the
Business Day specified in the applicable Canadian Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 10.2 (and, if
such Canadian Committed Borrowing is the initial Credit Extension,
Section 10.1), Canadian Funding Agent shall make all funds so received available
to the applicable Canadian Borrower in like funds as received by Canadian
Funding Agent either by (a) crediting the account of such Canadian Borrower on
the books of Canadian Funding Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Canadian Funding Agent by such Canadian Borrower;
provided that if, on the date the Canadian Committed Loan Notice with respect to
such Canadian Committed Borrowing is given by such Canadian Borrower, such
Canadian Borrower has outstanding Canadian L/C Borrowings, then the proceeds of
such Canadian Committed Borrowing, first, shall be applied to the payment in
full of such Canadian L/C Borrowings, and, second, shall be made available to
the applicable Canadian Borrower as provided above.
     3.2.3 Certain Continuations and Conversions. Except as otherwise provided
herein, a Eurocurrency Rate Loan or BA Rate Loan may be continued or converted
only on the last day of an Interest Period for such Eurocurrency Rate Loan or
such BA Rate Loan. During the existence of a Default, no Canadian Committed
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans
or BA Rate Loans without the consent of the Canadian Required Lenders.
     3.2.4 Notice of Rates. Canadian Funding Agent shall promptly notify the
applicable Canadian Borrower and Canadian Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans or BA Rate Loans
upon determination of such interest rate. At any time that ABR Rate Loans are
outstanding, Canadian Funding Agent shall notify the applicable Canadian
Borrower and Canadian Lenders of any change in Canadian Funding Agent’s “prime
rate” used in determining the ABR Rate promptly following the public
announcement of such change.
     3.2.5 Number of Interest Periods. After giving effect to all Canadian
Committed Borrowings, all conversions of Canadian Committed Loans from one Type
to the other, and all continuations of Canadian Committed Loans as the same
Type, there shall not be more than six (6) Interest Periods in effect with
respect to Canadian Committed Loans.
Global Senior Credit Agreement

71



--------------------------------------------------------------------------------



 



     3.3 Canadian Letters of Credit. Subject to the terms and conditions set
forth herein, (a) each Canadian L/C Issuer agrees, in reliance upon the
agreements of Canadian Lenders set forth in this Section 3.3 and Article VII,
(i) from time to time on any Business Day during the Initial Availability
Period, to issue Canadian Letters of Credit denominated in Canadian Dollars for
the account of any Canadian Borrower or any Eligible Affiliate, and to amend or
extend Canadian Letters of Credit previously issued by it, in accordance with
Section 7.2, and (ii) to honor drawings under the applicable Canadian Letters of
Credit; and (b) Canadian Lenders severally agree to participate in Canadian
Letters of Credit issued for the account of any Canadian Borrower or any
Eligible Affiliate and any drawings thereunder; provided that after giving
effect to any Canadian L/C Credit Extension with respect to any Canadian Letter
of Credit, (x) the Canadian Total Outstandings shall not exceed the Canadian
Aggregate Commitments, (y) the Canadian Outstanding Amount of the Canadian L/C
Obligations shall not exceed the Canadian Letter of Credit Sublimit. Within the
foregoing limits, any Canadian Borrower’s ability to obtain Canadian Letters of
Credit shall be fully revolving, and accordingly each Canadian Borrower may,
during the foregoing period, obtain Canadian Letters of Credit to replace
Canadian Letters of Credit that have expired or that have been drawn upon and
reimbursed. For purposes of this Section 3.3, a transfer of a Canadian Letter of
Credit to the U.S. Tranche shall not be conditioned on the satisfaction of
issuance provisions for such Letter of Credit under Sections 7.1.1 and 7.1.2.
     3.4 Canadian Prepayments.
     3.4.1 Voluntary Prepayments. Each Canadian Borrower may, upon notice to
Canadian Funding Agent, at any time or from time to time voluntarily prepay
Canadian Committed Loans in whole or in part without premium or penalty;
provided that such notice must be received by Canadian Funding Agent not later
than 11:00 a.m., Toronto time, (a) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans or BA Rate Loans; (b) one (1) Business Day
prior to any date of prepayment of ABR Rate Loans; and (c) any prepayment of
Canadian Committed Loans shall be in a principal amount permitted by
Section 8.1.2, or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Canadian Committed Loans to be prepaid and, if
Eurocurrency Rate Loans or BA Rate Loans are to be prepaid, the Interest
Period(s) of such Canadian Committed Loans. Canadian Funding Agent will promptly
notify each Canadian Lender of its receipt of each such notice, and of the
amount of such Canadian Lender’s Applicable Tranche Percentage of such
prepayment. If such notice is given by such Canadian Borrower, then such
Canadian Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan or BA Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amount
required pursuant to Section 9.5. Each such prepayment shall be applied to the
Canadian Committed Loans of Canadian Lenders in accordance with their respective
Applicable Tranche Percentages.
     3.4.2 Other Prepayments. If, on any date, the Canadian Total Outstandings
exceed the Canadian Aggregate Commitments then in effect, then, within two
(2) Business Days after notice from Canadian Funding Agent to ProLogis, Canadian
Borrowers shall prepay the Canadian Committed Loans and/or Canadian Borrowers
shall Cash Collateralize the Canadian L/C Obligations in an aggregate amount
sufficient to reduce such Canadian
Global Senior Credit Agreement

72



--------------------------------------------------------------------------------



 



Total Outstandings as of such date of payment to an amount not to exceed the
Canadian Aggregate Commitments then in effect, without regard to any minimum or
multiples specified in Section 8.1.2 with respect to prepayments. Each such
prepayment shall be applied to the Canadian Committed Loans of Canadian Lenders
in accordance with their respective Applicable Tranche Percentages.
     3.5 Termination of Canadian Commitments. Notwithstanding the foregoing, on
the Initial Maturity Date, (a) the Canadian Commitments of all Canadian Lenders
shall be immediately terminated; (b) the Canadian Total Outstandings (other than
with respect to any outstanding Canadian Letters of Credit) shall be due and
payable; (c) to the extent a Default does not exist, Global Administrative Agent
shall transfer each outstanding Canadian Letter of Credit, in whole, to the U.S.
Tranche to the extent of the availability under the U.S. Letter of Credit
Sublimit; and (d) to the extent that a Default exists or there is not sufficient
availability under the U.S. Letter of Credit Sublimit to transfer all of the
Canadian Letters of Credit to the U.S. Tranche, then each Canadian Letter of
Credit that may not be transferred in whole to the U.S. Tranche shall be Cash
Collateralized under the Canadian Tranche in accordance with Section 7.7, until
there is sufficient availability under the U.S. Letter of Credit Sublimit for
Global Administrative Agent to transfer such Canadian Letter of Credit to the
U.S. Tranche.
ARTICLE IV
EURO COMMITMENTS AND EURO CREDIT EXTENSIONS
     4.1 Euro Committed Loans. Subject to the terms and conditions set forth
herein, each Euro Lender severally agrees to make loans (each such loan, a “Euro
Committed Loan”) to each Euro Borrower in Euro or in one or more Alternative
Currencies of the Euro Tranche, subject to Section 4.2, from time to time, on
any Business Day during the Initial Availability Period with respect to such
Euro Lender’s Initial Commitment, and during the Extended Availability Period
with respect to such Euro Lender’s Extended Commitment, as applicable, under the
Euro Tranche, in an aggregate amount not to exceed at any time outstanding the
amount of such Euro Lender’s Euro Commitment; provided that after giving effect
to any Euro Committed Borrowing, (a) the Euro Total Outstandings shall not
exceed the Euro Aggregate Commitments, and (b) the Euro Credit Exposure of any
Euro Lender shall not exceed such Euro Lender’s Euro Commitment. Within the
limits of each Euro Lender’s Euro Commitment, Euro Borrowers may borrow under
this Section 4.1, prepay under Section 4.6, and reborrow under this Section 4.1.
Euro Committed Loans may be Eurocurrency Rate Loans or, solely upon the
occurrence of an event described in Section 9.3, Substitute Rate Loans, as
further provided herein.
     4.2 Euro Fronting Loans.
     4.2.1 Euro Fronting Loans. Subject to the terms and conditions set forth in
this Section 4.2, upon a request for a Euro Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 4.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such Euro Committed Borrowing in the requested currency
on behalf of each applicable Euro Non-Qualified Lender with respect to such Euro
Committed Borrowing and in the amount of each such Euro Non-Qualified Lender’s
Applicable Tranche Percentage for such Euro Committed Loan (each a “Euro
Fronting Loan”), notwithstanding the fact that such Euro
Global Senior Credit Agreement

73



--------------------------------------------------------------------------------



 



Fronting Loan, when aggregated with the Euro Credit Exposure of such Fronting
Lender, may exceed the amount of such Fronting Lender’s Euro Commitment;
provided that (a) after giving effect to any Euro Fronting Loan, the aggregate
Dollar Equivalent amount of all Fronting Loans funded by such Fronting Lender
shall not exceed the Fronting Commitment of such Fronting Lender, and (b) such
Fronting Lender shall not be a Euro Non-Qualified Lender with respect to such
Euro Fronting Loan. Immediately upon the making of a Euro Fronting Loan on
behalf of a Euro Non-Qualified Lender, such Euro Non-Qualified Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such Fronting Lender a risk participation in one hundred percent (100%) of such
Euro Fronting Loan. The purchase of such risk participation in each Euro
Fronting Loan by such Euro Non-Qualified Lender shall satisfy such Euro
Non-Qualified Lender’s funding requirements under Section 4.1. Notwithstanding
any other provision herein, no more than five (5) Credit Extensions that utilize
Euro Fronting Loans shall be made during any calendar month.
     4.2.2 Election of Fronting Lenders. (a) Upon a request for a Euro Committed
Borrowing in accordance with Section 4.3 in an Alternative Currency, or to a
TMK, with respect to which there are Euro Non-Qualified Lenders, there shall be
a Fronting Lender Election. If the Fronting Lenders based on the limitations set
forth in the proviso to the first sentence of Section 4.2.1 are unable to fund
the entire requested Euro Fronting Loan in such Alternative Currency or to such
TMK, then the applicable Euro Borrower may decrease the amount of the requested
Euro Committed Borrowing within one (1) Business Day after notice by Euro
Funding Agent of such limitation. If such Euro Borrower does not reduce its
request for a Euro Committed Borrowing to an amount equal to or less than the
available Fronting Commitment subject to the limitation set forth in the proviso
to the first sentence in Section 4.2.1, then the requested Euro Committed Loan
shall not be made by Euro Lenders.
(b) Upon a request for a Euro Committed Borrowing(other than in an Alternative
Currency) in accordance with Section 4.3 to a Foreign Borrower (other than a TMK
as set forth in paragraph (a) above) with respect to which there are Euro
Non-Qualified Lenders, there shall be a Fronting Lender Election. If the
Fronting Lenders based on the limitations set forth in the proviso to the first
sentence of Section 4.2.1 are unable to fund the entire requested Euro Fronting
Loan to such Foreign Borrower, then the applicable Euro Borrower may decrease
the amount of the requested Euro Committed Borrowing within one (1) Business Day
after notice by Euro Funding Agent of such limitation. If such Euro Borrower
does not reduce its request for a Euro Committed Borrowing to an amount equal to
or less than the available Fronting Commitment subject to the limitation set
forth in the proviso to the first sentence in Section 4.2.1, then (x) the
requested Euro Committed Loan shall be deemed to be reduced to the available
Fronting Commitments and (y) the applicable Euro Borrower shall be deemed to
have requested an additional Euro Committed Loan in the amount of the excess of
the requested Euro Committed Loan over the available Fronting Commitments which
shall be made by Euro Lenders without the utilization of any Fronting Loans.
Global Senior Credit Agreement

74



--------------------------------------------------------------------------------



 



     4.2.3 Refinancing of the Euro Fronting Loans.
(a) (i) On the Trigger Date, Euro Funding Agent shall notify each Euro
Non-Qualified Lender of its obligation to fund its participation in each
applicable Euro Fronting Loan. Each applicable Euro Non-Qualified Lender shall
make the amount of its participation in each applicable Euro Fronting Loan
specified in such notice available to Euro Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at Euro Funding Agent’s Office for
payments in the same currency as the applicable Euro Fronting Loan not later
than 10:00 a.m., Brussels time, on the Business Day specified in such notice.
        (ii) To the extent that a Euro Non-Qualified Lender that has a risk
participation in a Euro Fronting Loan assigns all or part of its interest in
such risk participation under Section 16.6 to a Euro Qualified Lender for
purposes of such Euro Fronting Loan, then such Euro Qualified Lender shall make
the amount of its assigned participation in such Euro Fronting Loan available to
Euro Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at Euro Funding Agent’s Office for payments in the same currency as the
applicable Euro Fronting Loan not later than 1:00 p.m., Brussels time, on the
third (3rd) Business Day following the effective date of the assignment.
     (b) If any applicable Euro Lender fails to make available to any Fronting
Lender any amount required to be paid by such Euro Lender pursuant to the
foregoing provisions of this Section 4.2.3 by the time specified in
Section 4.2.3(a), such Fronting Lender shall be entitled to recover from such
Euro Lender (acting through Euro Funding Agent), on demand, such amount in the
same currency as the applicable Euro Fronting Loan with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Fronting Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of a
Fronting Lender submitted to any applicable Euro Lender (through Euro Funding
Agent) with respect to any amount owing under this clause (b) shall be
conclusive absent manifest error.
     (c) Each applicable Euro Lender’s obligation to purchase and fund risk
participations in Euro Fronting Loans pursuant to this Section 4.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Euro Lender may have against the applicable Fronting Lender, any Euro
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay any Fronting Lender, together with interest as provided
herein.
Global Senior Credit Agreement

75



--------------------------------------------------------------------------------



 



     (d) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such Euro Fronting Loan, such Fronting Lender
will distribute to such Euro Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such Euro
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.
     (e) If any payment received by any Fronting Lender (and paid to a Euro
Lender) in respect of principal or interest on any Euro Fronting Loan is
required to be returned by such Fronting Lender under any of the circumstances
described in Section 16.5 (including pursuant to any settlement entered into by
such Fronting Lender in its direction), such Euro Lender shall pay to such
Fronting Lender in the applicable currency of such Euro Fronting Loan the amount
of such payment in respect of such Euro Fronting Loan on demand of Euro Funding
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
Euro Funding Agent will make such demand upon the request of the applicable
Fronting Lender. The obligations of Euro Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
     4.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable Euro
Lender funds its risk participation pursuant to this Section 4.2 to refinance
such Euro Lender’s applicable Euro Fronting Loan, all payments made hereunder in
respect of the portion of any Euro Committed Loan that was funded in part by a
Fronting Lender on behalf of such Euro Lender shall be solely for the account of
the applicable Fronting Lender.
     4.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting Lender
shall be required to make a Euro Fronting Loan on behalf of a Euro Non-Qualified
Lender that is a Defaulting Lender at the time of the receipt by Euro Funding
Agent of the applicable Euro Committed Loan Notice. In addition, to the extent
(a) a Euro Fronting Loan is outstanding, (b) a Euro Non-Qualified Lender becomes
a Defaulting Lender, and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable Euro Borrower, then such Euro Borrower shall repay
such Euro Fronting Loan (i) on or before the earlier of (A) thirty (30) days
following receipt of such demand or (B) the fifth (5th) day following the last
day of the applicable Interest Period ending after receipt of such demand, or
(ii) if no Interest Period is in effect with respect to such Euro Fronting Loan,
within ten (10) days following receipt of such demand. If any such Euro Fronting
Loan is not repaid in full on the last day of an Interest Period (if applicable
or required under clause (i)(B) above), subject to Section 8.4.2, such Euro
Fronting Loan shall bear interest at the Money Market Rate plus the Applicable
Margin until such payment is due hereunder.
Global Senior Credit Agreement

76



--------------------------------------------------------------------------------



 



     4.3 Euro Committed Borrowings, Conversions and Continuations of Euro
Committed Loans.
     4.3.1 Procedures for Euro Committed Borrowings. Each Euro Committed
Borrowing, each conversion of Euro Committed Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting Euro Borrower’s irrevocable written notice to Euro Funding Agent.
Each such notice must be received by Euro Funding Agent not later than
10:00 a.m., Brussels time, (a) three (3) Business Days (five (5) Business Days
in the case of a Foreign Borrower) prior to the requested date of any Euro
Committed Borrowing of, or continuation of Eurocurrency Rate Loans denominated
in Euro, Sterling, or Dollars, and (b) four (4) Business Days (five (5) Business
Days in the case of a Foreign Borrower) prior to the requested date of any Euro
Committed Borrowing of, or continuation of Eurocurrency Rate Loans denominated
in Yen. Each Euro Committed Loan Notice must be in writing and appropriately
completed and signed by a Responsible Officer of such Euro Borrower. Each Euro
Committed Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount permitted by Section 8.1.1. Each Euro Committed
Loan Notice shall be in writing and shall specify (i) the jurisdiction of the
applicable Euro Borrower and whether such Borrower is a Foreign Borrower,
(ii) whether the applicable Euro Borrower is requesting a Euro Committed
Borrowing, a conversion of Euro Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (iii) the requested date of the Euro
Committed Borrowing or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Euro Committed Loans to be borrowed
or continued, (v) the Type of Euro Committed Loans to be borrowed, (vi) if
applicable, the duration of the Interest Period with respect thereto, and
(vii) the currency of the Euro Committed Loans to be borrowed or continued. If
the requesting Euro Borrower fails to specify a currency in a Euro Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Euro. If the requesting Euro Borrower fails to specify a Type of Euro
Committed Loan in a Euro Committed Loan Notice or if the requesting Euro
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Euro Committed Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one (1) month. If
the requesting Euro Borrower requests a Euro Committed Borrowing of, or
continuation of Eurocurrency Rate Loans in any such Euro Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month. No Euro Committed Loan may be continued as a
Euro Committed Loan denominated in a different currency, but instead must be
repaid in the original currency of such Euro Committed Loan and reborrowed in
the other currency.
     4.3.2 Funding of Euro Committed Loans. Following receipt of a Euro
Committed Loan Notice, Euro Funding Agent shall promptly notify each Euro Lender
of the amount (and currency) of its Applicable Tranche Percentage of the
applicable Euro Committed Borrowings, and if no timely notice of a continuation
is provided by the applicable Euro Borrower, Euro Funding Agent shall notify
each Euro Lender of the details of any automatic continuations, in each case as
described in Section 4.3.1. In the case of a Euro Committed Borrowing, each Euro
Qualified Lender and the applicable Fronting Lender, if any, shall make the
amount of its Euro Committed Loan available to Euro Funding Agent
Global Senior Credit Agreement

77



--------------------------------------------------------------------------------



 



in Same Day Funds at Euro Funding Agent’s Office for the applicable currency not
later than 10:00 a.m., Brussels time, in the case of any Euro Committed Loan
denominated in any Euro or Sterling, and not later than the Applicable Time
specified by Euro Funding Agent in the case of any Euro Committed Loan in an
Alternative Currency, other than Sterling, under the Euro Tranche, in each case
on the Business Day specified in the applicable Euro Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 10.2 (and, if
such Euro Committed Borrowing is the initial Credit Extension, Section 10.1),
Euro Funding Agent shall make all funds so received available to the applicable
Euro Borrower in like funds as received by Euro Funding Agent either by
(a) crediting the account of such Euro Borrower on the books of Euro Funding
Agent with the amount of such funds or (b) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
Euro Funding Agent by such Euro Borrower; provided that if, on the date a Euro
Committed Loan Notice, with respect to a Euro Committed Borrowing denominated in
Euro or Sterling is given by the requesting Euro Borrower, such Borrower has
outstanding Euro L/C Borrowings denominated in such currency of such Borrowing,
then the proceeds of such Euro Committed Borrowing, first, shall be applied to
the payment in full of such Euro L/C Borrowings, and, second, shall be made
available to the requesting Euro Borrower as provided above.
     4.3.3 Certain Continuations and Conversions. Except as otherwise provided
herein, a Eurocurrency Rate Loan may be continued only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, the Euro Required Lenders may at their option, by notice to the Euro
Borrowers (which notice may be revoked at the option of Euro Required Lenders
notwithstanding any provision of Section 16.1) declare that no Euro Loans may be
requested or continued as Eurocurrency Rate Loans, other than as Eurocurrency
Rate Loan with an Interest Period of one (1) month.
     4.3.4 Notice of Rates. Euro Funding Agent shall promptly notify each
applicable Euro Borrower and Euro Lender of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.
     4.3.5 Number of Interest Periods. After giving effect to all Euro Committed
Borrowings and all continuations of Euro Committed Loans as the same Type, there
shall not be more than twelve (12) Interest Periods in effect with respect to
Euro Committed Loans.
     4.4 Euro Letters of Credit. Subject to the terms and conditions set forth
herein, (a) each Euro L/C Issuer agrees, in reliance upon the agreements of Euro
Lenders set forth in this Section 4.4 and Article VII, (i) from time to time on
any Business Day during the Extended Availability Period, to issue Euro Letters
of Credit denominated in Euro or Sterling for the account of any Euro Borrower
or any Eligible Affiliate, and to amend or extend Euro Letters of Credit
previously issued by it, in accordance with Section 7.2, and (ii) to honor
drawings under the applicable Euro Letters of Credit; and (b) Euro Lenders
severally agree to participate in Euro Letters of Credit issued for the account
of any Euro Borrower or any Eligible Affiliates and any drawings thereunder;
provided that after giving effect to any Euro L/C Credit Extension with respect
to any Euro Letter of Credit, (x) the Euro Total Outstandings shall not exceed
the Euro Aggregate Commitments, (y) the Euro Credit
Global Senior Credit Agreement

78



--------------------------------------------------------------------------------



 



Exposure of any Euro Lender shall not exceed such Euro Lender’s Euro Commitment,
and (z) the Euro Outstanding Amount of the Euro L/C Obligations shall not exceed
the Euro Letter of Credit Sublimit. Within the foregoing limits, any Euro
Borrower’s ability to obtain Euro Letters of Credit shall be fully revolving,
and accordingly each Euro Borrower may, during the foregoing period, obtain Euro
Letters of Credit to replace Euro Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Euro Existing Letters of Credit that
were originally issued for the account of a Person that is not a Euro Borrower
shall, immediately upon the effectiveness hereof, be deemed to have been issued
pursuant hereto for the account of the applicable Euro Borrower identified as
the “Account Obligor” on Schedule 2.4(b) (which Euro Borrower hereby assumes all
Euro L/C Obligations with respect to such Euro Existing Letter of Credit), and
from and after the Closing Date shall be subject to and governed by the terms
and conditions hereof.
     4.5 Euro Swing Line Loans.
     4.5.1 The Euro Swing Line. Subject to the terms and conditions set forth
herein, Euro Swing Line Lender agrees, in reliance upon the agreements of the
other Euro Lenders set forth in this Section 4.5, to make loans in Euro or
Sterling (each such loan, a “Euro Swing Line Loan”) to any Domestic Borrower
under the Euro Tranche from time to time on any Business Day during the Extended
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Euro Swing Line Sublimit, notwithstanding the fact that such
Euro Swing Line Loans, when aggregated with the Applicable Tranche Percentage of
the Euro Outstanding Amount of Euro Committed Loans and Euro L/C Obligations of
Euro Lender acting as Euro Swing Line Lender, may exceed the amount of such Euro
Lender’s Euro Commitment; provided that after giving effect to any Euro Swing
Line Loan, (i) the Euro Total Outstandings shall not exceed the Euro Aggregate
Commitments, and (ii) the Euro Credit Exposure of any Euro Lender shall not
exceed such Euro Lender’s Euro Commitment, and provided, further, that no Euro
Borrower shall use the proceeds of any Euro Swing Line Loan to refinance any
other outstanding Euro Swing Line Loan. Within the foregoing limits, each Euro
Borrower may borrow under this Section 4.5, prepay under Section 4.6, and
reborrow under this Section 4.5. Each Euro Swing Line Loan shall be a Money
Market Rate Loan. Immediately upon the making of a Euro Swing Line Loan, each
Euro Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from Euro Swing Line Lender a risk participation in such
Euro Swing Line Loan in an amount equal to the product of such Euro Lender’s
Applicable Tranche Percentage times the amount of such Euro Swing Line Loan.
Notwithstanding the foregoing, (i) no Euro Swing Line Loan shall be made to any
Foreign Borrower under the Euro Tranche and (ii) Euro Swing Line Lender shall
have no obligation to make any Euro Swing Line Loan if any Euro Lender has
failed to fund any amount required under Section 4.5.3, unless such failure has
been cured, or is at the time of making any Euro Swing Line Loan a Defaulting
Lender, unless Euro Swing Line Lender has entered into arrangements satisfactory
to Euro Swing Line Lender, in its sole discretion, with the applicable Borrower
or such Euro Lender to eliminate Euro Swing Line Lender’s risk with respect to
such Euro Lender.
     4.5.2 Borrowing Procedures. Each Euro Swing Line Borrowing shall be made
upon the requesting Euro Borrower’s irrevocable notice to Euro Swing Line Lender
and Euro Funding Agent, which may only be given by written notice. Each such
notice must
Global Senior Credit Agreement

79



--------------------------------------------------------------------------------



 



be received by Euro Swing Line Lender and Euro Funding Agent not later than
10:00 a.m., Brussels time, on the requested borrowing date, and shall specify
(a) the amount to be borrowed, which shall be a minimum of EUR 500,000 for a
Euro denominated Euro Swing Line Loan and £500,000 for a Sterling denominated
Euro Swing Line Loan, and (b) the requested borrowing date, which shall be a
Business Day. Each such written Euro Swing Line Loan Notice shall be
appropriately completed and signed by a Responsible Officer of the requesting
Euro Borrower. Promptly after receipt by Euro Swing Line Lender of any written
Euro Swing Line Loan Notice, Euro Swing Line Lender will confirm with Euro
Funding Agent (by telephone or in writing) that it has also received such Euro
Swing Line Loan Notice and, if not, Euro Swing Line Lender will notify Euro
Funding Agent (in writing) of the contents thereof. Unless Euro Swing Line
Lender has received notice (in writing) from Global Administrative Agent, Euro
Funding Agent, (including at the request of any Euro Lender) or any Credit Party
prior to 2:00 p.m. (Brussels time) on the date of the proposed Euro Swing Line
Borrowing (i) directing Euro Swing Line Lender not to make such Euro Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 4.5.1, or (ii) that one or more of the applicable conditions
specified in Article X is not then satisfied, then, subject to the terms and
conditions hereof, Euro Swing Line Lender will, not later than 3:00 p.m.
(Brussels time) on the borrowing date specified in such Euro Swing Line Loan
Notice, make the amount of its Euro Swing Line Loan available to the requesting
Euro Borrower.
     4.5.3 Refinancing of Euro Swing Line Loans.
     (a) Euro Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable Euro Borrower (which hereby irrevocably
authorizes Euro Swing Line Lender to so request on its behalf), that each Euro
Lender make an Eurocurrency Rate Loan with an Interest Period of one (1) month
denominated in Euro or Sterling, as applicable, in an amount equal to such Euro
Lender’s Applicable Tranche Percentage of the amount of the Euro Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Euro Committed Loan Notice for purposes hereof)
and in accordance with the requirements of Section 4.3, without regard to the
minimum and multiples specified therein for the principal amount of Eurocurrency
Rate Loans, but subject to the unutilized portion of the Euro Aggregate
Commitments and the conditions set forth in Section 10.2. Euro Swing Line Lender
shall furnish to such Euro Borrower with a copy of the applicable Euro Committed
Loan Notice promptly after delivering such notice to Euro Funding Agent. To the
extent that the Euro Swing Line Loan is denominated in Sterling and there are
Euro Non-Qualified Lenders with respect to Sterling, then Euro Funding Agent may
elect a Fronting Lender in accordance with Section 4.2. Furthermore, to the
extent that there are no available Fronting Lenders, then such Euro Swing Line
Loan shall be converted to Euro based on the Euro Equivalent amount of such Euro
Swing Line Loan and refinanced as a Eurocurrency Rate Loan in Euro with an
Interest Period of one (1) month. Each Euro Qualified Lender shall make an
amount equal to its Applicable Tranche Percentage of the amount specified in
such Euro Committed Loan Notice available to Euro Funding Agent, and the
applicable Fronting Lender, if any, shall make available the Euro
Global Senior Credit Agreement

80



--------------------------------------------------------------------------------



 



Fronting Loan in accordance with Section 4.2, in each case in Same Day Funds for
the account of Euro Swing Line Lender at Euro Funding Agent’s Office for Euro or
Sterling denominated payments, as applicable, not later than 1:00 p.m. (Brussels
time) on the day specified in such Euro Committed Loan Notice, whereupon,
subject to Section 4.5.3(b), each Euro Lender and each Fronting Lender that so
makes funds available shall be deemed to have made a Eurocurrency Rate Loan with
an Interest Period of one (1) month to such Euro Borrower in such amount and in
Euro or Sterling, as applicable. Euro Funding Agent shall remit the funds so
received to Euro Swing Line Lender.
     (b) If for any reason any Euro Swing Line Loan cannot be refinanced by such
a Euro Committed Borrowing in accordance with Section 4.5.3(a), the request for
a Eurocurrency Rate Loan with an Interest Period of one (1) month submitted by
Euro Swing Line Lender as set forth herein shall be deemed to be a request by
Euro Swing Line Lender that each Euro Lender fund its risk participation in the
relevant Euro Swing Line Loan; provided that to the extent that a Euro Swing
Line Loan is denominated in Sterling and there are Euro Non-Qualified Lenders
with respect to Sterling, then the aggregate amount of the Euro Swing Line Loan
shall be converted to Euro based on the Euro Equivalent amount of such Euro
Swing Line Loan and shall bear interest at the Default Rate for a Eurocurrency
Rate Loan with an Interest Period of one (1) month, and each Euro Lender shall
make a payment in satisfaction of its participation obligations under this
Section 4.5.3 in Euro. Each Euro Lender’s payment to Euro Funding Agent for the
account of Euro Swing Line Lender pursuant to Section 4.5.3(a) shall be deemed
payment in respect of such participation.
     (c) If any Euro Lender fails to make available directly to Euro Funding
Agent, or purchase a risk participation in the applicable Euro Fronting Loan for
the account of Euro Swing Line Lender any amount (the “Unfunded Euro Swing Line
Amount”) required to be paid by such Euro Lender pursuant to the foregoing
provisions of this Section 4.5.3 by the time specified in Section 4.5.3(a),
(i) Euro Swing Line Lender shall be entitled to recover from such Euro Lender
(acting through Euro Funding Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to Euro Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
and (ii) for the avoidance of doubt, the Unfunded Euro Swing Line Amount shall
become due and payable on the date specified in Section 8.3(d)(i). A certificate
of Euro Swing Line Lender submitted to any Euro Lender (through Euro Funding
Agent) with respect to any amounts owing under this clause (c) shall be
conclusive absent manifest error.
     (d) Each Euro Lender’s obligation to make Euro Committed Loans, to purchase
risk participations in Euro Fronting Loans pursuant to this Section 4.5.3, or to
purchase and fund risk participations in Euro Swing Line Loans pursuant to this
Section 4.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
Global Senior Credit Agreement

81



--------------------------------------------------------------------------------



 



other right which such Euro Lender may have against Euro Swing Line Lender, any
Euro Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Euro Lender’s
obligation to make Euro Committed Loans pursuant to this Section 4.5.3 is
subject to the conditions set forth in Section 10.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay Euro Swing Line Loans, together with interest as provided
herein.
     4.5.4 Repayment of Participations.
     (a) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Swing Line Loan, if Euro Swing Line Lender receives any
payment on account of such Euro Swing Line Loan, Euro Swing Line Lender will
distribute to such Euro Lender its Applicable Tranche Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Euro Lender’s risk participation was funded) in the
same funds as those received by Euro Swing Line Lender.
     (b) If any payment received by Euro Swing Line Lender in respect of
principal or interest on any Euro Swing Line Loan is required to be returned by
Euro Swing Line Lender under any of the circumstances described in Section 16.5
(including pursuant to any settlement entered into by Euro Swing Line Lender in
its discretion), each Euro Lender shall pay to Euro Swing Line Lender its
Applicable Tranche Percentage thereof on demand of Euro Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. Euro
Funding Agent will make such demand upon the request of Euro Swing Line Lender.
The obligations of Euro Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     4.5.5 Interest for Account of Euro Swing Line Lender. Euro Swing Line
Lender shall be responsible for invoicing the applicable Euro Borrowers for
interest on the Euro Swing Line Loans. Until a Euro Lender funds its Euro
Committed Loan or risk participation pursuant to Section 4.5.3 to refinance such
Euro Lender’s Applicable Tranche Percentage of any Euro Swing Line Loan,
interest in respect of such Euro Lender’s Applicable Tranche Percentage shall be
solely for the account of Euro Swing Line Lender.
     4.5.6 Payments Directly to Euro Swing Line Lender. Each Euro Borrower shall
make all payments of principal and interest in respect of the Euro Swing Line
Loans directly to Euro Swing Line Lender.
     4.6 Euro Prepayments.
     4.6.1 Prepayments of Committed Loans. Each Euro Borrower may, upon notice
to Euro Funding Agent, at any time or from time to time voluntarily prepay Euro
Global Senior Credit Agreement

82



--------------------------------------------------------------------------------



 



Committed Loans in whole or in part without premium or penalty; provided that
(a) such notice must be received by Euro Funding Agent not later than
10:00 a.m., Brussels time, five (5) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans; and (b) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount permitted by Section 8.1.2 or, if
less, the entire principal amount thereof then outstanding, provided that if
Euro Lenders have made any Euro Committed Loans pursuant to Section 4.5.3 or
7.3.2, then the applicable Euro Borrower may make a prepayment in any other
amount so long as, after giving effect thereto, the aggregate principal amount
of all Eurocurrency Rate Loans is in the principal Euro Equivalent amount of EUR
1,000,000 or a higher integral multiple of EUR 100,000. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Euro Committed
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Eurocurrency Rate Loans. Euro Funding Agent will
promptly notify each Euro Lender of its receipt of each such notice, and of the
amount of such Euro Lender’s Applicable Tranche Percentage of such prepayment.
If such notice is given by such Euro Borrower, then such Euro Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 9.5. Subject to
Sections 4.2.4 and 8.8.3, each such prepayment shall be applied to the Euro
Committed Loans of Euro Lenders in accordance with their respective Applicable
Tranche Percentages.
     4.6.2 Prepayments of Swing Line Loans. The applicable Euro Borrower may,
upon notice to Euro Swing Line Lender (with a copy to Euro Funding Agent), at
any time or from time to time, voluntarily prepay any Euro Swing Line Loans in
whole or in part without premium or penalty; provided that (a) such notice must
be received by Euro Swing Line Lender, and Euro Funding Agent not later than
10:00 a.m., Brussels time, on the date of the prepayment, and (b) any such
prepayment shall be in a minimum principal amount of EUR 500,000 for Euro
denominated Euro Swing Line Loans and £500,000 for Sterling denominated Swing
Line Loans. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by such Euro Borrower, such Euro Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
     4.6.3 Prepayments Due to Currency Fluctuations. Euro Funding Agent shall
calculate the Euro Equivalent of the Euro Total Outstandings (but only with
respect to Eurocurrency Rate Loans denominated in an Alternative Currency) on
each Revaluation Date. If on the Revaluation Date that occurs on the first (1st)
Business Day of each calendar month, or such other times as Euro Funding Agent
may determine in its reasonable discretion, such calculation reflects that, as
of such Revaluation Date, the Euro Equivalent of the Euro Total Outstandings
exceeds an amount equal to one hundred and five percent (105%) of the Euro
Aggregate Commitments then in effect, then, within two (2) Business Days after
notice of such calculation from Euro Funding Agent to ProLogis, Euro Borrowers
shall prepay the Euro Loans and/or Euro Borrowers shall Cash Collateralize the
Euro L/C Obligations in an aggregate amount sufficient to reduce the Euro
Equivalent of such Euro Total Outstandings as of such date of payment to an
amount not to exceed one hundred percent (100%) of the Euro Aggregate
Commitments then in effect,
Global Senior Credit Agreement

83



--------------------------------------------------------------------------------



 



provided that solely for purposes of measuring compliance with this Section
4.6.3, the amount of Cash Collateral delivered to Collateral Agent under this
Section 4.6.3 shall be deemed to have reduced the Euro Total Outstandings.
Subject to Section 4.2.4, each such prepayment shall be applied to the Euro
Committed Loans of Euro Lenders in accordance with their respective Applicable
Tranche Percentages.
     4.6.4 Other Prepayments. If, on any date other than the Initial Maturity
Date, the Euro Equivalent of the Euro Total Outstandings exceeds the Euro
Aggregate Commitments then in effect and such excess is not due to a currency
exchange fluctuation covered under Section 4.6.3, then, within two (2) Business
Days after notice from Euro Funding Agent to ProLogis, Euro Borrowers shall
prepay the Euro Committed Loans and/or Euro Borrowers shall Cash Collateralize
the Euro L/C Obligations in an aggregate amount sufficient to reduce the Euro
Equivalent of such Euro Total Outstandings as of such date of payment to an
amount not to exceed the Euro Aggregate Commitments then in effect, without
regard to any minimum or multiples specified in Section 8.1.2 with respect to
prepayments. Subject to Section 4.2.4, each such prepayment shall be applied to
the Euro Committed Loans of Euro Lenders in accordance with their respective
Applicable Tranche Percentages.
ARTICLE V
YEN COMMITMENTS AND YEN CREDIT EXTENSION
     5.1 Yen Committed Loans. Subject to the terms and conditions set forth
herein, each Yen Lender severally agrees to make loans (each such loan, a “Yen
Committed Loan”) to each Yen Borrower, subject to Section 5.2, in Yen or in one
or more Alternative Currencies of the Yen Tranche from time to time, on any
Business Day during the Initial Availability Period with respect to such Yen
Lender’s Initial Commitment, and during the Extended Availability Period with
respect to such Yen Lender’s Extended Commitment, as applicable, under the Yen
Tranche, in an aggregate amount not to exceed at any time outstanding the amount
of such Yen Lender’s Yen Commitment; provided that after giving effect to any
Yen Committed Borrowing, (a) the Yen Total Outstandings shall not exceed the Yen
Aggregate Commitments, and (b) the Yen Credit Exposure of any Yen Lender shall
not exceed such Yen Lender’s Yen Commitment, provided further, that any Yen
Committed Loan denominated in Yen may only be made to a Yen Borrower organized
under the Laws of Japan, a Japan Property Fund, or ProLogis Japan Finance
Incorporated (Delaware). Within the limits of each Yen Lender’s Yen Commitment,
Yen Borrowers may borrow under this Section 5.1, prepay under Section 5.6, and
reborrow under this Section 5.1. Yen Committed Loans may be Base Rate Loans (if
denominated in Dollars), ABR Rate Loans (if denominated in Yen), or Eurocurrency
Rate Loans, as further provided herein.
     5.2 Yen Fronting Loans.
     5.2.1 Yen Fronting Loans. Subject to the terms and conditions set forth in
this Section 5.2, upon a request for a Yen Committed Borrowing in an Alternative
Currency or to a Foreign Borrower in compliance with Section 5.1, each Fronting
Lender agrees, subject to the limitations set forth below, to fund its Fronting
Portion of such Yen Committed Borrowing in the requested currency on behalf of
each applicable Yen Non-Qualified Lender with respect to such Yen Committed
Borrowing and in the amount of each such Yen Non-Qualified Lender’s Applicable
Tranche Percentage for such Yen
Global Senior Credit Agreement

84



--------------------------------------------------------------------------------



 



Committed Loan (each a “Yen Fronting Loan”), notwithstanding the fact that such
Yen Fronting Loan, when aggregated with the Applicable Tranche Percentage of the
Yen Credit Exposure of such Fronting Lender may exceed the amount of such
Fronting Lender’s Yen Commitment; provided that (a) after giving effect to any
Yen Fronting Loan, the aggregate Dollar Equivalent amount of all Fronting Loans
funded by such Fronting Lender shall not exceed the Fronting Commitment of such
Fronting Lender and (b) such Fronting Lender shall not be a Yen Non-Qualified
Lender with respect to such Yen Fronting Loan. Immediately upon the making of a
Yen Fronting Loan on behalf of a Yen Non-Qualified Lender, such Yen
Non-Qualified Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Fronting Lender a risk
participation in one hundred percent (100%) of such Yen Fronting Loan. The
purchase of such risk participation in each Yen Fronting Loan by such Yen
Non-Qualified Lender shall satisfy such Yen Non-Qualified Lender’s funding
requirements under Section 5.1. Notwithstanding any other provision herein, no
more than five (5) Credit Extensions that utilize Yen Fronting Loans shall be
made during any calendar month.
     5.2.2 Election of Fronting Lenders. Upon a request for a Yen Committed
Borrowing in accordance with Section 5.3 in an Alternative Currency or for a
Foreign Borrower with respect to which there are Yen Non-Qualified Lenders,
there shall be a Fronting Lender Election. If the Fronting Lenders based on the
limitations set forth in the proviso to the first sentence of Section 5.2.1 are
unable to fund the entire requested Yen Fronting Loan, then the applicable Yen
Borrower may decrease the amount of the requested Yen Committed Borrowing within
one (1) Business Day after notice by Yen Funding Agent of such limitation. If
such Yen Borrower does not reduce its request for a Yen Committed Borrowing to
an amount equal to or less than the available Fronting Commitment subject to the
limitation set forth the proviso to the first sentence in Section 5.2.1, then
the requested Yen Committed Loan shall not be made by Yen Lenders.
     5.2.3 Refinancing of the Yen Fronting Loans.
(a) (i) On the Trigger Date, Yen Funding Agent shall notify each Yen
Non-Qualified Lender of its obligation to fund its participation in each
applicable Yen Fronting Loan. Each applicable Yen Non-Qualified Lender shall
make the amount of its participation in each applicable Yen Fronting Loan
specified in such notice available to Yen Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at Yen Funding Agent’s Office for
payments in the same currency as the applicable Yen Fronting Loan not later than
1:00 p.m., Tokyo time, on the Business Day specified in such notice.
         (ii) To the extent that a Yen Non-Qualified Lender that has a risk
participation in a Yen Fronting Loan assigns all or part of its interest in such
risk participation under Section 16.6 to a Yen Qualified Lender for purposes of
such Yen Fronting Loan, then such Yen Qualified Lender shall make the amount of
its assigned participation in such Yen Fronting Loan available to Yen Funding
Agent in Same Day Funds for the account of the applicable Fronting Lender at Yen
Funding Agent’s Office
Global Senior Credit Agreement

85



--------------------------------------------------------------------------------



 



for payments in the same currency as the applicable Yen Fronting Loan not later
than 1:00 p.m., Tokyo time, on the third (3rd) Business Day following the
effective date of the assignment.
     (b) If any applicable Yen Lender fails to make available to any Fronting
Lender any amount required to be paid by such Yen Lender pursuant to the
foregoing provisions of this Section 5.2.3 by the time specified in
Section 5.2.3(a), the applicable Fronting Lender shall be entitled to recover
from such Yen Lender (acting through Yen Funding Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Fronting Lender
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of a Fronting Lender submitted to any applicable Yen
Lender (through Yen Funding Agent) with respect to any amount owing under this
clause (b) shall be conclusive absent manifest error.
     (c) Each applicable Yen Lender’s obligation to purchase and fund risk
participations in Yen Fronting Loans pursuant to this Section 5.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Yen Lender may have against the applicable Fronting Lender, any Yen
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Yen
Borrower to repay any Fronting Lender, together with interest as provided
herein.
     (d) At any time after any Yen Lender has purchased and funded a risk
participation in a Yen Fronting Loan, if the applicable Fronting Lender receives
any payment on account of such Fronting Loan, such Fronting Lender will
distribute to such Yen Lender such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Yen
Lender’s risk participation was funded) in the same funds and currency as those
received by the applicable Fronting Lender.
     (e) If any payment received by any Fronting Lender (and paid to a Yen
Lender) in respect of principal or interest on any Yen Fronting Loan is required
to be returned by such Fronting Lender under any of the circumstances described
in Section 16.5 (including pursuant to any settlement entered into by such
Fronting Lender in its direction), such Yen Lender shall pay to such Fronting
Lender in the applicable currency of such Yen Fronting Loan the amount of such
payment in respect of such Yen Fronting Loan on demand of Yen Funding Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. Yen
Funding Agent will make such demand upon the request of the applicable Fronting
Lender. The obligations of Yen Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
Global Senior Credit Agreement

86



--------------------------------------------------------------------------------



 



     5.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until a Yen Lender funds
its risk participation pursuant to this Section 5.2 to refinance such Yen
Lender’s applicable Yen Fronting Loan, all payments made hereunder in respect of
the portion of any Yen Committed Loans that was funded in part by a Fronting
Lender on behalf of such Yen Lender shall be solely for the account of the
applicable Fronting Lender.
     5.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting Lender
shall be required to make a Yen Fronting Loan on behalf of a Yen Non-Qualified
Lender that is a Defaulting Lender at the time of the receipt by Yen Funding
Agent of the applicable Yen Committed Loan Notice. In addition, to the extent
(a) a Yen Fronting Loan is outstanding, (b) a Yen Non-Qualified Lender becomes a
Defaulting Lender, and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable Yen Borrower, then such Yen Borrower shall repay
such Yen Fronting Loan (i) on or before the earlier of (A) thirty (30) days
following receipt of such demand or (B) the fifth (5th) day following the last
day of the applicable Interest Period ending after receipt of such demand, or
(ii) if no Interest Period is in effect with respect to such Yen Fronting Loan,
within ten (10) days following receipt of such demand. If any such Yen Fronting
Loan is not repaid in full on the last day of an Interest Period (if applicable
or required under clause (i)(B) above), subject to Section 8.4.2, such Yen
Fronting Loan shall bear interest at the Money Market Rate plus the Applicable
Margin until such payment is due hereunder.
     5.3 Yen Committed Borrowings, Conversions and Continuations of Yen
Committed Loans.
     5.3.1 Procedures for Yen Committed Borrowings. Each Yen Committed
Borrowing, each conversion of Yen Committed Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting Yen Borrower’s irrevocable notice to Yen Funding Agent, which may be
given by telephone. Each such notice must be received by Yen Funding Agent not
later than 11:00 a.m., Tokyo time, (a) three (3) Business Days (five (5)
Business Days in the case of a Foreign Borrower) prior to the requested date of
any Yen Committed Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans denominated in Yen or of any conversion of Eurocurrency Rate Loans
denominated in Yen to ABR Rate Loans, (b) two (2) Business Days prior to the
requested date of any conversion of Eurocurrency Rate Loans denominated in
Dollars to Base Rate Committed Loans, (c) four (4) Business Days (five
(5) Business Days in the case of a Foreign Borrower) prior to the requested date
of any Yen Committed Borrowing or continuation of Eurocurrency Rate Loans
denominated in any Alternative Currency, and (d) two (2) Business Days (five
(5) Business Days in the case of a Foreign Borrower) prior to the date of any
Yen Committed Borrowing of Base Rate Committed Loans or ABR Rate Loans. Each
telephonic notice by the requesting Yen Borrower pursuant to this Section 5.3
must be confirmed promptly by delivery to Yen Funding Agent of a written Yen
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of such Yen Borrower. Each Yen Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount permitted
by Section 8.1.1, and except as provided in Sections 7.3, each Yen Committed
Borrowing of or conversion to Base Rate Committed Loans or ABR Rate Loans shall
be in
Global Senior Credit Agreement

87



--------------------------------------------------------------------------------



 



a principal amount permitted by Section 8.1.1. Each Yen Committed Loan Notice
(whether telephonic or written) shall specify (i) the jurisdiction of the
applicable Yen Borrower and whether such Borrower is a Foreign Borrower,
(ii) whether the applicable Yen Borrower is requesting a Yen Committed
Borrowing, a conversion of Yen Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Yen Committed Loans to be borrowed,
converted or continued, (v) the Type of Yen Committed Loans to be borrowed or to
which existing Yen Committed Loans are to be converted, (vi) if applicable, the
duration of the Interest Period with respect thereto, and (vii) the currency of
the Yen Committed Loans to be borrowed or converted. If the requesting Yen
Borrower fails to specify a currency in a Yen Committed Loan Notice requesting a
Yen Committed Borrowing, then the Yen Committed Loans so requested shall be made
in Yen. If the requesting Yen Borrower fails to specify a Type of Yen Committed
Loan in a Yen Committed Loan Notice or fails to give a timely notice requesting
a conversion or continuation, then (A) if the applicable Yen Committed Loans are
denominated in Dollars, such Yen Committed Loans shall be made as, or converted
to, Base Rate Loans; (B) if the applicable Yen Committed Loans are denominated
in Yen, such Yen Committed Loans shall be made as, or converted to, ABR Rate
Loans; and (C) if the applicable Yen Committed Loans are denominated in a
currency other than Dollars or Yen, such Yen Committed Loans shall be made in
the currency requested or, in the case of a continuation, continued in the same
currency, as Eurocurrency Rate Loans with an Interest Period of one (1) month.
Any automatic conversion to Base Rate Loans or ABR Rate Loan, as applicable,
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the requesting Yen
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Yen Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. No Yen Committed Loan may be converted into or continued as a Yen
Committed Loan denominated in a different currency, but instead must be repaid
in the original currency of such Yen Committed Loan and reborrowed in the other
currency.
     5.3.2 Funding of Yen Committed Loans. Following receipt of a Yen Committed
Loan Notice, Yen Funding Agent shall promptly notify each Yen Lender of the
amount (and currency) of its Applicable Tranche Percentage of the applicable Yen
Committed Borrowings, and if no timely notice of a conversion or continuation is
provided by the applicable Yen Borrower, Yen Funding Agent shall notify each Yen
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Yen Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding Section. In the case of a
Yen Committed Borrowing, each Yen Qualified Lender and the applicable Fronting
Lender, if any, shall make the amount of its Yen Committed Loan available to Yen
Funding Agent in Same Day Funds at Yen Funding Agent’s Office for the applicable
currency not later than 12:00 noon, Tokyo time, in the case of any Yen Committed
Loan denominated in Yen, and not later than the Applicable Time specified by Yen
Funding Agent in the case of any Yen Committed Loan in an Alternative Currency
of the Yen Tranche, in each case on the Business Day specified in the applicable
Yen Committed Loan Notice. Upon satisfaction of the applicable conditions set
forth in
Global Senior Credit Agreement

88



--------------------------------------------------------------------------------



 



Section 10.2 (and, if such Yen Committed Borrowing is the initial Credit
Extension, Section 10.1), Yen Funding Agent shall make all funds so received
available to the applicable Yen Borrower in like funds as received by Yen
Funding Agent either by (a) crediting the account of such Yen Borrower on the
books of Yen Funding Agent with the amount of such funds or (b) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Yen Funding Agent by the requesting Yen Borrower;
provided that if, on the date a Yen Committed Loan Notice with respect to a Yen
Committed Borrowing denominated in Yen is given by the requesting Yen Borrower,
such Yen Borrower has outstanding Yen L/C Borrowings, then the proceeds of such
Yen Committed Borrowing, first, shall be applied to the payment in full of such
Yen L/C Borrowings, and, second, shall be made available to the requesting Yen
Borrower as provided above.
     5.3.3 Certain Continuations and Conversions. Except as otherwise provided
herein, a Eurocurrency Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurocurrency Rate Loan. During the existence
of a Default, the Yen Required Lenders may at their option, by notice to the Yen
Borrowers (which notice may be revoked at the option of Yen Required Lenders
notwithstanding any provision of Section 16.1) declare that (a) no Yen Committed
Loans denominated in Yen or Dollars may be requested as, converted to or
continued as Eurocurrency Rate Loans, and (b) no Yen Committed Loans denominated
in any other Alternative Currency may be requested or continued as Eurocurrency
Rate Loans, other than as Eurocurrency Rate Loan with an Interest Period of one
(1) month.
     5.3.4 Notice of Rates. Yen Funding Agent shall promptly notify each
applicable Yen Borrower and Yen Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, Yen Funding Agent shall
notify each applicable Yen Borrower and Yen Lenders of any change in U.S.
Funding Agent’s “prime rate” used in determining the Base Rate for Yen Committed
Loan denominated in Dollars promptly following the public announcement of such
change. At any time that ABR Rate Loans are outstanding, Yen Funding Agent shall
notify each applicable Yen Borrower and Yen Lenders of any change in Yen Funding
Agent’s “prime rate” used in determining the ABR Rate for Yen Committed Loans
denominated in Yen promptly following the public announcement of such change.
     5.3.5 Number of Interest Periods. After giving effect to all Yen Committed
Borrowings, all conversions of Yen Committed Loans from one Type to the other,
and all continuations of Yen Committed Loans as the same Type, there shall not
be more than twenty (20) Interest Periods in effect with respect to Yen
Committed Loans.
     5.4 Yen Letters of Credit. Subject to the terms and conditions set forth
herein, (a) each Yen L/C Issuer agrees, in reliance upon the agreements of Yen
Lenders set forth in this Section 5.4 and Article VII, (i) from time to time on
any Business Day during the Extended Availability Period, to issue Yen Letters
of Credit denominated in Yen for the account of any Yen Borrower or any Eligible
Affiliate, and to amend or extend Yen Letters of Credit previously issued by it,
in accordance with Section 7.2, and (ii) to honor drawings under the applicable
Yen Letters of Credit; and (b) Yen
Global Senior Credit Agreement

89



--------------------------------------------------------------------------------



 



Lenders severally agree to participate in Yen Letters of Credit issued for the
account of any Yen Borrower or any Eligible Affiliates and any drawings
thereunder; provided that after giving effect to any Yen L/C Credit Extension
with respect to any Yen Letter of Credit, (x) the Yen Total Outstandings shall
not exceed the Yen Aggregate Commitments, (y) the Yen Credit Exposure of any Yen
Lender shall not exceed such Yen Lender’s Yen Commitment, and (z) the Yen
Outstanding Amount of the Yen L/C Obligations shall not exceed the Yen Letter of
Credit Sublimit. Within the foregoing limits, any Yen Borrower’s ability to
obtain Yen Letters of Credit shall be fully revolving, and accordingly each Yen
Borrower may, during the foregoing period, obtain Yen Letters of Credit to
replace Yen Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Yen Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
     5.5 Yen Prepayments.
     5.5.1 Prepayments of Yen Committed Loans. Each Yen Borrower may, upon
notice to Yen Funding Agent, at any time or from time to time voluntarily prepay
Yen Committed Loans in whole or in part without premium or penalty; provided
that (a) such notice must be received by Yen Funding Agent not later than
11:00 a.m., Tokyo time, (i) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans, and (ii) one (1) Business Day prior to
any date of prepayment of Base Rate Committed Loans and ABR Rate Loans; and
(b) any prepayment of Yen Committed Loans shall be in a principal amount
permitted by Section 8.1.2, or, if less, the entire principal amount thereof
then outstanding; provided that if Yen Lenders have made any Yen Committed Loans
pursuant to 7.3.2, then the applicable Yen Borrower may make a prepayment in any
other amount so long as, after giving effect thereto, the aggregate principal
amount of all ABR Rate Loans is in an integral multiple of ¥100,000,000. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Yen Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Yen Committed Loans. Yen Funding Agent
will promptly notify each Yen Lender of its receipt of each such notice, and of
the amount of such Yen Lender’s Applicable Tranche Percentage of such
prepayment. If such notice is given by such Yen Borrower, then such Yen Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amount required pursuant to
Section 9.5. Subject to Sections 5.2.4 and 8.8.3, each such prepayment shall be
applied to the Yen Committed Loans of Yen Lenders in accordance with their
respective Applicable Tranche Percentages.
     5.5.2 Prepayments due to Currency Fluctuations. Yen Funding Agent shall
calculate the Yen Equivalent of the Yen Total Outstandings on each Revaluation
Date (but only with respect to Eurocurrency Rate Loans denominated in an
Alternative Currency). If on the Revaluation Date that occurs on the first (1st)
Business Day of each calendar month, or such other times as Yen Funding Agent
may determine in its reasonable discretion, such calculation reflects that, as
of such Revaluation Date, Yen Equivalent of the Yen Total Outstandings exceeds
an amount equal to one hundred and five percent (105%) of the Yen Aggregate
Commitments then in effect, then, within two (2) Business Days after notice of
such calculation from Yen Funding Agent to ProLogis, Yen Borrowers shall prepay
the
Global Senior Credit Agreement

90



--------------------------------------------------------------------------------



 



Yen Committed Loans and/or Yen Borrowers shall Cash Collateralize the Yen L/C
Obligations in an aggregate amount sufficient to reduce the Yen Equivalent of
such Yen Total Outstandings as of such date of payment to an amount not to
exceed one hundred percent (100%) of the Yen Aggregate Commitments then in
effect, provided that solely for purposes of measuring compliance with this
Section 5.5.2, the amount of Cash Collateral delivered to Collateral Agent under
this Section 5.5.2 shall be deemed to have reduced the Yen Total Outstandings.
Subject to Section 5.2.4, each such prepayment shall be applied to the Yen
Committed Loans of Yen Lenders in accordance with their respective Applicable
Tranche Percentages.
     5.5.3 Other Prepayments. If, on any date other than the Initial Maturity
Date, the Yen Equivalent of the Yen Total Outstandings exceeds the Yen Aggregate
Commitments then in effect and such excess is not due to a currency exchange
fluctuation covered under Section 5.5.2, then, within two (2) Business Days
after notice from Yen Funding Agent to ProLogis, Yen Borrowers shall prepay the
Yen Committed Loans and/or Yen Borrowers shall Cash Collateralize the Yen L/C
Obligations in an aggregate amount sufficient to reduce the Yen Equivalent of
such Yen Total Outstandings as of such date of payment to an amount not to
exceed the Yen Aggregate Commitments then in effect, without regard to any
minimum or multiples specified in Section 8.1.2 with respect to prepayments.
Subject to Section 5.2.4, each such prepayment shall be applied to the Yen
Committed Loans of Yen Lenders in accordance with their respective Applicable
Tranche Percentages.
ARTICLE VI
KRW COMMITMENTS AND KRW COMMITTED LOANS
     6.1 KRW Committed Loans. Subject to the terms and conditions set forth
herein, each KRW Lender severally agrees to make loans (each such loan, a “KRW
Committed Loan”) to each KRW Borrower only in KRW from time to time, on any
Business Day during the Initial Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such KRW Lender’s KRW
Commitment; provided that after giving effect to any KRW Committed Borrowing,
(a) the aggregate KRW Outstanding Amounts of all KRW Committed Loans shall not
exceed the KRW Aggregate Commitments, and (b) the aggregate KRW Outstanding
Amount of the KRW Committed Loans of any KRW Lender shall not exceed such KRW
Lender’s KRW Commitment. Within the limits of each KRW Lender’s KRW Commitment,
KRW Borrowers may borrow under this Section 6.1, prepay under Section 6.3, and
reborrow under this Section 6.1. KRW Committed Loans shall be KRW Rate Loans.
     Notwithstanding the foregoing, no KRW Committed Loans shall be permitted to
be made hereunder until such time as Global Administrative Agent and KRW Funding
Agent receive an opinion of counsel, addressed to such Agents and each KRW
Lender, as to such matters concerning each KRW Borrower and the Loan Documents
as Global Administrative Agent and KRW Funding Agent may reasonably request.
     6.2 Borrowings, Conversions and Continuations of KRW Committed Loans.
     6.2.1 Procedures for KRW Committed Borrowings. Each KRW Committed Borrowing
shall be made upon the requesting KRW Borrower’s irrevocable notice to KRW
Global Senior Credit Agreement

91



--------------------------------------------------------------------------------



 



Funding Agent, which may be given by telephone. Each such notice must be
received by KRW Funding Agent not later than 11:00 a.m., Seoul time, three
(3) Business Days prior to the requested date of any KRW Committed Borrowing.
Each telephonic notice by the requesting KRW Borrower pursuant to this
Section 6.2.1 must be confirmed promptly by delivery to KRW Funding Agent of a
written KRW Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the requesting KRW Borrower. Each KRW Committed Borrowing
shall be in a principal amount permitted by Section 8.1.1. Each KRW Committed
Loan Notice (whether telephonic or written) shall specify (a) the jurisdiction
of the applicable KRW Borrower and whether such Borrower is a Foreign Borrower,
(b) the requested date of the KRW Committed Borrowing (which shall be a Business
Day), and (c) the principal amount of KRW Committed Loans to be borrowed,
converted or continued.
     6.2.2 Funding of KRW Committed Loans. Following receipt of a KRW Committed
Loan Notice, KRW Funding Agent shall notify each KRW Lender within one
(1) Business Day of the amount of its Applicable Tranche Percentage of the KRW
Committed Borrowing and the applicable KRW Borrower. In the case of a KRW
Committed Borrowing, each KRW Lender shall make the amount of its KRW Committed
Loan available to KRW Funding Agent in Same Day Funds at KRW Funding Agent’s
Office for the applicable currency not later than 1:00 p.m., Seoul time, on the
Business Day specified in the applicable KRW Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 10.2 (and, if
such KRW Committed Borrowing is the initial Credit Extension, Section 10.1), KRW
Funding Agent shall make all funds so received available to the applicable KRW
Borrower in like funds as received by KRW Funding Agent either by (a) crediting
the account of such KRW Borrower on the books of KRW Funding Agent with the
amount of such funds or (b) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) KRW
Funding Agent by the requesting KRW Borrower.
     6.3 Prepayments.
     6.3.1 Voluntary Prepayments. Each KRW Borrower may, upon notice to KRW
Funding Agent, at any time or from time to time voluntarily prepay KRW Committed
Loans in whole or in part without premium or penalty; provided that (a) such
notice must be received by KRW Funding Agent not later than 11:00 a.m., Seoul
time, three (3) Business Days prior to any date of prepayment and (b) any
prepayment of KRW Rate Loans shall be in a principal amount permitted by
Section 8.1.2. Each such notice shall specify the date and amount of such
prepayment. KRW Funding Agent will notify each KRW Lender within one
(1) Business Day of its receipt of each such notice, and of the amount of such
KRW Lender’s Applicable Tranche Percentage of such prepayment. If such notice is
given by such KRW Borrower, then such KRW Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a KRW Committed Loan shall be
accompanied by all accrued interest on the amount repaid. Each such prepayment
shall be applied to the KRW Committed Loans of KRW Lenders in accordance with
their respective Applicable Tranche Percentages.
Global Senior Credit Agreement

92



--------------------------------------------------------------------------------



 



     6.3.2 Other Prepayments. If, on any date, the KRW Outstanding Amount
exceeds the KRW Aggregate Commitments then in effect, then, within two
(2) Business Days after notice from KRW Funding Agent to ProLogis, KRW Borrowers
shall prepay the KRW Committed Loans in an aggregate amount sufficient to reduce
such KRW Outstanding Amount as of such date of payment to an amount not to
exceed the KRW Aggregate Commitments then in effect, without regard to any
minimum or multiples specified in Section 8.1.2 with respect to prepayments.
Each such prepayment shall be applied to the KRW Committed Loans of KRW Lenders
in accordance with their respective Applicable Tranche Percentages.
     6.4 Termination of KRW Commitments. Notwithstanding the foregoing, on the
Initial Maturity Date, the KRW Commitments of all KRW Lenders shall terminate
and the KRW Outstanding Amount shall be due and payable.
ARTICLE VII
GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT
     7.1 Limitations on Obligations to Issue Letters of Credit.
     7.1.1 Prohibited Issuances. No L/C Issuer shall issue any Letter of Credit,
if:
     (a) subject to Section 7.2.3, the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
the last extension thereof, unless the applicable Tranche Required Lenders have
approved such expiry date; or
     (b) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date.
     7.1.2 Limitations on Obligations of L/C Issuers. No L/C Issuer shall be
under any obligation to issue any Letter of Credit if:
     (a) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (b) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;
Global Senior Credit Agreement

93



--------------------------------------------------------------------------------



 



     (c) except as otherwise agreed by the applicable Funding Agent and the
applicable L/C Issuer, such Letter of Credit would be in an initial stated
amount of less than $100,000 for a U.S. Letter of Credit, Cdn$100,000 for
Canadian Letters of Credit, EUR 100,000 for a Euro Letter of Credit denominated
in Euro, £100,000 for a Euro Letter of Credit denominated in Sterling, and
¥100,000,000 for a Yen Letter of Credit;
     (d) (i) with respect to the U.S. Letters of Credit, Canadian Letters of
Credit, and Yen Letters of Credit, such Letter of Credit is to be denominated in
a currency other than the Primary Currency of the applicable Tranche, and
(ii) with respect to the Euro Letters of Credit, such Letter of Credit is to be
denominated in a currency other than Euro or Sterling;
     (e) such Letter of Credit contains any provision for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (f) any Applicable Tranche Lender has failed to fund any amount required
under Section 7.4.1 or 7.4.2, unless such failure has been cured, or is at such
time a Defaulting Lender, unless (i) such L/C Issuer has entered into
satisfactory arrangements with the applicable Borrower or such Applicable
Tranche Lender to eliminate such L/C Issuer’s risk with respect to such Lender,
and/or (ii) cash collateral has been provided by the applicable Borrowers in
accordance with Section 7.7.2.
     7.1.3 Limitations on Amendments. No L/C Issuer shall be under any
obligation to amend any Letter of Credit if (a) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (b) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.
     7.1.4 Authorization of L/C Issuers. Each L/C Issuer shall act on behalf of
the Applicable Tranche Lenders with respect to any Letters of Credit issued by
it and the documents associated therewith, and each L/C Issuer shall have all of
the benefits and immunities (a) provided to Agents in Article XV with respect to
any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Article XV included such L/C Issuer with respect to such acts or
omissions, and (b) as additionally provided herein with respect to such L/C
Issuer.
     7.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     7.2.1 Requests for Issuance or Amendment. Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of any Borrower
delivered to the applicable L/C Issuer (with a copy to the applicable Funding
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of such
Global Senior Credit Agreement

94



--------------------------------------------------------------------------------



 



Borrower. Such Letter of Credit Application must be received by the applicable
L/C Issuer and the applicable Funding Agent not later than 11:00 a.m.,
Applicable Time, at least three (3) Business Days (or, in each case, such later
date and time as such L/C Issuer and such Funding Agent may both agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, the applicable Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (g) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (i) the
Letter of Credit to be amended; (ii) the proposed date of amendment thereof
(which shall be a Business Day); (iii) the nature of the proposed amendment; and
(iv) such other matters as the applicable L/C Issuer may reasonably require.
Additionally, the requesting Borrower shall furnish to the applicable L/C Issuer
and the applicable Funding Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or Funding Agent may reasonably require.
     7.2.2 Issuance Procedures. Promptly after receipt of any Letter of Credit
Application, the applicable L/C Issuer will confirm with the applicable Funding
Agent (by telephone or in writing) that such Funding Agent has received a copy
of such Letter of Credit Application from the requesting Borrower and, if not,
such L/C Issuer will provide such Funding Agent with a copy thereof. Unless such
L/C Issuer has received written notice from Global Administrative Agent, the
applicable Funding Agent, or any Credit Party, at least one (1) Business Day
prior to the requested date of issuance or amendment of a Letter of Credit, that
one or more applicable conditions contained in Article X shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
requesting Borrower (or the applicable Eligible Affiliate) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Applicable Tranche Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Tranche Percentage times
the amount of such Letter of Credit.
     7.2.3 Auto-Extension Letters of Credit. If any Borrower so requests in a
Letter of Credit Application, the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any
such extension at least once in each twelve (12) month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice
Global Senior Credit Agreement

95



--------------------------------------------------------------------------------



 



Date”) in each such twelve (12) month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by such L/C Issuer, the
applicable Borrower shall not be required to make a specific request to such L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Applicable Tranche Lenders shall be deemed to have authorized (but
may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that such L/C Issuer shall not permit any such
extension if (a) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 7.1.1(a) or Section 7.1.1(b) or otherwise), or (b) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-Extension Notice Date (1) from Global
Administrative Agent or the applicable Funding Agent, that the applicable
Tranche Required Lenders have elected not to permit such extension or (2) from
Global Administrative Agent, the applicable Funding Agent, or any Credit Party
that one or more of the applicable conditions specified in Section 10.2 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.
     7.2.4 Notice of Issuance. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the applicable Borrower and the applicable Funding Agent a true and
complete copy of such Letter of Credit or amendment.
     7.3 Drawings and Reimbursements; Funding of Participations.
     7.3.1 Procedures Upon Drawing. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the applicable Borrower and the applicable
Funding Agent thereof. Not later than 10:00 a.m., Applicable Time, on the date
of any payment by an L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the applicable Borrower shall reimburse such L/C Issuer through
the applicable Funding Agent in an amount (in the same currency in which such
payment was made) equal to the amount of such drawing. If the applicable
Borrower fails to so reimburse an L/C Issuer by such time, the applicable
Funding Agent shall promptly notify each Applicable Tranche Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Applicable Tranche Lender’s Applicable Tranche Percentage
thereof. In such event, the applicable Borrower shall be deemed to have
requested a Committed Borrowing of the Specified Type (as defined below) to be
disbursed on the first (1st) Business Day after the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified elsewhere in this Agreement for the principal amount of a Committed
Borrowing, but subject to the amount of the unutilized portion of the Aggregate
Tranche Commitment and the conditions set forth in Section 10.2 (other than the
delivery of a Committed Loan Notice). To the extent that any Unreimbursed Amount
under the Euro Tranche is in Sterling and there are Euro Non-Qualified Lenders
with respect to Sterling, then Euro Funding Agent may elect a Fronting Lender in
accordance with Section 4.2 on behalf of the applicable Euro Borrower (which
hereby irrevocably
Global Senior Credit Agreement

96



--------------------------------------------------------------------------------



 



authorizes Euro Funding Agent to so elect on its behalf); provided that to the
extent that there are no available Fronting Lenders, then such portion of the
Unreimbursed Amount shall be converted to Euro based on the Euro Equivalent
amount of such portion and refinanced as a Eurocurrency Rate Loan in Euro with
an Interest Period of one (1) month. Any notice given by an L/C Issuer or a
Funding Agent pursuant to this Section 7.3.1 may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. For purposes of the foregoing, “Specified Type” means (a) with respect
to the U.S. Tranche, Base Rate Loans; (b) with respect to the Canadian Tranche
and the Yen Tranche, ABR Rate Loans; and (c) with respect to the Euro Tranche, a
Eurocurrency Rate Loan with an Interest Period of one (1) month.
     7.3.2 Reimbursement via Committed Borrowing. Each Applicable Tranche Lender
(or, in the case of a Euro Letter of Credit, each Euro Qualified Lender and each
applicable Fronting Lender) shall upon receipt of any notice pursuant to
Section 7.3.1 make funds available to the applicable Funding Agent for the
account of the applicable L/C Issuer, in the applicable currency of the
applicable Letter of Credit, at such Funding Agent’s Office in an amount equal
to each such Applicable Tranche Lender’s Applicable Tranche Percentage (or, in
the case of a Euro Letter of Credit, each Euro Qualified Lender’s Applicable
Tranche Percentage and each applicable Fronting Lender’s Euro Fronting Loan) of
the Unreimbursed Amount not later than 12:00 noon, Applicable Time, on the
Business Day specified in such notice by such Funding Agent, whereupon, subject
to the provisions of Section 7.3.3, each Applicable Tranche Lender (or in the
case of a Euro Letter of Credit, the Euro Qualified Lender and the Fronting
Lender) that so makes funds available shall be deemed to have made a Committed
Loan to the applicable Borrower in such amount. The applicable Funding Agent
shall remit the funds so received to the applicable L/C Issuer.
     7.3.3 L/C Borrowings. With respect to any Unreimbursed Amount that is not
fully refinanced by a Committed Borrowing because the conditions set forth in
Section 10.2 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest),
in the currency in which payment was made under the applicable Letter of Credit
and shall bear interest at the Default Rate for the applicable Specified Type;
provided that to the extent that a Euro L/C Borrowing is in Sterling and there
are Euro Non-Qualified Lenders with respect to Sterling, then the aggregate
amount of the Euro L/C Borrowing shall be converted to Euro based on the Euro
Equivalent amount of such Euro L/C Borrowing and shall bear interest at the
Default Rate for a Eurocurrency Rate Loan with an Interest Period of one
(1) month. In such event, each applicable Lender’s payment to the applicable
Funding Agent for the account of such L/C Issuer pursuant to this Section 7.3.3
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 7.3.
     7.3.4 Interest Prior to Lender Payments. Until an Applicable Tranche Lender
(and, in the case of the Euro Tranche, a Fronting Lender) funds its Committed
Loan or L/C
Global Senior Credit Agreement

97



--------------------------------------------------------------------------------



 



Advance pursuant to this Section 7.3 to reimburse the applicable L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of the
Committed Loan or L/C Advance to be made by such Applicable Tranche Lender (or
such Fronting Lender) shall be solely for the account of such L/C Issuer.
     7.3.5 Lender Obligations Unconditional. Each Applicable Tranche Lender’s
(and, if applicable, Fronting Lender’s) obligation to make Committed Loans or
L/C Advances or to purchase risk participations in Fronting Loans in order to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 7.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including: (a) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, any Borrower, any Eligible Affiliate or any other
Person for any reason whatsoever; (b) the occurrence or continuance of a
Default, or (c) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each such Person’s obligation to make
Committed Loans pursuant to this Section 7.3 is subject to the conditions set
forth in Section 10.2 (other than delivery by the applicable Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
     7.3.6 Interest on Overdue Amounts. If any Applicable Tranche Lender (or, in
the case of the Euro Tranche, Fronting Lender) fails to make available directly
to the applicable Funding Agent for the account of the applicable L/C Issuer any
amount required to be paid by such Lender (or Fronting Lender) pursuant to the
foregoing provisions of this Section 7.3 by the time specified in Section 7.3.2,
such L/C Issuer shall be entitled to recover from such Person (acting through
the applicable Funding Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of an
L/C Issuer submitted to any Lender (through the applicable Funding Agent) with
respect to any amount owing under this Section 7.3.6 shall be conclusive absent
manifest error.
     7.4 Repayment of Participations.
     7.4.1 Payments by L/C Issuers. At any time after an L/C Issuer has made a
payment under any Letter of Credit and has received from any Applicable Tranche
Lender (or, in the case of the Euro Tranche, any Fronting Lender) such Person’s
L/C Advance in respect of such payment in accordance with Section 7.3, if the
applicable Funding Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the applicable Borrower or otherwise, including proceeds of Cash
Collateral of the applicable Tranche applied thereto by the applicable Funding
Agent), the applicable Funding Agent will distribute to such Applicable Tranche
Lender (or Fronting Lender) its Applicable Tranche Percentage (or other
appropriate percentage) thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Person’s L/C Advance
was outstanding) in the same funds as those received by the applicable Funding
Agent.
Global Senior Credit Agreement

98



--------------------------------------------------------------------------------



 



     7.4.2 Disgorgement. If any payment received by the applicable Funding Agent
for the account of any L/C Issuer pursuant to Section 7.4.1 is required to be
returned under any of the circumstances described in Section 16.5 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Applicable Tranche Lender (and, in the case of the Euro Tranche, each
applicable Euro Funding Agent) shall pay to the applicable Funding Agent for the
account of such L/C Issuer its Applicable Tranche Percentage (or other
appropriate percentage) thereof on demand of the applicable Funding Agent (in
each case in currency in which such payment originally was made), plus interest
thereon from the date of such demand to the date such amount is returned by such
Applicable Tranche Lender (or Euro Funding Agent), at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.
     7.4.3 Survival. The obligations of the Lenders (and the Euro Funding
Agents), the L/C Issuers and the Fronting Lenders under this Section 7.4 shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     7.5 Borrower Obligations Absolute. The obligation of each Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
issued by such L/C Issuer for the account of such Borrower and to repay each L/C
Borrowing incurred by such Borrower shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (b) the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Eligible Affiliate may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), any L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (c) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (d) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
Global Senior Credit Agreement

99



--------------------------------------------------------------------------------



 



     (e) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Eligible Affiliate.
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly notify such L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     7.6 Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No L/C Issuer or Agent or
any of their respective Related Parties or any correspondent, participant or
assignee of any L/C Issuer shall be liable to any Lender for (a) any action
taken or omitted in connection herewith at the request or with the approval of
all Lenders, all Applicable Tranche Lenders, the applicable Tranche Required
Lenders, or the Required Lenders, as applicable; (b) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (c) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude any Borrower pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. No L/C Issuer or Agent or any of their
respective Related Parties or any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (a) through (e) of Section 7.5; provided that anything in such clauses
to the contrary notwithstanding, a Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to such Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which it proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, any L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     7.7 Cash Collateral.
          7.7.1 Certain Cash Collateral. Upon the request of the applicable
Funding Agent or Required Lenders (for purposes of clause (a) below) or the
applicable Tranche Required Lenders (for purposes of clause (b) below), (a)
during the existence of an Event of Default, (b) if, as of the Initial Maturity
Date, (i) any Canadian L/C Obligation remains outstanding and has not
Global Senior Credit Agreement

100



--------------------------------------------------------------------------------



 



been transferred to the U.S. Tranche pursuant to Section 3.5, or (ii) the L/C
Obligations under any Tranche exceeds the Letter of Credit Sublimit for such
Tranche, or (c) if, as of the Extended Maturity Date, any L/C Obligations under
the Available Tranches for any reason remains outstanding, the applicable
Borrower shall, in each case, promptly Cash Collateralize in the then
Outstanding Amount of all L/C Obligations of such Borrower under each applicable
Available Tranche, in each case in the same currency as the applicable L/C
Obligations; provided, that if such Cash Collateralization is required under
clause (b)(ii) above, then such Borrower shall only be required to Cash
Collateralize the L/C Obligations that exceed the applicable Letter of Credit
Sublimit.
          7.7.2 Cash Collateral and Defaulting Lender. If any L/C Obligation
under any Tranche exists at the time a Lender is a Defaulting Lender, the
applicable Borrower shall, within one (1) Business Day of delivery of written
notice by the applicable Funding Agent, Cash Collateralize the amount of the
Defaulting Lender’s Applicable Tranche Percentage of the L/C Obligations under
such Tranche. If a Borrower is required to provide an amount of cash collateral
pursuant to this Section 7.7.2, such cash collateral shall be released and
promptly returned to such Borrower from time to time to the extent the amount
deposited shall exceed the Defaulting Lender’s Applicable Tranche Percentage of
the L/C Obligations under such Tranche or if such Lender ceases to be a
Defaulting Lender.
          7.7.3 Lien on Cash Collateral. This Agreement sets forth certain
additional requirements to deliver Cash Collateral. Each Borrower hereby grants
to Collateral Agent a security interest (subject to the Security Agency
Agreement) in all such cash, all deposit accounts into which such cash is
deposited, all balances in such accounts and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, interest bearing deposit accounts
with the applicable Funding Agent (acting as an agent for Collateral Agent).
     7.8 Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.
     7.9 Letter of Credit Fees. ProLogis shall (or shall cause the applicable
Borrower to) pay to the applicable Funding Agent for the account of each
Applicable Tranche Lender in accordance with its Applicable Tranche Percentage,
in the Primary Currency for the applicable Tranche, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Margin
as in effect from time to time multiplied by the daily Relevant Equivalent (as
defined below) amount available to be drawn under such Letter of Credit. Letter
of Credit Fees shall be (a) computed on a quarterly basis in arrears and (b) due
and payable on the last Business Day of each March, June, September and
December, on the last day of the Initial Availability Period for the Canadian
Letters of Credit, on the Letter of Credit Expiration Date for all other Letters
of Credit, and thereafter on demand. Notwithstanding anything to the contrary
contained herein, upon the request of the Tranche Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate. For purposes of the foregoing and of Section 7.10, “Relevant Equivalent”
means (i) in the case of the U.S. Letters of Credit, the Dollar Equivalent,
(ii) in the case of the Canadian Letters of Credit, Canadian Dollars, (iii) in
the case of the Euro Letters of Credit, the Euro Equivalent, and (iv) in the
case of the Yen Letters of Credit, the Yen Equivalent. Notwithstanding the
foregoing or any other provision of this Agreement, ProLogis shall not be
required to pay any Letter of Credit Fee to any Lender for any period during
which such Lender is a Defaulting Lender.
Global Senior Credit Agreement

101



--------------------------------------------------------------------------------



 



     7.10 Fronting Fee and Documentary and Processing Charges Payable to each
L/C Issuer. ProLogis shall pay directly to the applicable L/C Issuer of each
Letter of Credit for its own account, in the Primary Currency of the Tranche
under which such Letter of Credit was issued, a fronting fee at the rate per
annum of 0.25% computed on the Relevant Equivalent (as defined in Section 7.9)
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), on the last day of the Initial Availability Period for the
Canadian Letters of Credit, on the Letter of Credit Expiration Date for all
other Letters of Credit, and thereafter on demand. In addition, ProLogis shall
pay directly to the applicable L/C Issuer for its own account, in Primary
Currency of the Tranche under which the applicable Letter of Credit was issued,
the customary issuance, presentation, amendment, extension and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect; provided that the total amount
of all such fees shall not exceed a Dollar Equivalent amount of $1,500 for any
Letter of Credit. Such customary fees and standard costs and charges are due and
payable ten (10) Business Days after demand and are nonrefundable.
     7.11 Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     7.12 Letters of Credit Issued for Eligible Affiliate. Notwithstanding that
a Letter of Credit is in support of obligations of, or is for the account of, an
Eligible Affiliate, the requesting Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit. Each Borrower acknowledges that the issuance of any Letter of Credit
requested by such Borrower for the account of an Eligible Affiliate inures to
the benefit of such Borrower. Notwithstanding the foregoing, a Foreign Borrower
under any Tranche or a Canadian Borrower under any Tranche (other than the
Canadian Tranche) shall not be the letter of credit applicant with respect to
any Letter of Credit.
     7.13 U.S. Bond L/Cs. Notwithstanding any provision to the contrary set
forth in this Article VII:
     7.13.1 Terms and Conditions of U.S. Bond L/Cs. (a) U.S. Bond L/Cs shall be
subject to the terms and conditions of this Agreement and applicable Law;
provided that (i) a U.S. Bond L/C may have an expiration date later than twelve
(12) months from the date of issuance, so long as such date is not later than
the Letter of Credit Expiration Date; and (ii) the terms of each U.S. Bond L/C
(A) must be acceptable to the applicable U.S. L/C Issuer and U.S. Funding Agent,
(B) subject to the provisions of Section 7.13.2 and 7.13.3, may provide for the
reinstatement of drawn portions of the U.S. Bond L/C, whether or not
reimbursement has been received (which may have the effect of increasing the
amount of the applicable Borrower’s reimbursement obligations under such U.S.
Bond L/C), (C) may provide for automatic extensions thereof, so long as such
terms comply with the auto extension provisions set forth in Section 7.13.3
hereof, and (D) may contain provisions whereby the applicable U.S. L/C Issuer is
granted certain rights in collateral and voting rights under the related Bond
Documents, which rights are expressly assigned by the applicable U.S. L/C Issuer
to Collateral Agent for the benefit of Lenders pursuant to Section 7.13.4
herein.
Global Senior Credit Agreement

102



--------------------------------------------------------------------------------



 



       (b) Any Borrower may request that a U.S. L/C Issuer issue a U.S. Bond L/C
by providing at least thirty (30) days prior written notice of such request to
the applicable U.S. L/C Issuer, and by delivering a certificate at least thirty
(30) days prior to the issuance of any U.S. Bond L/C to U.S. Funding Agent
certifying that, after giving effect to the issuance of any such Bonds and,
without duplication, any Debt incurred by any Company with respect thereto, no
Default exists or would result after giving effect thereto.
     7.13.2 Reduction and Reinstatement of U.S. Bond L/Cs. In the event that the
proceeds of any drawing under any U.S. Bond L/C are used to pay the purchase
price of Bonds tendered or deemed tendered by the owner thereof pursuant to the
related Bond Documents (such drawing, including the drawing of any accrued
interest on the tendered Bonds, a “Bond Purchase Drawing”), then the stated
amount of such U.S. Bond L/C will be temporarily reduced by the amount of such
drawing, subject to automatic reinstatement (whether or not reimbursement for
any drawings thereunder has been received or the conditions set forth in
Sections 7.1.1 and 7.1.2 have been satisfied, and without further approval from
Lenders) pursuant to the provisions of the applicable U.S. Bond L/C by an amount
equal to the Bond Purchase Drawing, so long as (a) the applicable U.S. L/C
Issuer (or Collateral Agent, as assignee of such U.S. L/C Issuer) has been
properly accounted for on the securities depository’s records as the beneficial
owner of such Bonds purchased with the proceeds (or portion thereof) of the U.S.
Bond L/C, or (b) such Bonds have been delivered to the appropriate custodian and
registered as directed by such L/C Issuer (or Collateral Agent, as assignee of
such U.S. L/C Issuer), or (c) to the extent provided for in the applicable U.S.
Bond L/C, such Bonds have been remarketed in accordance with the terms of the
applicable Bond Documents and released by the applicable U.S. L/C Issuer;
provided, that if the repurchased Bonds are not transferred to such U.S. L/C
Issuer (or Collateral Agent, as assignee of such U.S. L/C Issuer) pursuant to
clause (a) or (b) or remarketed pursuant to clause (c) above, then the
applicable U.S. L/C Issuer shall notify Global Administrative Agent (which shall
subsequently notify Lenders) of such failure. Unless otherwise directed by U.S.
Required Lenders, the applicable U.S. L/C Issuer shall then deliver notice to
the applicable Trustee prior to the fifth (5th) Business Day after the
applicable Bond Purchase Drawing that the amount of such drawing will not be
reinstated, if the applicable Bond Documents permit such notice; otherwise, the
U.S. L/C Issuer may send notice of an event of default and a direction to cause
a redemption of the applicable Bonds.
     7.13.3 Interest Payments. If the interest portion of any U.S. Bond L/C is
drawn by the applicable Trustee to make scheduled interest payments on the
outstanding principal amount of the Bonds, then the stated amount of such U.S.
Bond L/C will be temporarily reduced by the amount of such drawing, subject to
automatic reinstatement of the interest portion of such U.S. Bond L/C (whether
or not reimbursement for any drawings thereunder has been received or the
conditions set forth in Sections 7.1.1 and 7.1.2 have been satisfied, and
without further approval from U.S. Lenders) pursuant to the provisions of the
applicable U.S. Bond L/C. Subject to compliance with Section 2.4 herein, the
stated amount of the related U.S. Bond L/C may be increased as required by the
related Bond Documents (to reflect an increase in the maximum rate of interest
or number of days of accrued interest covered by such U.S. Bond L/C or
otherwise).
     7.13.4 Liens and Security Interests under Bond Documents. All liens and
security interests securing reimbursement obligations and other obligations owed
to the applicable U.S. L/C Issuer of any U.S. Bond L/C under the related Bond
Documents (including any U.S. L/C
Global Senior Credit Agreement

103



--------------------------------------------------------------------------------



 



Borrowing), any rights in and to any Bonds or other certificates of indebtedness
issued to such L/C Issuer under the related Bond Documents, and any voting
rights or other rights created in favor of such L/C Issuer under or pursuant to
or in connection with any related Bond Documents (collectively, the “Bond
Rights”), now or hereafter existing in favor of such L/C Issuer, are hereby
assigned and conveyed by the applicable U.S. L/C Issuer to Collateral Agent for
the ratable benefit of U.S. Lenders. Notwithstanding anything to the contrary
set forth in any U.S. Bond L/C, any Bonds or certificates of indebtedness
purchased from the owner thereof by the applicable Trustee with funds received
pursuant to a drawing under any U.S. Bond L/C shall be registered in the name of
Collateral Agent and shall be delivered to or held by Collateral Agent or such
other entity as may be specified by the applicable L/C Issuer and approved by
Collateral Agent in a written instrument delivered to the applicable Trustee,
for the benefit of the applicable L/C Issuer, Collateral Agent, and the other
U.S. Lenders. Each L/C Issuer of a U.S. Bond L/C agrees to execute all such
other assignments, conveyances, financing statements, and other documents
required by Collateral Agent to effect the requirements of this Section 7.13.4;
provided that, U.S. Lenders, Collateral Agent, and such U.S. L/C Issuer agree
that in the event any Bonds or certificates of indebtedness are issued to such
U.S. L/C Issuer (or Collateral Agent as the assignee of such U.S. L/C Issuer) as
a result of a drawing by the applicable Trustee under the U.S. Bond L/C for
which such U.S. L/C Issuer is not immediately reimbursed, and subsequently the
Bonds are remarketed and such U.S. L/C Issuer is reimbursed for all amounts so
advanced (which reimbursement may be a repayment of any Loan disbursed by U.S.
Lenders as payment of the related U.S. Letter of Credit reimbursement
obligations under Section 7.3.2 or a repayment of an U.S. L/C Borrowing), then
any Bonds or certificates of indebtedness shall be released by Collateral Agent
and delivered to such Trustee without any further authorization from U.S.
Lenders or such U.S. L/C Issuer.
     7.13.5 Discretion to Exercise Rights. To the extent rights (including
voting rights, rights to provide notice and elect remedies, and rights to
approve waivers, consents, or amendments of the related Bond Documents) are
created in favor of the U.S. L/C Issuer of any U.S. Bond L/C, such rights (other
than ministerial, non discretionary rights) may only be exercised with the
consent, or in accordance with the directions, of the U.S. Required Lenders.
     7.13.6 Conflict. In the event of any conflict between the terms and
provisions of this Section 7.13 relating to U.S. Bond L/Cs and the terms and
provisions of any Loan Documents relating to U.S. Letters of Credit (other than
U.S. Bond L/Cs), the terms and provisions of this Section 7.13 shall control.
ARTICLE VIII
GENERAL PROVISIONS APPLICABLE TO LOANS
     8.1 Minimum Amounts for Committed Borrowings, Conversions or Continuations
and Prepayments.
     8.1.1 Borrowing, Conversion, Continuation Amounts. Any Committed Borrowing,
conversion, or continuation under an Available Tranche in any of the following
currencies shall be in the following principal amounts: (a) for Committed
Borrowings of, conversions to or continuations of Loans denominated in Dollars,
$1,000,000 or any higher whole multiple of $100,000, (b) for Committed
Borrowings of, conversions to or
Global Senior Credit Agreement

104



--------------------------------------------------------------------------------



 



continuation of Loans denominated in Euro, EUR 1,000,000 or any higher whole
multiple of EUR 100,000, (c) for Committed Borrowings of, conversions to or
continuations of Loans denominated in Sterling, £1,000,000 or any higher whole
multiple of £100,000, (d) for Committed Borrowings of, conversions to or
continuations of Loans denominated in Yen, any whole multiple of ¥100,000,000,
(e) for Committed Borrowings of, conversions to or continuations of Eurocurrency
Rate Loans or BA Rate Loans denominated in Canadian Dollars, Cdn$1,000,000 or a
higher whole multiple of Cdn$100,000, (f) for Committed Borrowings of,
conversions to or continuations of ABR Rate Loans denominated in Canadian
Dollars, Cdn$1,000,000 or a higher whole multiple of Cdn$100,000, (g) for
Committed Borrowings denominated in KRW, KRW 1,000,000,000 or a higher whole
multiple of KRW 100,000,000, and (h) for Committed Borrowings, conversions or
continuations under a Supplemental Tranche, the minimum and whole multiple
amounts set forth in the applicable Supplemental Addendum.
     8.1.2 Prepayment Amounts. Any prepayment under a Tranche in any of the
following currencies shall be in the following aggregate principal amounts
(a) for prepayments of Loans denominated in Dollars, $1,000,000 or any higher
whole multiple of $100,000, (b) for prepayments of Loans denominated Euro, EUR
1,000,000 or any higher whole multiple of EUR 100,000, (c) for prepayments of
Loans denominated in Sterling, £1,000,000 or any higher whole multiple of
£100,000, (d) for prepayments of Loans denominated in Yen, any whole multiple of
¥100,000,000, (e) for prepayments of Loans denominated in Canadian Dollars,
Cdn$1,000,000 or a higher whole multiple of Cdn$100,000, (f) for prepayments of
KRW Rate Loans, KRW 1,000,000,000 or a higher whole multiple of KRW 100,000,000,
and (g) for prepayments under any Supplemental Tranche, the minimum and whole
multiple amounts set forth in the applicable Supplemental Addendum.
     8.2 Termination or Reduction of Commitments and Removal of a Borrower.
ProLogis may, upon notice to Global Administrative Agent and the applicable
Funding Agent, take any of the following actions:
     (a) terminate the Aggregate Tranche Commitment under a particular Available
Tranche, or from time to time permanently reduce the Aggregate Tranche
Commitment under a particular Available Tranche; provided that:
     (i) any such notice shall be received by Global Administrative Agent and
the applicable Funding Agent not later than 11:00 a.m. five (5) Business Days
prior to the date of termination or reduction;
     (ii) any such partial reduction shall be in an aggregate amount of (A)
$5,000,000 or any whole multiple of $100,000 in excess thereof for the U.S.
Tranche, (B) Cdn$5,000,000 or any whole multiple of Cdn$1,000,000 in excess
thereof for the Canadian Tranche, (C) EUR 5,000,000 or any whole multiple of EUR
1,000,000 in excess thereof for the Euro Tranche, (D) ¥500,000,000 or any whole
multiple of ¥100,000,000 in excess
Global Senior Credit Agreement

105



--------------------------------------------------------------------------------



 



thereof for the Yen Tranche, (E) KRW 5,000,000,000 or any whole multiple of KRW
1,000,000,000 in excess thereof for the KRW Tranche, and (F) the minimum amounts
and whole multiples set forth in the applicable Supplemental Addendum with
respect to a Supplemental Tranche; and
     (iii) ProLogis shall not terminate or reduce any Aggregate Tranche
Commitment if, after giving effect thereto and to any concurrent prepayment
thereunder, the Total Tranche Outstandings of the applicable Tranche would
exceed such Aggregate Tranche Commitment.
     (b) at any time a Borrower has (i) no Obligations under this Agreement or
under a particular Tranche (excluding, for purposes of this Section,
(A) Obligations under a Guaranty, a Pledge Agreement, or any other Loan Document
other than this Agreement, and (B) Obligations under this Agreement or any other
Loan Document that are expressly stated to survive the termination of such Loan
Document and are not yet due and payable) and (ii) no outstanding Request for
Credit Extensions, remove such Borrower as a Borrower under this Agreement or
solely under one or more Tranches under this Agreement.
On the Initial Maturity Date, the Commitment of any Lender with a Non-Extended
Commitment under an Available Tranche shall be automatically and permanently
reduced to the amount set forth opposite such Lender’s name on the most recent
Schedule 2.1-2 with respect to such Available Tranche, as such amount may be
adjusted from time to time in accordance with this Agreement. Global
Administrative Agent will promptly notify the applicable Tranche Lenders of any
notice provided by ProLogis under this Section 8.2. The amount of any Aggregate
Tranche Commitment reduction shall not be applied to the U.S. Letter of Credit
Sublimit, the Euro Letter of Credit Sublimit, the Yen Letter of Credit Sublimit,
the U.S. Swing Line Sublimit, or the Euro Swing Line Sublimit, as applicable,
unless otherwise specified by ProLogis. Any reduction of any Aggregate Tranche
Commitment shall be applied to the applicable Commitment of each Lender in such
Tranche according to its Applicable Tranche Percentage of such Tranche. All fees
accrued under a particular Tranche shall be paid on the effective date of the
termination of the Aggregate Tranche Commitment for such Tranche.
     8.3 Repayment of Loans.
     (a) The aggregate principal amount of all outstanding Canadian Committed
Loans and KRW Committed Loans shall be paid on the Initial Maturity Date.
     (b) All of the Non-Extended Tranche Obligations shall be paid to Lenders
holding the Non-Extended Tranche Obligations on the Initial Maturity Date.
Notwithstanding Section 8.9, the payments made to the applicable Lenders under
this clause (b) shall be paid to such Lenders based on their pro rata share of
the Dollar Equivalent amount of the aggregate Non-Extended Tranche Obligations.
Global Senior Credit Agreement

106



--------------------------------------------------------------------------------



 



     (c) The aggregate principal amount of all outstanding Committed Loans other
than Canadian Committed Loans, KRW Committed Loans, and the Non-Extended Tranche
Obligations shall be paid on the Extended Maturity Date.
     (d) Each Swing Line Loan shall be paid on the earlier to occur of (i) the
date ten (10) Business Days after such Swing Line Loan is made, (ii) the Initial
Maturity Date, in an amount necessary to cause the outstanding Swing Line Loans
under a Tranche to be equal to or less than the Swing Line Sublimit for such
Tranche, and (iii) the Extended Maturity Date.
     (e) If, on any date, the Dollar Equivalent amount of the outstanding
Fronting Loans held by any Fronting Lender exceeds the Fronting Commitment of
such Fronting Lender then in effect, then, within two (2) Business Days after
notice from such Fronting Lender to ProLogis, the applicable Borrowers shall
prepay the Fronting Loans held by such Fronting Lender in an amount sufficient
to reduce the Dollar Equivalent amount of the outstanding Fronting Loans of such
Fronting Lender as of such date of payment to an amount not to exceed the
Fronting Commitment of such Fronting Lender then in effect, without regard to
any minimum or multiples specified in Section 8.1.2 with respect to prepayments.
     (f) Each Supplemental Loan shall be paid as set forth in the applicable
Supplemental Addendum.
     8.4 Interest.
     8.4.1 Interest Rates. Subject to the provisions of Sections 8.4.2 and 16.9:
     (a) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin plus
(in the case of a Eurocurrency Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost;
     (b) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin plus (in the case of a Base
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost;
     (c) each ABR Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the ABR Rate plus the Applicable Margin plus (in the case of an ABR Rate Loan of
any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost;
Global Senior Credit Agreement

107



--------------------------------------------------------------------------------



 



     (d) each BA Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the BA Rate
plus the Applicable Margin;
     (e) each KRW Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the KRW Rate plus the Applicable Margin;
     (f) each U.S. Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Money Market Rate plus the Applicable Margin;
     (g) each Euro Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Money Market Rate plus the Applicable Margin plus (in the case of a
Euro Swing Line Loans which is lent from a Lending Office in the United Kingdom
or a Participating Member State) the Mandatory Cost; and
     (h) each Supplemental Committed Loan shall bear interest as set forth in
the applicable Supplemental Addendum.
     8.4.2 Rates Upon Default
     (a) If any amount payable by any Borrower under any Loan Document is not
paid when due (without regard to any applicable grace period), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (b) Upon the request of the Required Lenders at any time and so long as any
Event of Default exists, Borrowers shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (c) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     8.4.3 Interest Payment Dates. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
     8.4.4 Interest Act (Canadian). For the purposes of the Interest Act
(Canada), (a) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by
Global Senior Credit Agreement

108



--------------------------------------------------------------------------------



 



multiplying such rate of interest or fee rate by the actual number of days in
the calendar year of calculation and dividing it by the number of days in the
deemed year, (b) the principle of deemed reinvestment of interest shall not
apply to any interest calculation hereunder and (c) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields. This Section 8.4.4 shall apply solely with respect to Canadian Committed
Loans or other Committed Loans denominated in Canadian Dollars.
     8.5 Fees.
     8.5.1 Facility and Utilization Fees.
     (a) ProLogis shall pay to the applicable Funding Agent, for the account of
each Applicable Tranche Lender, in accordance with such Applicable Tranche
Lender’s Applicable Tranche Percentage, a facility fee in the Primary Currency
of the applicable Tranche equal to the Applicable Margin for facility fees times
the actual daily amount of the Aggregate Tranche Commitment for such Tranche
(or, if the Aggregate Tranche Commitment for such Tranche has terminated, on the
Outstanding Amount for such Tranche of all Loans under such Tranche and, if
applicable, L/C Obligations under such Tranche), regardless of usage . The
facility fees shall accrue at all times during the Initial Availability Period
with respect to the Initial Commitments, and the Extended Availability Period
with respect to the Extended Commitments (and thereafter so long as any Loans or
L/C Obligations under the applicable Tranche remain outstanding), including at
any time during which one or more of the conditions in Article X are not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and, with respect to the Non-Extended Commitment
of each Applicable Tranche Lender, the Initial Maturity Date (and, if applicable
to the Non-Extended Commitments, thereafter on demand), and, with respect to the
Extended Commitment of each Applicable Tranche Lender, the Extended Maturity
Date (and, if applicable to the Extended Commitments, thereafter on demand). The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding the foregoing or any other provision of this Agreement, ProLogis
shall not be required to pay a facility fee to any Lender for any day on which
such Lender is a Defaulting Lender.
     (b) (i) On and after the Third Amendment Effective Date and prior to the
Initial Maturity Date, ProLogis shall pay to the applicable Funding Agent, for
the account of each Applicable Tranche Lender with an Extended Commitment, an
additional facility fee in the Primary Currency of the applicable Tranche equal
to the Additional Fee Margin for additional facility fees times such Applicable
Tranche Lender’s Extended Commitment for such Tranche, regardless of usage (or,
if such Applicable Tranche Lender’s Commitment under such Tranche has
terminated, on such Applicable Tranche Lender’s pro rata portion, based on such
Global Senior Credit Agreement

109



--------------------------------------------------------------------------------



 



Applicable Tranche Lender’s Applicable Tranche Percentage, of the Outstanding
Amount for such Tranche of all Loans and L/C Obligations under such Tranche).
The additional facility fee set forth in this Section 8.5.1(b)(i) shall accrue
at all times during the period from the Third Amendment Effective Date to the
Initial Maturity Date, including at any time during which one or more of the
conditions in Article X are not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Third Amendment Effective
Date (and, if applicable, thereafter on demand).
     (ii) On and after the Initial Maturity Date, ProLogis shall pay to the
applicable Funding Agent, for the account of each Applicable Tranche Lender, pro
rata based on such Applicable Tranche Lender’s Applicable Tranche Percentage, an
additional facility fee in the Primary Currency of the applicable Tranche equal
to the Additional Fee Margin for additional facility fees times the actual daily
amount of the Aggregate Tranche Commitment (or, if the Aggregate Tranche
Commitment has terminated, on the Outstanding Amount for such Tranche of all
Loans under such Tranche and, if applicable, L/C Obligations under such
Tranche), regardless of usage. The additional facility fee set forth in this
Section 8.5.1(b)(ii) shall accrue at all times on and after the Initial Maturity
Date, including at any time during which one or more of the conditions in
Article X are not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after Initial Maturity Date (and, if applicable,
thereafter on demand).
          (iii) The additional facility fees set forth in this Section 8.5.1(b)
shall be calculated quarterly in arrears, and if there is any change in the
Additional Fee Margin during any quarter, the actual daily amount shall be
computed and multiplied by the Additional Fee Margin separately for each period
during such quarter that such Additional Fee Margin was in effect.
Notwithstanding the foregoing or any other provision of this Agreement, ProLogis
shall not be required to pay the applicable additional facility fee to any
Lender for any day on which such Lender is a Defaulting Lender.
     (c) (i) On and after the Third Amendment Effective Date and prior to the
Initial Maturity Date, ProLogis shall pay to the applicable Funding Agent, for
the account of each Applicable Tranche Lender, a utilization fee in the Primary
Currency of the applicable Tranche equal to (A) the Extension Percentage of such
Applicable Tranche Lender times (B) the Additional Fee Margin for utilization
fees times (C) such Applicable Tranche Lender’s Applicable Tranche Percentage of
(x) the Outstanding Amount of all Loans under such Tranche, and (y) if
applicable, L/C Obligations under such Tranche. The utilization fee in this
Section 8.5.1(c)(i) shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Third Amendment Effective Date (and, if
Global Senior Credit Agreement

110



--------------------------------------------------------------------------------



 



applicable, thereafter on demand). The portion of such utilization fees
attributable to Fronting Loans shall be paid to the applicable Fronting Lenders.
     (ii) On and after the Initial Maturity Date, ProLogis shall pay to the
applicable Funding Agent, for the account of each Applicable Tranche Lender, pro
rata based on such Applicable Tranche Lender’s Applicable Tranche Percentage, a
utilization fee in the Primary Currency of the applicable Tranche equal to the
Additional Fee Margin for utilization fees times the Outstanding Amount of all
Loans under such Tranche and, if applicable, L/C Obligations under such Tranche.
The utilization fee shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after Initial Maturity Date (and, if applicable,
thereafter on demand).
     (iii) The utilization fees in this Section 8.5.1(c) shall be calculated
quarterly in arrears, and if there is any change in the Additional Fee Margin
during any quarter, the actual daily amount shall be computed and multiplied by
the Additional Fee Margin separately for each period during such quarter that
such Additional Fee Margin was in effect.
     8.5.2 Other Fees. In addition to certain fees described in Sections 7.9 and
7.10, and the facilities fees set forth above:
     (a) ProLogis shall pay to Arrangers, Global Administrative Agent, and the
Funding Agents for their own respective accounts, in the applicable currency,
fees in the amounts and at the times specified in the Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
     (b) ProLogis shall pay to Lenders, in the applicable currencies, such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     8.6 Computation of Interest and Fees. All computations of interest for
(a) Base Rate Loans, (b) ABR Rate Loans when the ABR Rate is determined by the
applicable Funding Agent’s “prime rate”, (c) BA Rate Loans, (d) Loans
denominated in Sterling, and (e) KRW Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Committed Loans denominated in any Foreign Currency as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 8.8, bear interest
for one day. Each determination by Global Administrative Agent or the applicable
Funding Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent demonstrable error.
Global Senior Credit Agreement

111



--------------------------------------------------------------------------------



 



     8.7 Evidence of Debt and Promissory Note.
     8.7.1 Recordkeeping. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
each Funding Agent for such Funding Agent’s applicable Tranche, in each case in
the ordinary course of business. The accounts or records maintained by each
Funding Agent and each Lender shall be rebuttable presumptive evidence of the
amount of the Credit Extensions made by Lenders to Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of Borrowers hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by the applicable Funding
Agent for its Tranche and the accounts and records of any Lender in such Tranche
in respect of such matters, the accounts and records of such Funding Agent shall
control in the absence of manifest error.
     8.7.2 Promissory Note. The provisions of this Section 8.7.2 constitute a
promissory note for the benefit of each Lender. In furtherance of the foregoing:
     (a) Each Borrower hereby promises, severally, but not jointly, to pay to
each Applicable Tranche Lender, in accordance with the provisions of this
Agreement, the principal amount of each Loan of such Borrower from time to time
made by such Applicable Tranche Lender to such Borrower. In addition, such
Borrower promises severally, but not jointly, to pay interest on the unpaid
principal amount of the Loans made to such Borrower, from the date of such Loans
until such principal amount is paid in full, at such interest rates and at such
times as provided in this Agreement.
     (b) All payments of principal and interest with respect to Loans shall be
made to the applicable Funding Agent for the account of the Applicable Tranche
Lenders in the currency in which such Committed Loan was denominated and in Same
Day Funds at such Funding Agent’s Office for such currency.
     8.7.3 Participations. In addition to the accounts and records referred to
in Section 8.7.1, each Lender and each Funding Agent for its applicable Tranche
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Fronting
Loans, Letters of Credit, and Swing Line Loans to the extent such Tranche
permits such subfacilities. In the event of any conflict between the accounts
and records maintained by the applicable Funding Agent for its Tranche and the
accounts and records of any Lender in such Tranche in respect of such matters,
the accounts and records of such Funding Agent shall control in the absence of
manifest error.
     8.8 Payments Generally; Global Administrative Agent’s Clawback.
     8.8.1 All Payments Generally. All payments to be made by Borrowers shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.
Global Senior Credit Agreement

112



--------------------------------------------------------------------------------



 



     8.8.2 Payments Generally. Except as otherwise expressly provided herein,
all payments by a Borrower under a Tranche shall be made to the applicable
Funding Agent for such Tranche, for the account of the Applicable Tranche
Lenders to which such payment is owed, at such Funding Agent’s Office in the
Primary Currency of such Tranche and in Same Day Funds not later than 12:00
noon, Applicable Time (and by 10:00 a.m., Brussels time, for payments under the
Euro Tranche), on the date specified herein. Except as otherwise expressly
provided herein, all payments by a Borrower under a Tranche with respect to
principal and interest on Loans under such Tranche that are denominated in an
Alternative Currency of such Tranche shall be made to the applicable Funding
Agent, for the account of the Applicable Tranche Lenders to which such payment
is owed, at the applicable Funding Agent’s Office in such Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by such
Funding Agent on the dates specified herein. Without limiting the generality of
the foregoing, the applicable Funding Agent may require that any payments due
under this Agreement be made in the Primary Location (as defined below). If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in the Primary Currency in the Dollar Equivalent, Euro Equivalent, or
Yen Equivalent, as applicable, of such Alternative Currency payment amount. For
purposes of this Section, “Primary Location” means, with respect to the U.S.
Tranche, the United States; with respect to the Canadian Tranche, Canada; with
respect to the Euro Tranche, The Netherlands; with respect to the Yen Tranche,
Japan; with respect to the KRW Tranche, Korea; and with respect to any
Supplemental Tranche, the Supplemental Primary Location.
     8.8.3 Distribution of Payments. With respect to payments and fees as set
forth herein to be paid to a Funding Agent, the applicable Funding Agent will
promptly distribute to each applicable Lender in such Tranche its Applicable
Tranche Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. With respect to payments as set forth herein to be paid to Global
Administrative Agent, Global Administrative Agent will promptly distribute to
each Lender its Applicable Global Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Global Administrative
Agent (a) after 1:00 p.m., in the case of payments in Dollars, or (b) after the
Applicable Time specified by Global Administrative Agent in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. All payments received by a Funding Agent (i) after 1:00 p.m., Applicable
Time, in the case of payments in the Primary Currency of the applicable Tranche,
or (ii) after the Applicable Time specified by such Funding Agent in the case of
payments in an Alternative Currency of such Tranche, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by any Borrower shall
become due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. After the Initial Maturity Date,
any payments or prepayments to be applied to the Outstanding Amount of any Loans
under a particular Tranche shall be applied to the Loans held by the Applicable
Tranche Lenders without a Funding Shortfall (each such Lender,
Global Senior Credit Agreement

113



--------------------------------------------------------------------------------



 



a “Payment Lender”) ratably (based upon the Outstanding Amount of all Loans in
the applicable Tranche held by all Payment Lenders in that Tranche) until each
Lender holds its Applicable Tranche Percentage of the Outstanding Amount of all
Loans under the applicable Tranche, and the balance, if any, of such payments or
prepayments shall be applied to the Loans of all Applicable Tranche Lenders in
accordance with their respective Applicable Tranche Percentages.
     8.8.4 Funding by Lenders; Presumption by Agent. Unless the applicable
Funding Agent shall have received notice from Global Administrative Agent or a
Lender in the same Tranche as the Funding Agent prior to the proposed date of
any Committed Borrowing that such Lender will not make available to such Funding
Agent such Lender’s share of such Committed Borrowing, such Funding Agent may
assume that such Lender directly or through the applicable Fronting Lender has
made such share available on such date in accordance with the requirements of
the applicable Tranche and may, in reliance upon such assumption, make available
to the applicable Borrower a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
directly or through the applicable Fronting Lender to the applicable Funding
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to such Funding Agent forthwith on demand such corresponding amount in the
same currency and in Same Day Funds with interest thereon, for each day from the
date such amount is made available to such Borrower to the date of payment to
such Funding Agent, at (a) in the case of a payment to be made by such Lender,
the Overnight Rate and (b) in the case of a payment to be made by such Borrower,
the interest rate applicable to the applicable Loans. If such Borrower and such
Lender shall pay such interest to such Funding Agent for the same or an
overlapping period, such Funding Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Committed Borrowing directly or through the
applicable Fronting Lender to such Funding Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by a Borrower pursuant to this Section shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the applicable Funding Agent.
     8.8.5 Payments by Borrowers; Presumptions by Agents. Unless the applicable
Agent shall have received notice from the applicable Borrower prior to the date
on which any payment is due to such Agent for the account of the applicable
Lenders or the applicable L/C Issuer hereunder that such Borrower will not make
such payment, such Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each Lender or applicable L/C Issuer, as the case may be,
severally agrees to repay to such Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in the same currency and in Same
Day Funds with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to such Agent, at the Overnight Rate. A
notice by the applicable Agent to any Lender or Borrower with respect to any
amount owing under this Section 8.8.5 shall be conclusive, absent demonstrable
error.
Global Senior Credit Agreement

114



--------------------------------------------------------------------------------



 



     8.8.6 Failure to Satisfy Conditions Precedent. If any Lender makes
available directly or through the applicable Fronting Lender to the applicable
Funding Agent funds for any Loan to be made by such Lender to any Borrower as
provided in this Agreement, and such funds are not made available to such
Borrower by such Agent because the conditions to such Loan set forth in
Article X are not satisfied or waived in accordance with the terms hereof, such
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, plus interest thereon from the date funds were made
available to such Agent by such Lender to the date such amount is returned by
such Agent to such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.
     8.8.7 Obligations of Lenders Several. The obligations of Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit, Fronting
Loans, and Swing Line Loans and to make payments pursuant to Section 16.4.3 are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 16.4.3 on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation (if any) to do so on such date, and no Lender shall be responsible
for the failure of any other Lender to make any Committed Loan, to purchase any
such participation, or to make any payment under Section 16.4.3.
     8.8.8 Funding Source. Subject to Section 9.6.1, (a) each Lender may, at its
option, make any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided, that
any exercise of such option shall not affect the obligation of such Borrower in
accordance with the terms of this Agreement; and (b) nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.
     8.9 Sharing of Payments by Lenders in a Tranche. If any Lender, other than
with respect to any cash collateral obtained by an L/C Issuer in connection with
arrangements made to address the risk with respect to a Defaulting Lender,
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it in a particular Tranche, or the participations in L/C Obligations or
in Swing Line Loans held by it in such Tranche resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest in such Tranche greater than its
pro rata share for such Tranche as provided herein, then Lender receiving such
greater proportion shall (a) notify the applicable Funding Agent of such fact,
and (b) purchase (for cash at face value) participations in the Committed Loans
and subparticipations in L/C Obligations, Swing Line Loans, and Fronting Loans
of the other Lenders in the same Tranche, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
Lenders in such Tranche ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Committed Loans and other
amounts owing them in such Tranche, provided that:
     (a) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations
Global Senior Credit Agreement

115



--------------------------------------------------------------------------------



 



or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
     (b) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations, Swing Line Loans, or
Fronting Loans to any assignee or participant, other than to ProLogis or any
Eligible Affiliate thereof (as to which the provisions of this Section shall
apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     8.10 Extension of Initial Maturity Date.
     8.10.1 Extension of Initial Maturity Date. Certain Lenders have consented
to extend all or a portion of their obligations and Commitments under certain
Tranches and/or the Fronting Commitments (with respect to a Fronting Lender) to
the Extended Maturity Date in the Third Amendment. Each such consent shall be
irrevocable (subject to clause (a) of Section 8.10.2) and the Extended
Commitments of each such Lender are binding on such Lender and any assignee of
such Extended Commitments. After the Third Amendment Effective Date, existing
Lenders and Subsequent Lenders may elect to extend their obligations and
Commitments under any Tranche to the Extended Maturity Date by utilizing the
accordion option set forth in Section 8.13.
     8.10.2 Effect of Early Termination of Initial Commitments or Failure to
Make Required Payments on the Initial Maturity Date. Notwithstanding anything to
the contrary in this Agreement, if (a) all Initial Commitments terminate prior
to October 6, 2010, or (b) all payments required by Sections 8.3(a) and (b) are
not made on or before October 6, 2010 so that, after such date, (i) there is any
Canadian Outstanding Amount or any KRW Outstanding Amount, or (ii) the U.S.
Credit Exposure of any Person exceeds such Person’s U.S. Commitment, the Euro
Credit Exposure of any Person exceeds such Person’s Euro Commitment or the Yen
Credit Exposure of any Person exceeds such Person’s Yen Commitment (any Person
with any such excess exposure, an “Unpaid Lender”), then, so long as any such
circumstance continues, (A) each reference to a “Lender” herein shall be deemed
to include any Person that has any U.S. Credit Exposure, Canadian Credit
Exposure, Euro Credit Exposure, Yen Credit Exposure or KRW Credit Exposure (and
similar definitions, such as U.S. Lender, Canadian Lender, Euro Lender, Yen
Lender or KRW Lender, shall be adjusted accordingly); and (B) in the case of
clause (b) above, (I) no Credit Extension may be made hereunder or any transfers
of any Letters of Credit from one Tranche to another Tranche, (II) all
participation obligations of the Lenders under any Tranche shall be based upon
the Initial Commitments of the Lenders under such Tranche; (III) any
determination of a Lender’s “Applicable Global Percentage” shall be based upon
(x) the Dollar Equivalent amount of the total of such Lender’s U.S. Credit
Exposure, Euro Credit Exposure, Canadian Credit Exposure, Yen Credit Exposure
and KRW Credit Exposure plus the Dollar Equivalent amount of such Lender’s
unused Commitments as a percentage of (y) the Total Global Outstandings plus the
Dollar Equivalent amount of all unused Commitments; (IV) any determination of a
Lender’s “Applicable Tranche Percentage” under any Tranche shall be based upon
(x) such Lender’s U.S. Credit Exposure, Euro
Global Senior Credit Agreement

116



--------------------------------------------------------------------------------



 



Credit Exposure, Canadian Credit Exposure, Yen Credit Exposure or KRW Credit
Exposure, as applicable, under such Tranche plus the amount of such Lender’s
unused Commitment under such Tranche as a percentage of (y) the Total Tranche
Outstandings under such Tranche plus the unused amount of the Aggregate Tranche
Commitments under such Tranche; and (V) unless Global Administrative Agent has
exercised its rights under Sections 14.2(a) and (b), all payments by or on
behalf of any Borrower under the U.S. Tranche, the Euro Tranche and the Yen
Tranche shall be applied ratably to the unpaid principal, interest and fees
payable to the Unpaid Lenders under such Tranche. For the avoidance of doubt,
nothing in clause (b) of the preceding sentence shall constitute a waiver of any
failure to make any payment required by Section 8.3(a) or (b) or any other Event
of Default or limit or impair any right of Agents, L/C Issuers, and Lenders
under Section 14.2.
     8.10.3 Certain Amendments and Waivers. (a) To the extent that an amendment
(but not a waiver) entered into on or after the Third Amendment Effective Date
amends any provision of this Agreement or any other Loan Document and such
modification will stay in effect after the Initial Maturity Date, or (b) to the
extent that a waiver of any provision of this Agreement entered into on or after
the Third Amendment Effective Date becomes effective within ninety (90) days
prior to the Initial Maturity Date, then such amendment or waiver, as
applicable, shall only be effective until the Initial Maturity Date, unless such
amendment or waiver, as applicable, is also signed in writing by Lenders that
hold more than fifty percent (50%) of the Dollar Equivalent amount of the
aggregate Extended Commitments as of the date of such amendment.
     8.11 Additional Affiliate Borrowers.
     8.11.1 Procedures for Adding Affiliate Borrowers. ProLogis may, upon at
least fifteen (15) days’ prior written notice to the applicable Funding Agent
(which shall promptly notify the Applicable Tranche Lenders) (or (x) such lesser
period as may be agreed to by such Funding Agent or (y) such longer period as is
determined by such Funding Agent to be reasonably necessary for the applicable
parties to comply with any governmental or regulatory requirements), request
that any Eligible Affiliate become an Affiliate Borrower by delivering the
Organization Documents of such Eligible Affiliate to such Funding Agent (with a
copy to Global Administrative Agent). At least five (5) Business Days prior to
an Eligible Affiliate becoming an Affiliate Borrower, ProLogis shall deliver the
drafts of the documents referenced in clauses (b)(i) and (ii) below, to the
applicable Funding Agent (with a copy to Global Administrative Agent). On or
prior to the date on which an Eligible Affiliate becoming an Affiliate Borrower,
ProLogis shall deliver the following to the applicable Funding Agent (with a
copy to Global Administrative Agent), in each case reasonably acceptable to such
Funding Agent, (a) a Borrower Accession Agreement duly executed by ProLogis and
such Eligible Affiliate that will, among other things, designate the applicable
Tranche under which such Eligible Affiliate
Global Senior Credit Agreement

117



--------------------------------------------------------------------------------



 



will be an Affiliate Borrower (the “Requested Tranche”), and (b) the following
documents relating to such Eligible Affiliate: (i) an opinion of such Eligible
Affiliate’s counsel reasonably acceptable to such Funding Agent (other than for
Short Term Affiliate Borrowers and Property Fund Borrowers; provided that if any
Property Fund Borrower has any outstanding Loans or L/C Obligations under this
Agreement for one hundred and eighty (180) consecutive days, then such Borrower
shall provide an opinion of such Borrower’s counsel reasonably acceptable to the
applicable Funding Agent on or before the last day of such one hundred and
eighty (180) day period); (ii) an officer’s certificate certifying (A) the
Organization Documents of such Eligible Affiliate, (B) resolutions of such
Eligible Affiliate’s Board of Directors or other governing body authorizing the
execution, delivery, and performance of this Agreement and the other Loan
Documents, as applicable, certified as being in full force and effect without
modification or amendment, and (C) signatures and incumbency of officers of such
Eligible Affiliate; (iii) certificates of existence and good standing for such
Eligible Affiliate issued by its state of organization or the equivalent
certificates, if any, from the applicable Governmental Authorities for any
non-U.S. Eligible Affiliate; (iv) if the Requested Tranche is the Yen Tranche
and the proposed Affiliate Borrower is not organized under the Laws of Japan, an
explanation in reasonable detail as to why, in relation to the project in
question, a TMK is not being used as an Additional Affiliate Borrower; and
(v) any additional information regarding such Eligible Affiliate that the
applicable Funding Agent or any Applicable Tranche Lender may reasonably request
under Section 16.17 or 16.18, or otherwise. Upon receipt by the applicable
Funding Agent of the items referenced in this Section 8.11, each in form and
substance reasonably acceptable to such Funding Agent and its counsel, and
subject to Section 8.11.3, such Eligible Affiliate shall become an Affiliate
Borrower under the Requested Tranche and assume all the rights, benefits, and
obligations of an Affiliate Borrower under such Requested Tranche unless on such
date a Default exists and is continuing or would occur as a result of such
Eligible Affiliate becoming an Affiliate Borrower. Furthermore, the applicable
Funding Agent shall promptly notify each Applicable Tranche Lender of the
addition of any Affiliate Borrower pursuant to this Section 8.11.1.
     8.11.2 Existing Borrowers. ProLogis may, upon at least fifteen (15) days’
prior written notice to the applicable Funding Agent (which shall promptly
notify the Applicable Tranche Lenders) (or (x) such lesser period as may be
agreed to by such Funding Agent or (y) such longer period as is determined by
such Funding Agent to be reasonably necessary for the applicable parties to
comply with any governmental or regulatory requirements), request that any
existing Borrower under one Tranche become Borrower under a different Tranche.
On or prior to the date on which such existing Borrower becomes a Borrower under
a different Tranche, ProLogis shall deliver the following to such Funding Agent
(with a copy to Global Administrative Agent), in each case reasonably acceptable
to such Funding Agent, (a) a Borrower Accession Agreement duly executed by
ProLogis and such existing Borrower that will, among other things, designate the
applicable Tranche under which such existing Borrower will also become a
Borrower (the “Additional Tranche”), and (b) any information regarding such
existing Borrower that the applicable Funding Agent or any Applicable Tranche
Lender may reasonably request under Section 16.17 or 16.18, or otherwise. Upon
receipt by the applicable Funding Agent of the items referenced in this
Section 8.11.2, each in form and substance reasonably acceptable to such Funding
Global Senior Credit Agreement

118



--------------------------------------------------------------------------------



 



Agent and its counsel, and subject to Section 8.11.3, such existing Borrower
shall become a Borrower under the Additional Tranche unless on such date a
Default exists or would occur as a result of such existing Borrower becoming a
Borrower under the Tranche. Furthermore, the applicable Funding Agent shall
promptly notify each Applicable Tranche Lender of the addition of a Borrower
under an Additional Tranche pursuant to this Section 8.11.2.
     8.11.3 Limitations. In addition to the conditions set forth in
Sections 8.11.1 and 8.11.2, to the extent applicable, neither (a) an Eligible
Affiliate which would qualify as a Foreign Borrower under the Requested Tranche
in which it will be a Borrower, nor (b) an existing Borrower under one Tranche
which would otherwise qualify as Foreign Borrower under the Additional Tranche,
may be a Borrower under such Requested Tranche or Additional Tranche, as
applicable, unless the applicable Funding Agent is reasonably satisfied that the
addition of such Eligible Affiliate or existing Borrower to such Requested
Tranche or Additional Tranche, as applicable, will not (i) violate any Laws,
(ii) cause the representations set forth in Section 16.18 to be inaccurate,
(iii) materially impair the ability of Applicable Tranche Lenders to assign
their Commitments or Loans under such Requested Tranche or Additional Tranche,
as applicable, or (iv) have any other material adverse effect on the Applicable
Tranche Lenders. Notwithstanding the foregoing, the provisions of this
Section 8.11.3 (other than clause (i) above) shall not be conditions to an
Eligible Affiliate that is organized under the Laws of a Participating Member
State becoming a Euro Borrower.
     8.11.4 Qualification Status. Upon the delivery of a notice by the
applicable Funding Agent of a request by ProLogis to add an Eligible Affiliate
as a Borrower or to add an existing Borrower to an Additional Tranche pursuant
to Section 8.11.1 or 8.11.2, as applicable, the applicable Funding Agent shall
request that each Applicable Tranche Lender represent and warrant to ProLogis
and Funding Agent as to whether such Applicable Tranche Lender is capable of
making a Committed Loan to such Eligible Affiliate without the imposition of any
withholding taxes. Each Lender agrees that it shall respond to any such request
within three (3) Business Days; provided that if an Applicable Tranche Lender
does not respond within the required time period, then the applicable Funding
Agent may deem such Applicable Tranche Lender to be unable to make a Committed
Loan to such Eligible Affiliate without the imposition of a withholding tax.
Furthermore, Global Administrative Agent may revise Annex 2 to the Assignment
and Assumption reflecting a new Borrower or the addition of a Borrower to an
Additional Tranche.
     8.12 Reallocation of Commitments.
     8.12.1 Reallocation Procedures. Global Administrative Agent may, from time
to time during the Extended Availability Period at the written request of
ProLogis (which request shall also be sent to each Funding Agent of an affected
Tranche) (a “Reallocation Request”), increase the Aggregate Tranche Commitment
under one Available Tranche with a corresponding reduction of the Aggregate
Tranche Commitment under a different Available Tranche by (a) utilizing the
Pre-Approved Reallocations of certain Lenders (each a “Pre-Approved Lender”), if
the allocation occurs prior to the Initial Maturity Date, or
Global Senior Credit Agreement

119



--------------------------------------------------------------------------------



 



(b) reallocating the Commitment of any Lender (each an “Allocating Lender”),
subject to the following conditions:
     (i) at the time of such Reallocation Request, ProLogis specifies which
Available Tranche shall be increased and which Available Tranche shall be
decreased, and whether any Pre-Approved Reallocation shall be utilized in such
reallocation;
     (ii) the amount of the increase in an Available Tranche shall be equal to
the Foreign Currency Equivalent amount of the corresponding decrease in the
other Available Tranche;
     (iii) each Allocating Lender and Pre-Approved Lender satisfies the
requirements of an Eligible Assignee under the Available Tranche in which the
Aggregate Tranche Commitment is being increased;
     (iv) each Allocating Lender acknowledges in writing to Global
Administrative Agent and ProLogis that it has agreed that its Commitment will be
reallocated hereunder (which acknowledgment shall be made in such Lender’s sole
discretion); provided that a Pre-Approved Reallocation shall be effective
without any further acceptances under this Section 8.12 by a Lender that has
agreed to a Pre-Approved Reallocation;
     (v) any request for a reallocation shall be in a minimum amount agreed to
by the applicable Funding Agents;
     (vi) ProLogis may make a maximum of one (1) request per calendar quarter;
     (vii) with respect to an increase of the Aggregate Tranche Commitment under
the Yen Tranche, each Allocating Lender and each Pre-Approved Lender must
qualify as an institution that may make Loans to a TMK under Japanese Laws upon
providing the increase of its Commitment;
     (viii) no reduction in any Aggregate Tranche Commitment shall be permitted
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Tranche Outstandings under such Tranche would exceed the Aggregate Tranche
Commitment under such Tranche;
     (ix) the amount of the increase in the applicable Aggregate Tranche
Commitment shall be in a minimum Dollar Equivalent amount of $5,000,000;
     (x) no Default exists; and
Global Senior Credit Agreement

120



--------------------------------------------------------------------------------



 



     (xi) unless otherwise agreed among the applicable Funding Agent, the
affected Lender and the applicable Borrowers (which agreement may include a
phase-in of the applicable increase and/or Interest Periods with any agreed-upon
length), the applicable Borrowers shall prepay any Committed Loans outstanding
on the Reallocation Effective Date (and pay any additional amounts required
pursuant to Section 9.5) to the extent necessary to keep the outstanding
Committed Loans in the affected Available Tranches ratable with any revised
Applicable Tranche Percentages arising from any nonratable increase or decrease
in any Commitments of any Lenders under this Section 8.12.
     8.12.2 Effectiveness of Reallocation. Upon the request of Global
Administrative Agent contemporaneously with any reallocation completed in
accordance with Section 8.12.1, each Funding Agent of an affected Tranche shall
provide to Global Administrative Agent a new (i) Schedule 2.1-1 with respect to
each reallocation of the Initial Commitments, or (ii) Schedule 2.1-2 with
respect to each reallocation of the Extended Commitments, for its Tranche
reflecting any proposed reallocation. In addition, Global Administrative Agent,
the applicable Funding Agents, and ProLogis shall determine the effective date
(the “Reallocation Effective Date”) of such reallocation, provided that any
Pre-Approved Reallocations shall be effective no more than ten (10) Business
Days after the relevant Reallocation Request, and Global Administrative Agent
shall promptly notify ProLogis and the affected Funding Agents of the
Reallocation Effective Date. After any Reallocation Effective Date and the
receipt of a revised (i) Schedule 2.1-1 with respect to each reallocation of the
Initial Commitments, or (ii) Schedule 2.1-2 with respect to each reallocation of
the Extended Commitments (if requested by Global Administrative Agent) from each
applicable Funding Agent, Global Administrative Agent shall promptly provide to
each Lender in the affected Tranches and to ProLogis a new (i) Schedule 2.1-1
with respect to each reallocation of the Initial Commitments, or (ii)
Schedule 2.1-2 with respect to each reallocation of the Extended Commitments for
the affected Tranches.
     8.13 Increase in Commitments.
     8.13.1 Increase Procedures. From time to time after the Closing Date to the
Extended Maturity Date, ProLogis may, by written request (an “Increase Request”)
to Global Administrative Agent and the Funding Agents for each affected Tranche,
increase any Aggregate Tranche Commitment by (a) admitting additional Lenders
hereunder (each a “Subsequent Lender”) or (b) increasing the Commitment of any
existing Lender (each an “Increasing Lender”), subject to the following
conditions:
     (i) at the time of such Increase Request, ProLogis specifies (x) its
requested allocation of the requested increase in the Aggregate Tranche
Commitments to each Tranche, and (y) if the increase occurs prior to the Initial
Maturity Date, the amount of the requested increase allocated to each Tranche
and whether such requested increase is for an Initial Commitment or an Extended
Commitment;
     (ii) each Subsequent Lender is an Eligible Assignee;
Global Senior Credit Agreement

121



--------------------------------------------------------------------------------



 



          (iii) each Subsequent Lender executes and delivers to Global
Administrative Agent a Joinder Agreement substantially in the form of Exhibit J,
which may be modified to the extent that such Subsequent Lender will be party to
a Supplemental Tranche (a copy of which Global Administrative Agent will deliver
to each applicable Funding Agent);
     (iv) each Increasing Lender executes and delivers to Global Administrative
Agent an increase certificate substantially in the form of Exhibit K (a copy of
which Global Administrative Agent will deliver to each applicable Funding
Agent);
     (v) (1) the amount of all increases in the Aggregate Tranche Commitments
that are Initial Commitments pursuant to this Section 8.13 shall not exceed the
Dollar Equivalent of $900,000,000 in the aggregate; it being understood that in
determining the aggregate increase amount for purposes of this clause (v), each
increase amount shall equal the Dollar Equivalent amount of such increase amount
as determined on the corresponding effective date of the increase in the
Aggregate Tranche Commitments; and (2) after giving effect to each such
increase, the Dollar Equivalent of the Aggregate Tranche Commitments that are
Extended Commitments shall not exceed $2,750,000,000 in the aggregate as
determined on the applicable effective date of such increase;
     (vi) with respect to an increase of the Yen Aggregate Commitments, each
Subsequent Lender shall be an institution from which a TMK may, pursuant to the
Laws of Japan, borrow money;
     (vii) the Dollar Equivalent of each increase in the Aggregate Tranche
Commitment shall be in a minimum amount of $5,000,000 (or, with respect to any
increase of the Extended Commitments, $25,000,000 or such lesser amount as
Global Administrative Agent may agree or as shall be necessary for the Dollar
Equivalent of the Aggregate Tranche Commitments to reach $2,750,000,000 in the
aggregate);
     (viii) no admission of any Subsequent Lender shall increase the Commitment
of any existing Lender without the written consent of such Lender;
     (ix) no Default exists; and
     (x) unless otherwise agreed among the applicable Funding Agent, the
affected Lenders, and the applicable Borrowers (which agreement may include a
phase-in of the applicable increase and/or Interest Periods with any agreed-upon
length), the applicable Borrowers shall prepay any Committed Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 9.5) to
Global Senior Credit Agreement

122



--------------------------------------------------------------------------------



 



the extent necessary to keep the outstanding Committed Loans in the affected
Tranches ratable with any revised Applicable Tranche Percentages arising from
any nonratable increase or decrease in any Commitments of any Lender under this
Section 8.13.
     8.13.2 Effectiveness of Increase. Upon the request of Global Administrative
Agent, the Funding Agent of each affected Tranche shall provide to Global
Administrative Agent a new (i) Schedule 2.1-1 with respect to each increase of
the Initial Commitments, or (ii) Schedule 2.1-2 with respect to each increase of
the Extended Commitments for such Tranche reflecting the Applicable Tranche
Percentage of the Lenders under such Tranche after giving effect to the proposed
increase pursuant to this Section 8.13. In addition, Global Administrative
Agent, the applicable Funding Agents, and ProLogis shall determine the effective
date (the “Increase Effective Date”) of each increase in an Aggregate Tranche
Commitment under this Section 8.13, and Global Administrative Agent shall
promptly notify ProLogis, the affected Funding Agents, and each Lender of the
Increase Effective Date. After the Increase Effective Date and receipt of a
revised (i) Schedule 2.1-1 with respect to each increase of the Initial
Commitments, or (ii) Schedule 2.1-2 with respect to each increase of the
Extended Commitments (if requested by Global Administrative Agent) from each
applicable Funding Agent, Global Administrative Agent shall promptly provide to
each Lender and to ProLogis a new (i) Schedule 2.1-1 with respect to each
increase of the Initial Commitments, or (ii) Schedule 2.1-2 with respect to each
increase of the Extended Commitments to this Agreement.
     8.13.3 Conflicting Provisions. This Section shall supersede any provisions
in Sections 8.9 or 16.1 to the contrary.
     8.14 Establishment of Supplemental Tranche.
     8.14.1 Supplemental Tranche Request. At the time of any Increase Request
under Section 8.13, ProLogis may from time to time request, with the same
approval requirements of the Increase Request (each such request, a
“Supplemental Tranche Request”), certain Lenders to provide a supplemental
tranche for loans in which the primary currency of such supplemental tranche is
not one of the currencies set forth in the definition of “Primary Currency” at
the time of such Supplemental Tranche Request (each such new Tranche, a
“Supplemental Tranche”).
     8.14.2 Supplemental Addendums. Each Supplemental Tranche Request shall be
made in the form of an addendum substantially in the form of Exhibit H (a
“Supplemental Addendum”) and sent to Global Administrative Agent and shall set
forth (a) the proposed Primary Currency and Alternative Currencies of such
Supplemental Tranche, (b) the proposed Supplemental Primary Location, (c) the
proposed interest types and rates for such Supplemental Tranche, (d) the type
and amount of any subfacilities of such Supplemental Tranche, (e) the proposed
borrowers under such Tranche, and (f) any other specific terms of such
Supplemental Tranche that ProLogis deems necessary; provided that the
availability period and maturity of any loans under the Supplemental Tranche
shall be the same as the U.S. Tranche. Promptly after a Supplemental Tranche
Request, ProLogis shall, subject to the approval of Global Administrative Agent
(which shall not be unreasonably
Global Senior Credit Agreement

123



--------------------------------------------------------------------------------



 



withheld or delayed) appoint the proposed Funding Agent for such requested
Supplemental Tranche.
     8.14.3 Conditions to Supplemental Tranche. As conditions precedent to the
addition of a Supplemental Tranche to this Agreement, (a) each of the conditions
set forth in Section 8.13 must be satisfied and there must be an increase in the
Aggregate Tranche Commitments, (b) each Lender providing a commitment under the
Supplemental Tranche must be an Increasing Lender or Subsequent Lender, (c) each
Lender providing a commitment under such Supplemental Tranche, the proposed
Funding Agent for such Supplemental Tranche, and Global Administrative Agent
must execute the requested Supplemental Addendum, (d) each of the proposed
borrowers under such Supplemental Tranche shall be an existing Borrower or shall
have complied with Section 8.11, and (e) any other documents or certificates
that shall be reasonably requested by Global Administrative Agent in connection
with the addition of the Supplemental Tranche shall have been delivered Global
Administrative Agent in form and substance reasonably satisfactory to Global
Administrative Agent.
     8.14.4 Effectiveness of Supplemental Tranche. If a Supplemental Tranche
Request is accepted in accordance with this Section, Global Administrative
Agent, the applicable Funding Agent, and ProLogis shall determine the effective
date of such Supplemental Tranche (the “Supplemental Tranche Effective Date”)
and the final allocation of such Supplemental Tranche. Global Administrative
Agent shall promptly distribute a revised (i) Schedule 2.1-1 with respect to the
Initial Commitments, or (ii) Schedule 2.1-2 with respect to the Extended
Commitments, to each Lender reflecting such new Supplemental Tranche and notify
each Lender of the Supplemental Tranche Effective Date.
ARTICLE IX
TAXES, YIELD PROTECTION AND ILLEGALITY
     9.1 Taxes.
     9.1.1 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Credit Party receives
an amount equal to the sum it would have received had no such deductions been
made, (b) such Borrower shall make such deductions and (c) such Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
     9.1.2 Indemnification by Borrowers. The applicable Borrower shall indemnify
each Credit Party, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by
Global Senior Credit Agreement

124



--------------------------------------------------------------------------------



 



such Credit Party on or with respect to any payment made to such Credit Party by
or on account of such Borrower hereunder or under any other Loan Document, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender or an L/C Issuer (with a copy to Global Administrative
Agent), or by Global Administrative Agent on its own behalf or on behalf of a
Lender or L/C Issuer, shall be conclusive absent demonstrable error.
        9.1.3 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to Global Administrative Agent the original or a
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Global Administrative Agent.
        9.1.4 Status of Lenders. Any Foreign Lender or Non-U.S. Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which a Borrower is resident for tax purposes or is
otherwise subject to tax, or any treaty to which any such jurisdiction is a
party or which otherwise benefits such Lender, with respect to payments
hereunder or under any other Loan Document shall deliver to ProLogis (with a
copy to Global Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by ProLogis or Global Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by ProLogis
or Global Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by ProLogis or Global
Administrative Agent as will enable ProLogis or Global Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
       Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States, has become effectively connected
with a United States trade or business, is a disregarded entity (as defined in
Treasury Regulation section 301.7701-3 of the Code) of a resident of the United
States or is otherwise subject to tax in the United States, any Non-U.S. Lender
shall deliver to ProLogis and Global Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of ProLogis or Global Administrative Agent or
an applicable Funding Agent, but only if such Non-U.S. Lender is legally
entitled to do so), whichever of the following is applicable:
     (a) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (b) duly completed copies of Internal Revenue Service Form W-8ECI,
Global Senior Credit Agreement

125



--------------------------------------------------------------------------------



 



     (c) duly completed copies of Internal Revenue Service Form W-8IMY,
     (d) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (e) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit ProLogis to determine the withholding or deduction
required to be made.
     Without limiting the obligations of Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to Global
Administrative Agent, each applicable Funding Agent, or ProLogis, as such Agent
or ProLogis shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authority under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by Borrowers pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in such other
jurisdiction.
     Each Lender shall promptly (i) notify Global Administrative Agent and each
applicable Funding Agent of any change in circumstances which would modify or
render invalid any claimed exemption from or reduction of Taxes or other Taxes,
and (ii) take such steps as shall not be materially disadvantageous to it, in
the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Law that any Borrower make any deduction or withholding for taxes
from amounts payable to such Lender. Additionally, each Borrower shall promptly
deliver to the applicable Credit Party, as such Credit Party shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Credit Party under such Laws in connection with
any payment by such Credit Party of Indemnified Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
Global Senior Credit Agreement

126



--------------------------------------------------------------------------------



 



     9.1.5 Exemption Representation.
     (a) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to the Borrowers that, as of the date of this Agreement or, in
the case of a Person that becomes a Lender after the Closing Date, as of the
date such Person becomes a party hereto (and, in the case of a Lender that
agrees to make Loans under a Tranche, as of the date such agreement become
effective), except as specified in writing to Global Administrative Agent, the
applicable Funding Agent and ProLogis prior to the date of the applicable
Exemption Representation, it is entitled to receive payments from each Borrower
under each Tranche with respect to which it has a commitment to make Loans
without any reduction or withholding in respect of any Indemnified Taxes or
Other Taxes and without any amount being required to be paid by any applicable
Borrower pursuant to Section 9.1.2; provided that the Exemption Representation
shall not apply to any withholding tax imposed at any time on payments made by
or on behalf of a Foreign Obligor.
     (b) Notwithstanding any other provision of this Agreement, no Borrower
shall be obligated to pay any amount under this Section 9.1 to, or for the
benefit of, any Lender to the extent that such amount would not have been
required to be paid if (i) such Lender’s Exemption Representation had been
accurate or (ii) such Lender had complied with its obligations under
Section 9.1.4.
     9.1.6 Treatment of Certain Refunds. If any Credit Party determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Credit Party, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that such Borrower, upon the request of such Credit Party, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Credit
Party in the event such Credit Party is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require any
Credit Party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.
     9.2 Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans in any currency, or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, any applicable currency in the applicable interbank market, then,
on notice thereof by such Lender to ProLogis through the applicable Funding
Agent, any obligation of such Lender to make, continue or convert Loans to
Eurocurrency Rate Loans in the affected currency shall be suspended until such
Global Senior Credit Agreement

127



--------------------------------------------------------------------------------



 



Lender notifies Global Administrative Agent and ProLogis that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the applicable Borrower shall, upon demand from such Lender (with a copy to the
applicable Funding Agent), prepay or, if applicable and such Loans are
denominated in Dollars under the U.S. Tranche, Canadian Dollars under the
Canadian Tranche, Yen under the Yen Tranche or Euro under the Euro Tranche,
convert all applicable Eurocurrency Rate Loans of such Lender to Base Rate
Loans, ABR Rate Loans, or Substitute Rate Loans, as applicable, either on the
last day of the Interest Period therefor or on such earlier date on which such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted.
     9.3 Inability to Determine Rates.
     9.3.1 Determination of Rates. If the Tranche Required Lenders determine for
their Tranche (other than with respect to the Euro Tranche) that for any reason
in connection with any request for Eurocurrency Rate Loans or BA Rate Loans or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the applicable interbank market for the currency, amount and Interest
Period for such Loans, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate or BA Rate, as applicable, for the requested
Interest Period for such Loans, or (c) the Eurocurrency Rate or BA Rate, as
applicable, for any requested Interest Period for such Loans does not adequately
and fairly reflect the cost to such Lenders of funding such Loans for the
requested Interest Period, the applicable Funding Agent will promptly so notify
ProLogis, each Borrower in the affected Tranche and each Lender in the affected
Tranche. Thereafter, the obligation of such Lenders to make or maintain
Eurocurrency Rate Loans or BA Rate Loans in the affected currency or currencies
for the applicable Interest Period in the affected Tranche shall be suspended
until such Funding Agent (upon the instruction of the applicable Tranche
Required Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or BA Rate Loans, as
applicable, in the affected currency or currencies or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans under the U.S. Tranche or ABR Rate Loans under the Canadian
Tranche or the Yen Tranche, as applicable, in the amount specified therein, and
with respect to Loans under the U.S. Tranche and the Yen Tranche, such Loans
shall be converted to the Primary Currency of the such Tranche in the Foreign
Currency Equivalent amount of such Loans to the extent such Loans are not in the
Primary Currency of the applicable Tranche at such time.
     9.3.2 Market Disruptions. (a) If Euro Lenders (including any applicable
Fronting Lenders) constituting at least thirty-five percent (35%) of the Euro
Aggregate Commitments or if the Euro Aggregate Commitments have been terminated,
Euro Lenders holding in the aggregate at least thirty-five percent (35%) of the
Euro Total Outstandings determine that a requested Borrowing or continuation is
affected by an event of the type described in Section 9.3.1(a), (b) or (c), or
(b) if the Eurocurrency Rate is to be determined by reference to Reference Banks
at or about 11:00 a.m., Brussels time, on the determination date for the
Interest Period applicable to a Borrowing or continuation, and none of the
Reference Banks supplies a rate for the purpose of determining the
Global Senior Credit Agreement

128



--------------------------------------------------------------------------------



 



Eurocurrency Rate for such Borrowing or continuation, then Euro Funding Agent
will promptly so notify ProLogis, each Euro Borrower, and each Euro Lender of
such event. Thereafter, the obligation of Euro Lenders to make or maintain
Eurocurrency Rate Loans in the currency of the requested Borrowing or
continuation for the affected currency shall be suspended until Euro Funding
Agent (upon the instruction Euro Required Lenders) revokes such notice. Upon
receipt of such notice, ProLogis may revoke any pending request for a Euro
Committed Borrowing or continuation in the affected currency, or, failing that,
will be deemed to have converted such request into a request for a Euro
Committed Borrowing of Substitute Rate Loans denominated in Euro, and any Euro
Committed Loans that are not denominated in Euro and are affected by this
provision shall be converted to Euro in the Euro Equivalent amount of such Euro
Loans at such time.
     9.4 Increased Costs Generally.
     9.4.1 Increased Costs. If any Change in Law shall:
     (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Credit Party (except (i) any reserve requirement contemplated by
Section 9.4.5 and (ii) any amount included in the Mandatory Cost, other than as
set forth below);
     (b) subject any Credit Party to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Loan made by it, or change the basis of taxation of payments to such
Credit Party in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 9.1 and the imposition of, or any change in the rate of, any
Excluded Tax);
     (c) result in the Mandatory Cost, as calculated hereunder, not representing
the cost to any Credit Party of complying with the requirements of the Bank of
England and/or the Financial Services Authority or the European Central Bank in
relation to its making, funding or maintaining Loans; or
     (d) impose on any Credit Party or any applicable interbank market any other
condition, cost or expense affecting this Agreement or any Loans made by such
Credit Party or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Loan (or of maintaining its obligation
to make any Loan), or to increase the cost to such Credit Party of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Credit Party hereunder (whether
of principal, interest or any other amount) then, upon request of such Credit
Party, ProLogis will pay (or cause the applicable Borrower to pay) to such
Credit Party, such additional amount or amounts as will compensate such Credit
Party for such additional costs incurred or reduction suffered.
Global Senior Credit Agreement

129



--------------------------------------------------------------------------------



 



     9.4.2 Capital Requirements. If any Credit Party determines that any Change
in Law affecting such Credit Party or any Lending Office of such Credit Party or
such Credit Party’s holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on such Credit Party’s
capital or on the capital of such Credit Party’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Credit Party or the Loans
made by, or participations in Letters of Credit held by, such Credit Party, or
the Letters of Credit issued by such Credit Party, to a level below that which
such Credit Party or such Credit Party’s holding company could have achieved but
for such Change in Law (taking into consideration such Credit Party’s policies
and the policies of such Credit Party’s holding company with respect to capital
adequacy), then from time to time ProLogis will pay (or cause the applicable
Borrower to pay) to such Credit Party, such additional amount or amounts as will
compensate such Credit Party or such Credit Party’s holding company for any such
reduction suffered.
     9.4.3 Certificates for Reimbursement. Any Credit Party requesting
compensation pursuant to this Section 9.4 shall deliver to ProLogis (with a copy
to Global Administrative Agent) a certificate setting forth in reasonable detail
the basis for such request and a calculation of the amount necessary to
compensate such Credit Party or its holding company, as the case may be, as
specified in Section 9.4.1 or 9.4.2 above, and any such certificate shall be
conclusive absent demonstrable error. ProLogis shall pay (or cause the
applicable Borrower to pay) such Credit Party the amount shown as due on any
such certificate within fifteen (15) days after receipt thereof.
     9.4.4 Additional Reserve Requirements. Each applicable Borrower shall pay
to each Lender, (a) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent demonstrable error), and (b) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent demonstrable error), which in each case shall be due
and payable on each date on which interest is payable on such Loan, provided
each applicable Borrower shall have received at least fifteen (15) days’ prior
notice (with a copy to Global Administrative Agent) of such additional interest
or costs from such Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable fifteen (15) days from receipt of such notice.
     9.4.5 Limitations on Lender Claims. Notwithstanding the foregoing
provisions of this Section 9.4, no Lender shall be entitled to compensation for
any cost, increased costs or liability resulting from a failure by such Lender
to comply with any request from or requirement of any central banking or
financial regulatory authority (whether or not having
Global Senior Credit Agreement

130



--------------------------------------------------------------------------------



 



the force of law, but if not having the force of law being a request of a nature
with which banks generally are expected or accustomed to comply).
     9.5 Compensation for Losses. Each Borrower agrees that it will, from time
to time, compensate each Lender for and hold each Lender harmless from any loss,
cost or expense incurred by such Lender as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan of such
Lender to such Borrower (other than a Base Rate Loan or ABR Rate Loan) on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan of
(or to be made by) such Lender to such Borrower (other than a Base Rate Loan or
ABR Rate Loan) on the date or in the amount notified by such Borrower;
     (c) any failure by such Borrower to make payment of any Loan or
reimbursement obligation under any Letter of Credit (or interest due thereon) in
the currency in which such Loan or reimbursement obligation is denominated; or
     (d) any assignment of a Eurocurrency Rate Loan or BA Rate Loan of such
Lender to such Borrower on a day other than the last day of the Interest Period
therefor as a result of a request by ProLogis pursuant to Section 16.12;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained or, solely in the case of
subsection (c) above, any foreign exchange losses (but excluding any loss of
anticipated profits).
       For purposes of calculating amounts payable by a Borrower to a Lender
under this Section 9.5, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
Any Lender requesting compensation pursuant to this Section 9.5 shall deliver to
the applicable Borrower (with copies to ProLogis, Global Administrative Agent
and the applicable Funding Agent) a certificate setting forth in reasonable
detail a calculation of the amount demanded and any such certificate shall be
conclusive absent demonstrable error. The applicable Borrower shall pay the
applicable Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.
     9.6 Mitigation Obligations; Replacement of Lenders.
     9.6.1 Designation of a Different Lending Office. If any Credit Party
requests compensation under Section 9.4, or any Borrower is required to pay any
additional amount
Global Senior Credit Agreement

131



--------------------------------------------------------------------------------



 



to any Credit Party or any Governmental Authority for the account of any Credit
Party pursuant to Section 9.1, or if any Credit Party gives a notice pursuant to
Section 9.2, then such Credit Party shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Credit Party, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 9.1 or 9.4, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 9.2, and (b) in each case, would not subject
such Credit Party to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Credit Party. ProLogis hereby agrees to pay (or to cause
the applicable Borrower to pay) all reasonable costs and expenses incurred by
any Credit Party in connection with any such designation or assignment.
     9.6.2 Delay in Requests. Failure or delay on the part of any Credit Party
to demand compensation pursuant to Section 9.1, 9.4 or 9.5 shall not constitute
a waiver of such Credit Party’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Credit Party pursuant to any such
Section for any Indemnified Taxes, Other Taxes, increased cost, reduction in
return, funding loss or other amount (any of the foregoing, a “Compensation
Amount”) incurred or suffered more than six (6) months prior to the date that
such Credit Party notified ProLogis of the Change in Law or other event giving
rise to such Compensation Amount and of such Credit Party’s intention to claim
compensation therefor (except that, if the Change in Law or other event giving
rise to such Compensation Amount is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     9.6.3 Replacement of Lenders. If any Lender requests compensation under
Section 9.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.1, ProLogis may replace such Lender in accordance with Section 16.12.
     9.7 Qualified Lender Status. If a Lender notifies the applicable Funding
Agent (orally or in writing ) that it is a Qualified Lender with respect to the
imposition of a withholding tax, and (a) such Qualified Lender is subject to
withholding taxes immediately prior to and after the funding of the applicable
Loan, and (b) there were Fronting Lenders available to make such Loan on behalf
of such Lender as set forth in Section 2.2.2(b) or 4.2.2(b), as applicable, then
the applicable Borrower shall not be required to pay any withholding taxes
imposed on the payments to such Lender on account of such Loan. Furthermore,
each Funding Agent shall be permitted to rely solely on any notices,
certificates, or Assignment and Assumptions provided by any Lender regarding its
status as a Qualified Lender, and such Funding Agent shall not be required to
independently verify such Lender’s status or request any updates from such
Lender as to whether it remains a Qualified Lender at the time of any request
for a Credit Extension. Notwithstanding the foregoing, this Section 9.7 shall
not limit any right or remedy of any Lender under this Article IX with respect
to any Loan to the extent such Lender ceases to be a Qualified Lender due to a
Change in Law after the funding of such Loan.
     9.8 Survival. All obligations under this Article IX shall survive
termination of the Aggregate Tranche Commitments and repayment of all other
Obligations hereunder.
Global Senior Credit Agreement

132



--------------------------------------------------------------------------------



 



ARTICLE X
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     10.1 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     10.1.1 Documents. Global Administrative Agent’s receipt of the following,
each of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to each Agent and each
Lender:
     (a) executed counterparts of this Agreement, the Parent Guaranty, each
Subsidiary Guaranty, the Security Agency Agreement, and each Pledge Agreement,
sufficient in number for distribution to each Agent and ProLogis;
     (b) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Global Administrative Agent may reasonably require evidencing the
identity, authority and capacity of the Responsible Officers thereof authorized
to execute and deliver the Loan Documents to which such Loan Party is a party;
     (c) such documents and certifications as Global Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
in the jurisdiction of its organization or formation;
     (d) favorable opinions of each of the law firms listed on Schedule 10.1, as
counsel to the Loan Parties as identified on Schedule 10.1, addressed to each
Agent, each L/C Issuer, and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as Global Administrative Agent may reasonably
request;
     (e) a certificate of a Responsible Officer of each Loan Party either
(i) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party, and
the validity against such Loan Party, of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (ii) stating that no such consents, licenses or approvals are so
required;
     (f) a certificate signed by a Responsible Officer of ProLogis certifying
(i) that the conditions specified in Sections 10.2.1 and 10.2.2 have been
satisfied; (ii) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(iii) the current Moody’s Rating, S&P Rating, and Fitch Rating;
Global Senior Credit Agreement

133



--------------------------------------------------------------------------------



 



     (g) such other assurances, certificates, documents, consents or opinions as
any Agent, any L/C Issuer, the Swing Line Lenders, or any Tranche Required
Lenders reasonably may require; and
     (h) with respect to each Borrower that is a TMK, a certified copy of such
Borrower’s plan of securitization.
     10.1.2 Fees. Any fees required to be paid on or before the Closing Date
shall have been paid.
     10.1.3 Expenses. Unless waived by Global Administrative Agent, ProLogis
shall have paid all fees, charges and disbursements of counsel to Global
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
ProLogis and Global Administrative Agent).
     10.1.4 Closing Deadline. The Closing Date shall have occurred on or before
October 15, 2005.
Without limiting the generality of the provisions of Section 15.4, for purposes
of determining compliance with the conditions specified in this Section 10.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Global Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     10.2 Conditions to all Credit Extensions. The obligation of each Lender to
honor any request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans or BA Rate Loan) is subject to the
following conditions precedent:
     10.2.1 Representations and Warranties. The representations and warranties
of (a) Borrowers contained in Article XI and (b) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 10.2, the
representations and warranties contained in subsections (a) and (b) of
Section 11.5 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 12.1.
     10.2.2 Default. No Default shall exist or would result from such proposed
Credit Extension or the application of the proceeds thereof.
Global Senior Credit Agreement

134



--------------------------------------------------------------------------------



 



     10.2.3 Request for Credit Extension. The applicable Funding Agent and, if
applicable, an L/C Issuer or a Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.
     10.2.4 Market Events Affecting Alternative Currencies. In the case of a
Credit Extension to be denominated in an Alternative Currency of the applicable
Tranche, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable Funding
Agent, the applicable Tranche Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency under such Tranche) or the applicable L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency under such Tranche) would make it impracticable for such Credit
Extension to be denominated in the relevant Alternative Currency under such
Tranche.
     10.2.5 ProLogis Resolutions Regarding Extension. With respect to any Credit
Extension to be funded on or after the Initial Maturity Date, Global
Administrative Agent shall have received (a) certified copies of resolutions or
other action of ProLogis ratifying the extension of the Initial Maturity Date to
the Extended Maturity Date and (b) an opinion letter of U.S. counsel to
ProLogis, addressed to each Agent, each L/C Issuer, and each Lender stating that
ProLogis is duly authorized to make such extension.
Each request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to another Type or a
continuation of Eurocurrency Rate Loans or BA Rate Loans) submitted by ProLogis
shall be deemed to be a representation and warranty that the conditions
specified in Sections 10.2.1 and 10.2.2 have been satisfied on and as of the
date of the applicable Credit Extension.
ARTICLE XI
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Credit Parties that:
     11.1 Existence, Qualification and Power; Compliance with Laws. Each Company
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d) above, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
     11.2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the
Global Senior Credit Agreement

135



--------------------------------------------------------------------------------



 



terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Consolidated Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law. Each Company is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     11.3 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     11.4 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable Debtor Relief Laws
and general principles of equity.
     11.5 Financial Statements.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Companies as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show (either in the text thereof or the notes thereto) all material
Liabilities of the Companies as of the date thereof.
     (b) The unaudited consolidated balance sheet of the Companies dated
March 31, 2009, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Companies as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
     11.6 Litigation. As of the Closing Date, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Borrower
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Company or against any of Company’s properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions
Global Senior Credit Agreement

136



--------------------------------------------------------------------------------



 



contemplated hereby, or (b) except as specifically disclosed in Schedule 11.6,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.
     11.7 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     11.8 Ownership of Property; Liens. ProLogis and each of its Consolidated
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     11.9 Environmental Compliance. Each Company conducts in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential Liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Companies have reasonably concluded that, except as
specifically disclosed in Schedule 11.9, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     11.10 Insurance. The properties of each Company are insured with
financially sound and reputable insurance companies not Affiliates of ProLogis,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Company conducts business; provided
that any Company may maintain insurance with an insurance company that is an
Affiliate of ProLogis, to the extent such insurance company is reasonably
acceptable to Global Administrative Agent and to the extent such self-insurance
is permitted by the jurisdiction under which such Company operates, solely for
the purpose of covering up to $25,000,000 of any applicable insurance claim.
     11.11 Taxes. Each Company has filed all Federal and other material state,
provincial, and other Tax returns and reports required to be filed, and has
paid, collected, withheld and remitted all Federal and other material state,
provincial, and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable, or which it has been required to collect or withhold and remit,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against ProLogis or
any Consolidated Subsidiary that would, if made, have a Material Adverse Effect.
     11.12 Pension Law Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or
Global Senior Credit Agreement

137



--------------------------------------------------------------------------------



 



opinion letter from the IRS or an application for such a letter is currently
being processed by the IRS with respect thereto and, to the best knowledge of
ProLogis, nothing has occurred which would prevent, or cause the loss of, such
qualification. ProLogis and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any such
Pension Plan.
     (b) There are no pending or, to the best knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. Neither ProLogis nor any other Borrower has knowledge of any
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) or violation of the fiduciary responsibility rules (within
the meaning of Section 404 or 405 of ERISA) with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither ProLogis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither ProLogis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither ProLogis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.
     11.13 Margin Regulations; Investment Company Act.
     (a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
     (b) No Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     11.14 Disclosure. Each Borrower has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which any Company
is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to any Credit
Party in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other
Global Senior Credit Agreement

138



--------------------------------------------------------------------------------



 



information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, each
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
     11.15 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
     11.16 Dutch Banking Act. Each Dutch Borrower is in compliance with the
Dutch Banking Act and any regulations issued pursuant thereto.
     11.17 Solvency. Each Borrower is, and after giving effect to all
Obligations hereunder will be, Solvent.
     11.18 Exemption from ERISA; Plan Assets. The assets of each Company are not
“plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor
regulation) of any Plan.
     11.19 Pledge of Unencumbered Pool Properties. ProLogis and the applicable
Companies have the ability to grant a first priority Lien (other than with
respect to Permitted Liens) in the Unencumbered Pool Properties to Global
Administrative Agent, for the benefit of the Lenders, without (a) creating, or
requiring the creation of, a Lien in favor of any other Person on such
Unencumbered Pool Properties, and (b) conflicting, breaching, or contravening
any material Contractual Obligation to which ProLogis or such other Company is a
party or affecting such Person or the properties of such Person or any of its
Consolidated Subsidiaries.
ARTICLE XII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:
     12.1 Financial Statements. ProLogis shall deliver to Global Administrative
Agent, in form and detail satisfactory to Global Administrative Agent:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of ProLogis (commencing with the fiscal year ended
December 31, 2005), a consolidated balance sheet of the Companies as at the end
of such fiscal year, and the related consolidated statements of income or
operations, equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to Global Administrative Agent, which report and opinion shall be
prepared in
Global Senior Credit Agreement

139



--------------------------------------------------------------------------------



 



accordance with generally accepted auditing standards and applicable Securities
Laws; and
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of ProLogis (commencing with the fiscal quarter ended June 30, 2005), a
consolidated balance sheet of the Companies as at the end of such fiscal
quarter, and the related consolidated statements of income or operations for
such fiscal quarter and for the portion of ProLogis’ fiscal year then ended, and
equity and cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form a balance sheet as of the end of the
previous fiscal year and statements of income or operation and cash flows for
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of ProLogis as fairly presenting the
financial condition, results of operations, equity and cash flows of the
Companies, subject only to normal year-end audit adjustments and the absence of
footnotes.
As to any information contained in materials furnished pursuant to
Section 12.2(d), ProLogis shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     12.2 Certificates; Other Information. ProLogis shall deliver to Global
Administrative Agent, in form and detail satisfactory to Global Administrative
Agent:
     (a) concurrently with the delivery of each set of financial statements
referred to in Section 12.1(a), an opinion from a Registered Public Accounting
Firm of nationally recognized standing to the effect that such financial
statements were prepared in accordance with GAAP and present fairly, in all
material respects, the consolidated financial condition of ProLogis as of the
date thereof and the consolidated results of operations of ProLogis for the
fiscal year then ended;
     (b) concurrently with the delivery of each set of financial statements
referred to in Sections 12.1(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of ProLogis, which shall include a schedule of
all Unencumbered Pool Properties, each Unencumbered Pool Property that is owned
by an Eligible Consolidated Subsidiary, and each Property that has been added or
removed as an Unencumbered Pool Property since the last Compliance Certificate
delivered hereunder;
     (c) promptly after any request by Global Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of trustees (or the audit committee of the board of trustees) of
ProLogis by independent accountants in connection with the accounts or books of
ProLogis or any other Company, or any audit of any of them;
Global Senior Credit Agreement

140



--------------------------------------------------------------------------------



 



     (d) promptly after filing, true, correct, and complete copies of all
material reports or filings filed by or on behalf of any Company with any
Governmental Authority (including copies of each Form 10-K, Form 10-Q, and Form
S-8 filed by or on behalf of any Company with the SEC); and
     (e) promptly, such additional information regarding the business, financial
or corporate affairs of any Company (and to the extent available to a Company,
any other Borrower), or compliance with the terms of the Loan Documents, as
Global Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 12.1(a) or (b) or
Section 12.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on ProLogis’ website
on the Internet at the website address listed on Schedule 16.2; or (ii) on which
such documents are posted on ProLogis’ behalf on an Internet or intranet
website, if any, to which each Credit Party has access (whether a commercial,
third-party website or whether sponsored by Global Administrative Agent);
provided that: (A) ProLogis shall deliver paper copies of such documents to
Global Administrative Agent that requests ProLogis to deliver such paper copies
until a written request to cease delivering paper copies is given by Global
Administrative Agent and (B) ProLogis shall notify Global Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents and, if
requested, provide to Global Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance ProLogis shall be required to provide paper
copies of the Compliance Certificates required by Section 6.2.2 to Global
Administrative Agent. Except for such Compliance Certificates, Global
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by ProLogis with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
ProLogis hereby acknowledges that (a) Agents and/or the Arrangers will make
available to each Lender and the L/C Issuers materials and/or information
provided by or on behalf of ProLogis hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to ProLogis or its securities) (each, a “Public
Lender”). ProLogis hereby agrees that: (w) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” ProLogis shall be deemed to have authorized each Credit Party to treat
such Borrower Materials as not containing any material non-public information
with respect to ProLogis or its securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 16.7);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) Agents
Global Senior Credit Agreement

141



--------------------------------------------------------------------------------



 



and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.” Notwithstanding the foregoing, ProLogis shall
have no obligation to mark any Borrower Materials “PUBLIC”.
     12.3 Notices. ProLogis shall promptly notify Global Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including: (i) breach or non-performance
of, or any default under, a Contractual Obligation of any Company; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Company
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by Borrower or any Consolidated Subsidiary (except to the extent
disclosed in financial statements provided pursuant to Section 12.1, including
the footnotes to such financial statements);
     (e) of the occurrence of any Internal Control Event; and
     (f) promptly upon receipt by ProLogis of notice thereof, and in any event
within five (5) Business Days after any change in the Moody’s Rating, the S&P
Rating, or the Fitch Rating, notice of such change.
Each notice pursuant to this Section 12.3 shall be accompanied by a statement of
a Responsible Officer of ProLogis setting forth details of the occurrence
referred to therein and stating what action ProLogis has taken and proposes to
take with respect thereto. Each notice pursuant to Section 12.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. Global Administrative Agent shall
promptly notify Lenders of any notice received under this Section 12.3.
     12.4 Payment of Obligations. ProLogis shall, and shall cause each other
Company to, pay and discharge as the same shall become due and payable, all its
Liabilities (including tax Liabilities), except to the extent (a) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained therefor, or
(b) the failure to pay and discharge Liabilities could not reasonably be
expected to result in a Material Adverse Effect.
     12.5 Preservation of Existence, Etc. ProLogis shall, and shall cause each
other Loan Party to: (a) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 13.4 or 13.5; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses
Global Senior Credit Agreement

142



--------------------------------------------------------------------------------



 



and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
     12.6 Maintenance of Properties. ProLogis shall, and shall cause each other
Company to: (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     12.7 Maintenance of Insurance. ProLogis shall, and shall cause each other
Company to, maintain with financially sound and reputable insurance companies
not Affiliates of ProLogis, insurance in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Company
conducts business; provided that any Company may maintain insurance with an
insurance company that is an Affiliate of ProLogis, to the extent such insurance
company is reasonably acceptable to Global Administrative Agent and to the
extent such self-insurance is permitted by the jurisdiction under which such
Company operates, solely for the purpose of covering up to $25,000,000 of any
applicable insurance claim.
     12.8 Compliance with Laws. ProLogis shall, and shall cause each other
Company to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     12.9 Books and Records. ProLogis shall, and shall cause each other Company
to, maintain proper books of record and account, in which true and correct
entries are made that are sufficient to prepare ProLogis’ financial statements
in conformity with GAAP consistently applied.
     12.10 Inspection Rights. Upon reasonable request, and subject to
Section 16.7, ProLogis shall, and shall cause each other Company to, allow any
Agent (or its Related Parties who may be accompanied by a Related Party of one
(1) or more Lenders) to inspect any of its properties, to review reports, files,
and other records and to make and take away copies thereof, and to discuss
(provided that ProLogis or the applicable Eligible Affiliate is given the
opportunity to be present for such discussions) any of its affairs, conditions,
and finances with its directors, officers, employees, or representatives from
time to time upon reasonable notice, during normal business hours; provided that
unless a Default has occurred and is continuing and except in the case of Global
Administrative Agent and its Related Parties, such inspections shall be at the
applicable Credit Party’s sole cost and expense.
     12.11 Use of Proceeds. Each Borrower shall use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document, provided that Yen Borrowers shall only use the proceeds of
Yen Credit Extensions denominated in Yen for (a) refinancing obligations under
the agreement referred to in clause (b) of the definition of Existing
Global Senior Credit Agreement

143



--------------------------------------------------------------------------------



 



Credit Agreements, (b) funding the acquisition and development of Properties, or
the acquisition of beneficial interests in Properties, in Japan, (c) funding the
acquisition of preferred shares in entities held in a Japan Properties Fund and
(d) working capital and other general corporate purposes in connection with the
Companies’ operations in Japan.
     12.12 REIT Status. ProLogis shall, at all times, qualify as a REIT
(including its organization and method of operations and those of its
Consolidated Subsidiaries).
     12.13 Guaranties.
     (a) Pursuant to the Parent Guaranty, ProLogis shall Guarantee the
Obligations of all Affiliate Borrowers.
     (b) ProLogis shall cause International Finance, each other Affiliate
Borrower (other than any Property Fund Borrower, any Short Term Affiliate
Borrower and any Finance Subsidiary) and each Major Subsidiary (other than any
Finance Subsidiary) to execute a Subsidiary Guaranty (provided that a Major
Subsidiary shall only be required to execute such Subsidiary Guaranty on the
Closing Date and thereafter within thirty days (30) after the end of each fiscal
quarter during the term of this Agreement) that Guarantees the Obligations under
each Tranche except to the extent that the Guarantee of such Obligations (i) is
prohibited by the Laws of the jurisdiction in which such Affiliate Borrower or
Major Subsidiary, as applicable, is organized or (ii) would result in material
adverse tax Liabilities to ProLogis, such Affiliate Borrower, or such Major
Subsidiary; provided that, except for PLD Europe Finance B.V. and ProLogis U.K.
Funding II B.V., no Affiliate Borrower or Major Subsidiary that is organized
under the Laws of the United Kingdom or a Participating Member State shall be
required to execute a Subsidiary Guaranty. On the Closing Date, ProLogis shall
cause each Affiliate Borrower and each Major Subsidiary listed on Schedule 12.13
to execute a Subsidiary Guaranty that Guarantees the Obligations under each
Tranche listed on such Schedule 12.13.
     12.14 Collateral. Within thirty days (30) after the end of each fiscal
quarter during the term of this Agreement, ProLogis shall cause each Company
(other than International Finance and any Finance Subsidiary) to grant to
Collateral Agent, for the benefit of all Designated Senior Debt, on a pari passu
basis, a first-priority Lien in all Indebtedness (a) in excess of $1,000,000
payable to such Company by each Consolidated Subsidiary that does not Guarantee
all of the Obligations, and (b) in excess of $25,000,000 payable to such Company
by each Unconsolidated Affiliate (and its Consolidated Subsidiaries), in each
case except to the extent that the granting of such Lien (x) is not permitted by
applicable Laws or (y) would result in material adverse tax Liabilities to
ProLogis or such Company; provided that, except for PLD Europe Finance B.V.,
ProLogis U.K. Funding B.V. and ProLogis U.K. Funding II B.V. (in each case to
the extent such Company is required to grant a Lien pursuant to the foregoing
provisions of this Section 12.14), no Company that is organized under the Laws
of the United Kingdom or a Participating Member State shall be required to grant
any Lien to Collateral Agent pursuant to this Section 12.14. On the Closing
Date, ProLogis shall, and shall cause each other Company listed on
Schedule 12.14 to, grant to Collateral Agent, for the benefit of all Designated
Senior Debt, on a pari passu basis, a first-priority Lien in all Indebtedness
listed on such Schedule 12.14.
Global Senior Credit Agreement

144



--------------------------------------------------------------------------------



 



     12.15 Pledge by International Finance. Within thirty days (30) after the
end of each fiscal quarter during the term of this Agreement, ProLogis shall
cause International Finance to grant to ProLogis a first-priority Lien in
(a) all Indebtedness (i) payable to International Finance by each Consolidated
Subsidiary that does not Guarantee all of the Obligations, and (ii) in excess of
$25,000,000 payable to International Finance by each Unconsolidated Affiliate
(and its Consolidated Subsidiaries) and (b) all Equity Interests in Finance
Subsidiaries owned by International Finance, in each case except to the extent
that the granting of such Lien (x) is not permitted by applicable Laws or
(y) would result in material adverse tax Liabilities to ProLogis or
International Finance.
     12.16 Claims Pari Passu. Each Loan Party shall ensure that at all times the
claims of the Credit Parties under the Loan Documents rank at least pari passu
with the claims of all its unsecured and unsubordinated creditors other than
those claims that are preferred by Debtor Relief Laws.
ARTICLE XIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:
     13.1 Investments. ProLogis shall not permit, as of any date, the Companies’
aggregate direct Investments in raw land, Non-Industrial Properties, Retail
Properties, and Properties subject to a ground lease to a Person that is not an
Affiliate of ProLogis to exceed in the aggregate twenty-five percent (25%) of
Total Asset Value.
     13.2 Secured Indebtedness; Subsidiary Indebtedness.
     (a) ProLogis shall not permit the aggregate amount of all Secured Debt of
the Companies at any time outstanding to exceed thirty percent (30%) of Total
Asset Value.
     (b) ProLogis shall not permit any Consolidated Subsidiary to incur
Indebtedness in respect of any publicly-traded debt securities (“Public Debt”);
provided that (i) any Consolidated Subsidiary may incur Permitted Subsidiary
Public Debt (as defined below); and (ii) any Consolidated Subsidiary may incur
additional Public Debt that does not (at the time of issuance or at any time
thereafter unless such Public Debt becomes Permitted Subsidiary Public Debt)
constitute Designated Senior Debt so long as, after giving effect to such
incurrence, the aggregate outstanding principal amount (without duplication if
any such Public Debt is guaranteed by any other Consolidated Subsidiary) of all
Public Debt (other than Permitted Subsidiary Public Debt) of all Consolidated
Subsidiaries would not exceed the Dollar Equivalent of $750,000,000. For
purposes of the foregoing, “Permitted Subsidiary Public Debt” means any Public
Debt (i) issued by a Consolidated Subsidiary that is a Subsidiary Guarantor or
(ii) issued pursuant to documentation that (A) provides (initially or via
amendment) that, upon the occurrence of the Trigger Date, the trustee or other
relevant party that is to receive payments on behalf of the holders of such
Public Debt agrees that it will turn over such payments to Collateral Agent for
sharing in accordance with the terms of the Security Agency
Global Senior Credit Agreement

145



--------------------------------------------------------------------------------



 



Agreement and (B) otherwise is in form reasonably satisfactory to Global
Administrative Agent.
     13.3 Fundamental Changes. ProLogis shall not, and shall not permit any
other Company or other Borrower to, merge, dissolve, liquidate, consolidate with
or into another Person, except that, so long as no Default exists or would
result therefrom:
     (a) any Consolidated Subsidiary may merge with ProLogis, provided that
ProLogis shall be the continuing or surviving Person;
     (b) any Consolidated Subsidiary may merge with any one or more other
Consolidated Subsidiaries, provided that if any party to such merger was a
Subsidiary Guarantor, then the continuing or surviving Person must be a
Subsidiary Guarantor; and
     (c) any Company (other than ProLogis or any other Borrower) may be
voluntarily dissolved or liquidated under the laws of its jurisdiction of
organization (excluding any Debtor Relief Law).
     13.4 Dispositions. ProLogis shall not, and shall not permit any other
Company to, make any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of similar replacement property;
     (c) Dispositions of property by any Consolidated Subsidiary to ProLogis or
another Consolidated Subsidiary; provided that if the transferor of such
property is a Borrower or a Guarantor, the transferee thereof must either be a
Borrower or a Guarantor;
     (d) Dispositions permitted by Section 13.3;
     (e) leases of Properties in the ordinary course of business;
     (f) reserved;
     (g) sales or other transfers of assets to Property Funds; and
     (h) other sales or other transfers of assets during any period of four (4)
consecutive fiscal quarters having a fair market value of not more than twenty
percent (20%) of the fair market value of all assets of the Companies as of the
first (1st) day of such period or, if greater, immediately prior to such sale or
transfer;
Global Senior Credit Agreement

146



--------------------------------------------------------------------------------



 



provided that any Disposition pursuant to clauses (a), (b), (g) and (h) shall be
for fair market value.
     13.5 Restricted Payments. ProLogis shall not, and shall not permit any
other Company to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:
     (a) any Consolidated Subsidiary may make Restricted Payments to ProLogis or
another Consolidated Subsidiary;
     (b) so long as no Default exists of would result therefrom, any
Consolidated Subsidiary may make Restricted Payments to any other Person that
owns an Equity Interest in such Consolidated Subsidiary, so long as payments are
concurrently made ratably to all holders of the type of Equity Interest in
respect of which such Restricted Payment is being made;
     (c) any Company may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (d) any Company may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common Equity Interests;
     (e) ProLogis may pay cash dividends and make other cash distributions to
the holders of its Equity Interests in an amount not to exceed in the aggregate
the greater of (i) ninety-five percent (95%) of the aggregate, cumulative “Funds
from Operations” (excluding non-cash impairment charges, write-downs, or losses)
of ProLogis as reported to its shareholders in either the annual report of
ProLogis filed by or on behalf of ProLogis with the SEC on a Form 10-K or the
quarterly investment package prepared for the holders of its Equity Interests
after December 31, 2008, and (ii) the amount of Restricted Payments required to
be paid by ProLogis in order for ProLogis to eliminate its REIT taxable income
and/or to maintain its status as a REIT;
     (f) Restricted Payments in connection with employee and trustee stock
option plans or similar employee or trustee incentive arrangements so long as
any such Restricted Payments that are paid in cash are permitted pursuant to
Section 13.5(g); and
     (g) ProLogis may purchase, redeem or otherwise acquire any of its Equity
Interests; provided that (i) no Default exists before or after giving effect to
such purchase, redemption or other acquisition, and (ii) after giving effect to
such purchase, redemption or other acquisition, the sum of (x) the aggregate
purchase price, redemption price or other acquisition price paid or payable in
cash of all such purchases, redemptions or other acquisitions and (y) all
Restricted Payments paid or payable in cash that are permitted pursuant to
Section 13.5(f) since the Third Amendment Effective Date shall not exceed the
sum of (A) the amount by
Global Senior Credit Agreement

147



--------------------------------------------------------------------------------



 



which the amount calculated in Section 13.5(e)(i) exceeds the aggregate amount
of all cash dividends and cash distributions made by ProLogis after December 31,
2008 plus (B) $50,000,000.
     13.6 Change in Nature of Business. ProLogis shall not, and ProLogis shall
not permit any other Company to, engage in any material line of business
substantially different from those lines of business conducted by the Companies
or Catellus and its subsidiaries on the date hereof or any business
substantially related or incidental thereto.
     13.7 Transactions with Affiliates. ProLogis shall not, and shall not permit
any other Company to, enter into any transaction of any kind with any Affiliate
of ProLogis, whether or not in the ordinary course of business; provided that
the foregoing restriction shall not apply to (a) transactions with existing
shareholders of Consolidated Subsidiaries and Unconsolidated Affiliates,
(b) transactions in the ordinary course of business (i) on fair and reasonable
terms substantially as favorable to such Borrower or such Company as would be
obtainable by such Borrower or such Company at the time in a comparable arm’s
length transaction with a Person other than an Affiliate or (ii) that comply
with the requirements of the North America Security Administrators Association’s
Statement of Policy of Real Estate Investment Trusts, (c) payments to or from
such Affiliates under leases of commercial space on market terms, (d) payment of
fees under asset or property management agreements under terms and conditions
available from qualified management companies, (e) intercompany Liabilities and
other Investments between any Company and its Consolidated Subsidiaries and
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement,
(f) transactions between Companies, and (g) transactions otherwise permitted
hereunder.
     13.8 Negative Pledge Agreements; Burdensome Agreements.
     (a) ProLogis shall not, and shall not permit any other Company to, grant a
Lien (other than Permitted Liens) to any Person in (i) any Unencumbered Pool
Property, (ii) any Property with Unencumbered NOI that is used in the
calculation of Unencumbered Debt Service Coverage Ratio, or (iii) the Equity
Interests of any Company (other than ProLogis) that owns an Unencumbered Pool
Property or whose Unencumbered NOI is used in the calculation of Unencumbered
Debt Service Coverage Ratio.
     (b) ProLogis shall not, and shall not permit any other Company to, enter
into any negative pledge or other agreement with any other Person such that
ProLogis or any Company that is an Affiliate Borrower, a Subsidiary Guarantor or
an Eligible Consolidated Subsidiary shall be prohibited from granting to Global
Administrative Agent, for the benefit of the Credit Parties, a first-priority
Lien in (i) any Unencumbered Pool Property, (ii) any Property with Unencumbered
NOI that is used in the calculation of Unencumbered Debt Service Coverage Ratio,
or (iii) the Equity Interests of any Company (other than ProLogis) that owns an
Unencumbered Pool Property or whose Unencumbered NOI is used in the calculation
of Unencumbered Debt Service Coverage Ratio; provided that the foregoing shall
not apply to restrictions in any Designated Senior Debt that require that any
Liens in any property, assets, or revenues of any Company secure
Global Senior Credit Agreement

148



--------------------------------------------------------------------------------



 



such Designated Senior Debt on a pari passu basis. Nothing herein should be
construed as creating a Lien.
     (c) ProLogis shall not permit any Consolidated Subsidiary to enter into any
Contractual Obligation (other than this Agreement, any other Loan Document or
any other agreement or document evidencing or governing Indebtedness of such
Consolidated Subsidiary) that limits the ability of such Consolidated Subsidiary
to make Restricted Payments to any Company.
     13.9 Use of Proceeds. Borrowers shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     13.10 Financial Covenants.
     13.10.1 Consolidated Tangible Net Worth. ProLogis shall not permit
Consolidated Tangible Net Worth at any time to be less than the sum of (a)
$6,600,000,000 and (b) an amount equal to seventy percent (70%) of the aggregate
increases in Shareholders’ Equity after the Third Amendment Effective Date by
reason of the issuance and sale of Equity Interests of any Company (other than
(x) the issuance and sale of preferred Equity Interests in substitution and
replacement of other preferred Equity Interests that ProLogis redeemed or
otherwise acquired pursuant to a Permitted Redemption to the extent that the net
proceeds from such issuance and sale do not exceed the amount of such Permitted
Redemption and (y) issuances to a Company), including upon any conversion of
debt securities of any Company into such Equity Interests.
     13.10.2 Consolidated Leverage Ratio. ProLogis shall not permit the
Consolidated Leverage Ratio at any time to be greater than the Maximum Leverage
Ratio.
     13.10.3 Fixed Charge Coverage Ratio. ProLogis shall not permit the Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter, to be less than
1.50 to 1.0.
     13.10.4 Unencumbered Debt Service Coverage Ratio. ProLogis shall not permit
the Unencumbered Debt Service Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.50 to 1.0.
     13.11 Unencumbered Pool Asset Value. ProLogis shall not permit at any time
(a) the sum of (without duplication) (i) the Dollar Equivalent of the Total
Global Outstandings, plus (ii) all Settlement Debt, plus (iii) the amount of any
assessment bonds secured by Liens on any Unencumbered Pool Property to the
extent that the applicable Company is in material default under the terms
thereof, and plus (iv) the Dollar Equivalent of any other Indebtedness (other
than Non-Recourse Debt and obligations related thereto) of the Companies
(determined on a consolidated basis) maturing within one (1) year after the
applicable date of determination to be greater than (b) the product of (i) fifty
five percent (55%) times (ii) the Unencumbered Pool Asset Value as of the last
day of the most-recent fiscal quarter ending on or prior to the applicable date
of determination.
Global Senior Credit Agreement

149



--------------------------------------------------------------------------------



 



     13.12 International Finance. ProLogis shall not permit International
Finance to (a) cease to be a Wholly-owned Subsidiary of ProLogis; (b) engage in
any material business other than (i) lending funds to ProLogis, other Companies
or Unconsolidated Affiliates, (ii) holding Equity Interests in Companies and
(iii) activities incidental to the foregoing; or (c) incur any Indebtedness
other than (i) Indebtedness to ProLogis or a Subsidiary Guarantor,
(ii) Indebtedness under this Agreement, (iii) Indebtedness in respect of the
4.375% notes due 2011 in the original principal amount of EUR 350,000,000 or
(iv) other Indebtedness guaranteed by ProLogis that constitutes Designated
Senior Debt.
ARTICLE XIV
EVENTS OF DEFAULT AND REMEDIES
     14.1 Events of Default. Any of the following shall constitute an “Event of
Default”:
     14.1.1 Non-Payment. Any Borrower or any other Loan Party fails to pay
(a) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (b) within three (3) Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (c) within five (5) days after the same becomes due, any other
amount payable hereunder or under any other Loan Document.
     14.1.2 Specific Covenants. ProLogis (or, if applicable, any other Loan
Party) fails to perform or observe any term, covenant or agreement contained in
any of Section 12.10, 12.13, 13.2, 13.5, or 13.10.
     14.1.3 Other Defaults. ProLogis (or, if applicable, any other Loan Party)
fails to perform or observe any other covenant or agreement (not specified in
Section 14.1.1 or 14.1.2 above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days (less, in
the case of Section 12.3, the number of days between the date a Responsible
Officer of ProLogis obtained knowledge of such failure and the date that notice
thereof is given pursuant to Section 12.3) after the first to occur of (a) a
Responsible Officer of ProLogis obtaining knowledge of such failure or
(b) ProLogis’ receipt of notice from Global Administrative Agent of such
failure; provided that if such failure is of such a nature that can be cured but
cannot with reasonable effort be completely cured within thirty (30) days, then
such thirty (30) day period shall be extended for such additional period of time
(not exceeding thirty (30) additional days) as may be reasonably necessary to
cure such failure so long as ProLogis (or the applicable Loan Party) commences
such cure within such thirty (30) day period and diligently prosecutes same
until completion.
     14.1.4 Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made.
Global Senior Credit Agreement

150



--------------------------------------------------------------------------------



 



     14.1.5 Cross-Default.
     (a) Any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder or under any
other Loan Document and Indebtedness under Swap Contracts) having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000; or
     (b) Any Company fails to observe or perform any other agreement or
condition relating to or in respect of any Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating to the
same, or any other event (excluding voluntary actions by the applicable Company)
occurs, the effect of which default or other event is to cause Indebtedness
having an aggregate principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $50,000,000,
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or
     (c) There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (i) any event of default under
such Swap Contract as to which any Borrower or any Consolidated Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (ii) any Termination
Event (as so defined) under such Swap Contract as to which any Borrower or any
Consolidated Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by any Borrower or such Consolidated
Subsidiary as a result thereof is greater than $50,000,000 and such amount is
not paid when due.
     14.1.6 Insolvency Proceedings, Etc. Any Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any Company or to all or any material part of its property is instituted without
the consent of such Company and continues undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding.
     14.1.7 Inability to Pay Debts; Attachment. (a) Any Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (b) any writ or warrant of attachment or execution or similar
process is issued or levied against
Global Senior Credit Agreement

151



--------------------------------------------------------------------------------



 



all or any material part of the property of any Company and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy.
     14.1.8 Judgments. There is entered against any Company (a) a final judgment
or order for the payment of money in an aggregate amount exceeding $50,000,000
(to the extent not covered by insurance as to which the insurer does not dispute
coverage), or (b) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (i) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (ii) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect.
     14.1.9 ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in Liability of any Company under Title IV of ERISA to such Pension Plan, such
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (b) ProLogis or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000.
     14.1.10 Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect (unless such cessation would
not affect the obligations of any applicable Loan Party or the rights and
remedies of any Credit Party, in each case, in any material respect); or any
Loan Party contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further Liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document.
     14.1.11 Change of Control. (a) A Change of Control occurs or (b) ProLogis
shall cease to own Equity Interests of any Affiliate Borrower unless all Loans
of such Affiliate Borrower have been paid in full.
     14.1.12 Plan Assets. The assets of any Borrower at any time constitute
“plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor
regulation).
     14.1.13 Insolvency Proceedings in Japan. Any Company which is incorporated
or established in Japan takes any corporate or legal actions, or any other
action or legal proceeding is commenced against such Company for the purpose of
winding-up, dissolution, liquidation, administration or re-organization or for
the appointment of a liquidator, receiver, administrator, administrative
receiver, conservator, custodian, trustee or similar officer of it or of all or
any material part of its revenues and assets (unless such winding-up,
dissolution, liquidation, administration, re-organization or appointment is
permitted under this Agreement or is otherwise carried out in connection with a
reconstruction or amalgamation when solvent, on terms previously approved by
Global
Global Senior Credit Agreement

152



--------------------------------------------------------------------------------



 



Administrative Agent) under any domestic or foreign bankruptcy, insolvency,
receivership or similar Law now or hereafter in effect (including, under
Japanese Law, any corporate action or proceedings relating to the commencement
of bankruptcy proceedings (hasan tetsuzuki), the commencement of civil
rehabilitation proceedings (minji saisei tetsuzuki), the commencement of
corporate reorganization proceedings (kaisha kosei tetsuzuki), the commencement
of company arrangement (kaisha seiri) or the commencement of special liquidation
(tokubetsu seisan)); provided that there shall be no Event of Default under this
Section 14.1.13, to the extent any such action or proceeding is not initiated
by, at the request of, or with the agreement of, such Company and such action,
legal proceeding or appointment continues undischarged or unstayed for a period
ending on the earlier of (a) thirty (30) days after commencement or, if earlier,
the date on which such proceeding is advertised and (b) a judgment to commence
proceedings (or preservative order) has been made in relation to the matter in
respect of which the action, proceeding or appointment was initiated.
     14.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Global Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that each Borrower Cash Collateralize its respective L/C
Obligations (in an amount equal to the then Outstanding Amount of such L/C
Obligations); and
     (d) exercise on behalf of itself and each Lender all rights and remedies
available to it and Lenders under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of any
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of each Borrower to Cash Collateralize its respective L/C Obligations
as aforesaid shall automatically become effective, in each case without further
act of Global Administrative Agent or any Lender.
Global Senior Credit Agreement

153



--------------------------------------------------------------------------------



 



     14.3 Application of Funds.
     (a) Any amount applied to the Obligations of a Borrower during the
existence of an Event of Default but prior to the Trigger Date shall be applied,
first, to the fees and expenses of the applicable Agents to the extent then due
and payable and such Borrower has liability therefor, and, then, to the
Obligations of such Borrower specified by the Required Lenders; provided that,
so long as no Event of Default exists under Section 14.1.1, no amount shall be
applied in a manner that results in an Event of Default under Section 14.1.1 if
such payment could be applied in a manner that would not result in such an Event
of Default.
     (b) Any amount applied to the Obligations of a Borrower on and after the
Trigger Date shall be applied to such Obligations as set forth in the Security
Agency Agreement.
ARTICLE XV
AGENTS
     15.1 Appointment and Authority.
     (a) Each Lender and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as Global Administrative Agent and Collateral Agent
hereunder and under the other Loan Documents and authorizes Global
Administrative Agent and Collateral Agent to take such actions on its behalf and
to exercise such powers as are delegated to Global Administrative Agent and
Collateral Agent, as applicable, by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.
     (b) Each U.S. Lender and each U.S. L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as U.S. Funding Agent hereunder and under
the other Loan Documents and authorizes U.S. Funding Agent to take such actions
on its behalf and to exercise such powers as are delegated to U.S. Funding
Agent, as applicable, by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
     (c) Each Canadian Lender hereby irrevocably appoints Bank of America,
acting through its Canada branch, to act on its behalf as Canadian Funding Agent
hereunder and under the other Loan Documents and authorizes Canadian Funding
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Canadian Funding Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.
     (d) Each Euro Lender and each Euro L/C Issuer hereby irrevocably appoints
ABN AMRO to act on its behalf as Euro Funding Agent hereunder and under the
other Loan Documents and authorizes Euro Funding Agent to take such actions on
its behalf and to exercise such powers as are delegated to Euro Funding Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.
Global Senior Credit Agreement

154



--------------------------------------------------------------------------------



 



     (e) Each Yen Lender and each Yen L/C Issuer hereby irrevocably appoints
SMBC to act on its behalf as Yen Funding Agent hereunder and under the other
Loan Documents and authorizes Yen Funding Agent to take such actions on its
behalf and to exercise such powers as are delegated to Yen Funding Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
     (f) Each KRW Lender hereby irrevocably appoints SMBC to act on its behalf
as KRW Funding Agent hereunder and under the other Loan Documents and authorizes
KRW Funding Agent to take such actions on its behalf and to exercise such powers
as are delegated to KRW Funding Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.
     The provisions of this Article are solely for the benefit of Agents,
Lenders, and L/C Issuers, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions.
     15.2 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Any Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with ProLogis and its Affiliate
as if such Person were not an Agent hereunder and without any duty to account
therefor to Lenders.
     15.3 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other
number, percentage or group of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or be liable for failure to disclose, any
information relating to ProLogis or any of its Affiliates that is communicated
to or obtained by such Agent or any of its Affiliates.
Global Senior Credit Agreement

155



--------------------------------------------------------------------------------



 



No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number,
percentage or group of Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 16.1 and 14.2) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by
ProLogis, a Lender or an L/C Issuer.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document (other than its own statements, warranties
and representations), (2) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (3) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default, (4) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (5) the satisfaction of any condition set forth in Article X or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.
     15.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Any
Agent may consult with legal counsel (who may be counsel for the Companies),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     15.5 Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through its Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent.
     15.6 Resignation of Global Administrative Agent. Global Administrative
Agent may at any time give notice of its resignation to each Funding Agent,
Lenders, each L/C Issuer and ProLogis. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
ProLogis, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of a bank with an office in the United States. If
no such successor shall
Global Senior Credit Agreement

156



--------------------------------------------------------------------------------



 



have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after retiring Global Administrative Agent
gives notice of its resignation, then retiring Global Administrative Agent may
on behalf of Lenders and L/C Issuer, appoint a successor Global Administrative
Agent meeting the qualifications set forth above; provided that if Global
Administrative Agent shall notify ProLogis and Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) retiring Global Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Global Administrative Agent on behalf of Lenders or L/C Issuer under the
Loan Documents, the retiring Global Administrative Agent shall continue to hold
such collateral security until such time as a successor Global Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through Global Administrative Agent shall instead
be made by or to each Lender and each L/C Issuer directly, until such time as
the Required Lenders appoint a successor Global Administrative Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Global Administrative Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Global Administrative Agent, and the retiring Global
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by ProLogis to a successor
Global Administrative Agent shall be the same as (but without duplication with)
those payable to its predecessor unless otherwise agreed between ProLogis and
such successor. After the retiring Global Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 16.4 shall continue in effect for the benefit of such retiring Global
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Global Administrative Agent was acting as Global Administrative Agent.
     15.7 Resignation of Funding Agents. Each Funding Agent may at any time give
notice of its resignation as Funding Agent for a Tranche to the Lenders with
commitments in such Tranche, Global Administrative Agent and ProLogis. Upon
receipt of any such notice of resignation, Global Administrative Agent shall
have the right, in consultation with ProLogis, to appoint a successor, which
shall be a bank with an office in the applicable jurisdiction of the affected
Tranche, or an Affiliate of a bank with an office in the applicable jurisdiction
of the affected Tranche. If no such successor shall have been so appointed by
Global Administrative Agent and shall have accepted such appointment within
thirty (30) days after the retiring Funding Agent gives notice of its
resignation, then the retiring Funding Agent may on behalf of the applicable
Lenders appoint a successor Funding Agent for the applicable Tranche meeting the
qualifications set forth above; provided that if Funding Agent shall notify
Global Administrative Agent, ProLogis and the applicable Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Funding Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents with respect to the applicable Tranche and
(2) all payments, communications and determinations provided to be made by, to
or through such Funding Agent with respect to such Tranche shall instead be made
by or to Global Administrative Agent directly, until such time as Global
Administrative Agent appoints a successor Funding Agent for such Tranche as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as the applicable Funding Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers,
Global Senior Credit Agreement

157



--------------------------------------------------------------------------------



 



privileges and duties of the retiring (or retired) Funding Agent with respect to
the applicable Tranche, and the retiring Funding Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
with respect to such Tranche (if not already discharged therefrom as provided
above in this Section). The fees payable by ProLogis to a successor Funding
Agent (including, if applicable, to Global Administrative Agent for any period)
shall be the same as (but without duplication of) those payable to its
predecessor unless otherwise agreed between ProLogis and such successor. After
the retiring Funding Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 16.4 shall continue in
effect for the benefit of such retiring Funding Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Funding Agent was acting as a Funding
Agent.
Any resignation by (a) U.S. Funding Agent pursuant to this Section shall also
constitute its resignation as a U.S. L/C Issuer, a Fronting Lender, and U.S.
Swing Line Lender, (b) Canadian Funding Agent pursuant to this Section shall
also constitute its resignation as a Canadian L/C Issuer, (c) Euro Funding Agent
pursuant to this Section shall also constitute its resignation as a Euro L/C
Issuer, Fronting Lender and Euro Swing Line Lender, and (d) Yen Funding Agent
pursuant to this Section shall also constitute its resignation as a Yen L/C
Issuer and a Fronting Lender.
If any Person resigns as an L/C Issuer under this Section, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require Lenders to make Committed Loans
or fund risk participations in unreimbursed amounts). If any Person resigns as a
Fronting Lender or Swing Line Lender under this Section, it shall retain all the
rights of a Fronting Lender or Swing Line Lender provided for hereunder with
respect to Fronting Loans or Swing Line Loans, as applicable, made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Committed Loans or fund risk participations of such
outstanding Loans (in the original currency of such Loans).
Upon the acceptance of a successor’s appointment as the applicable Funding Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, Fronting
Lender and Swing Line Lender (to the extent such Funding Agent maintained these
roles immediately prior to is resignation) under the applicable Tranche, (b) the
applicable retiring L/C Issuer, Fronting Lender and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents under the applicable Tranche, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit under the applicable Tranche, if any, outstanding at the time
of such succession or make other arrangements satisfactory to such retiring L/C
Issuer to effectively assume the obligations of such retiring L/C Issuer with
respect to such Letters of Credit.
          15.8 Non-Reliance on Agents and Other Lenders. Each Lender and each
L/C Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender
Global Senior Credit Agreement

158



--------------------------------------------------------------------------------



 



and each L/C Issuer also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
       15.9 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of Global Co-Syndication Agents, Global Book Managers, or
Global Lead Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacities, as applicable, as an Agent, a Lender or
an L/C Issuer hereunder.
       15.10 Global Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Global Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Global Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders, L/C
Issuers, and Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, L/C Issuers, and Agents and
their respective agents and counsel and all other amounts due Lenders, L/C
Issuers, and Agents under Sections 7.9, 7.10, 8.5, and 16.4) allowed in such
judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to Global Administrative
Agent and, in the event that Global Administrative Agent shall consent to the
making of such payments directly to Lenders and L/C Issuers, to pay to Global
Administrative Agent any amount due to Global Administrative Agent under
Sections 8.5 and 16.4.
Nothing contained herein shall be deemed to authorize Global Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Global Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
Global Senior Credit Agreement

159



--------------------------------------------------------------------------------



 



     15.11 Collateral and Guaranty Matters. Lenders and L/C Issuers irrevocably
authorize Collateral Agent at its option and in its discretion:
     (a) to release (i) any Lien on any property granted to or held by
Collateral Agent under any Loan Document or any Guarantor from its obligations
under its Guaranty, in each case as permitted by the Security Agency Agreement,
and (ii) any Lien on any Indebtedness that does not exceed the applicable
threshold amount set forth in Section 12.14(a) or (b);
     (b) to release any Lien on any property granted to or held by Collateral
Agent under any Loan Document (i) upon termination of all of the Aggregate
Tranche Commitments and payment in full of all Obligations (other than
contingent indemnification obligations that are not yet due and payable) and the
expiration or termination of all Letters of Credit (or other provisions for the
payment of the obligations of the applicable Borrower with respect thereto
reasonably satisfactory to the applicable L/C Issuer), (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii) subject to Section 16.1, if approved,
authorized or ratified in writing by the necessary Lenders; and
     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be an Affiliate Borrower or a Major
Subsidiary as a result of a transaction permitted hereunder.
     Upon request by Collateral Agent or any other Agent at any time, the
Required Lenders or the applicable Tranche Required Lenders will confirm or deny
in writing such Agent’s authority to release its interest in particular types or
items of property.
     15.12 Security Agency Agreement. Each Lender authorizes Global
Administrative Agent to execute and deliver the Security Agency Agreement on
behalf of such Lender, and each Lender acknowledges that, upon such execution
and delivery by Global Administrative Agent, such Lender will be a “Credit
Party” under, and shall be bound by all of the provisions of, the Security
Agency Agreement as if it were a signatory thereto. Each Lender acknowledges
that (a) it and its counsel have had an opportunity to review the Security
Agency Agreement prior to the Closing Date (or, in the case of any Lender that
becomes a party hereto after the Closing Date, prior to becoming a Lender
hereunder); and (b) pursuant to the Security Agency Agreement, it may be
required to (and each Lender agrees that under the applicable circumstances set
forth in the Security Agency Agreement) return to Collateral Agent (or to Global
Administrative Agent for delivery to Collateral Agent) amounts paid to such
Lender for application to the Obligations.
ARTICLE XVI
MISCELLANEOUS
     16.1 Amendments, Etc. Except as otherwise expressly provided herein, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by ProLogis or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and ProLogis or the applicable Loan Party, as the case may be, and acknowledged
by Global Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that (a)
Global Senior Credit Agreement

160



--------------------------------------------------------------------------------



 



to the extent an amendment or waiver of any provision of this Agreement or any
other Loan Document only affects a specific Tranche, then such amendment or
waiver shall be effective with the written consent of the applicable Tranche
Required Lenders and ProLogis and acknowledged by Global Administrative Agent
and the applicable Funding Agent; and (b) no amendment, waiver or consent shall:
     (i) extend or increase the Commitment (except for adjustments from time to
time in accordance with this Agreement) of any Lender (or reinstate any
Commitment of any Lender terminated pursuant to Section 14.2) without the
written consent of such Lender;
     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any scheduled payment of principal, interest, fees or other amounts due to
any Lender hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender and/or
Agent directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
     (iv) change Section 8.9 or Section 14.3 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each affected Lender;
     (v) amend the definition of “Alternative Currency” for any Tranche without
the written consent of each Applicable Tranche Lender;
     (vi) change any provision of this Section 16.1, the definition of “Required
Lenders”, the definition of “Tranche Required Lenders” or any of the definitions
listed in the definition of “Tranche Required Lenders” or any other provision
hereof specifying the number or percentage of the aggregate Lenders (or of the
Lenders in a particular Tranche) required to amend, waive or otherwise modify
any rights hereunder (or under such Tranche) or make any determination or grant
any consent hereunder (or under such Tranche) without the written consent of
each Lender (or each Lender in such Tranche);
          (vii) authorize Collateral Agent to release ProLogis from the ProLogis
Guaranty, any Major Subsidiary from any Subsidiary Guaranty (except to the
extent permitted by Section 15.11(c)), or all or substantially all of the
Subsidiary Guarantors from the Subsidiary Guaranties without the written consent
of each Lender; and
Global Senior Credit Agreement

161



--------------------------------------------------------------------------------



 



          (viii) authorize Collateral Agent to release all or substantially all
of the Collateral in any transaction or series of related transactions without
the written consent of each Lender;
and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to Lenders required
above, affect the rights or duties of such L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it; (B) no amendment, waiver or consent shall, unless in writing and signed by
the applicable Swing Line Lender or Fronting Lender in addition to Lenders
required above, affect the rights or duties of such Swing Line Lender or such
Fronting Lender, as applicable, under this Agreement; and (C) no amendment,
waiver or consent shall, unless in writing and signed by the applicable Agent in
addition to Lenders required above, affect the rights or duties of such Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
Notwithstanding the foregoing, any changes to any definitions in the Loan
Documents pursuant to a Supplemental Addendum that do not adversely affect any
Lenders (other than Lenders party to the Supplemental Addendum) shall be
effective upon the execution of such Supplemental Addendum pursuant to
Section 8.14. For purposes of this paragraph, the addition of a Supplemental
Tranche shall not be deemed as having an adverse affect on any Lender, so long
as the requirements of Section 8.14 have been satisfied.
     16.2 Notices; Effectiveness; Electronic Communication.
     16.2.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (a) if to Borrowers, any Agent, any L/C Issuer or any Swing Line Lender, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 16.2; and
     (b) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent, if confirmation of
receipt has been received (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
Global Senior Credit Agreement

162



--------------------------------------------------------------------------------



 



electronic communications to the extent provided in Section 16.2.2 , shall be
effective as provided in such Section 16.2.2.
     16.2.2 Electronic Communications. Notices and other communications to
Lenders and any L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Global Administrative Agent and the applicable Funding
Agent; provided that the foregoing shall not apply to notices to any Lender or
any L/C Issuer pursuant to Article II if such Lender or any L/C Issuer, as
applicable, has notified Global Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Global
Administrative Agent or ProLogis may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless Global Administrative Agent (in consultation with Funding Agents)
otherwise prescribes, (a) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(b) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.
     16.2.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or any
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to
Global Senior Credit Agreement

163



--------------------------------------------------------------------------------



 



any Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     16.2.4 Delivery to Funding Agents. Global Administrative Agent’s obligation
hereunder to deliver any information to any Lender may be satisfied by
delivering the required notice to the applicable Funding Agent, on behalf of
such Lender, and such Funding Agent agrees to promptly deliver such notices to
the necessary Lender.
     16.2.5 Change of Address, Etc. Any Borrower, Agent, L/C Issuer or Swing
Line Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to ProLogis, Global Administrative
Agent and the applicable Funding Agent. In addition, each Lender agrees to
notify Global Administrative Agent and each applicable Funding Agent from time
to time to ensure that such Agents have on record (a) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (b) accurate wire
instructions for such Lender. Notwithstanding the foregoing, neither Global
Administrative Agent nor any Funding Agent shall change the location of Global
Administrative Agent’s Office with respect to any currency or Funding Agent’s
Office, as applicable, if such change would result in increased costs to the
applicable Borrowers.
     16.2.6 Reliance by Agents, L/C Issuers and Lenders. Agents, L/C Issuers and
Lenders shall be entitled to rely and act upon any notice (including any
telephonic Committed Loan Notice or Swing Line Loan Notice) purportedly given by
or on behalf of any Borrower even if (a) such notice was not made in a manner
specified herein, was incomplete or was not preceded or followed by any other
form of notice specified herein, or (b) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower shall indemnify
each Agent, each L/C Issuer, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on any notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.
     16.2.7 Notice from Funding Agents to Global Administrative Agent. On or
before the fifth (5th) Business Day of each calendar month, each Funding Agent
shall deliver to Global Administrative Agent a schedule, in form reasonably
satisfactory to Global Administrative Agent, setting forth the Aggregate Tranche
Commitment of the applicable Tranche, the Outstanding Amounts under such
Tranche, and all outstanding Letters of Credit, Fronting Loans of each Fronting
Lender, and Swing Line Loans, if any, under such Tranche in the applicable
currency of such amounts or, at Global Administrative Agent’s request, in the
Foreign Currency Equivalent of such amounts, in each case as of the end of the
calendar month most recently ended. Furthermore, upon the request of Global
Administrative Agent, each Funding Agent shall promptly deliver to Global
Administrative Agent copies of all notices it has received under this Agreement
from any Borrower or Lender, including all Committed Loan Notices, to the extent
Global Senior Credit Agreement

164



--------------------------------------------------------------------------------



 



requested by Global Administrative Agent. The parties hereto agree Global
Administrative Agent may deem such information from each Funding Agent as
conclusive absent demonstrable error, and Global Administrative Agent shall have
no liability for omissions or errors in the reports delivered by a Funding
Agent.
     16.3 No Waiver; Cumulative Remedies. No failure by any Lender or any Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
     16.4 Expenses; Indemnity; Damage Waiver.
     16.4.1 Costs and Expenses. ProLogis shall pay (a) all reasonable
out-of-pocket expenses incurred by any Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for such Agent), in
connection with (x) the syndication of the credit facilities provided for herein
and the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and (y) any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that ProLogis
shall have no liability under clause (x) for any fees, charges, or disbursements
of any counsel other than Haynes and Boone, LLP, Clifford Chance, Kim & Chang,
Borden Ladner Gervais, and any other counsel selected by the applicable Agent
and approved by ProLogis (such approval not to be unreasonably withheld or
delayed) and (b) all reasonable out-of-pocket expenses incurred by any Agent,
any Lender or any L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for any Agent, any Lender or any L/C Issuer), and
shall pay all fees and time charges for attorneys who may be employees of any
Agent, any Lender or any L/C Issuer, in connection with the enforcement or
protection of its rights (i) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (ii) in connection
with the Loans or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations arising hereunder.
     16.4.2 Indemnification by Borrowers. ProLogis shall indemnify each Agent,
each Arranger, each Global Co-Syndication Agent (and any sub-agents thereof),
each Lender, and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (a) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective
Global Senior Credit Agreement

165



--------------------------------------------------------------------------------



 



obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Global Administrative Agent
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement and the other Loan Documents, (b) any Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by any
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any Eligible Affiliate, or any Environmental Liability related in
any way to any Borrower or any Eligible Affiliates, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by ProLogis or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto, in all cases whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties or (y) result from a claim brought by ProLogis or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if ProLogis or such other Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     16.4.3 Reimbursement by Lenders. To the extent that ProLogis for any reason
fails to indefeasibly pay any amount required under Section 16.4.1 or 16.4.2 to
be paid by it to any Agent (or any sub-agent thereof), any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
such Agent (or any such sub-agent), such L/C Issuer or such Related Party, as
the case may be, such Lender’s Applicable Global Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent (or any such sub-agent) or
such L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for any Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity. The obligations of Lenders under this
Section 16.4.3 are subject to the provisions of Section 8.9.
     16.4.4 Indemnification by Funding Agents. Each Funding Agent shall
indemnify Global Administrative Agent and Collateral Agent (and any sub-agent
thereof), and each Related Party of any of the foregoing Persons (each such
Person being called an “Agent Indemnitee”) against, and hold each Agent
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Agent Indemnitee) incurred by any Agent Indemnitee or asserted against
any Agent Indemnitee by any third party or by any Borrower or any other Loan
Party to the extent such losses, claims, damages, liabilities and related
expenses arise from the action of such Funding Agent, in all cases whether or
not caused by or
Global Senior Credit Agreement

166



--------------------------------------------------------------------------------



 



arising, in whole or in part, out of the comparative, contributory or sole
negligence of such Funding Agent; provided that such indemnity shall not, as to
any Agent Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Indemnitee or any of
its Related Parties or (y) result from a claim brought by such Funding Agent
against an Agent Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Funding Agent
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     16.4.5 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent that such damages are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
     16.4.6 Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.
     16.4.7 Survival. The agreements in this Section shall survive the
resignation of any Agent and any L/C Issuer, the replacement of any Lender,
repayment of any Lender’s Obligations on the Initial Maturity Date, the
termination of the Aggregate Tranche Commitments and the repayment, satisfaction
or discharge of any of the Obligations.
     16.5 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to any Agent, any L/C Issuer, any Fronting Lender or any
Lender, or any Agent, any Fronting Lender, any L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Agent, any L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each
applicable Lender severally agrees to pay to the applicable Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by such Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable
Global Senior Credit Agreement

167



--------------------------------------------------------------------------------



 



currency of such recovery or payment. The obligations of Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     16.6 Successors and Assigns.
     16.6.1 Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that no Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (a) to
an Eligible Assignee in accordance with the provisions of Section 16.6.2, (b) by
way of participation in accordance with the provisions of Section 16.6.4 of this
Section, or (c) by way of pledge or assignment of a security interest subject to
the restrictions of Section 16.6.6 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and permitted assigns,
Participants to the extent provided in Section 16.6.4 and, to the extent
expressly contemplated hereby, the Related Parties of Agents, L/C Issuer and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. Notwithstanding the foregoing, any Borrower may assign its
rights under this Agreement to a Short Term Affiliate Borrower that assumes the
assigning Borrower’s obligations hereunder.
     16.6.2 Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 16.6.2, participations in L/C
Obligations, in Swing Line Loans, and in Fronting Loans) at the time owing to
it); provided that
     (a) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the applicable Funding Agent (with a copy to Global Administrative Agent) or,
if “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (i) $5,000,000 for assignments of Loans or
Commitments denominated in Dollars, (ii) EUR 5,000,000 for assignments of Loans
or Commitments denominated in Euro, (iii) £5,000,000 for assignments of Loans or
Commitments denominated in Sterling, (iv) ¥500,000,000 for assignments of Loans
or Commitments denominated in Yen, (v) Cdn$5,000,000 for assignments of Loans or
Commitments denominated in Canadian Dollars, (vi) KRW 5,000,000,000 for
assignments of Loans or Commitments denominated in KRW, and (vii) the amount set
forth in any Supplemental Tranche for any other currencies, unless the
applicable Funding Agent, and, so long as no Event of
Global Senior Credit Agreement

168



--------------------------------------------------------------------------------



 



Default has occurred and is continuing, ProLogis otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (b) (i) Subject to clauses (ii) and (iii) below, each partial assignment
under a particular Tranche shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under such Tranche
with respect to the Loans or the Commitment assigned, except that this clause
(b) shall not apply to rights in respect of Swing Line Loans and Fronting Loans;
(ii) the assignor and assignee in each partial assignment under a particular
Tranche that occurs on or after the Third Amendment Effective Date and prior to
the Initial Maturity Date shall specify in the Assignment and Assumption the
amounts of the Extended Commitment, the Non-Extended Commitment and the Initial
Commitment being assigned; (iii) on or after the Third Amendment Effective Date
and prior to the Initial Maturity Date, after giving effect to any assignment of
any Extended Commitment under a Tranche, both the assignor and the assignee will
have an Initial Commitment under such Tranche, unless, with respect to the
assignor, such assignor assigns all of its Extended Commitment under such
Tranche; and (iv) to the extent the assignee in a partial assignment under a
particular Tranche that occurs prior to the Initial Maturity Date requests to
extend its assumed Non-Extended Commitment to the Extended Maturity Date, it may
do so as an Increasing Lender under Section 8.13, subject to the conditions
thereto.
     (c) any assignment of a Commitment under any Tranche must be approved by
the applicable Funding Agent, each applicable L/C Issuer and the applicable
Swing Line Lender (each such approval not to be unreasonably withheld or
delayed) unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee);
     (d) to the extent that a Lender is assigning any portion of its Commitment
or Loans under more than one Tranche, then such Lender must submit a separate
Assignment and Assumption for each Tranche and each such assignment shall be
deemed a separate assignment under this Section 16.6; and
     (e) the parties to each assignment shall execute and deliver to the
applicable Funding Agent (with a copy to Global Administrative Agent) an
Assignment and Assumption, together with a processing and recordation fee
payable to such Funding Agent in the amount (which fee is not an obligation of
any Loan Party), if any, required as set forth in Schedule 16.6, and the
Eligible Assignee, if it is not a Lender, shall deliver to the applicable
Funding Agent (with a copy to Global Administrative Agent) an Administrative
Questionnaire.
Global Senior Credit Agreement

169



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the applicable Funding Agent
pursuant to Section 16.6.3, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.1, 9.4, 9.5, and 16.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 16.6.4.
     16.6.3 Register. Each Funding Agent, acting solely for this purpose as an
agent of Borrowers, shall maintain at such Funding Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (each, a “Register”). The entries in each
Register shall be conclusive, and Borrowers, Global Administrative Agent, each
Funding Agent, and Lenders may treat each Person whose name is recorded in a
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Each Register shall be
available for inspection by any party to this Agreement at any reasonable time
and from time to time upon reasonable prior notice.
     16.6.4 Participations. Any Lender may at any time, without the consent of,
or notice to, any Borrower or any Agent, sell participations to any Person
(other than a natural person or ProLogis or any of ProLogis’ Affiliates or any
Eligible Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans and/or Fronting Loans)
owing to it); provided that (a) such Lender’s obligations under this Agreement
shall remain unchanged, (b) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (c) Borrowers,
Agents, Lenders and L/C Issuers shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 16.1 that affects such Participant. Subject to Section 16.6.5, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 9.1, 9.4 and 9.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 16.6.2. To the extent
permitted by law, each Participant also shall be entitled to the
Global Senior Credit Agreement

170



--------------------------------------------------------------------------------



 



benefits of Section 16.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 8.9 as though it were a Lender.
     16.6.5 Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 9.1 or 9.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with ProLogis’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 9.1 unless ProLogis is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrowers, to
comply with Section 9.1.6 as though it were a Lender.
     16.6.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     16.6.7 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     16.6.8 Resignation as an L/C Issuer, Fronting Lender or a Swing Line Lender
after Assignment. Notwithstanding anything to the contrary contained herein, if
at any time any Agent or any Fronting Lender assigns all of its Commitment and
Loans pursuant to Section 16.6.2 above, such Agent or Fronting Lender, as
applicable, may, (a) upon thirty (30) days’ notice to ProLogis and Lenders in
the affected Tranche, resign as an L/C Issuer and/or (b) upon thirty (30) days’
notice to ProLogis and Lenders in the affected Tranche, resign as a Fronting
Lender and/or (c) upon thirty (30) days’ notice to ProLogis and Lenders in the
affected Tranche, resign as a Swing Line Lender. In the event of any such
resignation as an L/C Issuer, Fronting Lender, or a Swing Line Lender, ProLogis
shall be entitled to appoint from among Lenders a successor L/C Issuer, Fronting
Lender, or Swing Line Lender hereunder; provided that no failure by ProLogis to
appoint any such successor shall affect the resignation of such Agent as an L/C
Issuer, Fronting Lender, or a Swing Line Lender, as the case may be. If any
Person resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require Lenders to make Committed Loans or fund risk participations in
unreimbursed amounts). If any Lender resigns as a Fronting Lender or Swing Line
Lender, it shall retain all the rights of a Fronting Lender or Swing Line Lender
provided for hereunder with respect to
Global Senior Credit Agreement

171



--------------------------------------------------------------------------------



 



Fronting Loans or Swing Line Loans, as applicable, made by it and outstanding as
of the effective date of such resignation, including the right to require
Lenders to make Committed Loans or fund risk participations of such outstanding
Loans (in the original currency of such Loans). Upon the appointment of a
successor L/C Issuer, Fronting Lender, and/or Swing Line Lender, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges, obligations, and duties of the retiring L/C Issuer, Fronting Lender,
or Swing Line Lender, as the case may be, and (ii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by the resigning L/C Issuer, if any, outstanding at the time of such succession
or make other arrangements satisfactory to such Agent to effectively assume the
obligations of such Agent with respect to such Letters of Credit.
   16.7 Treatment of Certain Information; Confidentiality. Each Credit Party
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
ProLogis or (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section.
For purposes of this Section, “Information” means all information received from
ProLogis, any Borrower, or any Consolidated Subsidiary relating to ProLogis, any
Borrower, or any Consolidated Subsidiary or any of their respective businesses,
other than any such information that is available to the applicable Credit Party
on a nonconfidential basis from a source other than ProLogis, any Borrower or
any Consolidated Subsidiary.
Each Credit Party acknowledges that (1) the Information may include material
non-public information concerning ProLogis, any Borrower, or any Consolidated
Subsidiary, as the case may be, (2) it has developed compliance procedures
regarding the use of material non-public information and (3) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
     16.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of Global Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other
Global Senior Credit Agreement

172



--------------------------------------------------------------------------------



 



obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or such Affiliate to or for the credit or the account of any Loan Party
against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify ProLogis
and Global Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
     16.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Borrower. In determining whether
the interest contracted for, charged, or received by any Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     16.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 10.1, this Agreement shall become effective when Global
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each party hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     16.11 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provision. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Global Senior Credit Agreement

173



--------------------------------------------------------------------------------



 



     16.12 Replacement of Lenders. If any Lender requests compensation under
Section 9.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.1, or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then ProLogis may, at its sole expense and effort, upon notice to such Lender
and Global Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 16.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) ProLogis shall have paid (or caused an Affiliate Borrower to pay) to
Global Administrative Agent the assignment fee specified in Section 16.6.2;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 9.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 9.4 or payments required to be made pursuant to
Section 9.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling ProLogis to require such assignment and delegation cease
to apply.
     16.13 Additional Fronting Lenders; Change in Fronting Commitments. At any
time after the Closing Date, ProLogis may make a request to Global
Administrative Agent that any existing Lender act as an additional Fronting
Lender. Upon Global Administrative Agent’s approval that such Lender may act as
a Fronting Lender, Global Administrative Agent shall promptly notify such Lender
of such request. Upon the agreement by the applicable Lender to act as a
Fronting Lender, such Lender shall become a Fronting Lender hereunder with a
Fronting Commitment in an amount agreed to by ProLogis, Global Administrative
Agent, and such Fronting Lender, and Global Administrative Agent shall promptly
notify ProLogis and each Agent of such additional Fronting Lender and such
Fronting Lender’s Fronting Commitment. In addition, any Fronting Lender may from
time to time increase or decrease its Fronting Commitment pursuant to a written
agreement executed by ProLogis, Global Administrative Agent, and such Fronting
Lender and Global Administrative Agent shall promptly notify each Agent of such
change in a Fronting Lender’s Fronting Commitment.
Global Senior Credit Agreement

174



--------------------------------------------------------------------------------



 



     16.14 GOVERNING LAW; JURISDICTION; ETC.
     16.14.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     16.14.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR IN SUCH
FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
     16.14.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 16.14.2. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     16.14.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 16.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     16.15 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN
Global Senior Credit Agreement

175



--------------------------------------------------------------------------------



 



DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     16.16 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and Global Administrative Agent and U.S. Funding Agent (each for
itself and not on behalf of any Lender) hereby notify Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrowers, which information includes the
name and address of each Borrower and other information that will allow such
Lender or such Agent, as applicable, to identify such Borrower in accordance
with the Act.
     16.17 Know Your Customers.
     16.17.1 Loan Party Information. If:
     (a) any Change in Law;
     (b) any change in the status of any Loan Party after the date of this
Agreement; or
     (c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer;
requires any Funding Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Loan Party under the applicable
Tranche shall promptly upon the request of the Funding Agent under such Tranche
or any Lender under such Tranche supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent (for itself or on behalf of any Lender under the applicable Tranche) or
such Lender (for itself or, in the case of the event described in paragraph (c)
above, on behalf of any prospective new Lender under the applicable Tranche) in
order for such Funding Agent, such Lender or, in the case of the event described
in paragraph (c) above, such prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable Laws pursuant to the transactions
contemplated in the Loan Documents.
     16.17.2 Lender Information. Each Lender shall promptly upon the request of
the applicable Funding Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent to carry out and be satisfied it
Global Senior Credit Agreement

176



--------------------------------------------------------------------------------



 



has complied with all necessary “know your customer” or other similar checks
under all applicable Laws pursuant to the transactions contemplated in the Loan
Documents.
     16.17.3 Additional Loan Parties. Following any request that an Eligible
Affiliate becomes an Affiliate Borrower under a Tranche pursuant to Section 8.11
or the addition of any Guarantor in accordance with Section 12.13(b), if the
accession of such Affiliate Borrower or Guarantor requires any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, ProLogis shall
promptly upon the request of such Credit Party supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by such Credit
Party (for itself or on behalf of any other Credit Party) in order for such
Credit Party or any prospective new Credit Party to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable Laws pursuant to the accession of such
Affiliate Borrower or such Guarantor to this Agreement.
     16.17.4 Limitation on Assignments. Notwithstanding Section 16.6, an
assignment under any Tranche will only be effective on performance by the
applicable Funding Agent of all “know your customer” or other checks relating to
any Person that it is required to carry out in relation to such assignment, the
completion of which the applicable Funding Agent shall promptly notify to the
assigning Lender and the applicable Eligible Assignee.
     16.17.5 Lender Responsibility. Nothing in this Agreement shall require any
Agent or any Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to each
Agent and each Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by any Agent or any Arranger.
     16.18 TMK Representation. During the Extended Availability Period, each
Lender to a TMK under this Agreement and each Fronting Lender represents and
warrants to Global Administrative Agent that it is an institution from which a
TMK may, pursuant to the Laws of Japan, borrow money.
     16.19 Time of the Essence. Time is of the essence of the Loan Documents.
     16.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the applicable Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to any Credit Party hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the applicable Agent of any sum adjudged to be so due in the Judgment
Currency, such Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
applicable Credit Party from such Borrower in the Agreement
Global Senior Credit Agreement

177



--------------------------------------------------------------------------------



 



Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the applicable Credit Party against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the applicable Credit Party in such currency, such Credit
Party agrees to return the amount of any excess to such Borrower (or to any
other Person who may be entitled thereto under applicable law).
     16.21 Designation as Designated Senior Debt. All Obligations shall be
“Designated Senior Debt” for purposes of and as defined in the Security Agency
Agreement.
     16.22 Acknowledgment of Borrowers. Each Borrower acknowledges and agrees to
the terms and conditions set forth in, and agrees to be bound by all of the
provisions of, the Security Agency Agreement as if it were a signatory thereto
including the provisions that provide for the allocation or reallocation of
Recoveries (as defined in the Security Agency Agreement) from such Borrower.
     16.23 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     16.24 Termination of Existing Credit Agreements. Lenders and the Credit
Parties that are parties to each Existing Credit Agreement (which ProLogis
confirms constitute sufficient parties under such Existing Credit Agreement to
make the agreements set forth in this paragraph) agree that on the Closing Date
(and after giving effect to the payments required under Section 10.1.1(g)), the
commitments (if any) under such Existing Credit Agreement shall terminate
(without regard to any provision thereof that requires advance notice of such
termination) and such Existing Credit Agreement shall be of no further force or
effect (except for provisions thereof that by their terms survive termination
thereof). Furthermore, each of the Lenders hereunder that is a lender under an
Existing Credit Agreement hereby waives the requirement set forth in such
Existing Credit Agreement, if any, that the applicable borrower provide any
notice prior to prepayment of the loans and credit extensions under such
Existing Credit Agreement. The waiver set forth herein is limited as provided
herein and shall not be deemed to be a waiver or consent to any deviation from
the terms of this Agreement or the other Loan Documents.
     16.25 No Fiduciary Duty. In connection with all aspects of each transaction
contemplated hereby, each Borrower acknowledges and agrees, and acknowledges its
respective Affiliates’ understanding, that: (i) the credit facilities and
Tranches provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between such Borrower and its Affiliates, on the one
hand, and Global Administrative Agent, any other Agent, the Arrangers and the
Lenders, on the other hand, and such Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each Agent and each Arranger is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary for such
Global Senior Credit Agreement

178



--------------------------------------------------------------------------------



 



Borrower or any of its Affiliates, stockholders, creditors or employees;
(iii) none of Global Administrative Agent, any other Agent, or any Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of such Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
Global Administrative Agent, any other Agent, or any Arranger has advised or is
currently advising such Borrower or any of its Affiliates on other matters) and
none of Global Administrative Agent, any other Agent, or any Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) Global Administrative Agent, each
other Agent, and the Arrangers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and none of Global Administrative Agent, any
other Agent, or any Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) Global Administrative Agent, each other Agent, and the Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and such Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each Borrower hereby waives
and releases, to the fullest extent permitted by law, any claim that it may have
against Global Administrative Agent, any other Agent, and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.
[Signature pages follow.]
Global Senior Credit Agreement

179



--------------------------------------------------------------------------------



 



EXHIBIT B
SUPPLEMENT NO. 1 TO THE SECURITY AGENCY AGREEMENT
[Intentionally Omitted]
Global Senior Credit Agreement





--------------------------------------------------------------------------------



 



EXHIBIT C
MASTER ASSIGNMENTS AND ASSUMPTIONS
[Intentionally Omitted]
Global Senior Credit Agreement

